Exhibit 10.4

 

Execution Version

 

PREFERRED RESTRUCTURING AGREEMENT

 

This PREFERRED RESTRUCTURING AGREEMENT (this “Agreement”), dated as of
October 21, 2018, is made and entered into by and among Enfield Holdings, L.P.,
a Delaware limited partnership (“Enfield”), TPG VII Management, LLC, a Delaware
limited liability company (“TPG”), WSEP Egypt Holdings, LP, a Delaware limited
partnership (“WSEP”), WSIP Egypt Holdings, LP, a Delaware limited partnership
(“WSIP” and, together with WSIP, the “Goldman Parties” and, together with
Enfield and TPG, the “Enfield Parties” ), EnLink Midstream, LLC, a Delaware
limited liability company (“Parent”), EnLink Midstream Manager, LLC, a Delaware
limited liability company and the managing member of Parent (the “Managing
Member” and, together with Parent, the “ENLC Parties”), EnLink Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), and EnLink
Midstream GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner” and, together with the Partnership,
the “ENLK Parties” and, together with the ENLC Parties, the “EnLink Parties”). 
Enfield, TPG, WSIP, WSEP, Parent, the Managing Member, the Partnership, and the
General Partner are referred to herein individually as a “Party” and
collectively as the “Parties.” All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Partnership Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Managing Member, NOLA Merger Sub, LLC, a Delaware limited liability company
and a wholly-owned subsidiary of Parent (“Merger Sub”), the Partnership, and the
General Partner, are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), providing for, among other things, the merger of Merger Sub with
and into the Partnership, with the Partnership as the sole surviving entity (the
“Merger”);

 

WHEREAS, upon consummation of the Merger: (i) Parent will become the Beneficial
Owner of 100% of the Outstanding Common Units and (ii) the common units
representing limited liability company interests in Parent (the “Parent Common
Units”) will continue to be listed on the New York Stock Exchange, a National
Securities Exchange;

 

WHEREAS, the Parties have agreed that the Series B Preferred Units will remain
outstanding as limited partner interests in the Partnership following the
Merger, as amended and modified as described herein and in the Amended
Partnership Agreement (as hereinafter defined) and the Amended Operating
Agreement (as hereinafter defined) (the “Restructuring”); and

 

WHEREAS, the Parties are entering into this Agreement to reflect the agreements
between the Parties in connection with the Restructuring.

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants, and agreements contained in this Agreement and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, do hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  For all purposes of and under
this Agreement, the following terms shall have the following respective
meanings:

 

(a)                                 “Affiliate” means, with respect to a
specified Person, any other Person, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

(b)                                 “Governmental Authority” means any federal,
state, provincial, local or foreign court, tribunal, arbitrator, administrative
body or other governmental or quasi-governmental entity, including any head of a
government department, body or agency, with competent jurisdiction.

 

(c)                                  “Laws” means all statutes, regulations,
codes, tariffs, ordinances, decisions, administrative interpretations, writs,
injunctions, stipulations, statutory rules, orders, judgments, decrees, and
terms and conditions of any grant of approval, permission, authority, permit, or
license of any court, Governmental Authority, statutory body, or self-regulatory
authority (including the New York Stock Exchange).

 

(d)                                 “Merger Effective Time” means the effective
time of the consummation of the Merger under the Delaware Limited Liability
Company Act, as amended, and the Delaware Revised Uniform Limited Partnership
Act, as amended.

 

(e)                                  “Parent Operating Agreement” means the
First Amended and Restated Operating Agreement of Parent, dated as of March 7,
2014, as further amended from time to time after the date hereof.

 

(f)                                   “Partnership Agreement” means the Ninth
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of September 21, 2017, as amended by Amendment No. 1 to the Ninth Amendment
and Restated Agreement of Limited Partnership of the Partnership, dated as of
December 12, 2017, and as further amended from time to time after the date
hereof.

 

(g)                                  “Person” means an individual or entity,
including any partnership, corporation, association, trust, limited liability
company, joint venture, unincorporated organization, or other entity or
Governmental Authority.

 

(h)                                 “Proceeding” means any claim, action, suit,
proceeding, arbitration, mediation, investigation, or inquiry by or before any
Governmental Authority or otherwise.

 

(i)                                     “Representatives” means, with respect to
any Person, such Person’s directors, officers, employees, counsel, accountants,
investment bankers, financial advisors, and other representatives.

 

2

--------------------------------------------------------------------------------



 

(j)                                    “Restructuring Documents” means this
Agreement, the Amended Operating Agreement (as defined below), the Amended
Partnership Agreement (as defined below), the Amended Board Representation
Agreement (as defined below), the Amended Board Information Letter Agreement (as
defined below), and the Amended Registration Rights Agreement (as defined
below).

 

1.2                               Other Definitional and Interpretative
Provisions.

 

(a)                                 The division of this Agreement into
articles, sections, and other portions and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof. Unless otherwise indicated, all references to an
“Article” or “Section” followed by a number or a letter refer to the specified
Article or Section of this Agreement. The terms “this Agreement,” “hereof,”
“herein,” and “hereunder” and similar expressions refer to this Agreement and
not to any particular Article, Section, or other portion hereof.  Unless
otherwise specifically indicated or the context otherwise requires, (i) all
references to “dollars” or “$” mean United States dollars, (ii) words importing
the singular shall include the plural and vice versa and words importing any
gender shall include all genders, and (iii) “include,” “includes,” and
“including” shall be deemed to be followed by the words “without limitation.”

 

(b)                                 In the event that any date on which any
action is required to be taken hereunder by any of the Parties that can only be
taken on a Business Day, but such date does not fall on a Business Day, such
action shall be required to be taken on the next succeeding day that is a
Business Day.  Reference to any Party is also a reference to such Party’s
permitted successors and assigns. The Exhibits attached to this Agreement are
hereby incorporated by reference into this Agreement and form part hereof.
Unless otherwise indicated, all references to an “Exhibit” followed by a number
or a letter refer to the specified Exhibit to this Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, it is the
intention of the Parties that this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Person by virtue of the authorship of any of the
provisions of this Agreement. In this Agreement, specific provisions shall
prevail over general provisions.  Further, prior drafts of this Agreement, or
the fact that any clauses have been added, deleted, or otherwise modified from
any prior drafts of this Agreement, shall not be used as an aid of construction
or otherwise constitute evidence of the intent of the parties; and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of such prior drafts.

 

ARTICLE II
SERIES B RESTRUCTURING

 

2.1                               Series B Preferred Units.

 

(a)                                 The Parties hereby acknowledge and agree
that, immediately following the Merger Effective Time (the “Restructuring
Effective Time”): (i) the General Partner shall cause the Partnership Agreement
to be amended and restated pursuant to the Tenth Amended and Restated Limited
Partnership Agreement of the Partnership, substantially in the form attached

 

3

--------------------------------------------------------------------------------



 

hereto as Exhibit A (the “Amended Partnership Agreement”), (ii) the Managing
Member shall cause the Parent Operating Agreement to be amended and restated
pursuant to the Second Amended and Restated Operating Agreement of Parent,
substantially in the form attached hereto as Exhibit B (the “Amended Operating
Agreement”), and (iii) Parent shall issue to Enfield a number of Class C Common
Units (as defined in the Amended Operating Agreement) equal to the number of
Series B Preferred Units held by Enfield as of the Restructuring Effective Time
for no additional consideration.

 

(b)                                 Enfield hereby (i) approves the amendments
contemplated by the Amended Partnership Agreement, including the amendments and
modifications to the terms of the Series B Preferred Units, which approval
constitutes a unanimous affirmative vote of the Record Holders of the
Outstanding Series B Preferred Units under Section 5.10(b)(v)(B) of the
Partnership Agreement with respect to the amendments contemplated by the Amended
Partnership Agreement, and (ii) in connection with the Restructuring, approves
the amendments contemplated by the Amended Operating Agreement and agrees to
receive and hold such Class C Common Units in accordance with the Amended
Operating Agreement.

 

2.2                               Registration Rights Agreement.  At the
Restructuring Effective Time, Parent and Enfield shall execute and deliver an
Amended and Restated Registration Rights Agreement, substantially in the form
attached hereto as Exhibit C (the “Amended Registration Rights Agreement”),
pursuant to which that certain Registration Rights Agreement, dated as of
January 7, 2016, by and between Enfield and the Partnership shall be amended and
restated in its entirety.

 

2.3                               Board Representation Agreement.  At the
Restructuring Effective Time, the Managing Member, Parent, and TPG shall execute
and deliver an Amended and Restated Board Representation Agreement,
substantially in the form attached hereto as Exhibit D (the “Amended Board
Representation Agreement”), pursuant to which that certain Board Representation
Agreement, dated as of January 7, 2016, by and among the Partnership, the
General Partner, EnLink Midstream, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“EMI”), and TPG shall be amended and restated
in its entirety.

 

2.4                               Board Information Rights Letter.  At the
Restructuring Effective Time, the Managing Member, Parent, and the Goldman
Parties shall execute and deliver an Amended and Restated Board Information
Rights Letter Agreement, substantially in the form attached hereto as Exhibit E
(the “Amended Board Information Letter Agreement”), pursuant to which that
certain Board Information Rights Letter Agreement, dated January 6, 2016, by and
among the Partnership, the General Partner, EMI, and the Goldman Parties shall
be amended and restated in its entirety.

 

2.5                               Treatment in the Merger.

 

(a)                                 The Parties hereby acknowledge and agree
that: (i) in connection with the Restructuring, each Series B Preferred Unit
issued and outstanding immediately prior to the Merger Effective Time shall, at
the Merger Effective Time, continue to be issued and outstanding and represent a
limited partner interest in the Partnership (with terms and conditions modified
in accordance with Section 2.1 as of the Restructuring Effective Time), and no
additional consideration shall be delivered to any holder of Series B Preferred
Units in respect of

 

4

--------------------------------------------------------------------------------



 

the Merger, this Agreement, or the transactions contemplated by the Merger
Agreement and (ii) the Restructuring, including as described in the foregoing
clause (i), satisfies any obligation of the Partnership under the Partnership
Agreement with respect to the Merger.  Without limiting the generality of the
foregoing, each of the Enfield Parties, on behalf of itself and its Affiliates,
and its and its Affiliates’ respective equityholders and Representatives, hereby
waives all of its rights (and any obligation of the Partnership or any other
EnLink Party) under the Partnership Agreement with respect to the Merger, other
than the compliance by each of the Partnership and each other EnLink Party with
respect to its obligations hereunder.

 

(b)                                 In connection with the waiver set forth in
Section 2.5(a), each Enfield Party represents to each EnLink Party that:
(i) such Enfield Party has all requisite power and authority to execute,
deliver, and perform its obligations under this Agreement, (ii) this Agreement
is a valid and legally binding agreement of such Enfield Party, (iii) Enfield is
the Record Holder of all of the Series B Preferred Units, (iv) TPG, WSIP, and
WSEP collectively own all of the equity interests in Enfield, and (v) Enfield is
an Affiliate of TPG Capital, L.P.

 

ARTICLE III
MISCELLANEOUS

 

3.1                               Further Assurances.  The Parties will each
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use its reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable Law, to consummate and make effective the
transactions contemplated by this Agreement.

 

3.2                               Publicity.  Enfield consents to and authorizes
Parent and the Partnership to include and disclose in any registration
statement, proxy statement, or information statement that is filed with the
Commission in connection with the Merger, and in such other schedules,
certificates, applications, agreements, or documents, to be filed with the
Commission or otherwise publicly disclosed, as Parent and the Partnership
reasonably determine to be necessary or appropriate in connection with the
consummation of the Merger, this Agreement, the identity of the Enfield Parties,
the ownership of the Series B Preferred Units and the nature of the Parties’
respective commitments, arrangements, and understandings pursuant to this
Agreement and the other Restructuring Documents.

 

3.3                               Notices.  Any notice, request, instruction,
correspondence, or other document to be given hereunder by any Party to another
Party shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by U.S. registered or
certified mail, postage prepaid and return receipt requested, or by facsimile,
as follows; provided, that copies to be delivered below shall not be required
for effective notice and shall not constitute notice:

 

If to the Enfield Parties, addressed to:

 

c/o Enfield Holdings, L.P.

301 Commerce Street

Suite 3300

 

5

--------------------------------------------------------------------------------



 

Fort Worth, Texas 76102

Attention: General Counsel

Fax: (817) 871-4010

 

with copies (which shall not constitute notice) to:

 

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: David Oelman

Tel: (713) 758-3708

Fax: (713) 615-5861

 

If to Parent or the Managing Member, addressed to:

 

EnLink Midstream Manager, LLC

1722 Routh Street, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Tel: (214) 953-9500

Fax: (214) 721-9299

 

with copies (which shall not constitute notice) to:

 

Baker Botts L.L.P.

2001 Ross Avenue, Suite 900

Dallas, Texas 75201

Attention: Preston Bernhisel

Joshua Davidson

Tel: (214) 953-6783

Fax: (214) 661-4783

 

If to the Partnership or the General Partner, addressed to:

 

EnLink Midstream GP, LLC

1722 Routh Street, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Tel: (214) 953-9500
Fax: (214) 721-9299

 

with copies (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, Texas 75201
Attention:  Doug Rayburn

 

6

--------------------------------------------------------------------------------



 

Tel: (214) 698-3342
Fax: (214) 571-2948

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt.  Notice given by facsimile shall be effective upon written
confirmation of receipt by facsimile, e-mail or otherwise.  Any party may change
any address to which Notice is to be given to it by giving Notice as provided
above of such change of address.

 

3.4                               Amendments.  This Agreement may be amended,
modified, or supplemented only by a written instrument executed and delivered by
all Parties.

 

3.5                               Termination.  This Agreement shall terminate
and shall have no further force or effect as of the earliest to occur of
(i) such date and time as the Merger Agreement shall have been terminated for
any reason in accordance with its terms; (ii) the mutual written agreement of
the Parties to terminate this Agreement; (iii) the conversion of all Series B
Preferred Units into Partnership Common Units, pursuant to the terms and
conditions of the Partnership Agreement; (iv) at the election of Enfield, as set
forth in a written notice to the EnLink Parties, the effective date of any
amendment to the Merger Agreement entered into by the parties thereto in
accordance with the terms thereof to which Enfield has not consented in writing,
and that (a) disproportionately adversely impacts the Series B Preferred Units
in any material respect or (b) reduces the Common Unit Exchange Ratio (as
defined in the Amended Partnership Agreement); and (v) at the election of the
EnLink Parties, as set forth in a written notice to Enfield, the effective date
of any amendment to the Merger Agreement entered into by the parties thereto in
accordance with the terms thereof that increases the Common Unit Exchange Ratio
if any of the Enfield Parties has caused or materially contributed to such
increase.

 

3.6                               Expenses.  Each Party shall be solely
responsible for all expenses incurred by it in connection with this Agreement
and the transactions contemplated hereby, and no Party shall be entitled to any
reimbursement for such expenses from any other Party.

 

3.7                               Entire Agreement.  This Agreement and the
Exhibits hereto constitute the entire agreement of the Parties and supersede all
prior agreements and undertakings, both written and oral, among the Parties, or
any of them, with respect to the subject matter of this Agreement.

 

3.8                               Assignment; Transfer of Series B Units. 
Neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by the Parties, in whole or in part (whether by
operation of Law or otherwise), without the prior written consent of the other
Parties, and any attempted or purported assignment without such consent shall be
null and void.  Enfield shall not, directly or indirectly, transfer, assign,
sell, or dispose of any Series B Preferred Units, whether by merger, operation
of law, or otherwise or undertake any action that results in (or could result
in) a Person other than Enfield owning the Series B Preferred Units
(collectively, a “Transfer”) unless, as a precondition to any such Transfer, the
Person becoming the owner of the Series B Preferred Units in any such Transfer
agrees in a writing, reasonably satisfactory in form and substance to the
Managing Member and the General Partner, to be bound by all of the terms of this
Agreement that apply to Enfield.

 

7

--------------------------------------------------------------------------------



 

3.9                               Third Party Beneficiaries.  This Agreement
shall be binding upon and inure solely to the benefit of each Party and its
permitted successors and assigns, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement.

 

3.10                        Governing Law and Venue; Consent to Jurisdiction.

 

(a)                                 This Agreement, and Proceedings of any kind
(whether at law, in equity, in contract, in tort, or otherwise) that may be
based upon, arise out of, or relate to this Agreement, or the negotiation,
execution, or performance of this Agreement (including any action, cause of
action, or claim of any kind based upon, arising out of, or related to any
representation or warranty made in, in connection with, or as an inducement to
this Agreement) shall be governed by and construed in accordance with the Laws
of the State of Delaware, including Laws of the State of Delaware relating to
applicable statutes of limitation, burdens of proof, and available remedies.

 

(b)                                 Each Party hereby agrees that service of
summons, complaint, or other process in connection with any Proceedings
contemplated hereby may be made in accordance with Section 3.3 addressed to such
Party at the address specified pursuant to Section 3.3. Each of the Parties
irrevocably submits to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware, or in the event, but only in the event, that such court
does not have jurisdiction over such Proceeding, to the exclusive jurisdiction
of the United States District Court for the District of Delaware (or, in the
event that such court does not have jurisdiction over such Proceeding, to the
exclusive jurisdiction of the Superior Court of the State of Delaware)
(collectively, the “Courts”), for the purposes of any Proceeding arising out of
or relating to this Agreement or the Transactions (and agrees not to commence
any Proceeding relating hereto except in such Courts as provided herein). Each
of the Parties further agrees that service of any process, summons, notice, or
document hand delivered or sent in accordance with Section 3.3 to such Party’s
address set forth in Section 3.3 will be effective service of process for any
Proceeding in Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence. Each of the
Parties irrevocably and unconditionally waives any objection to the laying of
venue of any Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in the Courts, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such Proceeding brought in any such court has been brought in an
inconvenient forum. Anything to the contrary in this
Section 3.10(b) notwithstanding, each Party agrees that a final judgment in any
Proceeding properly brought in accordance with the terms of this Agreement shall
be conclusive and may be enforced by suit on the judgment in any jurisdiction or
in any other manner provided at law or in equity.

 

(c)                                  Each Party agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance upon 6 Del. C. § 2708.

 

(d)                                 WITH RESPECT TO ANY PROCEEDING IN WHICH ANY
CLAIM OR COUNTERCLAIM (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT, OR
OTHERWISE) ASSERTED BASED UPON, ARISING FROM, OR RELATED TO THIS AGREEMENT, OR
THE COURSE OF DEALING OR RELATIONSHIP AMONG THE

 

8

--------------------------------------------------------------------------------



 

PARTIES TO THIS AGREEMENT, INCLUDING THE NEGOTIATION, EXECUTION, AND PERFORMANCE
OF THIS AGREEMENT, NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, OR
REPRESENTATIVE OF ANY PARTY SHALL REQUEST A JURY TRIAL IN ANY SUCH PROCEEDING
NOR SEEK TO CONSOLIDATE ANY SUCH PROCEEDING WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING
WAIVER IN THE EVENT OF A PROCEEDING, (II) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.10.

 

3.11                        Facsimiles; Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

 

3.12                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable Laws, but if any provision or portion of this Agreement is held
to be invalid, illegal, or unenforceable in any respect under any applicable
Laws in any jurisdiction by any applicable Governmental Authority, (a) such
invalidity, illegality, or unenforceability shall not affect the validity,
legality, or enforceability of any other provision of this Agreement in such
jurisdiction or affect the validity, legality, or enforceability of any
provision in any other jurisdiction, (b) such provision shall be invalid,
illegal, or unenforceable only to the extent strictly required by such
Governmental Authority, (c) to the extent any such provision is deemed to be
invalid, illegal, or unenforceable, each Party agrees that it shall use its
commercially reasonable efforts to cause such Governmental Authority to modify
such provision so that such provision shall be valid, legal, and enforceable as
originally intended to the greatest extent possible, and (d) to the extent that
the Governmental Authority does not modify such provision, each of the Parties
agree that they shall endeavor in good faith to exercise or modify such
provision so that such provision shall be valid, legal, and enforceable as
originally intended to the greatest extent possible.

 

3.13                        Damages.  Anything to the contrary in this Agreement
notwithstanding, in no event shall a Party be liable hereunder for (a) any
remote, exemplary, or punitive damages or (b) any special, consequential,
incidental, or indirect damages or lost profits, except in the case of clause
(b), to the extent any such damages or lost profits would otherwise be
recoverable under applicable Law in an action for breach of contract.

 

[Signature page follows.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

 

By:

EnLink Midstream GP, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

 

 

 

ENLINK MIDSTREAM GP, LLC

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

 

 

 

ENLINK MIDSTREAM, LLC

 

 

 

 

By:

EnLink Midstream Manager, LLC,

 

 

its Managing Member

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

 

 

 

ENLINK MIDSTREAM MANAGER, LLC

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

[Signature Page to Preferred Restructuring Agreement]

 

--------------------------------------------------------------------------------



 

 

ENFIELD HOLDINGS, L.P.

 

 

 

 

By:

Enfield Holdings Advisors, Inc., its general partner

 

 

 

 

By:

/s/ Adam Fliss

 

Name:

Adam Fliss

 

Title:

Vice President

 

 

 

 

TPG VII MANAGEMENT, LLC

 

 

 

 

By:

/s/ Adam Fliss

 

Name:

Adam Fliss

 

Title:

Vice President

 

 

 

 

WSIP EGYPT HOLDINGS, LP

 

 

 

 

By:

Broad Street Infrastructure Advisors III, L.L.C.,

 

its General Partner

 

 

 

 

By:

/s/ Scott Lebovitz

 

Name:

Scott Lebovitz

 

Title:

Vice President

 

 

 

 

WSEP EGYPT HOLDINGS, LP

 

 

 

 

By:

Broad Street Energy Advisors AIV-1, L.L.C.

 

its General Partner

 

 

 

 

By:

/s/ Scott Lebovitz

 

Name:

Scott Lebovitz

 

Title:

Vice President

 

[Signature Page to Preferred Restructuring Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Amended Partnership Agreement

 

(See attached.)

 

--------------------------------------------------------------------------------


 

 

 

TENTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.1

DEFINITIONS

1

SECTION 1.2

CONSTRUCTION

21

 

 

 

ARTICLE II ORGANIZATION

21

 

 

SECTION 2.1

FORMATION

21

SECTION 2.2

NAME

22

SECTION 2.3

REGISTERED OFFICE; REGISTERED AGENT; PRINCIPAL OFFICE; OTHER OFFICES

23

SECTION 2.4

PURPOSE AND BUSINESS

23

SECTION 2.5

POWERS

23

SECTION 2.6

POWER OF ATTORNEY

24

SECTION 2.7

TERM

25

SECTION 2.8

TITLE TO PARTNERSHIP ASSETS

25

 

 

 

ARTICLE III RIGHTS OF LIMITED PARTNERS

26

 

 

SECTION 3.1

LIMITATION OF LIABILITY

26

SECTION 3.2

MANAGEMENT OF BUSINESS

26

SECTION 3.3

OUTSIDE ACTIVITIES OF THE LIMITED PARTNERS

26

SECTION 3.4

RIGHTS OF LIMITED PARTNERS

26

 

 

 

ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS

27

 

 

SECTION 4.1

CERTIFICATES

27

SECTION 4.2

MUTILATED, DESTROYED, LOST, OR STOLEN CERTIFICATES

28

SECTION 4.3

RECORD HOLDERS

28

SECTION 4.4

TRANSFER GENERALLY

29

SECTION 4.5

REGISTRATION AND TRANSFER OF LIMITED PARTNER INTERESTS

29

SECTION 4.6

TRANSFER OF THE GENERAL PARTNER’S GENERAL PARTNER INTEREST

30

SECTION 4.7

[RESERVED.]

31

SECTION 4.8

RESTRICTIONS ON TRANSFERS

31

SECTION 4.9

CITIZENSHIP CERTIFICATES; NON-CITIZEN ASSIGNEES

31

SECTION 4.10

REDEMPTION OF PARTNERSHIP INTERESTS OF NON-CITIZEN ASSIGNEES

32

 

 

 

ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

34

 

 

SECTION 5.1

[RESERVED.]

34

SECTION 5.2

INTEREST AND WITHDRAWAL

34

SECTION 5.3

CAPITAL ACCOUNTS

34

SECTION 5.4

ISSUANCES OF ADDITIONAL PARTNERSHIP SECURITIES

37

SECTION 5.5

LIMITED PREEMPTIVE RIGHT

38

SECTION 5.6

SPLITS AND COMBINATIONS

38

SECTION 5.7

FULLY PAID AND NON-ASSESSABLE NATURE OF LIMITED PARTNER INTERESTS

39

SECTION 5.8

[RESERVED]

39

SECTION 5.9

[RESERVED]

39

SECTION 5.10

ESTABLISHMENT OF SERIES B PREFERRED UNITS

39

SECTION 5.11

ESTABLISHMENT OF SERIES C PREFERRED UNITS

51

 

 

 

ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS

60

 

 

SECTION 6.1

ALLOCATIONS FOR CAPITAL ACCOUNT PURPOSES

60

SECTION 6.2

ALLOCATIONS FOR TAX PURPOSES

65

SECTION 6.3

REQUIREMENT AND CHARACTERIZATION OF DISTRIBUTIONS; DISTRIBUTIONS TO RECORD
HOLDERS

67

SECTION 6.4

DISTRIBUTIONS OF AVAILABLE CASH

68

SECTION 6.5

[RESERVED.]

68

 

--------------------------------------------------------------------------------



 

SECTION 6.6

[RESERVED.]

68

SECTION 6.7

[RESERVED.]

68

SECTION 6.8

[RESERVED.]

68

SECTION 6.9

[RESERVED.]

68

SECTION 6.10

SPECIAL PROVISIONS RELATING TO SERIES C UNITHOLDERS

68

 

 

 

ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS

68

 

 

SECTION 7.1

MANAGEMENT

68

SECTION 7.2

CERTIFICATE OF LIMITED PARTNERSHIP

71

SECTION 7.3

RESTRICTIONS ON THE GENERAL PARTNER’S AUTHORITY

71

SECTION 7.4

REIMBURSEMENT OF THE GENERAL PARTNER

72

SECTION 7.5

OUTSIDE ACTIVITIES

73

SECTION 7.6

LOANS FROM THE GENERAL PARTNER; LOANS OR CONTRIBUTIONS FROM THE PARTNERSHIP;
CONTRACTS WITH AFFILIATES; CERTAIN RESTRICTIONS ON THE GENERAL PARTNER

74

SECTION 7.7

INDEMNIFICATION

75

SECTION 7.8

LIABILITY OF INDEMNITEES

77

SECTION 7.9

RESOLUTION OF CONFLICTS OF INTEREST

78

SECTION 7.10

OTHER MATTERS CONCERNING THE GENERAL PARTNER

79

SECTION 7.11

PURCHASE OR SALE OF PARTNERSHIP SECURITIES

80

SECTION 7.12

[RESERVED]

80

SECTION 7.13

RELIANCE BY THIRD PARTIES

80

 

 

 

ARTICLE VIII BOOKS, RECORDS, ACCOUNTING, AND REPORTS

80

 

 

SECTION 8.1

RECORDS AND ACCOUNTING

80

SECTION 8.2

FISCAL YEAR

81

SECTION 8.3

REPORTS

81

 

 

 

ARTICLE IX TAX MATTERS

81

 

 

SECTION 9.1

TAX RETURNS AND INFORMATION

81

SECTION 9.2

TAX ELECTIONS

82

SECTION 9.3

TAX CONTROVERSIES

82

SECTION 9.4

WITHHOLDING

83

 

 

 

ARTICLE X ADMISSION OF PARTNERS

84

 

 

SECTION 10.1

ADMISSION OF SUBSTITUTED LIMITED PARTNER

84

SECTION 10.2

ADMISSION OF SUCCESSOR GENERAL PARTNER

84

SECTION 10.3

ADMISSION OF ADDITIONAL LIMITED PARTNERS

85

SECTION 10.4

AMENDMENT OF AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP

85

 

 

 

ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS

85

 

 

SECTION 11.1

WITHDRAWAL OF THE GENERAL PARTNER

85

SECTION 11.2

REMOVAL OF THE GENERAL PARTNER

87

SECTION 11.3

INTEREST OF DEPARTING PARTNER AND SUCCESSOR GENERAL PARTNER

87

SECTION 11.4

WITHDRAWAL OF LIMITED PARTNERS

89

 

 

 

ARTICLE XII DISSOLUTION AND LIQUIDATION

89

 

 

SECTION 12.1

DISSOLUTION

89

SECTION 12.2

CONTINUATION OF THE BUSINESS OF THE PARTNERSHIP AFTER DISSOLUTION

89

SECTION 12.3

LIQUIDATOR

90

SECTION 12.4

LIQUIDATION

91

SECTION 12.5

CANCELLATION OF CERTIFICATE OF LIMITED PARTNERSHIP

92

SECTION 12.6

RETURN OF CONTRIBUTIONS

92

SECTION 12.7

WAIVER OF PARTITION

92

SECTION 12.8

CAPITAL ACCOUNT RESTORATION

92

 

 

 

ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

92

 

ii

--------------------------------------------------------------------------------



 

SECTION 13.1

AMENDMENT TO BE ADOPTED SOLELY BY THE GENERAL PARTNER

92

SECTION 13.2

AMENDMENT PROCEDURES

94

SECTION 13.3

AMENDMENT REQUIREMENTS

94

SECTION 13.4

SPECIAL MEETINGS

95

SECTION 13.5

NOTICE OF A MEETING

95

SECTION 13.6

RECORD DATE

95

SECTION 13.7

ADJOURNMENT

96

SECTION 13.8

WAIVER OF NOTICE; APPROVAL OF MEETING; APPROVAL OF MINUTES

96

SECTION 13.9

QUORUM

96

SECTION 13.10

CONDUCT OF A MEETING

97

SECTION 13.11

ACTION WITHOUT A MEETING

97

SECTION 13.12

VOTING AND OTHER RIGHTS

98

 

 

 

ARTICLE XIV MERGER

98

 

 

SECTION 14.1

AUTHORITY

98

SECTION 14.2

PROCEDURE FOR MERGER OR CONSOLIDATION

98

SECTION 14.3

APPROVAL BY LIMITED PARTNERS OF MERGER OR CONSOLIDATION

99

SECTION 14.4

CERTIFICATE OF MERGER

100

SECTION 14.5

EFFECT OF MERGER

100

 

 

 

ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

101

 

 

SECTION 15.1

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

101

 

 

 

ARTICLE XVI GENERAL PROVISIONS

103

 

 

SECTION 16.1

ADDRESSES AND NOTICES

103

SECTION 16.2

FURTHER ACTION

103

SECTION 16.3

BINDING EFFECT

103

SECTION 16.4

INTEGRATION

104

SECTION 16.5

CREDITORS

104

SECTION 16.6

WAIVER

104

SECTION 16.7

COUNTERPARTS

104

SECTION 16.8

APPLICABLE LAW

104

SECTION 16.9

INVALIDITY OF PROVISIONS

104

SECTION 16.10

CONSENT OF PARTNERS

104

 

iii

--------------------------------------------------------------------------------


 

TENTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ENLINK MIDSTREAM
PARTNERS, LP

 

THIS TENTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ENLINK
MIDSTREAM PARTNERS, LP dated as of           , is entered into by and among
EnLink Midstream GP, LLC, a Delaware limited liability company, as the General
Partner, together with any other Persons who become Partners in the Partnership
or parties hereto as provided herein. In consideration of the covenants,
conditions, and agreements contained herein, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.3 and who is shown as such on the books
and records of the Partnership.

 

“Adjusted Capital Account” of a Partner means the Capital Account maintained for
such Partner adjusted as provided herein.  The balance of an Adjusted Capital
Account at any time is the balance of the Capital Account at such time
(a) increased by any amounts that such Partner is obligated at such time to
restore under the standards set by Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore under Treasury
Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b) decreased by (i) the
amount of losses and deductions that are reasonably expected at such time to be
allocated to such Partner in subsequent taxable periods of the Partnership under
Sections 704(e)(2) and 706(d) of the Code and Treasury Regulation
Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions that are
reasonably expected at such time to be made to such Partner in subsequent
taxable periods to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
taxable period in which such distributions are reasonably expected to be made
(other than increases as a result of a minimum gain chargeback pursuant to
Section 6.1(d)(i) or 6.1(d)(ii)). The foregoing definition of Adjusted Capital
Account is intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
The “Adjusted Capital Account” in respect of a General Partner Interest, a
Common Unit, a Series B Preferred Unit, a Series C Preferred Unit, or any other
Partnership Interest shall be the amount which the Adjusted Capital Account of a
Partner would be if such Partnership Interest were the only interest in the
Partnership held by that Partner from and after the date on which such
Partnership Interest was first issued.

 

“Adjusted Series B Issue Price” means $14.625 per Series B Preferred Unit.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with,

 

1

--------------------------------------------------------------------------------



 

the Person in question. As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract, or otherwise.

 

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss, or deduction pursuant to the provisions of
Section 6.1.

 

“Agreed Value” of any item of property means the fair market value of such item
of property as determined by the General Partner using such reasonable method of
valuation as it may adopt. The General Partner shall, in its discretion, use
such method as it deems reasonable and appropriate to allocate the aggregate
Agreed Value of one or more properties that are contributed to the Partnership
in a single or integrated transaction among each separate property on a basis
proportional to the fair market value of each such item of property.

 

“Agreement” means this Tenth Amended and Restated Agreement of Limited
Partnership of EnLink Midstream Partners, LP, as it may be amended,
supplemented, or restated from time to time.

 

“Applicable Period” means, with respect to determining the amount of Available
Cash for distribution to (a) the Unitholders, any Quarter, month, or other
period, as applicable, ending prior to the Liquidation Date as determined by the
General Partner, provided that, with respect to any distribution made during any
such other period, the Partnership shall make appropriate provision to pay the
Series B Quarterly Distribution for the Quarter in which such other period is
within, and (b) the holders of Series B Preferred Units or Series C Preferred
Units, any Quarter ending prior to the Liquidation Date.

 

“Arrears” means that the full cumulative Series C Distributions through the most
recent Series C Distribution Payment Date have not been paid on all Outstanding
Series C Preferred Units.

 

“Assignee” means a Non-citizen Assignee or a Person to whom one or more Limited
Partner Interests have been transferred in a manner permitted under this
Agreement and who has executed and delivered a Transfer Application as required
by this Agreement, but who has not been admitted as a Substituted Limited
Partner.

 

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.

 

“Available Cash” means, with respect to any Applicable Period ending prior to
the Liquidation Date:

 

(a)                                 the sum of (i) all cash and cash equivalents
of the Partnership Group on hand at the end of such Applicable Period, and
(ii) all additional cash and cash equivalents of the

 

2

--------------------------------------------------------------------------------



 

Partnership Group on hand on the date of determination of Available Cash with
respect to such Applicable Period resulting from Working Capital Borrowings made
subsequent to the end of such Applicable Period, less

 

(b)                                 the amount of any cash reserves that are
necessary or appropriate in the reasonable discretion of the General Partner to
(i) provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Applicable Period,
(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument, or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject,
(iii) provide funds for Series C Distributions, and (iv) provide funds for
further distributions; provided, however, that disbursements made by a Group
Member or cash reserves established, increased or reduced after the end of such
Applicable Period but on or before the date of determination of Available Cash
with respect to such Applicable Period shall be deemed to have been made,
established, increased, or reduced, for purposes of determining Available Cash,
within such Applicable Period if the General Partner so determines.

 

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

 

“BBA” has the meaning assigned to such term in Section 9.3(a).

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that, in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time.  The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the States of Texas or New York shall not be regarded as a Business Day.

 

“Calculation Agent” means Wells Fargo Bank, National Association, acting in its
capacity as calculation agent for the Series C Preferred Units, and its
successors and assigns or any other calculation agent appointed by the General
Partner.

 

“Capital Account” of a Partner is maintained as provided in Section 5.3. The
“Capital Account” in respect of a General Partner Interest, a Common Unit, a
Series B Preferred Unit, a Series C Preferred Unit, or other Partnership
Interest is the Capital Account that would be maintained if such Partnership
Interest were the only interest in the Partnership held by a Partner from and
after the date on which such Partnership Interest was first issued.

 

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership pursuant
to this Agreement or the Contribution Agreements.

 

3

--------------------------------------------------------------------------------



 

“Capital Stock” means: (i) in the case of a corporation, corporate stock;
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock; (iii) in the case of a partnership or limited liability
company, partnership interests (whether general or limited), or membership
interests; and (iv) any other equity interest or participation in an entity that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Carrying Value” of an item of Partnership property immediately after the
Closing Date is the fair market value of such item of Partnership property as
determined by the General Partner using such reasonable method of valuation as
it may adopt. For purposes hereof, the Partnership shall be treated as owning
directly its share (as determined by the General Partner) of all property owned
by the Operating Partnership or any other Subsidiary that is classified as a
partnership or is disregarded for federal income tax purposes. The Carrying
Value of any item of Partnership property shall be adjusted from time to time as
provided in Section 5.3(b) and Section 5.3(d).  The Carrying Value of an item of
property that is acquired by the Partnership after the Closing Date shall be the
amount that would be the adjusted basis for federal income tax purposes of such
property in the hands of the Partnership immediately after its acquisition if
the adjusted basis for federal income tax purposes of each asset of the
Partnership at that time were equal to its Carrying Value at that time.

 

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud,
gross negligence, or willful or wanton misconduct in its capacity as a general
partner of the Partnership.

 

“Certificate” means a certificate (i) substantially in the form of Exhibit A to
this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the General Partner in its discretion, issued by the Partnership evidencing
ownership of one or more Common Units or a certificate, in such form as may be
adopted by the General Partner in its discretion, issued by the Partnership
evidencing ownership of one or more other Partnership Securities.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 2.1, as such Certificate of Limited
Partnership may be amended, supplemented, or restated from time to time.

 

“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which an Assignee or a Limited
Partner certifies that he (and if he is a nominee holding for the account of
another Person, that to the best of his knowledge such other Person) is an
Eligible Citizen.

 

“Closing Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, the Operating Partnership, EnLink Midstream, Inc., and certain
other parties, together with the additional conveyance documents and instruments
contemplated or referenced thereunder.

 

4

--------------------------------------------------------------------------------



 

“Closing Date” means the first date on which Common Units are sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

 

“Closing Price” has the meaning assigned to such term in Section 15.1(a).

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

“Combined Interest” has the meaning assigned to such term in Section 11.3(a).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” means a Partnership Security representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees, and having the
rights and obligations specified with respect to Common Units in this Agreement.
The term “Common Unit” does not include (i) a Series B Preferred Unit or (ii) a
Series C Preferred Unit.

 

“Common Unit Exchange Ratio” means 1.15(1).

 

“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed entirely of two or more directors who are not (a) security
holders, officers, or employees of the General Partner, (b) officers, directors,
or employees of any Affiliate of the General Partner, or (c) holders of any
ownership interest in the Partnership Group other than Common Units and who also
meet the independence standards required of directors who serve on an audit
committee of a board of directors established by the National Securities
Exchange on which the Common Units are listed for trading.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership.

 

“Contribution Agreements” means, collectively, the First Contribution Agreement,
the Closing Contribution Agreement, and the 2013 Contribution Agreement.

 

“Credit Agreement” means the Credit Agreement dated as of February 20, 2014,
among the Partnership, as borrower, the lenders party thereto from time to time,
and Bank of America, N.A., as administrative agent for the lenders, as such
agreement was in effect on the Series B Issuance Date (it being understood that,
although the Credit Agreement has been amended or terminated, or may be amended
or terminated at any time by the Partnership in the sole discretion of the
General Partner, this Agreement refers to the definitions of such Credit
Agreement as in effect on the Series B Issuance Date).

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss, or credit pursuant to Section 6.1(d)(ix).

 

--------------------------------------------------------------------------------

(1)  To be adjusted to the extent the Exchange Ratio (as defined in the Merger
Agreement) is adjusted prior to Closing.

 

5

--------------------------------------------------------------------------------



 

“Current Market Price” has the meaning assigned to such term in Section 15.1(a).

 

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented, or restated from time to
time, and any successor to such statute.

 

“Departing Partner” means a former General Partner from and after the effective
date of any withdrawal or removal of such former General Partner pursuant to
Section 11.1 or 11.2.

 

“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

 

“Eighth Amended and Restated Agreement” has the meaning assigned to such term in
Section 2.1.

 

“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner or Assignee does not or
would not subject such Group Member to a significant risk of cancellation or
forfeiture of any of its properties or any interest therein.

 

“Eligible Series B Unitholder” means a Series B Unitholder holding a number of
Series B Preferred Units with a value that is equal to or more than $200 million
calculated by multiplying the number of Series B Preferred Units being
transferred by the Series B Issue Price.

 

“ENLC” means EnLink Midstream, LLC, a Delaware limited liability company, and
any successors thereto.

 

“ENLC Class C Common Unit” means a “Class C Common Unit” as such term is defined
in the ENLC Operating Agreement.

 

“ENLC Common Unit” means a “Common Unit” as such term is defined in the ENLC
Operating Agreement.

 

“ENLC Manager” means EnLink Midstream Manager, LLC, a Delaware limited liability
company and the managing member of ENLC, and its successors and permitted
assigns as the managing member of ENLC, as set forth in the ENLC Operating
Agreement.

 

“ENLC Merger Agreement” means the Agreement and Plan of Merger, dated as of
October 21, 2018, among ENLC Manager, ENLC, NOLA Merger Sub, LLC, a Delaware
limited liability company, the General Partner, and the Partnership.

 

“ENLC Operating Agreement” means the Second Amended and Restated Operating
Agreement of EnLink Midstream, LLC, as it may be amended, supplemented, or
restated from time to time.

 

6

--------------------------------------------------------------------------------



 

“ENLC Unit Majority” means “Unit Majority” as defined in the ENLC Operating
Agreement.

 

“EnLink Midstream, Inc.” means EnLink Midstream, Inc., a Delaware corporation.

 

“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“First Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of November 27, 2002, among the General Partner,
the Partnership, the Operating Partnership, EnLink Midstream, Inc., and certain
other parties, together with the additional conveyance documents and instruments
contemplated or referenced thereunder.

 

“General Partner” means EnLink Midstream GP, LLC and its successors and
permitted assigns as general partner of the Partnership.

 

“General Partner Interest” means the ownership interest of the General Partner
in the Partnership (in its capacity as a general partner without reference to
any Limited Partner Interest held by it), which may be evidenced by Partnership
Securities or a combination thereof or interest therein, and includes any and
all benefits to which the General Partner is entitled as provided in this
Agreement, together with all obligations of the General Partner to comply with
the terms and provisions of this Agreement.

 

“GIP Stetson I” means GIP III Stetson I, L.P., a Delaware limited partnership,
and any successors thereto.

 

“GIP Stetson II” means GIP III Stetson II, L.P., a Delaware limited partnership,
and any successors thereto.

 

“Gross Income Allocation Cap” means an amount of gross income equal to 100% of
the aggregate amount of Net Income of the Partnership for the current taxable
period or portion thereof.

 

“Group” means a Person that with or through any of its Affiliates or Associates
has any agreement, arrangement, or understanding for the purpose of acquiring,
holding, voting (except voting pursuant to a revocable proxy or consent given to
such Person in response to a proxy or consent solicitation made to 10 or more
Persons) or disposing of any Partnership Securities with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Securities.

 

“Group Member” means a member of the Partnership Group.

 

“Imputed Underpayment” has the meaning assigned to such term in Section 9.4(a).

 

“Indemnitee” means (a) the General Partner, (b) any Departing Partner, (c) any
Person who is or was an Affiliate of the General Partner or any Departing
Partner, (d) any Person who is

 

7

--------------------------------------------------------------------------------



 

or was a member, partner, officer, director, employee, agent, fiduciary, or
trustee of any Group Member, the General Partner, or any Departing Partner or
any Affiliate of any Group Member, the General Partner or any Departing Partner,
and (e) any Person who is or was serving at the request of the General Partner
or any Departing Partner or any Affiliate of the General Partner or any
Departing Partner as an officer, director, employee, member, partner, agent,
fiduciary, or trustee of another Person; provided, that a Person shall not be an
Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary, or custodial services.

 

“Initial Limited Partners” has the meaning assigned to such term in Section 1.1
of the Original Agreement.

 

“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement.

 

“Limited Partner” means, unless the context otherwise requires, (a) the
Organizational Limited Partner prior to its withdrawal from the Partnership,
each Initial Limited Partner, each Substituted Limited Partner, each Additional
Limited Partner, and any Departing Partner upon the change of its status from
General Partner to Limited Partner pursuant to Section 11.3 or (b) solely for
purposes of Articles V, VI, VII, and IX, each Assignee; provided, however, that
when the term “Limited Partner” is used herein in the context of any vote or
other approval, including without limitation Articles XIII (other than Sections
13.3(b) and (c), 13.4, 13.5, 13.6, 13.8, 13.9, 13.10, 13.11, 13.12(b) and (c))
and XIV, such term shall not, solely for such purpose, include a Series C
Unitholder with respect to its Series C Preferred Units.

 

“Limited Partner Interest” means the ownership interest of a Limited Partner or
Assignee in the Partnership, which may be evidenced by Common Units, Series B
Preferred Units, Series C Preferred Units, or other Partnership Securities or a
combination thereof or interest therein, and includes any and all benefits to
which such Limited Partner or Assignee is entitled as provided in this
Agreement, together with all obligations of such Limited Partner or Assignee to
comply with the terms and provisions of this Agreement; provided, however, that
when the term “Limited Partner Interest” is used herein in the context of any
vote or other approval, including without limitation Articles XIII (other than
Sections 13.3(c), 13.4, 13.5, 13.6, 13.8, 13.9, 13.10, 13.11, 13.12(b) and (c))
and XIV, such term shall not, solely for such purpose, include a Series C
Unitholder with respect to its Series C Preferred Units.

 

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
reconstitute the Partnership and continue its business has expired without such
an election being made, and (b) in the case of any other event giving rise to
the dissolution of the Partnership, the date on which such event occurs.

 

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.3 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

 

8

--------------------------------------------------------------------------------



 

“London Business Day” means any day on which dealings in deposits in U.S.
dollars are transacted in the London interbank market.

 

“Merger Agreement” has the meaning assigned to such term in Section 14.1.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.

 

“Net Agreed Value” means (a) in the case of any Contributed Property, the Agreed
Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed by the Partnership,
the Partnership’s Carrying Value in such property assuming that the adjustment
permitted by Section 5.3(d)(ii) is made immediately before the time such
property is distributed, reduced by any indebtedness either assumed by the
distributee or to which such property is subject at the time of distribution, in
either case, as determined under Section 752 of the Code.

 

“Net Income” for any taxable period of the Partnership means the sum, if
positive, of all items of income, gain, loss and deduction that are recognized
by the Partnership during such taxable period and on or before the Liquidation
Date. The items included in the calculation of Net Income shall be determined in
accordance with Section 5.3(b) but shall not include any items allocated under
Section 6.1(d).

 

“Net Loss” for any taxable period of the Partnership means the sum, if negative,
of all items of income, gain, loss, or deduction that are recognized by the
Partnership during such taxable period of the Partnership and on or before the
Liquidation Date.  The items included in the calculation of Net Loss shall be
determined in accordance with Section 5.3(b) but shall not include any items
allocated under Section 6.1(d).

 

“Net Termination Gain” means, for any taxable year, the sum, if positive, of all
items of income, gain, loss, or deduction recognized by the Partnership
(a) after the Liquidation Date or (b) upon the sale, exchange, or other
disposition of all or substantially all of the assets of the Partnership Group,
taken as a whole, in a single transaction or a series of related transactions
(excluding any disposition to a member of the Partnership Group).  The items
included in the determination of Net Termination Gain shall be determined in
accordance with Section 5.3(b) and shall not include any items of income, gain
or loss specially allocated under Section 6.1(d).

 

“Net Termination Loss” means, for any taxable year, the sum, if negative, of all
items of income, gain, loss, or deduction recognized by the Partnership
(a) after the Liquidation Date or (b) upon the sale, exchange, or other
disposition of all or substantially all of the assets of the Partnership Group,
taken as a whole, in a single transaction or a series of related transactions
(excluding any disposition to a member of the Partnership Group).  The items
included in the determination of Net Termination Loss shall be determined in
accordance with Section 5.3(b) and shall not include any items of income, gain
or loss specially allocated under Section 6.1(d).

 

9

--------------------------------------------------------------------------------



 

“Non-citizen Assignee” means a Person whom the General Partner has determined in
its discretion does not constitute an Eligible Citizen and as to whose
Partnership Interest the General Partner has become the Substituted Limited
Partner pursuant to Section 4.9.

 

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulation Section 1.704-2(b), are attributable to a Nonrecourse
Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

 

“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).

 

“Notional General Partner Units” means notional units used solely to calculate
the General Partner’s Percentage Interest.  Notional General Partner Units shall
not constitute “Units” for any purpose of this Agreement.  As of [·], there are
[·] Notional General Partner Units (resulting in the General Partner’s
Percentage Interest being [·]% as of such date).  If a Pro Rata distribution or
a subdivision or combination of Units is made in accordance with Section 5.6,
the number of Notional General Partner Units shall be proportionally increased
or decreased, as applicable, to reflect the maintenance of such Percentage
Interest.

 

“Operating Partnership” means EnLink Midstream Operating, LP, a Delaware limited
partnership, and any successors thereto.

 

“Operating Partnership Agreement” means the Fifth Amended and Restated Agreement
of Limited Partnership of the Operating Partnership, as it may be amended,
supplemented or restated from time to time.

 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner in its reasonable discretion.

 

“Organizational Limited Partner” means EnLink Midstream, Inc. in its capacity as
the organizational limited partner of the Partnership pursuant to the Original
Agreement.

 

“Original Agreement” has the meaning assigned to such term in Section 2.1.

 

“Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of any Outstanding Partnership
Securities of any class then Outstanding, all Partnership Securities owned by
such Person or Group shall not be voted on any matter and shall not be
considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Common Units so owned

 

10

--------------------------------------------------------------------------------


 

shall be considered to be Outstanding for purposes of Section 11.1(b)(iii) (such
Common Units shall not, however, be treated as a separate class of Partnership
Securities for purposes of this Agreement); provided, further, that the
foregoing limitation shall not apply (i) to any Person or Group who acquired 20%
or more of any Outstanding Partnership Securities of any class then Outstanding
directly from the General Partner or its Affiliates, (ii) to any Person or Group
who acquired 20% or more of any Outstanding Partnership Securities of any class
then Outstanding directly or indirectly from a Person or Group described in
clause (i) provided that the General Partner shall have notified such Person or
Group in writing that such limitation shall not apply, or (iii) to any Person or
Group who acquired 20% or more of any Partnership Securities issued by the
Partnership with the prior approval of the board of directors of the General
Partner.  For the avoidance of doubt, the board of directors of the General
Partner has approved the issuance of the Series B Preferred Units to the
Series B Purchaser pursuant to the Series B Purchase Agreement in accordance
with clause (iii) of the immediately preceding sentence, and any Series B PIK
Preferred Units shall be deemed to be approved by the board of directors of the
General Partner in accordance with clause (iii) of the immediately preceding
sentence, and the foregoing limitations of the immediately preceding sentence
shall not apply to the Series B Purchaser with respect to their ownership
(beneficially or of record) of the Series B Preferred Units or Series B PIK
Preferred Units.

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” means any and all items of loss or deduction
determined in accordance with Section 5.3(b) that, in accordance with the
principles of Treasury Regulation Section 1.704-2(i), are attributable to a
Partner Nonrecourse Debt.

 

“Partners” means the General Partner and the Limited Partners.

 

“Partnership” means EnLink Midstream Partners, LP, a Delaware limited
partnership, and any successors thereto.

 

“Partnership Group” means the Partnership, the Operating Partnership, and any
Subsidiary of any such entity, treated as a single consolidated entity.

 

“Partnership Interest” means an interest in the Partnership, which shall include
the General Partner Interest and Limited Partner Interests.

 

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).

 

“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including, without
limitation, Common Units, Series B Preferred Units, and Series C Preferred
Units.

 

11

--------------------------------------------------------------------------------



 

“Paying Agent” means the Transfer Agent, acting in its capacity as paying agent
for the Series C Preferred Units, and its respective successors and assigns or
any other paying agent appointed by the General Partner; provided, however, that
if no Paying Agent is specifically designated for the Series C Preferred Units,
the General Partner shall act in such capacity.

 

“Percentage Interest” means as of any date of determination (a) as to the
General Partner with respect to its General Partner Interest (in its capacity as
General Partner without reference to any Limited Partner Interests held by it
and calculated based upon the number of Notional General Partner Units then
deemed held by the General Partner), and as to any Unitholder or Assignee
holding Units, the product obtained by multiplying (x) 100% less the percentage
applicable to clause (b) below times (y) the quotient obtained by dividing
(A) the number of Notional General Partner Units deemed held by the General
Partner or the number of Units held by such Unitholder or Assignee, as the case
may be, by (B) the sum of the total number of all Outstanding Units and Notional
General Partner Units deemed owned by the General Partner, and (b) as to the
holders of additional Partnership Securities issued by the Partnership in
accordance with Section 5.4, the number of Units to which such Partnership
Securities are equivalent for the purpose of determining Percentage Interest
(and only for such purpose) as determined by the General Partner as a part of
such issuance. The Percentage Interest with respect to a Series B Preferred
Unit, and a Series C Preferred Unit shall at all times be zero.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency, or political subdivision thereof or other entity.

 

“Pro Rata” means (a) when modifying Units or any class thereof, apportioned
equally among all designated Units in accordance with their relative Percentage
Interests, (b) when modifying Partners and Assignees, apportioned among all
Partners and Assignees in accordance with their relative Percentage Interests,
(c) solely when modifying Series B Unitholders, apportioned equally among all
Series B Unitholders in accordance with the relative number or percentage of
Series B Preferred Units held by each such Series B Unitholder, and (d) solely
when modifying Series C Unitholders, apportioned equally among all Series C
Unitholders in accordance with the relative number or percentage of Series C
Preferred Units held by each such Series C Unitholder.

 

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Units of a certain class (other than Units owned by
the General Partner and its Affiliates) pursuant to Article XV.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership.

 

“Rating Agency” means any nationally recognized statistical rating organization
(within the meaning of Section 3(a)(62) of the Exchange Act) that publishes a
rating for the Partnership.

 

“Recapture Income” means any gain recognized by the Partnership for federal
income tax purposes (computed without regard to any adjustment required by
Section 734 or Section 743 of the Code) upon the disposition of any property of
the Partnership, which gain is characterized as

 

12

--------------------------------------------------------------------------------



 

ordinary income for federal income tax purposes because it represents the
recapture of deductions previously taken with respect to such property.

 

“Record Date” means the date established by the General Partner for determining
(a) the identity of the Record Holders entitled to notice of, or to vote at, any
meeting of Limited Partners or entitled to vote by ballot or give approval of
Partnership action in writing without a meeting or entitled to exercise rights
in respect of any lawful action of Limited Partners or (b) the identity of
Record Holders entitled to receive any report or distribution or to participate
in any offer.

 

“Record Holder” means the Person in whose name a Common Unit is registered on
the books of the Transfer Agent as of the opening of business on a particular
Business Day, or with respect to other Partnership Securities, the Person in
whose name any such other Partnership Security is registered on the books which
the General Partner has caused to be kept as of the opening of business on such
Business Day.

 

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.

 

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-97779) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Offering.

 

“Required Allocations” means (a) any limitation imposed on the allocation of Net
Losses or Net Termination Losses under Section 6.1(b) that is identified therein
as a Required Allocation and (b) any allocation of an item of income, gain,
loss, or deduction pursuant to Section 6.1(d) that is identified therein as a
Required Allocation.

 

“Reuters Page LIBOR01” means the display so designated on the Reuters 3000 Xtra
(or such other page as may replace the LIBOR01 page on that service, or such
other service as may be nominated by the British Bankers’ Association for the
purpose of displaying London interbank offered rates for U.S. dollar deposits).

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

 

“Series B Cash Payment Amount” means an amount per Quarter per Series B
Preferred Unit equal to (i) $0.28125 plus (ii) the Series B Excess Cash Payment
Amount.

 

“Series B Change of Control” means the (i) consummation of any transaction or
series of related transactions (including, without limitation, any merger,
consolidation, or business combination), the result of which is that any Person
or “group” (within the meaning of Section 13(d)(3) of the Exchange Act),
excluding (a) the Series B Purchaser and its Affiliates and (b) GIP Stetson I,
GIP Stetson II, ENLC, the Partnership, or any of their respective Subsidiaries,
becomes the Beneficial Owner, directly or indirectly, of more than fifty percent
(50%) of the Voting Stock of either the General Partner or the ENLC Manager,
measured by voting power rather than number of units, or otherwise acquires a
right to designate members of the board of directors who have a majority of the
voting power of such board of directors, in each case, of

 

13

--------------------------------------------------------------------------------



 

either the General Partner or ENLC Manager or (ii) consummation of any
transaction (including, without limitation, any merger, consolidation or
business combination) the result of which is that GIP Stetson I, GIP Stetson II
or any of their respective Subsidiaries becomes the Beneficial Owner, directly
or indirectly, of seventy-five percent (75%) or more of the outstanding ENLC
Common Units.  Notwithstanding the foregoing, a Series B Change of Control shall
not result solely from a sale by GIP Stetson I, GIP Stetson II, or any of their
respective Subsidiaries, directly or indirectly, of the Capital Stock held by
any such entity in the Partnership, the General Partner, ENLC, and/or the ENLC
Manager, so long as all previously outstanding ENLC Common Units remain
outstanding immediately after such sale.

 

“Series B Change of Control Exchange Election Notice” has the meaning assigned
to such term in Section 5.10(b)(viii)(F).

 

“Series B Change of Control Units” has the meaning assigned to such term in
Section 5.10(b)(viii)(F).

 

“Series B Deemed ENLC Distribution Amount” means, for each Quarter of the
Partnership for which this definition is applicable, the aggregate amount of
distributions in cash paid by ENLC in respect of the corresponding quarter of
ENLC (or applicable periods within the quarter to the extent ENLC distributions
are not paid quarterly) that are, or would have been, payable with respect to
the applicable Series B Exchange Units if a Series B Preferred Unit had been
exchanged at the beginning of such Quarter, using the number of ENLC Common
Unit(s) for which such Series B Preferred Unit would then be exchangeable
pursuant to Section 5.10(b)(viii) as of the date of such determination;
provided, that, for purposes of determining the amount of such distributions,
the hypothetical number of ENLC Common Unit(s) for which such Series B Preferred
Unit is exchanged shall be determined by multiplying such Series B Preferred
Unit to be exchanged by the Series B Distribution Exchange Rate and not the
Series B Exchange Ratio.  To the extent ENLC declares distributions subsequent
to the declaration for the comparable ENLK Quarter which would result in a
Series B Excess Cash Payment Amount, then such amount will be payable with
respect to the Series B Preferred Units with the next Series B Quarterly
Distribution.

 

“Series B Deemed Votes” has the meaning assigned to such term in
Section 5.10(b)(v)(A).

 

“Series B Distribution Exchange Rate” means 1.0 until such rate is adjusted as
set forth in Section 5.10(b)(viii)(E).

 

“Series B Distribution Payment Date” has the meaning assigned to such term in
Section 5.10(b)(ii)(A).

 

“Series B ENLC Exchange Ratio Distribution Amount” means, for each Quarter of
the Partnership for which this definition is applicable, the aggregate amount of
distributions in cash paid by ENLC in respect of the corresponding quarter of
ENLC (or applicable periods within the quarter to the extent ENLC distributions
are not paid quarterly) that are, or would have been, payable with respect to
the applicable Series B Exchange Units if a Series B Preferred Unit had been
exchanged at the beginning of such Quarter, using the number of ENLC Common
Unit(s)

 

14

--------------------------------------------------------------------------------



 

for which such Series B Preferred Unit would then be exchangeable pursuant to
Section 5.10(b)(viii) as of the date of such determination. For the avoidance of
doubt, for purposes of determining the amount of such distributions, the
hypothetical number of ENLC Common Unit(s) for which such Series B Preferred
Unit is exchanged shall be determined by multiplying such Series B Preferred
Unit to be exchanged by the Series B Exchange Ratio.  To the extent ENLC
declares distributions subsequent to the declaration for the comparable ENLK
Quarter which would result in a Series B Excess Cash Payment Amount, then such
amount will be payable with respect to the Series B Preferred Units with the
next Series B Quarterly Distribution.

 

“Series B Excess Cash Payment Amount” means the product of (A) the excess of
(i) the Series B PIK Exchange Ratio Payment Amount over (ii) the Series B PIK
Payment Amount multiplied by (B) the Series B Issue Price; provided, however,
that if the foregoing clause (A) does not result in any excess, then the
“Series B Excess Cash Payment Amount” shall be $0.

 

“Series B Exchange Date” has the meaning assigned to such term in
Section 5.10(b)(viii)(D).

 

“Series B Exchange Election Notice” has the meaning assigned to such term in
Section 5.10(b)(viii)(C).

 

“Series B Exchange Notice” has the meaning assigned to such term in
Section 5.10(b)(viii)(C).

 

“Series B Exchange Notice Date” has the meaning assigned to such term in
Section 5.10(b)(viii)(C).

 

“Series B Exchange Ratio” means the number of ENLC Common Units issuable upon
the exchange of each Series B Preferred Unit (including any accrued and unpaid
Series B PIK Preferred Units), which shall equal the product of (i) the Series B
Distribution Exchange Rate at the applicable time, multiplied by (ii) the Common
Unit Exchange Ratio.

 

“Series B Exchange Unit” means an ENLC Common Unit issued upon the exchange of a
Series B Preferred Unit pursuant to Section 5.10(b)(viii).

 

“Series B Exchanging Unitholder” means a Person entitled to receive ENLC Common
Units or cash equal to the Series B Redemption Amount upon the exchange of any
Series B Preferred Units.

 

“Series B Forced Exchange Notice” has the meaning assigned to such term in
Section 5.10(b)(viii)(C).

 

“Series B Forced Exchange Notice Date” has the meaning assigned to such term in
Section 5.10(b)(viii)(C).

 

“Series B Issuance Date” means January 7, 2016.

 

“Series B Issue Price” means $15.00 per Series B Preferred Unit.

 

15

--------------------------------------------------------------------------------



 

“Series B Junior Securities” means (i) the Series C Preferred Units and (ii) any
other class or series of Partnership Securities that, with respect to
distributions on such Partnership Securities and distributions upon liquidation
of the Partnership, ranks junior to the Series B Preferred Units, including but
not limited to Common Units, but excluding any Series B Parity Securities and
Series B Senior Securities.

 

“Series B Liquidation Value” means, with respect to each Series B Preferred Unit
Outstanding as of the date of such determination, an amount equal to the sum of
(i) the Series B Issue Price, plus (ii) all Series B Unpaid Cash Distributions
and any accrued and unpaid Series B PIK Preferred Units, plus (iii) all accrued
but unpaid distributions on such Series B Preferred Unit (including
distributions payable in Series B PIK Preferred Units) with respect to the
Quarter in which the liquidation occurs.

 

“Series B Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with the
Series B Preferred Units.

 

“Series B PIK Exchange Ratio Payment Amount” means the number of Series B PIK
Preferred Units equal to the quotient of (i) the excess (if any) of (a) the
Series B ENLC Exchange Ratio Distribution Amount over (b) $0.28125, divided by
(ii) the Series B Issue Price.

 

“Series B PIK Payment Amount” means the greater of (i) 0.00250 Series B PIK
Preferred Units and (ii) the number of Series B PIK Preferred Units equal to the
quotient of (a) the excess (if any) of (x) the Series B Deemed ENLC Distribution
Amount over (y) $0.28125, divided by (b) the Series B Issue Price.

 

“Series B PIK Preferred Payment Date” has the meaning assigned to such term in
Section 5.10(b)(ii)(B).

 

“Series B PIK Preferred Units” has the meaning assigned to such term in
Section 5.10(a).

 

“Series B Preferred Units” has the meaning assigned to such term in
Section 5.10(a).

 

“Series B Purchase Agreement” means the Convertible Preferred Unit Purchase
Agreement, dated as of December 6, 2015, by and between the Partnership and the
Series B Purchaser.

 

“Series B Purchaser” means Enfield Holdings, L.P., a Delaware limited
partnership, and its permitted assigns in accordance with the Series B Purchase
Agreement.

 

“Series B Quarterly Distribution” has the meaning assigned to such term in
Section 5.10(b)(ii)(A).

 

“Series B Redemption Amount” means cash in an amount equal to the product of
(i) the Series B Unit Exchange Amount, multiplied by (ii) the daily
volume-weighted average closing trading price of ENLC Common Units on the
National Securities Exchange on which the ENLC Common Units are listed or
admitted to trading for the trailing ten (10) Trading Days ending two

 

16

--------------------------------------------------------------------------------



 

(2) Trading Days before the Series B Exchange Notice Date or the Series B Forced
Exchange Notice Date, as applicable.

 

“Series B Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series B
Preferred Units.

 

“Series B Unit Exchange Amount” has the meaning assigned to such term in
Section 5.10(b)(viii)(A).

 

“Series B Unitholder” means a Record Holder of Series B Preferred Units.

 

“Series B Unpaid Cash Distributions” has the meaning assigned to such term in
Section 5.10(b)(ii)(C).

 

“Series C Base Liquidation Preference” means a liquidation preference for each
Series C Preferred Unit initially equal to $1,000 per unit.

 

“Series C Current Criteria” means the equity credit criteria of a Rating Agency
for securities such as the Series C Preferred Units, as such criteria are in
effect as of the Series C Original Issue Date.

 

“Series C Distribution Payment Date” means (i) during the Series C Fixed Rate
Period, the 15th day of each June and December of each year and (ii) during the
Series C Floating Rate Period, the 15th day of March, June, September, and
December of each year; provided, however, that if any Series C Distribution
Payment Date would otherwise occur on a day that is not a Business Day, such
Series C Distribution Payment Date shall instead be on the immediately
succeeding Business Day.

 

“Series C Distribution Period” means a period of time from and including the
preceding Series C Distribution Payment Date (other than the initial Series C
Distribution Period, which shall commence on and include the Series C Original
Issue Date), to, but excluding, the next Series C Distribution Payment Date for
such Series C Distribution Period.

 

“Series C Distribution Rate” means an annual rate equal to (i) during the
Series C Fixed Rate Period, 6.000% of the Series C Liquidation Preference and
(ii) during the Series C Floating Rate Period, a percentage of the Series C
Liquidation Preference equal to the sum of (a) the Series C Three-Month LIBOR,
as calculated on each applicable Series C LIBOR Determination Date, and
(b) 4.11%.

 

“Series C Distribution Record Date” has the meaning assigned to such term in
Section 5.11(b)(ii)(B).

 

“Series C Distributions” means distributions with respect to Series C Preferred
Units pursuant to Section 5.11(b)(ii).

 

“Series C Fixed Rate Period” means the period from and including the Series C
Original Issue Date to, but not including, December 15, 2022.

 

17

--------------------------------------------------------------------------------



 

“Series C Floating Rate Period” means the period from and including December 15,
2022 and thereafter until such time as all of the Outstanding Series C Preferred
Units are redeemed in accordance with Section 5.11(b)(iv).

 

“Series C Junior Securities” means any class or series of Partnership Securities
that, with respect to distributions on such Partnership Securities and
distributions upon liquidation of the Partnership, ranks junior to the Series C
Preferred Units, including but not limited to Common Units, but excluding any
Series C Parity Securities and Series C Senior Securities.

 

“Series C LIBOR Determination Date” means the London Business Day immediately
preceding the first day in each relevant Series C Distribution Period.

 

“Series C Liquidation Preference” means a liquidation preference for each
Series C Preferred Unit initially equal to $1,000 per unit (subject to
adjustment for any splits, combinations or similar adjustments to the Series C
Preferred Units), which liquidation preference shall be subject to increase by
the per Series C Preferred Unit amount of any accumulated and unpaid Series C
Distributions (whether or not such distributions shall have been declared).

 

“Series C Original Issue Date” means September 21, 2017.

 

“Series C Parity Securities” means any class or series of Partnership Interests
established after the Series C Original Issue Date by the General Partner, the
terms of which class or series expressly provide that it ranks on parity with
the Series C Preferred Units as to distributions and amounts payable upon a
dissolution or liquidation pursuant to Article XII.

 

“Series C Preferred Unit” has the meaning assigned to such term in
Section 5.11(a).

 

“Series C Rating Event” means a change by any Rating Agency to the Series C
Current Criteria, which change results in (i) any shortening of the length of
time for which the Series C Current Criteria are scheduled to be in effect with
respect to the Series C Preferred Units or (ii) a lower equity credit being
given to the Series C Preferred Units than the equity credit that would have
been assigned to the Series C Preferred Units by such Rating Agency pursuant to
its Series C Current Criteria.

 

“Series C Redemption Date” has the meaning assigned to such term in
Section 5.11(b)(iv)(A).

 

“Series C Redemption Notice” has the meaning assigned to such term in
Section 5.11(b)(iv)(B).

 

“Series C Redemption Price” has the meaning assigned to such term in
Section 5.11(b)(iv)(A).

 

“Series C Senior Securities” means (a) the Series B Preferred Units and (b) any
class or series of Partnership Interests established after the Series C Original
Issue Date by the General Partner, the terms of which class or series expressly
provide that it ranks senior to the Series C

 

18

--------------------------------------------------------------------------------



 

Preferred Units as to distributions and amounts payable upon a dissolution or
liquidation pursuant to Article XII.

 

“Series C Three-Month LIBOR” has the meaning assigned to such term in
Section 5.11(b)(ii)(C).

 

“Series C Unitholder” means a Record Holder of Series C Preferred Units.

 

“Special Approval” means approval by a majority of the members of the Conflicts
Committee.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 10.1 in place of and with all the
rights of a Limited Partner and who is shown as a Limited Partner on the books
and records of the Partnership.

 

“Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b).

 

“Taxable Period of the Partnership” or “taxable period of the Partnership” has
the meaning assigned thereto in Section 5.3(b)(viii).

 

“Trading Day” has the meaning assigned to such term in Section 15.1(a).

 

“Transfer” has the meaning assigned to such term in Section 4.4(a).

 

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for any class
of Partnership Securities; provided that if no Transfer Agent is specifically
designated for any class of Partnership Securities, the General Partner shall
act in such capacity.  The Transfer Agent and registrar for the Series C
Preferred Units shall be American Stock Transfer & Trust Company, LLC, and its
successors and assigns, or any other transfer agent and registrar appointed by
the General Partner for the Series C Preferred Units.

 

19

--------------------------------------------------------------------------------



 

“Transfer Application” means an application and agreement for transfer of Units
in the form set forth on the back of a Certificate or in a form substantially to
the same effect in a separate instrument.

 

“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchases Common Units pursuant thereto.

 

“Underwriting Agreement” means the Underwriting Agreement dated December 11,
2002 among the Underwriters, the Partnership, and certain other parties,
providing for the purchase of Common Units by such Underwriters.

 

“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Series B Preferred Units, and Series C Preferred Units but
shall not include  Notional General Partner Units or the General Partner
Interest represented thereby.

 

“Unitholders” means the holders of Units.

 

“Unit Majority” means at least a majority of the Outstanding Units, including
the Series B Preferred Units as described in Section 5.10(b)(v)(A) but excluding
the Series C Preferred Units.

 

“Unit Split” has the meaning assigned to such term in Section 2.1.

 

“Unrealized Gain” of any item of Partnership property at any time means the
excess, if any, of (a) the fair market value of such property at such time
(prior to any adjustment to be made pursuant to Section 5.3(d) as of the time)
over (b) the Carrying Value of such property as of such time prior to any
adjustment to be made pursuant to Section 5.3(d) as of such time.

 

“Unrealized Loss” of any item of Partnership property at any time means the
excess, if any, of (a) the Carrying Value of such property as of such time
(prior to any adjustment to be made pursuant to Section 5.3(d) as of such time)
over (b) the fair market value of such property as of such time.

 

“U.S. GAAP” means United States Generally Accepted Accounting Principles
consistently applied.

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled (without reference to the occurrence of
any contingency) to vote in the election of the directors, managers, or trustees
of such Person.

 

“Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).

 

“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners made pursuant to a credit facility
or other arrangement to the extent such borrowings are required to be reduced to
a relatively small amount each year for an economically meaningful period of
time.

 

20

--------------------------------------------------------------------------------


 

“2013 Contribution Agreement” means the Contribution Agreement by and among
Devon Energy Corporation, Devon Gas Corporation, Devon Gas Services, L.P.,
Southwestern Gas Pipeline, Inc., the Partnership, and the Operating Partnership,
dated as of October 21, 2013.

 

Section 1.2                                    Construction.

 

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; and (c) the term “include” or “includes” means includes, without
limitation, and “including” means including, without limitation.

 

ARTICLE II

 

ORGANIZATION

 

Section 2.1                                    Formation.

 

The General Partner and the Organizational Limited Partner have previously
formed the Partnership as a limited partnership pursuant to the provisions of
the Delaware Act.  The General Partner and the Limited Partners have previously
entered into that certain Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as of December 17, 2002 (the “Original Agreement”). 
On March 29, 2004, the General Partner and the Limited Partners entered into
that certain Second Amended and Restated Agreement of Limited Partnership of the
Partnership (i) to reflect the various numerical changes resulting from the
two-for-one split in Common Units and certain Units denominated as “Subordinated
Units” (the “Unit Split”) declared on February 26, 2004, having a record date of
March 16, 2004 and a distribution date of March 29, 2004 (ii) and make other
miscellaneous revisions.  The Unit Split was effected in accordance with
Section 5.6 of this Agreement, and all such numerical changes are reflected as
if the Unit Split had occurred at the beginning of the Partnership’s existence. 
On June 24, 2005, the General Partner and the Limited Partners entered into that
certain Third Amended and Restated Agreement of Limited Partnership of the
Partnership (i) to establish the rights and obligations of certain Units
denominated as “Senior Subordinated Units” in connection with the issuance of
such Partnership Securities and (ii) to make other miscellaneous revisions.  On
November 1, 2005, the General Partner and the Limited Partners entered into that
certain Fourth Amended and Restated Agreement of Limited Partnership (i) to
establish the rights and obligations of certain Units denominated as “Senior
Subordinated Series B Units” in connection with the issuance of such Partnership
Securities and (ii) to make other miscellaneous revisions.  On June 29, 2006,
the General Partner and the Limited Partners entered into that certain Fifth
Amended and Restated Agreement of Limited Partnership (i) to establish the
rights and obligations of certain Units denominated as “Senior Subordinated
Series C Units” in connection with the issuance of such Partnership Securities
and (ii) to make other miscellaneous revisions.  On March 23, 2007, the General
Partner and the Limited Partners entered into that certain Sixth Amended and
Restated Agreement of Limited Partnership, as amended by Amendment No. 1, dated
as of December 20, 2007, Amendment No. 2, effective as of January 1, 2007,
Amendment No. 3, dated as of January 19, 2010, Amendment No. 4, dated as of
September 13, 2012, Amendment

 

21

--------------------------------------------------------------------------------



 

No. 5, dated as of February 27, 2014, and Amendment No. 6, dated as of March 7,
2014, (i) to establish the rights and obligations of certain Units denominated
as “Senior Subordinated Series D Units,” “Series A Convertible Preferred Units”
and “Class B Common Units” in connection with the issuance of such Partnership
Securities and (ii) to make other miscellaneous revisions.  On July 7, 2014, the
General Partner and the Limited Partners entered into that certain Seventh
Amended and Restated Agreement of Limited Partnership, as amended by Amended
No. 1, dated as of February 17, 2015, Amendment No. 2, dated as of March 16,
2015, and Amendment No. 3, dated as of May 27, 2015 (i) to establish the rights
and obligations of certain Units denominated as “Class C Common Units,” “Class D
Common Units” and “Class E Common Units” in connection with the issuance of such
Partnership Securities, (ii) to delete certain provisions that were no longer
applicable to the Partnership, and (iii) to make other miscellaneous revisions. 
On January 7, 2016, the General Partner and the Limited Partners entered into
that certain Eighth Amended and Restated Agreement of Limited Partnership (the
“Eighth Amended and Restated Agreement”) (i) to consolidate the previous
amendments into one document and (ii) to establish the rights and obligations of
the Series B Preferred Units in connection with the issuance of such Partnership
Securities.  On September 21, 2017, the General Partner and the Limited Partners
entered into that certain Ninth Amended and Restated Agreement of Limited
Partnership, as amended by Amendment No. 1, dated as of December 12, 2017,
(i) to establish the rights and obligations of the Series C Preferred Units in
connection with the issuance of such Partnership Securities, (ii) to make
certain revisions in response to certain changes to the Code enacted by the BBA
relating to partnership audit and adjustment procedures, and to facilitate the
General Partner’s obligations as the “Partnership Representative” under the BBA,
(iii) to delete certain provisions that were no longer applicable to the
Partnership, and (iv) to make other miscellaneous revisions.  The purpose of
this Tenth Amended and Restated Agreement of Limited Partnership is (i) to
modify the rights and obligations of the Series B Preferred Units in connection
with the transactions contemplated by the ENLC Merger Agreement, (ii) to delete
certain provisions that are no longer applicable to the Partnership as a result
of the consummation of the transactions contemplated by the ENLC Merger
Agreement, and (iii) to make other miscellaneous revisions.  This amendment and
restatement shall become effective on the date of this Agreement. Except as
expressly provided to the contrary in this Agreement, the rights, duties
(including fiduciary duties), liabilities, and obligations of the Partners and
the administration, dissolution and termination of the Partnership shall be
governed by the Delaware Act.  All Partnership Interests shall constitute
personal property of the owner thereof for all purposes and a Partner has no
interest in specific Partnership property.

 

Section 2.2                                    Name.

 

The name of the Partnership shall be “EnLink Midstream Partners, LP”. The
Partnership’s business may be conducted under any other name or names deemed
necessary or appropriate by the General Partner in its sole discretion,
including the name of the General Partner. The words “Limited Partnership,”
“LP,” “Ltd.,” or similar words or letters shall be included in the Partnership’s
name where necessary for the purpose of complying with the laws of any
jurisdiction that so requires. The General Partner in its discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Limited Partners of such change in the next regular communication to the
Limited Partners.

 

22

--------------------------------------------------------------------------------



 

Section 2.3                                    Registered Office; Registered
Agent; Principal Office; Other Offices

 

Unless and until changed by the General Partner, the registered office of the
Partnership in the State of Delaware shall be located at 1209 Orange Street,
Wilmington, Delaware 19801, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office shall be The
Corporation Trust Company. The principal office of the Partnership shall be
located at 1722 Routh Street, Suite 1300, Dallas, Texas 75201 or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners. The Partnership may maintain offices at such other place or
places within or outside the State of Delaware as the General Partner deems
necessary or appropriate. The address of the General Partner shall be 1722 Routh
Street, Suite 1300, Dallas, Texas 75201 or such other place as the General
Partner may from time to time designate by notice to the Limited Partners.

 

Section 2.4                                    Purpose and Business.

 

The purpose and nature of the business to be conducted by the Partnership shall
be to (a) serve as a partner of the Operating Partnership and, in connection
therewith, to exercise all the rights and powers conferred upon the Partnership
as a partner of the Operating Partnership pursuant to the Operating Partnership
Agreement or otherwise, (b) engage directly in, or enter into or form any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that the Operating
Partnership is permitted to engage in by the Operating Partnership Agreement or
that its subsidiaries are permitted to engage in by their limited liability
company or partnership agreements and, in connection therewith, to exercise all
of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, (c) engage directly in, or enter
into or form any corporation, partnership, joint venture, limited liability
company or other arrangement to engage indirectly in, any business activity that
is approved by the General Partner and which lawfully may be conducted by a
limited partnership organized pursuant to the Delaware Act and, in connection
therewith, to exercise all of the rights and powers conferred upon the
Partnership pursuant to the agreements relating to such business activity, and
(d) do anything necessary or appropriate to the foregoing, including the making
of capital contributions or loans to a Group Member; provided, however, that the
General Partner shall not cause the Partnership to engage, directly or
indirectly, in any business activity that the General Partner reasonably
determines would cause the Partnership to be treated as an association taxable
as a corporation or otherwise taxable as an entity for federal income tax
purposes. The General Partner has no obligation or duty to the Partnership, the
Limited Partners or the Assignees to propose or approve, and in its discretion
may decline to propose or approve, the conduct by the Partnership of any
business.

 

Section 2.5                                    Powers.

 

The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to, or convenient for the furtherance
and accomplishment of the purposes and business described in Section 2.4 and for
the protection and benefit of the Partnership.

 

23

--------------------------------------------------------------------------------



 

Section 2.6                                    Power of Attorney.

 

(a)                                 Each Limited Partner and each Assignee
hereby constitutes and appoints the General Partner and, if a Liquidator shall
have been selected pursuant to Section 12.3, the Liquidator (and any successor
to the Liquidator by merger, transfer, assignment, election or otherwise) and
each of their authorized officers and attorneys-in-fact, as the case may be,
with full power of substitution, as his true and lawful agent and
attorney-in-fact, with full power and authority in his name, place and stead,
to:

 

(i)                         execute, swear to, acknowledge, deliver, file, and
record in the appropriate public offices (A) all certificates, documents, and
other instruments (including this Agreement and the Certificate of Limited
Partnership and all amendments or restatements hereof or thereof) that the
General Partner or the Liquidator deems necessary or appropriate to form,
qualify, or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents, and other instruments that the General Partner or the Liquidator
deems necessary or appropriate to reflect, in accordance with its terms, any
amendment, change, modification, or restatement of this Agreement; (C) all
certificates, documents, and other instruments (including conveyances and a
certificate of cancellation) that the General Partner or the Liquidator deems
necessary or appropriate to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement; (D) all certificates,
documents, and other instruments relating to the admission, withdrawal, removal,
or substitution of any Partner pursuant to, or other events described in,
Article IV, X, XI, or XII; (E) all certificates, documents, and other
instruments relating to the determination of the rights, preferences, and
privileges of any class or series of Partnership Securities issued pursuant to
Section 5.4; and (F) all certificates, documents and other instruments
(including agreements and a certificate of merger) relating to a merger or
consolidation of the Partnership pursuant to Article XIV; and

 

(ii)                      execute, swear to, acknowledge, deliver, file, and
record all ballots, consents, approvals, waivers, certificates, documents, and
other instruments necessary or appropriate, in the discretion of the General
Partner or the Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement, or other action that is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or is
necessary or appropriate, in the discretion of the General Partner or the
Liquidator, to effectuate the terms or intent of this Agreement; provided, that
when required by Section 13.3 or any other provision of this Agreement that
establishes a percentage of the Limited Partners or of the Limited Partners of
any class or series required to take any action, the General Partner and the
Liquidator may exercise the power of attorney made in this
Section 2.6(a)(ii) only after the necessary vote, consent, or approval of the
Limited Partners or of the Limited Partners of such class or series, as
applicable.

 

24

--------------------------------------------------------------------------------



 

Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to  amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.

 

(b)                                 The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest, and it shall
survive and, to the maximum extent permitted by law, not be affected by the
subsequent death, incompetency, disability, incapacity, dissolution, bankruptcy,
or termination of any Limited Partner or Assignee and the transfer of all or any
portion of such Limited Partner’s or Assignee’s Partnership Interest and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives. Each such Limited Partner or Assignee hereby agrees to
be bound by any representation made by the General Partner or the Liquidator
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee, to the maximum extent permitted by law, hereby waives any
and all defenses that may be available to contest, negate or disaffirm the
action of the General Partner or the Liquidator taken in good faith under such
power of attorney. Each Limited Partner or Assignee shall execute and deliver to
the General Partner or the Liquidator, within fifteen (15) days after receipt of
the request therefor, such further designation, powers of attorney and other
instruments as the General Partner or the Liquidator deems necessary to
effectuate this Agreement and the purposes of the Partnership.

 

Section 2.7                                    Term.

 

The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.

 

Section 2.8                                    Title to Partnership Assets.

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner or Assignee, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof. Title to
any or all of the Partnership assets may be held in the name of the Partnership,
the General Partner, one or more of its Affiliates or one or more nominees, as
the General Partner may determine. The General Partner hereby declares and
warrants that any Partnership assets for which record title is held in the name
of the General Partner or one or more of its Affiliates or one or more nominees
shall be held by the General Partner or such Affiliate or nominee for the use
and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use reasonable
efforts to cause record title to such assets (other than those assets in respect
of which the General Partner determines that the expense and difficulty of
conveyancing makes transfer of record title to the Partnership impracticable) to
be vested in the Partnership as soon as reasonably practicable; provided,
further, that, prior to the withdrawal or removal of the General Partner or as
soon thereafter as practicable, the General Partner shall use reasonable efforts
to effect the transfer of record title to the Partnership and, prior to any such
transfer, will provide for the use of such assets in a manner satisfactory to
the General Partner. All Partnership assets shall be recorded as

 

25

--------------------------------------------------------------------------------



 

the property of the Partnership in its books and records, irrespective of the
name in which record title to such Partnership assets is held.

 

ARTICLE III

 

RIGHTS OF LIMITED PARTNERS

 

Section 3.1                                    Limitation of Liability.

 

The Limited Partners and the Assignees shall have no liability under this
Agreement except as expressly provided in this Agreement or the Delaware Act.

 

Section 3.2                                    Management of Business.

 

No Limited Partner or Assignee, in its capacity as such, shall participate in
the operation, management or control (within the meaning of the Delaware Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. Any
action taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent, or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent, or trustee of a Group Member, in its capacity as
such, shall not be deemed to be participation in the control of the business of
the Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) and shall not affect, impair or eliminate
the limitations on the liability of the Limited Partners or Assignees under this
Agreement.

 

Section 3.3                                    Outside Activities of the Limited
Partners.

 

Subject to the provisions of Section 7.5, which shall continue to be applicable
to the Persons referred to therein, regardless of whether such Persons shall
also be Limited Partners or Assignees, any Limited Partner or Assignee shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities in direct competition with the Partnership Group. Neither the
Partnership nor any of the other Partners or Assignees shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee.

 

Section 3.4                                    Rights of Limited Partners.

 

(a)                                 In addition to other rights provided by this
Agreement or by applicable law, and except as limited by Section 3.4(b), each
Limited Partner shall have the right, for a purpose reasonably related to such
Limited Partner’s interest as a limited partner in the Partnership, upon
reasonable written demand and at such Limited Partner’s own expense:

 

(i)                         to obtain true and full information regarding the
status of the business and financial condition of the Partnership;

 

(ii)                      promptly after becoming available, to obtain a copy of
the Partnership’s federal, state and local income tax returns for each year;

 

26

--------------------------------------------------------------------------------



 

(iii)                   to have furnished to him a current list of the name and
last known business, residence or mailing address of each Partner;

 

(iv)                  to have furnished to him a copy of this Agreement and the
Certificate of Limited Partnership and all amendments thereto, together with a
copy of the executed copies of all powers of attorney pursuant to which this
Agreement, the Certificate of Limited Partnership and all amendments thereto
have been executed;

 

(v)                     to obtain true and full information regarding the amount
of cash and a description and statement of the Net Agreed Value of any other
Capital Contribution by each Partner and which each Partner has agreed to
contribute in the future, and the date on which each became a Partner; and

 

(vi)                  to obtain such other information regarding the affairs of
the Partnership as is just and reasonable.

 

(b)                                 The General Partner may keep confidential
from the Limited Partners and Assignees, for such period of time as the General
Partner deems reasonable, (i) any information that the General Partner
reasonably believes to be in the nature of trade secrets or (ii) other
information the disclosure of which the General Partner in good faith believes
(A) is not in the best interests of the Partnership Group, (B) could damage the
Partnership Group, or (C) that any Group Member is required by law or by
agreement with any third party to keep confidential (other than agreements with
Affiliates of the Partnership the primary purpose of which is to circumvent the
obligations set forth in this Section 3.4).

 

ARTICLE IV

 

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS

 

Section 4.1                                    Certificates.

 

Upon the Partnership’s issuance of Common Units to any Person, the Partnership
may issue one or more Certificates in the name of such Person evidencing the
number of such Units being so issued. In addition, upon the General Partner’s
request, the Partnership shall issue to it one or more Certificates in the name
of the General Partner evidencing its interests in the Partnership. Certificates
shall be executed on behalf of the Partnership by the Chairman of the Board,
President, or any Executive Vice President or Vice President and the Secretary
or any Assistant Secretary of the General Partner. No Common Unit Certificate
shall be valid for any purpose until it has been countersigned by the Transfer
Agent; provided, however, that if the General Partner elects to issue Common
Units in global form, the Common Unit Certificates shall be valid upon receipt
of a certificate from the Transfer Agent certifying that the Common Units have
been duly registered in accordance with the directions of the Partnership and
the Underwriters. Notwithstanding the above provisions, Common Units may be
uncertificated.  With respect to the issuance of any Series B Preferred Units
and Series C Preferred Units, the Partnership shall issue such Certificates in
accordance with Section 5.10(b)(vii) and Section 5.11(b)(i)(B), respectively.

 

27

--------------------------------------------------------------------------------



 

Section 4.2                                    Mutilated, Destroyed, Lost, or
Stolen Certificates.

 

(a)                                 If any mutilated Certificate is surrendered
to the Transfer Agent, the appropriate officers of the General Partner on behalf
of the Partnership shall execute, and the Transfer Agent shall countersign and
deliver in exchange therefor, a new Certificate or issue uncertificated Units
evidencing the same number and type of Partnership Securities as the Certificate
so surrendered.

 

(b)                                 The appropriate officers of the General
Partner on behalf of the Partnership shall execute and deliver, and the Transfer
Agent shall countersign, a new Certificate in place of any Certificate
previously issued or issue uncertificated Units if the Record Holder of the
Certificate:

 

(i)                         makes proof by affidavit, in form and substance
satisfactory to the General Partner, that a previously issued Certificate has
been lost, destroyed or stolen;

 

(ii)                      requests the issuance of a new Certificate or the
issuance of uncertificated Units before the General Partner has notice that the
Certificate has been acquired by a purchaser for value in good faith and without
notice of an adverse claim;

 

(iii)                   if requested by the General Partner, delivers to the
General Partner a bond, in form and substance satisfactory to the General
Partner, with surety or sureties and with fixed or open penalty as the General
Partner may reasonably direct, in its sole discretion, to indemnify the
Partnership, the Partners, the General Partner and the Transfer Agent, against
any claim that may be made on account of the alleged loss, destruction or theft
of the Certificate; and

 

(iv)                  satisfies any other reasonable requirements imposed by the
General Partner.

 

If a Limited Partner or Assignee fails to notify the General Partner within a
reasonable time after he has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Limited Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner or Assignee shall
be precluded from making any claim against the Partnership, the General Partner
or the Transfer Agent for such transfer or for a new Certificate or
uncertificated Units.

 

(c)                                  As a condition to the issuance of any new
Certificate or uncertificated Units under this Section 4.2, the General Partner
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Transfer Agent) reasonably
connected therewith.

 

Section 4.3                                    Record Holders.

 

The Partnership shall be entitled to recognize the Record Holder as the Partner
or Assignee with respect to any Partnership Interest and, accordingly, shall not
be bound to recognize any equitable or other claim to or interest in such
Partnership Interest on the part of any other Person, regardless of whether the
Partnership shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
for trading.

 

28

--------------------------------------------------------------------------------



 

Without limiting the foregoing, when a Person (such as a broker, dealer, bank,
trust company or clearing corporation, or an agent of any of the foregoing) is
acting as nominee, agent or in some other representative capacity for another
Person in acquiring and/or holding Partnership Interests, as between the
Partnership on the one hand, and such other Persons on the other, such
representative Person (a) shall be the Partner or Assignee (as the case may be)
of record and beneficially, (b) must execute and deliver a Transfer Application,
and (c) shall be bound by this Agreement and shall have the rights and
obligations of a Partner or Assignee (as the case may be) hereunder and as, and
to the extent, provided for herein.

 

Section 4.4                                    Transfer Generally.

 

(a)                                 The term “transfer,” when used in this
Agreement with respect to a Partnership Interest, shall be deemed to refer to a
transaction by which the General Partner assigns its General Partner Interest to
another Person who becomes the general partner of the Partnership, by which the
holder of a Limited Partner Interest assigns such Limited Partner Interest to
another Person who is or becomes a Limited Partner or an Assignee, and includes
a sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage,
exchange, or any other disposition by law or otherwise.

 

(b)                                 No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article IV. Any transfer or purported transfer of a
Partnership Interest not made in accordance with this Article IV shall be null
and void.

 

(c)                                  Nothing contained in this Agreement shall
be construed to prevent a disposition by any partner or other owner of the
General Partner of any or all of the partnership interests or other ownership
interests of the General Partner.

 

Section 4.5                                    Registration and Transfer of
Limited Partner Interests.

 

(a)                                 The General Partner shall keep or cause to
be kept on behalf of the Partnership a register in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
Section 4.5(b), the Partnership will provide for the registration and transfer
of Limited Partner Interests. The Transfer Agent is hereby appointed registrar
and transfer agent for the purpose of registering Common Units and transfers of
such Common Units as herein provided. The Partnership shall not recognize
transfers of Certificates evidencing Limited Partner Interests or uncertificated
Common Units unless such transfers are effected in the manner described in this
Section 4.5. Upon surrender of a Certificate for registration of transfer of any
Limited Partner Interests evidenced by a Certificate, and subject to the
provisions of Section 4.5(b), the appropriate officers of the General Partner on
behalf of the Partnership shall execute and deliver, and in the case of Common
Units, the Transfer Agent shall countersign and deliver, in the name of the
holder or the designated transferee or transferees, as required pursuant to the
holder’s instructions, one or more new Certificates, or evidence of the issuance
of uncertificated Common Units, evidencing the same aggregate number and type of
Limited Partner Interests as was evidenced by the Certificate so surrendered. 
Upon receipt of proper transfer instructions from the registered owner of
uncertificated Common Units, such uncertificated Common Units shall be
cancelled, issuance of new equivalent uncertificated Common Units or
Certificates shall

 

29

--------------------------------------------------------------------------------



 

be made to the holder of Common Units entitled thereto and the transaction shall
be recorded upon the books of the Partnership.

 

(b)                                 Except as otherwise provided in Section 4.9,
the Partnership shall not recognize any transfer of Limited Partner Interests
evidenced by a Certificate until the Certificates evidencing such Limited
Partner Interests are surrendered for registration of transfer, or any evidence
of uncertificated Common Units is surrendered together with proper transfer
instructions, as applicable, and such Certificates or transfer instructions are
accompanied by a Transfer Application duly executed by the transferee (or the
transferee’s attorney-in-fact duly authorized in writing).  No charge shall be
imposed by the General Partner for such transfer; provided, that as a condition
to the issuance of any new Certificate, or issuance of uncertificated Common
Units, under this Section 4.5, the General Partner may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
with respect thereto.

 

(c)                                  Limited Partner Interests may be
transferred only in the manner described in this Section 4.5.  The transfer of
any Limited Partner Interests and the admission of any new Limited Partner shall
not constitute an amendment to this Agreement.

 

(d)                                 Until admitted as a Substituted Limited
Partner pursuant to Section 10.1, the Record Holder of a Limited Partner
Interest shall be an Assignee in respect of such Limited Partner Interest. 
Limited Partners may include custodians, nominees or any other individual or
entity in its own or any representative capacity.

 

(e)                                  A transferee of a Limited Partner Interest
who has completed and delivered a Transfer Application shall be deemed to have
(i) requested admission as a Substituted Limited Partner, (ii) agreed to comply
with and be bound by and to have executed this Agreement, (iii) represented and
warranted that such transferee has the right, power and authority and, if an
individual, the capacity to enter into this Agreement, (iv) granted the powers
of attorney set forth in this Agreement, and (v) given the consents and
approvals and made the waivers contained in this Agreement.

 

(f)                                   The General Partner and its Affiliates
shall have the right at any time to transfer their Common Units to one or more
Persons.

 

Section 4.6                                    Transfer of the General Partner’s
General Partner Interest.

 

(a)                                 Subject to Section 4.6(b) below, the General
Partner may transfer all or any of its General Partner Interest without
Unitholder approval.

 

(b)                                 Notwithstanding anything herein to the
contrary, no transfer by the General Partner of all or any part of its General
Partner Interest to another Person shall be permitted unless (i) the transferee
agrees to assume the rights and duties of the General Partner under this
Agreement and to be bound by the provisions of this Agreement, (ii) the
Partnership receives an Opinion of Counsel that such transfer would not result
in the loss of limited liability of any Limited Partner or of any limited
partner of the Operating Partnership or cause the Partnership or the Operating
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or

 

30

--------------------------------------------------------------------------------


 

taxed), and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member.  In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.2, be admitted to
the Partnership as the General Partner immediately prior to the transfer of the
Partnership Interest, and the business of the Partnership shall continue without
dissolution.

 

Section 4.7                                    [Reserved.]

 

Section 4.8                                    Restrictions on Transfers.

 

(a)                                 Except as provided in Section 4.8(c) below,
but notwithstanding the other provisions of this Article IV, no transfer of any
Partnership Interests shall be made if such transfer would (i) violate the then
applicable federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership or the Operating Partnership under the laws of
the jurisdiction of its formation, or (iii) cause the Partnership or the
Operating Partnership to be treated as an association taxable as a corporation
or otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed).

 

(b)                                 The General Partner may impose restrictions
on the transfer of Partnership Interests if a subsequent Opinion of Counsel
determines that such restrictions are necessary to avoid a significant risk of
any Group Member becoming taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes. The restrictions may be imposed by
making such amendments to this Agreement as the General Partner may determine to
be necessary or appropriate to impose such restrictions; provided, however, that
any amendment that the General Partner believes, in the exercise of its
reasonable discretion, could result in the delisting or suspension of trading of
any class of Limited Partner Interests on the principal National Securities
Exchange on which such class of Limited Partner Interests is then traded must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.

 

(c)                                  Nothing contained in this Article IV, or
elsewhere in this Agreement, shall preclude the settlement of any transactions
involving Partnership Interests entered into through the facilities of any
National Securities Exchange on which such Partnership Interests are listed for
trading.

 

Section 4.9                                    Citizenship Certificates;
Non-citizen Assignees.

 

(a)                                 If any Group Member is or becomes subject to
any federal, state, or local law or regulation that, in the reasonable
determination of the General Partner, creates a substantial risk of cancellation
or forfeiture of any property in which the Group Member has an interest based on
the nationality, citizenship or other related status of a Limited Partner or
Assignee, the General Partner may request any Limited Partner or Assignee to
furnish to the General Partner, within thirty (30) days after receipt of such
request, an executed Citizenship Certification or such other

 

31

--------------------------------------------------------------------------------



 

information concerning his nationality, citizenship, or other related status
(or, if the Limited Partner or Assignee is a nominee holding for the account of
another Person, the nationality, citizenship or other related status of such
Person) as the General Partner may request. If a Limited Partner or Assignee
fails to furnish to the General Partner within the aforementioned thirty (30)
day period such Citizenship Certification or other requested information or if
upon receipt of such Citizenship Certification or other requested information
the General Partner determines, with the advice of counsel, that a Limited
Partner or Assignee is not an Eligible Citizen, the Partnership Interests owned
by such Limited Partner or Assignee shall be subject to redemption in accordance
with the provisions of Section 4.10. In addition, the General Partner may
require that the status of any such Partner or Assignee be changed to that of a
Non-citizen Assignee and, thereupon, the General Partner shall be substituted
for such Non-citizen Assignee as the Limited Partner in respect of his Limited
Partner Interests.

 

(b)                                 The General Partner shall, in exercising
voting rights in respect of Limited Partner Interests held by it on behalf of
Non-citizen Assignees, distribute the votes in the same ratios as the votes of
Partners (including without limitation the General Partner) in respect of
Limited Partner Interests other than those of Non-citizen Assignees are cast,
either for, against or abstaining as to the matter.

 

(c)                                  Upon dissolution of the Partnership, a
Non-citizen Assignee shall have no right to receive a distribution in kind
pursuant to Section 12.4 but shall be entitled to the cash equivalent thereof,
and the Partnership shall provide cash in exchange for an assignment of the
Non-citizen Assignee’s share of the distribution in kind. Such payment and
assignment shall be treated for Partnership purposes as a purchase by the
Partnership from the Non-citizen Assignee of his Limited Partner Interest
(representing his right to receive his share of such distribution in kind).

 

(d)                                 At any time after he can and does certify
that he has become an Eligible Citizen, a Non-citizen Assignee may, upon
application to the General Partner, request admission as a Substituted Limited
Partner with respect to any Limited Partner Interests of such Non-citizen
Assignee not redeemed pursuant to Section 4.10, and upon his admission pursuant
to Section 10.1, the General Partner shall cease to be deemed to be the Limited
Partner in respect of the Non-citizen Assignee’s Limited Partner Interests.

 

Section 4.10                             Redemption of Partnership Interests of
Non-citizen Assignees.

 

(a)                                 If at any time a Limited Partner or Assignee
fails to furnish a Citizenship Certification or other information requested
within the thirty (30) day period specified in Section 4.9(a), or if upon
receipt of such Citizenship Certification or other information the General
Partner determines, with the advice of counsel, that a Limited Partner or
Assignee is not an Eligible Citizen, the Partnership may, unless the Limited
Partner or Assignee establishes to the satisfaction of the General Partner that
such Limited Partner or Assignee is an Eligible Citizen or has transferred his
Partnership Interests to a Person who is an Eligible Citizen and who furnishes a
Citizenship Certification to the General Partner prior to the date fixed for
redemption as provided below, redeem the Partnership Interest of such Limited
Partner or Assignee as follows:

 

(i)                                     The General Partner shall, not later
than the 30th day before the date fixed for redemption, give notice of
redemption to the Limited Partner or Assignee, at

 

32

--------------------------------------------------------------------------------



 

his last address designated on the records of the Partnership or the Transfer
Agent, by registered or certified mail, postage prepaid. The notice shall be
deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
(if applicable) payment of the redemption price will be made upon surrender of
the Certificate evidencing the Redeemable Interests or, if such Redeemable
Interests are uncertificated, upon receipt of evidence satisfactory to the
General Partner of the ownership of the Redeemable Interests, and that on and
after the date fixed for redemption no further allocations or distributions to
which the Limited Partner or Assignee would otherwise be entitled in respect of
the Redeemable Interests will accrue or be made.

 

(ii)                                  The aggregate redemption price for
Redeemable Interests shall be an amount equal to the Current Market Price (the
date of determination of which shall be the date fixed for redemption) of
Limited Partner Interests of the class to be so redeemed multiplied by the
number of Limited Partner Interests of each such class included among the
Redeemable Interests. The redemption price shall be paid, in the discretion of
the General Partner, in cash or by delivery of a promissory note of the
Partnership in the principal amount of the redemption price, bearing interest at
the rate of 10% annually and payable in three equal annual installments of
principal together with accrued interest, commencing one year after the
redemption date.

 

(iii)                               Upon surrender by or on behalf of the
Limited Partner or Assignee, at the place specified in the notice of redemption,
of (x) if certificated, the Certificate evidencing the Redeemable Interests,
duly endorsed in blank or accompanied by an assignment duly executed in blank,
or (y) if uncertificated, upon receipt of evidence satisfactory to the General
Partner of the ownership of the Redeemable Interests, the Limited Partner or
Assignee or his duly authorized representative shall be entitled to receive the
payment therefor.

 

(iv)                              After the redemption date, Redeemable
Interests shall no longer constitute issued and Outstanding Limited Partner
Interests.

 

(b)                                 The provisions of this Section 4.10 shall
also be applicable to Limited Partner Interests held by a Limited Partner or
Assignee as nominee of a Person determined to be other than an Eligible Citizen.

 

(c)                                  Nothing in this Section 4.10 shall prevent
the recipient of a notice of redemption from transferring his Limited Partner
Interest before the redemption date if such transfer is otherwise permitted
under this Agreement. Upon receipt of notice of such a transfer, the General
Partner shall withdraw the notice of redemption, provided the transferee of such
Limited Partner Interest certifies to the satisfaction of the General Partner in
a Citizenship Certification delivered in connection with the Transfer
Application that he is an Eligible Citizen. If the transferee fails to make such
certification, such redemption shall be effected from the transferee on the
original redemption date.

 

33

--------------------------------------------------------------------------------



 

ARTICLE V

 

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

 

Section 5.1                                    [Reserved.]

 

Section 5.2                                    Interest and Withdrawal.

 

No interest shall be paid by the Partnership on Capital Contributions. No
Partner or Assignee shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon termination of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner or Assignee shall have
priority over any other Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions. Any such return shall
be a compromise to which all Partners and Assignees agree within the meaning of
Section 17-502(b) of the Delaware Act.

 

Section 5.3                                    Capital Accounts.

 

(a)                                 The Partnership shall maintain for each
Partner (or a Beneficial Owner of Partnership Interests held by a nominee in any
case in which the nominee has furnished the identity of such owner to the
Partnership in accordance with Section 6031(c) of the Code or any other method
acceptable to the General Partner) owning a Partnership Interest a separate
Capital Account with respect to such Partnership Interest in accordance with the
rules of Treasury Regulation Section 1.704-1(b)(2)(iv).  The Capital Account of
each Partner shall be increased by (i) the amount of cash and the Net Agreed
Value of property contributed to the Partnership by such Partner pursuant to
this Agreement and (ii) all items of Partnership income and gain allocated to
such Partner pursuant to Section 6.1, and it shall be decreased by (x) the
amount of cash or Net Agreed Value of all distributions of cash or property
(other than Series B PIK Preferred Units) made to such Partner pursuant to this
Agreement (provided that the Capital Account of a Unitholder holding Series C
Preferred Units shall not be reduced by any Series C Distributions it receives)
and (y) all items of Partnership deduction and loss allocated to such Partner
pursuant to Section 6.1.  The General Partner may in connection with the
issuance of Partnership Interests adjust the balance of the Capital Account of
any Partner so as to preserve the agreed economic relationship between the
Partnership Interests that are so issued and the Partnership Interests that were
outstanding prior to such issuance; provided that the economic relationships
between the Partnership Interests that were outstanding prior to such issuance
are not changed thereby. Any such adjustment shall be recorded in the records of
the Partnership. For the avoidance of doubt, each holder of a Series B Preferred
Unit will be treated as a partner in the Partnership. The initial Capital
Account balance in respect of each Series B Preferred Unit issued on the
Series B Issuance Date shall be the Adjusted Series B Issue Price, and the
initial Capital Account balance in respect of each Series B PIK Preferred Unit
shall be zero. The Capital Account balance of each holder of Series B Preferred
Units in respect of its Series B Preferred Units shall not be increased or
decreased as a result of the accrual and accumulation of an unpaid distribution
pursuant to Section 5.10(b)(ii)(C) or Section 5.10(b)(ii)(D) in respect of such
Series B Preferred Units except as otherwise provided in this Agreement. The
initial Capital

 

34

--------------------------------------------------------------------------------



 

Account balance in respect of each Series C Preferred Unit issued on the
Series C Original Issue Date shall be the Series C Liquidation Preference on
such date.

 

(b)                                 The items of income, gain, loss, or
deduction that are recognized by the Partnership for federal income tax purposes
during a taxable period of the Partnership shall be adjusted as is set out in
this Section 5.3(b) and shall then be allocated among the Partners as is
provided in Section 6.1.

 

(i)                                     The Partnership shall be treated as
owning directly its share (as determined by the General Partner) of all property
owned by the Operating Partnership or any other Subsidiary that is, in each
case, classified as a partnership or is disregarded for federal income tax
purposes.

 

(ii)                                  All fees and other expenses incurred by
the Partnership to promote the sale of (or to sell) a Partnership Interest that
cannot either be deducted or amortized under Section 709 of the Code shall be
treated as an item of deduction at the time such fees and other expenses are
incurred.

 

(iii)                               The computation of items of income, gain,
loss and deduction shall be made without regard to any election under
Section 754 of the Code; provided that if an adjustment to the adjusted tax
basis of any Partnership asset is required pursuant to Section 734(b) or
743(b) of the Code, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment shall be treated as an item of income or
deduction, as the case may be, at the time of the adjustment, and the Carrying
Value of each Partnership asset in respect of which there was such an adjustment
shall also be adjusted at that time.

 

(iv)                              Any income, gain, deduction, or loss
attributable to the taxable disposition of any Partnership property shall be
determined as if the adjusted basis of such property were equal to the
Partnership’s Carrying Value for such property as of the date of disposition.

 

(v)                                 Any deductions for depreciation, cost
recovery, or amortization that are attributable to any Partnership property
shall be determined as if the adjusted basis of such property were equal to the
Carrying Value thereof and by using a rate of depreciation, cost recovery or
amortization derived from the same method and useful life (or, if applicable,
the remaining useful life) as is applied for federal income tax purposes and
appropriately taking into account the length of any short taxable period of the
Partnership; provided, however, that, if the Partnership property has a zero
adjusted basis for federal income tax purposes, depreciation, cost recovery, or
amortization deductions shall be determined using any reasonable method that the
General Partner may adopt. Any deduction for depreciation, cost recovery, or
amortization in respect of Partnership property that is determined pursuant to
this Section 5.3(b) shall reduce the Carrying Value of that Partnership property
as of the end of the taxable period of the Partnership in which such deduction
was recognized.  Notwithstanding the foregoing portion of this
Section 5.3(b)(v), such deductions for depreciation, cost recovery, or
amortization shall be determined with respect to any portion of such Carrying
Value

 

35

--------------------------------------------------------------------------------



 

with respect to which Treasury Regulation Section 1.704-3(d) remedial
allocations are to be made (including reverse section 704(c) allocations that
are to be made as Treasury Regulation Section 1.704-3(d) remedial allocations)
pursuant to provisions hereof  in accordance with a method that is permitted by
such Treasury Regulation Section 1.704-3(d) and that is selected by the General
Partner.

 

(vi)                              If the Partnership’s adjusted basis in
property is reduced for federal income tax purposes pursuant to
Section 48(q)(1) or 48(q)(3) of the Code, the amount of such reduction shall be
an additional depreciation or cost recovery deduction in the year such property
is placed in service at the time of such reduction and shall be treated as a
reduction in the Carrying Value of such property. Any restoration of such basis
pursuant to Section 48(q)(2) of the Code shall be an item of income at the time
of such restoration and shall be treated as an increase in the Carrying Value of
such property at the time of such restoration.

 

(vii)                           Any items of gain and loss that are determined
pursuant to Section 5.3(d) hereof shall be treated as items of income and
deduction, respectively, that are recognized in the taxable period of the
Partnership that ends with the event that causes the determination of such gain
or loss.  An item of income of the Partnership that is described in
Section 705(a)(1)(B) of the Code (with respect to items of income that are
exempt from tax) shall be treated as an item of income for the purpose of this
Section 5.3(b), and an item of expense of the Partnership that is described in
Section 705(a)(2)(B) of the Code (with respect to expenditures that are
deductible and not chargeable to capital accounts), shall be treated as an item
of deduction for the purpose of this Section 5.3(b).

 

(viii)                        A taxable period of the Partnership includes a
taxable year of the Partnership. The portion of a taxable period of the
Partnership that ends with the Closing Date or with an event in respect of which
there is an adjustment to Carrying Values pursuant to Section 5.3(d) hereof
shall be treated as the end of a taxable period of the Partnership. The portion
of such taxable year of the Partnership that begins immediately thereafter shall
be treated as a taxable period for purposes of the preceding sentence with the
result that each taxable year of the Partnership may contain one or more taxable
periods of the Partnership.  The items of income, gain, loss and deduction of
the Partnership that are recognized for federal, state or local income tax
purposes prior to the Closing Date shall not be allocated pursuant to this
Agreement.

 

(c)                                  A transferee of a Partnership Interest
shall succeed to a pro rata portion of the Capital Account of the transferor
relating to the Partnership Interest so transferred.

 

(d)                                 (i)                                     In
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and Treasury
Regulation Section 1.704-1(b)(2)(iv)(s), on an issuance of additional
Partnership Interests for cash or Contributed Property, the issuance of
Partnership Interests as consideration for the provision of services or the
conversion of the General Partner’s Combined Interest to Common Units pursuant
to Section 11.3(b), the Capital Account of all Partners and the Carrying Value
of each Partnership property immediately prior to such issuance, or immediately
after such conversion, shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized

 

36

--------------------------------------------------------------------------------



 

Loss attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property for
an amount equal to its fair market value immediately prior to such issuance or
on the date of such conversion.  Any such Unrealized Gain or Unrealized Loss (or
items thereof) shall be allocated among the Unitholders pursuant to
Section 6.1(c) in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated.  In determining such Unrealized Gain or Unrealized
Loss, the aggregate cash amount and fair market value of all Partnership assets
(including cash or cash equivalents) immediately prior to the issuance of
additional Partnership Interests shall be determined by the General Partner
using such method of valuation as it may adopt; provided, however, that the
General Partner, in arriving at such valuation, must take fully into account the
fair market value of the Partnership Interests of all Partners at such time. 
The General Partner shall allocate such aggregate value among the assets of the
Partnership (in such manner as it determines) to arrive at a fair market value
for individual properties.

 

(ii)                                  In accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), immediately prior to any distribution to a Partner
(other than a distribution of cash that is not in redemption or retirement of a
Partnership Interest), the General Partner may cause any Unrealized Gain or
Unrealized Loss attributable to each Partnership property to be recognized, and
allocated in the same manner as that provided in Section 5.3(d)(i), as if there
had been a sale of such property immediately prior to such distribution in which
event the Carrying Value of each Partnership property shall be adjusted as of
the beginning of the next taxable period to an amount equal to the fair market
value thereof.  In determining such Unrealized Gain or Unrealized Loss, the
aggregate cash amount and fair market value of all Partnership assets
immediately prior to a distribution shall (A) in the case of a distribution that
is not made pursuant to Section 12.4 be determined and allocated in the same
manner as that provided in Section 5.3(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined and allocated by the
Liquidator using such reasonable method of valuation as it may adopt.

 

Section 5.4                                    Issuances of Additional
Partnership Securities.

 

(a)                                 Subject to any approvals required by
Section 5.10(b)(vi) or Section 5.11(b)(iii)(C), the Partnership may issue
additional Partnership Securities and options, rights, warrants, and
appreciation rights relating to the Partnership Securities for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as the General Partner shall determine, all
without the approval of any Limited Partners.

 

(b)                                 Each additional Partnership Security
authorized to be issued by the Partnership pursuant to Section 5.4(a) may be
issued in one or more classes, or one or more series of any such classes, with
such designations, preferences, rights, powers, and duties (which may be senior
to existing classes and series of Partnership Securities), as shall be fixed by
the General Partner in the exercise of its sole discretion, including (i) the
right to share Partnership profits and losses or items thereof; (ii) the right
to share in Partnership distributions (the specification of which may include an
amendment of Section 6.1); (iii) the rights upon dissolution and liquidation of
the Partnership; (iv) whether, and the terms and conditions upon which, the

 

37

--------------------------------------------------------------------------------



 

Partnership may redeem the Partnership Security; (v) whether such Partnership
Security is issued with the privilege of conversion or exchange and, if so, the
terms and conditions of such conversion or exchange; (vi) the terms and
conditions upon which each Partnership Security will be issued, evidenced by
certificates and assigned or transferred; (vii) the number of Units to which
such Partnership Securities are equivalent for the purpose of determining
Percentage Interest (and only for such purpose); and (viii) the right, if any,
of each such Partnership Security to vote on Partnership matters, including
matters relating to the relative rights, preferences, and privileges of such
Partnership Security.

 

(c)                                  The General Partner is hereby authorized
and directed to take all actions that it deems necessary or appropriate in
connection with (i) each issuance of Partnership Securities and options, rights,
warrants, and appreciation rights relating to Partnership Securities pursuant to
this Section 5.4, (ii) the conversion of the General Partner Interest into Units
pursuant to the terms of this Agreement, (iii) the admission of Additional
Limited Partners, and (iv) all additional issuances of Partnership Securities.
The General Partner is further authorized and directed to specify the relative
rights, powers, and duties of the holders of the Units or other Partnership
Securities being so issued. The General Partner shall do all things necessary to
comply with the Delaware Act and is authorized and directed to do all things it
deems to be necessary or advisable in connection with any future issuance of
Partnership Securities or in connection with the conversion of the General
Partner Interest into Units pursuant to the terms of this Agreement, including
compliance with any statute, rule, regulation, or guideline of any federal,
state, or other governmental agency or any National Securities Exchange on which
the Units or other Partnership Securities are listed for trading.

 

(d)                                 No fractional Units shall be issued by the
Partnership.

 

Section 5.5                                    Limited Preemptive Right.

 

Except as provided in this Section 5.5 and in Section 5.1, no Person shall have
any preemptive, preferential or other similar right with respect to the issuance
of any Partnership Security, whether unissued, held in the treasury or hereafter
created.  The General Partner shall have the right, which it may from time to
time assign in whole or in part to any of its Affiliates, to purchase
Partnership Securities from the Partnership whenever, and on the same terms
that, the Partnership issues Partnership Securities to Persons other than the
General Partner and its Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Securities.

 

Section 5.6                                    Splits and Combinations.

 

(a)                                 Subject to Sections 5.6(d), 6.6, and 6.8
(dealing with adjustments of distribution levels), the Partnership may make a
Pro Rata distribution of Partnership Securities (other than a distribution of
Series B Preferred Units or Series C Preferred Units) to all Record Holders or
may effect a subdivision or combination of Partnership Securities so long as,
after any such event, each Partner shall have the same Percentage Interest in
the Partnership as before such event, and any amounts calculated on a per Unit
basis or stated as a number of Units are proportionately adjusted retroactive to
the beginning of the Partnership.

 

38

--------------------------------------------------------------------------------



 

(b)                                 Whenever such a distribution, subdivision,
or combination of Partnership Securities is declared, the General Partner shall
select a Record Date as of which the distribution, subdivision, or combination
shall be effective and shall send notice thereof at least twenty (20) days prior
to such Record Date to each Record Holder as of a date not less than ten
(10) days prior to the date of such notice. The General Partner also may cause a
firm of independent public accountants selected by it to calculate the number of
Partnership Securities to be held by each Record Holder after giving effect to
such distribution, subdivision, or combination. The General Partner shall be
entitled to rely on any certificate provided by such firm as conclusive evidence
of the accuracy of such calculation.

 

(c)                                  Promptly following any such distribution,
subdivision, or combination, the Partnership may issue Certificates or
uncertificated Partnership Securities to the Record Holders of Partnership
Securities as of the applicable Record Date representing the new number of
Partnership Securities held by such Record Holders, or the General Partner may
adopt such other procedures as it may deem appropriate to reflect such changes. 
If any such combination results in a smaller total number of Partnership
Securities Outstanding, the Partnership shall require, as a condition to the
delivery to a Record Holder of such new Certificate or uncertificated
Partnership Securities, as applicable, the surrender of any Certificate held by
such Record Holder immediately prior to such Record Date.

 

(d)                                 The Partnership shall not issue fractional
Units upon any distribution, subdivision, or combination of Units. If a
distribution, subdivision, or combination of Units would result in the issuance
of fractional Units but for the provisions of Section 5.4(d) and this
Section 5.6(d), each fractional Unit shall be rounded to the nearest whole Unit
(and a 0.5 Unit shall be rounded to the next higher Unit).

 

Section 5.7                                    Fully Paid and Non-Assessable
Nature of Limited Partner Interests.

 

All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Section 17-607 of the Delaware Act.

 

Section 5.8                                    [Reserved].

 

Section 5.9                                    [Reserved].

 

Section 5.10                             Establishment of Series B Preferred
Units.

 

(a)                                 General. The Partnership has designated and
created a series of Units designated as “Series B Cumulative Convertible
Preferred Units” and consisting of a total of 50,000,000 Series B Preferred
Units, plus any additional Series B Preferred Units issued in kind as a
distribution pursuant to Section 5.10(b)(ii) (“Series B PIK Preferred Units”
and, together with such Series B Preferred Units issued on a Series B Issuance
Date, the “Series B Preferred Units”), having the same rights, preferences, and
privileges, and subject to the same duties and obligations, as the Common Units,
except as set forth in this Section 5.10 and in Sections 5.3, 6.9, and 12.4.
Other than with respect to the Series B PIK Preferred Units, immediately
following the Series B Issuance Date and thereafter no additional Series B
Preferred Units shall

 

39

--------------------------------------------------------------------------------



 

be designated, created, or issued without the prior written approval of the
General Partner and the holders of a majority of the Outstanding Series B
Preferred Units.

 

(b)                                 Rights of Series B Preferred Units. The
Series B Preferred Units shall have the following rights, preferences, and
privileges and shall be subject to the following duties and obligations:

 

(i)                                     Allocations.

 

Notwithstanding anything to the contrary in Section 6.1(a), following any
allocation made pursuant to Section 6.1(d) and prior to any allocation made
pursuant to any other subsection of Section 6.1, items of Partnership gross
income shall be allocated to all Unitholders in respect of Series B Preferred
Units, Pro Rata, until the aggregate of such items allocated to such Unitholders
pursuant to this Section 5.10(b)(i) for the current and all previous taxable
periods since the issuance of the Series B Preferred Units is equal to the
lesser of (x) the sum of (I) the aggregate amount of cash (but, for the
avoidance of doubt, not Series B PIK Preferred Units) distributed with respect
to such Series B Preferred Units for the current and previous taxable periods 
and (II) aggregate Net Loss allocated to the Unitholders in respect of Series B
Preferred Units pursuant to Section 5.10(b)(i)(B), for the current and all
previous taxable periods or (y) the Gross Income Allocation Cap.

 

(ii)                                  Distributions.

 

(A)                               For each Quarter ending after the date of this
Agreement, the holders of the Series B Preferred Units as of an applicable
Record Date shall be entitled to receive cumulative distributions (each, a
“Series B Quarterly Distribution”) in the amount set forth in this
Section 5.10(b)(ii)(A) in respect of each Outstanding Series B Preferred Unit.
All such distributions shall be paid Quarterly within forty-five (45) days after
the end of each Quarter (each such payment date, a “Series B Distribution
Payment Date”). The Series B Quarterly Distribution on each Outstanding Series B
Preferred Unit shall be equal to the sum of (i) the Series B Cash Payment
Amount, (ii) any accrued Series B Unpaid Cash Distributions, (iii) the Series B
PIK Payment Amount, and (iv) any accrued and unpaid Series B PIK Preferred
Units. The General Partner shall establish a Record Date in its reasonable
discretion with respect to each Series B Quarterly Distribution. Unless
otherwise expressly provided, references in this Agreement to Series B Preferred
Units shall include all Series B PIK Preferred Units Outstanding as of any date
of such determination.

 

(B)                               When any Series B PIK Preferred Units are
payable to a Record Holder of Series B Preferred Units pursuant to this
Section 5.10, the Partnership shall issue the Series B PIK Preferred Units to
such Record Holder no later than the applicable Series B Distribution Payment
Date (the date of issuance of such Series B PIK Preferred Units, the “Series B
PIK Preferred Payment Date”). On each applicable Series B PIK Preferred Payment
Date, the Partnership shall issue

 

40

--------------------------------------------------------------------------------


 

to such Series B Unitholder a Certificate or Certificates for the number of
Series B PIK Preferred Units to which such Series B Unitholder shall be entitled
on such Series B PIK Preferred Payment Date.  If the Partnership fails to pay in
full any Series B PIK Preferred Units required to be issued pursuant to a
Series B Quarterly Distribution when due, then the holders entitled to the
unpaid Series B PIK Preferred Units shall be entitled to (I) receive Series B
Quarterly Distributions in subsequent Quarters on such unpaid Series B PIK
Preferred Units, (II) receive the Series B Liquidation Value in accordance with
Section 5.10(b)(iv) in respect of such unpaid Series B PIK Preferred Units, and
(III) all other rights under this Agreement as if such unpaid Series B PIK
Preferred Units had in fact been distributed on the date due. Fractional
Series B PIK Preferred Units shall not be issued to any person (each fractional
Series B PIK Preferred Unit shall be rounded to the nearest whole Series B PIK
Preferred Unit (and a 0.5 Series B PIK Preferred Unit shall be rounded to the
next higher Series B PIK Preferred Unit)).

 

(C)                               The Partnership shall be entitled to make cash
distributions pursuant to Section 6.4; provided, however, that, if the
Partnership fails to pay in full the Series B Cash Payment Amount of any
Series B Quarterly Distribution when due, then from and after the first date of
such failure and continuing until such failure is cured by payment in full in
cash of all such cash arrearages with respect to any Series B Quarterly
Distribution, (y) the amount of such unpaid cash distributions unless and until
paid (“Series B Unpaid Cash Distributions”) will accrue and accumulate from and
including the first day of the Quarter immediately following the Quarter in
respect of which such payment is due until paid in full and (z) the Partnership
shall not be permitted to, and shall not, declare or make any distributions in
respect of any Series B Junior Securities.

 

(D)                               The aggregate Series B Cash Payment Amount to
be so distributed in respect of the Series B Preferred Units Outstanding as of
the Record Date for a Series B Quarterly Distribution shall be paid out of
Available Cash or appropriate provision shall be made therefor prior to making
any distribution pursuant to Section 6.4. To the extent that any portion of a
Series B Quarterly Distribution to be paid in cash with respect to any Quarter
exceeds the amount of Available Cash for such Quarter, an amount of cash equal
to the Available Cash for such Quarter will be paid to the Series B Unitholders
Pro Rata and the balance of such Series B Quarterly Distribution shall be unpaid
and shall constitute an arrearage and shall accrue and accumulate as set forth
in Section 5.10(b)(ii)(C).

 

(E)                                Notwithstanding anything in this
Section 5.10(b)(ii) to the contrary, with respect to any Series B Preferred Unit
that is exchanged for an ENLC Common Unit, the holder thereof shall not be
entitled to a distribution in respect of such Series B Preferred Unit and a
distribution in respect of such ENLC Common Unit with respect to the same
period, but shall be entitled only to the distribution to be paid in respect of
the Series B Preferred Units or ENLC Common Units held as of the close of
business on the Record Date for the Series B Quarterly Distribution or the
record date established by ENLC Manager for

 

41

--------------------------------------------------------------------------------



 

payment of a distribution on the ENLC Common Units pursuant to the ENLC
Operating Agreement, as applicable. For the avoidance of doubt, if a Series B
Exchange Date occurs prior to the close of business on a record date established
by ENLC Manager for payment of a distribution on the ENLC Common Units, the
applicable holder of Series B Preferred Units shall receive, with respect to any
Series B Preferred Units that have been exchanged for ENLC Common Units, only
the distribution in respect of such ENLC Common Units with respect to such
period.

 

(F)                                 Notwithstanding anything in this Agreement
to the contrary, no later than the fifth anniversary of the date on which any
Series B Unpaid Cash Distributions have first accrued, the Partnership shall pay
to the Series B Unitholders all Series B Unpaid Cash Distributions that have
accrued as of such date.  Following payment in full of all such accrued Series B
Unpaid Cash Distributions, the Partnership shall be permitted, subject to
continued compliance with this Section 5.10(b)(ii)(F), to cause Series B Unpaid
Cash Distributions to accrue with respect to the Series B Preferred Units.

 

(G)                               Notwithstanding anything in Article VI to the
contrary, the holder of the General Partner Interest shall not be entitled to
receive distributions or allocations of income or gain that correspond or relate
to amounts distributed or allocated to Unitholders in respect of Series B
Preferred Units.

 

(iii)                               Issuance of the Series B Preferred Units. 
The Series B Preferred Units (excluding Series B PIK Preferred Units) have been
issued by the Partnership pursuant to the terms and conditions of the Series B
Purchase Agreement.

 

(iv)                              Liquidation Value. In the event of any
liquidation, dissolution and winding up of the Partnership under Section 12.4 or
a sale, exchange, or other disposition of all or substantially all of the assets
of the Partnership, either voluntary or involuntary, the Record Holders of the
Series B Preferred Units shall be entitled to receive, out of the assets of the
Partnership available for distribution to the Partners or any Assignees, prior
and in preference to any distribution of any assets of the Partnership to the
Record Holders of any other class or series of Partnership Interests, the
positive value in each such holder’s Capital Account in respect of such Series B
Preferred Units. If in the year of such liquidation and winding up, or sale,
exchange, or other disposition of all or substantially all of the assets of the
Partnership, any such Record Holder’s Capital Account in respect of such
Series B Preferred Units is less than the aggregate Series B Liquidation Value
of such Series B Preferred Units, then notwithstanding anything to the contrary
contained in this Agreement, and prior to any other allocation pursuant to this
Agreement for such year and prior to any distribution pursuant to the preceding
sentence, items of gross income and gain shall be allocated to all Unitholders
then holding Series B Preferred Units, Pro Rata, until the Capital Account in
respect of each Outstanding Series B Preferred Unit is equal to the Series B
Liquidation Value (and no other allocation pursuant to this Agreement shall
reverse the effect of such allocation). If in the year of such liquidation,
dissolution, or winding up any such Record Holder’s Capital Account in respect
of such Series B Preferred Units

 

42

--------------------------------------------------------------------------------



 

is less than the aggregate Series B Liquidation Value of such Series B Preferred
Units after the application of the preceding sentence, then to the extent
permitted by applicable law and notwithstanding anything to the contrary
contained in this Agreement, items of gross income and gain for any preceding
taxable period(s) with respect to which IRS Form 1065 Schedules K-1 have not
been filed by the Partnership shall be reallocated to all Unitholders then
holding Series B Preferred Units, Pro Rata, until the Capital Account in respect
of each such Outstanding Series B Preferred Unit after making allocations
pursuant to this and the immediately preceding sentence is equal to the Series B
Liquidation Value (and no other allocation pursuant to this Agreement shall
reverse the effect of such allocation). After such allocations have been made to
the Outstanding Series B Preferred Units (and then to the Outstanding Series C
Preferred Units pursuant to Section 5.11(b)(v), if applicable), any remaining
Net Termination Gain or Net Termination Loss shall be allocated to the Partners
pursuant to Section 6.1(c) or Section 6.1(d), as the case may be. At the time of
the dissolution of the Partnership, subject to Section 17-804 of the Delaware
Act, the Record Holders of the Series B Preferred Units shall become entitled to
receive any distributions in respect of the Series B Preferred Units that are
accrued and unpaid as of the date of such distribution, and shall have the
status of, and shall be entitled to all remedies available to, a creditor of the
Partnership, and such entitlement of the Record Holders of the Series B
Preferred Units to such accrued and unpaid distributions shall have priority
over any entitlement of any other Partners or Assignees with respect to any
distributions by the Partnership to such other Partners or Assignees; provided,
however, that the General Partner, as such, will have no liability for any
obligations with respect to such distributions to any Record Holder(s) of
Series B Preferred Units.

 

(v)                                 Voting Rights.

 

(A)                               Except as provided in
Section 5.10(b)(v)(B) below, the Outstanding Series B Preferred Units shall have
voting rights that are identical to the voting rights of the Common Units and
shall vote with the Common Units as a single class, so that each holder of
Outstanding Series B Preferred Units will be entitled to a number of votes equal
to the product of (i) the number of Outstanding Series B Preferred Units held by
such holder, multiplied by (ii) the Series B Distribution Exchange Rate (the
“Series B Deemed Votes”), on each matter with respect to which each Common Unit
is entitled to vote. Each reference in this Agreement to a vote of Record
Holders of Common Units shall be deemed to be a reference to the holders of
Common Units and Series B Preferred Units (based on the number of Series B
Deemed Votes), and the definition of “Unit Majority” shall correspondingly be
construed to mean at least a majority of the Common Units and the Series B
Preferred Units (based on the number of Series B Deemed Votes), voting together
as a single class during any period in which any Series B Preferred Units are
Outstanding.

 

(B)                               Notwithstanding any other provision of this
Agreement, in addition to all other requirements imposed by Delaware law, and
all other voting rights granted under this Agreement, the affirmative vote of
the Record Holders of a majority of the Outstanding Series B Preferred Units,
voting separately as a class

 

43

--------------------------------------------------------------------------------



 

based upon one vote per Series B Preferred Unit, shall be necessary on any
matter that (i) adversely affects any of the rights, preferences, and privileges
of the Series B Preferred Units or (ii) amends or modifies any of the terms of
the Series B Preferred Units. Without limiting the generality of the preceding
sentence, any action (including any action by merger, consolidation, or other
business combination) shall be deemed to adversely affect the holders of the
Series B Preferred Units if such action would:

 

(1)                                 reduce the Series B Cash Payment Amount or
Series B PIK Payment Amount, change the form of payment of distributions on the
Series B Preferred Units, defer the date from which distributions on the
Series B Preferred Units will accrue, cancel accrued and unpaid distributions on
the Series B Preferred Units or any interest accrued thereon (including any
accrued Series B Unpaid Cash Distributions or Series B PIK Preferred Units), or
change the seniority rights of the Series B Unitholders as to the payment of
distributions in relation to the Unitholders of any other class or series of
Units;

 

(2)                                 reduce the amount payable or change the form
of payment to the holders of the Series B Preferred Units upon the voluntary or
involuntary liquidation, dissolution or winding up, or sale of all or
substantially all of the assets, of the Partnership, or change the seniority of
the liquidation preferences of the holders of the Series B Preferred Units in
relation to the rights upon liquidation of the holders of any other class or
series of Units;

 

(3)                                 make the Series B Preferred Units
redeemable, convertible or exchangeable at the option of the Partnership other
than as set forth herein;

 

(4)                                 amend or modify any organizational or
governing document of any Subsidiary of the Partnership except for amendments or
modifications that the General Partner determines will not materially adversely
affect the Partnership’s ability to pay Series B Quarterly Distributions; or

 

(5)                                 result in incurrence by the Partnership and
its Subsidiaries of any funded debt if, immediately after the incurrence thereof
and giving pro forma effect to the use of proceeds thereof, the Consolidated
Leverage Ratio (as defined in the Credit Agreement) as of the end of the most
recently ended Quarter for which financial statements are available would exceed
(i) 5.50 to 1.00 if such debt is not incurred during an Acquisition Period (as
defined in the Credit Agreement) or (ii) 6.00 to 1.00 if such debt is incurred
during an Acquisition Period.  For purposes of this Agreement, the Consolidated
Leverage Ratio and components thereof shall be calculated in accordance with the
Credit Agreement, including the

 

44

--------------------------------------------------------------------------------



 

inclusion of Material Project EBITDA Adjustments and pro forma concepts to the
extent permitted by the Credit Agreement.

 

(vi)                              No Series B Parity Securities or Series B
Senior Securities. Other than Series B PIK Preferred Units issued in connection
with the Series B Quarterly Distribution, the Partnership shall not, without the
affirmative vote of the holders of a majority of the Outstanding Series B
Preferred Units, issue any Series B Parity Securities or Series B Senior
Securities (or amend the provisions of any class of Partnership Securities to
make such class of Partnership Securities a class of Series B Parity Securities
or Series B Senior Securities); provided, however, that the Partnership may,
without the affirmative vote of the holders of Outstanding Series B Preferred
Units, create (by reclassification or otherwise) and issue Series B Junior
Securities in an unlimited amount.

 

(vii)                           Certificates.

 

(A)                               The Series B Preferred Units shall be
evidenced by Certificates in such form as the General Partner may approve and,
subject to the satisfaction of (i) any applicable legal or regulatory
requirements and (ii) any applicable contractual requirements governing the
transfer by a Series B Unitholder of Series B Preferred Units, may be assigned
or transferred in a manner identical to the assignment and transfer of other
Units; unless and until the General Partner determines to assign the
responsibility to another Person, the Partnership will act as the registrar and
transfer agent for the Series B Preferred Units. The Certificates evidencing
Series B Preferred Units shall be separately identified and shall not bear the
same CUSIP number as the Certificates evidencing Common Units.

 

(B)                               The certificate(s) representing the Series B
Preferred Units may be imprinted with a legend in substantially the following
form:

 

“NEITHER THE OFFER NOR SALE OF THESE SECURITIES HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE PARTNERSHIP
HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS SECURITY IS SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE TENTH AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, DATED AS OF [·], A COPY

 

45

--------------------------------------------------------------------------------



 

OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE
OFFICES.”

 

(C)                         The Partnership and the Series B Unitholder agree to
coordinate with the Depository to qualify the Series B Preferred Units for DTC
eligibility, at the sole cost of the Series B Unitholder.

 

(viii)                        Exchange and Redemption.

 

(A)                               At the Option of the Series B Unitholder.  The
Series B Preferred Units owned by any Series B Unitholder shall be exchangeable,
in whole or in part (together with the cancellation of a corresponding number of
ENLC Class C Common Units in accordance with the ENLC Operating Agreement), at
any time and from time to time upon the request of the Series B Unitholder, for
either, at the sole and absolute discretion of the Partnership, (i) a number of
ENLC Common Units determined by multiplying the number of Series B Preferred
Units that are the subject of the exchange by the Series B Exchange Ratio (the
“Series B Unit Exchange Amount”) or (ii) an amount of cash equal to the Series B
Redemption Amount.

 

(B)                               At the Option of the Partnership.  The
Partnership shall have the option at any time to exchange or redeem all, but not
less than all (together with the cancellation of a corresponding number of ENLC
Class C Common Units in accordance with the ENLC Operating Agreement), of the
Series B Preferred Units then Outstanding either, at the sole and absolute
discretion of the Partnership, (i) for the Series B Unit Exchange Amount or
(ii) for the Series B Redemption Amount; provided that, in order for the
Partnership to exercise such option, the daily volume-weighted average closing
trading price of the ENLC Common Units on the National Securities Exchange on
which the ENLC Common Units are then listed or admitted to trading must be
greater than the quotient of (x) one hundred fifty percent (150%) of the
Series B Issue Price for the trailing thirty (30) Trading Days ending two
(2) Trading Days before the date the Partnership furnishes the Series B Forced
Exchange Notice, divided by (y) the Common Unit Exchange Ratio.

 

(C)                               Exchange Notice and Exchange Election Notice.
To exchange Series B Preferred Units pursuant to Section 5.10(b)(viii)(A), the
Series B Exchanging Unitholder shall give written notice (a “Series B Exchange
Notice”) to the Partnership stating that such Series B Unitholder elects to so
exchange Series B Preferred Units and shall state or include therein with
respect to Series B Preferred Units to be exchanged pursuant to
Section 5.10(b)(viii)(A) the following: (a) the number of Series B Preferred
Units to be exchanged, (b) the Certificate(s) evidencing the Series B Preferred
Units to be exchanged and duly endorsed, (c) the name or names in which such
Series B Unitholder wishes the Certificate or Certificates for Series B Exchange
Units to be issued, if applicable, and (d) such Series B Unitholder’s
computation of the number of Series B Exchange Units and the applicable Series B
Redemption Amount with respect to

 

46

--------------------------------------------------------------------------------



 

the Series B Preferred Units to be exchanged. The date any Series B Exchange
Notice is received by the Partnership shall hereinafter be referred to as a
“Series B Exchange Notice Date.”  Within three (3) Business Days following the
Series B Exchange Notice Date, the Partnership shall deliver to such Series B
Exchanging Unitholder a written notice (the “Series B Exchange Election Notice”)
stating whether the Partnership will exchange the applicable Series B Preferred
Units for the applicable Series B Unit Exchange Amount or Series B Redemption
Amount, in either case, upon the Series B Exchange Date.  To exchange Series B
Preferred Units for ENLC Common Units or to redeem Series B Preferred Units for
the Series B Redemption Amount, in either case, pursuant to
Section 5.10(b)(viii)(B), the Partnership shall give written notice (a “Series B
Forced Exchange Notice,” and the date such notice is received, a “Series B
Forced Exchange Notice Date”) to each holder of Series B Preferred Units stating
(x) that the Partnership elects to force the exchange of such Series B Preferred
Units pursuant to Section 5.10(b)(viii)(B) and (y) whether the Partnership will
exchange or redeem the applicable Series B Preferred Units for the applicable
Series B Unit Exchange Amount or Series B Redemption Amount, in either case,
upon the Series B Exchange Date. In addition, if a Series B Exchanging
Unitholder does not provide written notice to the Partnership of the name or
names in which such Series B Exchanging Unitholder wishes the Certificate or
Certificates for Series B Exchange Units to be issued, if applicable, within
seven (7) Business Days after receipt of the Series B Forced Exchange Notice,
then the Certificate or Certificates for Series B Exchange Units, if applicable,
shall be issued to the Record Holder of such Series B Preferred Units.

 

(D)                               Timing; Certificates. If a Series B Exchange
Notice is delivered by a Series B Unitholder to the Partnership in accordance
with Section 5.10(b)(viii)(C) or a Series B Forced Exchange Notice is delivered
by the Partnership to a Series B Unitholder pursuant to
Section 5.10(b)(viii)(C), pursuant to the election of the Partnership set forth
in the Series B Exchange Election Notice or Series B Forced Exchange Notice, as
applicable, either (i) ENLC shall issue the Series B Exchange Units or (ii) the
Partnership shall deliver the Series B Redemption Amount, in either case, no
later than seven (7) Business Days after the Series B Exchange Notice Date or
the Series B Forced Exchange Notice Date, as the case may be (any date of
issuance of such ENLC Common Units, a “Series B Exchange Date”).  Immediately
upon any exchange or redemption of Series B Preferred Units, all rights of the
Series B Exchanging Unitholder in respect thereof shall cease, including,
without limitation, any further accrual of distributions.  Fractional ENLC
Common Units shall not be issued to any person pursuant to this
Section 5.10(b)(viii) (each fractional ENLC Common Unit shall be rounded to the
nearest whole ENLC Common Unit (and a 0.5 ENLC Common Unit shall be rounded to
the next higher ENLC Common Unit)).

 

(E)                                Distributions, Combinations, Subdivisions,
and Reclassifications. If, after the Series B Issuance Date, ENLC (i) makes a
distribution on its ENLC Common Units payable in ENLC Common Units or another
security representing a portion of ENLC’s business, (ii) subdivides or splits
its outstanding ENLC

 

47

--------------------------------------------------------------------------------



 

Common Units into a greater number of ENLC Common Units, (iii) combines or
reclassifies its ENLC Common Units into a smaller number of ENLC Common Units,
or (iv) issues by reclassification of its ENLC Common Units any membership
interests in ENLC (including any reclassification in connection with a merger,
consolidation, or business combination in which ENLC is the surviving Person),
in each case other than in connection with a Series B Change of Control (which
shall be governed by Section 5.10(b)(viii)(F)), then the Series B Distribution
Exchange Rate in effect at the time of the record date established by the ENLC
Manager for such distribution pursuant to the ENLC Operating Agreement or the
effective date of such subdivision, split, combination, or reclassification
shall be proportionately adjusted so that the exchange of the Series B Preferred
Units after such time shall entitle each Series B Unitholder to receive the
aggregate number of ENLC Common Units (or any ENLC membership interests into
which such ENLC Common Units would have been combined, consolidated, merged, or
reclassified pursuant to clauses (iii) and (iv) above) that such Series B
Unitholder would have been entitled to receive if the Series B Preferred Units
had been exchanged for ENLC Common Units immediately prior to such record date
or effective date, as the case may be, and in the case of a merger,
consolidation, or business combination in which the Partnership is the surviving
Person, in each case other than in connection with a Series B Change of Control
(which shall be governed by Section 5.10(b)(viii)(F)), the Partnership shall
provide effective provisions to ensure that the provisions in this Section 5.10
relating to the Series B Preferred Units shall not be abridged or amended and
that the Series B Preferred Units shall thereafter retain the same powers,
preferences, and relative participating, optional, and other special rights, and
the qualifications, limitations, and restrictions thereon, that the Series B
Preferred Units had immediately prior to such transaction or event. An
adjustment made pursuant to this Section 5.10(b)(viii)(E) shall become effective
immediately after applicable record date in the case of a distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination, reclassification (including any reclassification in
connection with a merger, consolidation, or business combination in which the
Partnership is the surviving Person), or split. Such adjustment shall be made
successively whenever any event described above shall occur.

 

(F)                                 Series B Change of Control.  Immediately
prior to a Series B Change of Control, all Series B Preferred Units then
outstanding shall be exchanged or redeemed (as described in this paragraph (F)),
as applicable, for either, at the sole and absolute discretion of the
Partnership, (1) a number of ENLC Common Units equal to the greater of (i) the
Series B Unit Exchange Amount and (ii) the number of Series B Preferred Units to
be exchanged multiplied by the quotient of (A) an amount equal to the quotient
of (x) 140% of the Series B Issue Price divided by (y) the Common Unit Exchange
Ratio, divided by (B) the daily volume-weighted average closing trading price of
the ENLC Common Units on the National Securities Exchange on which the ENLC
Common Units are listed or admitted to trading for the trailing thirty (30)
Trading Days ending two (2) Trading Days before the date of such exchange (such

 

48

--------------------------------------------------------------------------------



 

number of ENLC Common Units calculated pursuant to this clause (1), the
“Series B Change of Control Units”) or (2) cash in an amount equal to (i) the
number of Series B Change of Control Units multiplied by (ii) the daily
volume-weighted average closing trading price of ENLC Common Units on the
National Securities Exchange on which the ENLC Common Units are listed or
admitted to trading for the trailing ten (10) Trading Days ending two
(2) Trading Days before the date of such redemption.  Seven (7) Business Days
prior to a Series B Change of Control, the Partnership shall deliver a written
notice to each Series B Unitholder (the “Series B Change of Control Exchange
Election Notice”) stating whether the Partnership will exchange all Series B
Preferred Units for Series B Change of Control Units or the cash amount set
forth in clause (2) above, in either case, immediately prior to such Series B
Change of Control.  If the Partnership elects to deliver the Series B Change of
Control Units, and a Series B Unitholder does not provide written notice to the
Partnership of the name or names in which such Series B Unitholder wishes the
Certificate or Certificates for the Series B Change of Control Units to be
issued within seven (7) Business Days after receipt of the Series B Change of
Control Election Notice, then the Certificate or Certificates for the Series B
Change of Control Units of such Series B Unitholder shall be issued to the
Record Holder of such Series B Preferred Units. Immediately upon any exchange or
redemption of Series B Preferred Units pursuant to this
Section 5.10(b)(viii)(F), all rights of the Series B Exchanging Unitholder in
respect thereof shall cease, including, without limitation, any further accrual
of distributions. Fractional ENLC Common Units shall not be issued to any person
pursuant to this Section 5.10(b)(viii)(F), if applicable (each fractional ENLC
Common Unit shall be rounded to the nearest whole ENLC Common Unit (and a 0.5
ENLC Common Unit shall be rounded to the next higher ENLC Common Unit)).

 

(G)                               No Adjustments for Certain Items. 
Notwithstanding any of the other provisions of this Section 5.10(b)(viii), no
adjustment shall be made to the Series B Distribution Exchange Rate pursuant to
Section 5.10(b)(viii)(E) as a result of any of the following:

 

(1)                                 The issuance of Series B PIK Preferred Units
or additional Partnership Securities issued in connection with distributions
paid in-kind;

 

(2)                                 the grant of ENLC Common Units or options,
warrants, or rights to purchase ENLC Common Units or the issuance of ENLC Common
Units upon the exercise of any such options, warrants, or rights to employees,
officers, or directors of ENLC Manager, ENLC, the General Partner, the
Partnership, or the Subsidiaries of ENLC or the Partnership in respect of
services provided to or for the benefit of any such entity, under compensation
plans and agreements approved in good faith by the board of directors of ENLC
Manager or the General Partner (including any long term incentive plan), as
applicable;

 

49

--------------------------------------------------------------------------------



 

(3)                                 the issuance of any ENLC Common Units as all
or part of the consideration to effect (i) the closing of any acquisition by
ENLC, the Partnership, or any of their respective Subsidiaries of assets or
equity interests of a third party in an arm’s-length transaction or (ii) the
consummation of a merger, consolidation, or other business combination of ENLC,
the Partnership, or any of their respective Subsidiaries with another entity in
which ENLC, the Partnership or such Subsidiary survives and the ENLC Common
Units remain Outstanding to the extent any such transaction set forth in clause
(i) or (ii) above is validly approved by the vote or consent of the board of
directors ENLC Manager; or

 

(4)                                 the issuance of membership interests in ENLC
for which an adjustment is made under another provision of this
Section 5.10(b)(viii).

 

(ix)                              Fully Paid and Nonassessable. Any Series B PIK
Preferred Units and Series B Exchange Unit(s) delivered pursuant to this
Section 5.10 shall be validly issued, fully paid and nonassessable (except as
such nonassessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware Act), free and clear of any liens, claims,
rights, or encumbrances other than those arising under the Delaware Act or this
Agreement or created by the holders thereof.

 

(x)                                 Transfer of Series B Preferred Units.  A
holder of Series B Preferred Units shall be prohibited from transferring any of
its Series B Preferred Units unless such holder simultaneously transfers to the
transferee of such Series B Preferred Units the same number of ENLC Class C
Common Units in accordance with the applicable terms of the ENLC Operating
Agreement, including compliance with any transfer or other restrictions.  If,
for any reason, the transfer of such ENLC Class C Common Units does not occur
simultaneously with the transfer of Series B Preferred Units, then the transfer
of Series B Preferred Units shall be null and void and of no force and effect.
In connection with the proposed transfer by an Eligible Series B Unitholder to a
prospective transferee, the Partnership agrees to reasonably assist the relevant
Eligible Series B Unitholder (if requested to do so in writing) in responding to
reasonable due diligence requests so long as any information provided to the
relevant prospective transferee is made subject to a confidentiality agreement
in form and substance reasonably satisfactory to the Partnership; provided,
however, that (i) the Eligible Series B Unitholder shall bear all out-of-pocket,
documented, costs and expenses incurred by the Partnership in connection with
the procurement, preparation, and delivery of any due diligence responses,
(ii) any such assistance provided by the Partnership and its personnel shall not
unreasonably disrupt or interfere with the normal operation of the business of
the Partnership, (iii) the Partnership shall not be obligated to prepare any
reports or materials that it does not already have in its files or its books and
records, and (iv) the Partnership shall only be obligated to provide such
assistance one time per 365-day period (it being understood that the limitation
in clause (iv) applies such that all of the Series B Unitholders in the
aggregate can make a request one time per 365-day period).

 

50

--------------------------------------------------------------------------------


 

Section 5.11                             Establishment of Series C Preferred
Units.

 

(a)                                 General.  The Partnership has designated and
created a series of Units designated as “6.000% Series C Fixed-to-Floating Rate
Cumulative Redeemable Perpetual Preferred Units” (the “Series C Preferred
Units”), having the preferences, rights, powers, and duties set forth herein,
including this Section 5.11. Each Series C Preferred Unit shall be identical in
all respects to every other Series C Preferred Unit, except as to the respective
dates from which the Series C Liquidation Preference shall increase or from
which Series C Distributions may begin accruing, to the extent such dates may
differ. The Series C Preferred Units represent perpetual equity interests in the
Partnership and shall not give rise to a claim by the Partnership or a Series C
Unitholder for conversion or, except as set forth in Section 5.11(b)(iv),
redemption thereof at a particular date.

 

(b)                                 Rights of Series C Preferred Units.  The
Series C Preferred Units shall have the following rights, preferences, and
privileges and shall be subject to the following duties and obligations:

 

(i)                                     Series C Preferred Units.

 

(A)                               The authorized number of Series C Preferred
Units shall be unlimited. Series C Preferred Units that are purchased or
otherwise acquired by the Partnership shall be cancelled.

 

(B)                               The Series C Preferred Units shall be
represented by one or more global Certificates registered in the name of the
Depositary or its nominee, and no Series C Unitholder shall be entitled to
receive a definitive Certificate evidencing its Series C Preferred Units, unless
otherwise required by law or the Depositary gives notice of its intention to
resign or is no longer eligible to act as such with respect to the Series C
Preferred Units and the Partnership shall have not selected a substitute
Depositary within sixty (60) calendar days thereafter. So long as the Depositary
shall have been appointed and is serving with respect to the Series C Preferred
Units, payments and communications made by the Partnership to Series C
Unitholders shall be made by making payments to, and communicating with, the
Depositary.

 

(ii)                                  Distributions.

 

(A)                               Distributions on each Outstanding Series C
Preferred Unit shall be cumulative and shall accumulate at the applicable
Series C Distribution Rate from and including the Series C Original Issue Date
(or, for any subsequently issued and newly Outstanding Series C Preferred Units,
from and including the Series C Distribution Payment Date immediately preceding
the issue date of such Series C Preferred Units) until such time as the
Partnership pays the Series C Distribution or redeems such Series C Preferred
Unit in accordance with Section 5.11(b)(iv), whether or not such Series C
Distributions shall have been declared. Series C Unitholders shall be entitled
to receive Series C Distributions from time to time out of any assets of the
Partnership legally available for the payment of

 

51

--------------------------------------------------------------------------------



 

distributions at the Series C Distribution Rate per Series C Preferred Unit
when, as, and, if declared by the General Partner. Series C Distributions, to
the extent declared by the General Partner to be paid by the Partnership in
accordance with this Section 5.11(b)(ii), shall be paid, in arrears, on each
Series C Distribution Payment Date; provided, however, that, so long as any
Series B Preferred Units are Outstanding, no distribution shall be declared or
paid or set aside for payment on any Series C Preferred Units unless full
cumulative distributions in respect of the Outstanding Series B Preferred Units
in accordance with Section 5.10(b)(ii) have been paid through the most recent
Series B Distribution Payment Date. Series C Distributions shall accumulate in
each Series C Distribution Period from and including the preceding Series C
Distribution Payment Date (other than the initial Series C Distribution Period,
which shall commence on and include the Series C Original Issue Date), to, but
not including, the next Series C Distribution Payment Date for such Series C
Distribution Period; provided that distributions shall accrue on accumulated but
unpaid Series C Distributions at the Series C Distribution Rate. If any Series C
Distribution Payment Date otherwise would occur on a date that is not a Business
Day, declared Series C Distributions shall be paid on the immediately succeeding
Business Day without the accumulation of additional distributions. During the
Series C Fixed Rate Period, Series C Distributions shall be payable based on a
360-day year consisting of twelve 30 day months. During the Series C Floating
Rate Period, Series C Distributions shall be computed by multiplying the
Series C Distribution Rate by a fraction, the numerator of which will be the
actual number of days elapsed during that Series C Distribution Period
(determined by including the first day of such Series C Distribution Period and
excluding the  last day, which is the Series C Distribution Payment Date), and
the denominator of which will be 360, and by multiplying the result by the
aggregate Series C Liquidation Preference of all Outstanding Series C Preferred
Units. All Series C Distributions payable by the Partnership pursuant to this
Section 5.11(b)(ii) shall be payable without regard to income of the Partnership
and shall be treated for federal income tax purposes as guaranteed payments for
the use of capital under Section 707(c) of the Code.  The guaranteed payment
with respect to any Series C Distribution Period shall be for the account of the
holders of Series C Preferred Units as of the applicable Series C Distribution
Record Date.

 

(B)                               Not later than 5:00 p.m., New York City time,
on each Series C Distribution Payment Date, the Partnership shall pay those
Series C Distributions, if any, that shall have been declared by the General
Partner to Series C Unitholders on the Record Date for the applicable Series C
Distribution. The Record Date (the “Series C Distribution Record Date”) for the
payment of any Series C Distributions shall be as of the close of business on
the first Business Day of the month of the applicable Series C Distribution
Payment Date, except that in the case of payments of Series C Distributions in
Arrears, the Series C Distribution Record Date with respect to a Series C
Distribution Payment Date shall be such date as may be designated by the General
Partner in accordance with this Section 5.11. So long as any Series C Preferred
Units are Outstanding, no distribution shall be declared or paid or set aside
for payment on any Series C

 

52

--------------------------------------------------------------------------------



 

Junior Securities (other than a distribution payable solely in Series C Junior
Securities) unless full cumulative Series C Distributions have been or
contemporaneously are being paid or set apart for payment on all Outstanding
Series C Preferred Units (and distributions on any other Series C Parity
Securities) through the most recent respective Series C Distribution Payment
Date (and distribution payment date with respect to such Series C Parity
Securities, if any). Accumulated Series C Distributions in Arrears for any past
Series C Distribution Period may be declared by the General Partner and paid on
any date fixed by the General Partner, whether or not a Series C Distribution
Payment Date, to Series C Unitholders on the Record Date for such payment, which
may not be less than 10 days before such payment date. Subject to the next
succeeding sentence, if all accumulated Series C Distributions in Arrears on all
Outstanding Series C Preferred Units and all accumulated distributions in
arrears on any Series C Parity Securities shall not have been declared and paid,
or if sufficient funds for the payment thereof shall not have been set apart,
payment of accumulated distributions in Arrears on the Series C Preferred Units
and accumulated distributions in arrears on any such Series C Parity Securities
shall be made in order of their respective distribution payment dates,
commencing with the earliest distribution payment date. If less than all
distributions payable with respect to all Series C Preferred Units and any other
Series C Parity Securities are paid, any partial payment shall be made Pro Rata
with respect to the Series C Preferred Units and any such other Series C Parity
Securities entitled to a distribution payment at such time in proportion to the
aggregate distribution amounts remaining due in respect of such Series C
Preferred Units and such other Series C Parity Securities at such time. Subject
to Sections 12.4 and Section 5.11(b)(v), Series C Unitholders shall not be
entitled to any distribution, whether payable in cash, property or Partnership
Securities, in excess of full cumulative Series C Distributions. Except insofar
as distributions accrue on the amount of any accumulated and unpaid Series C
Distributions as described in Section 5.11(b)(ii)(A), no interest or sum of
money in lieu of interest shall be payable in respect of any distribution
payment which may be in Arrears on the Series C Preferred Units. So long as the
Series C Preferred Units are held of record by the Depositary or its nominee,
declared Series C Distributions shall be paid to the Depositary in same-day
funds on each Series C Distribution Payment Date or other distribution payment
date in the case of payments for Series C Distributions in Arrears.

 

(C)                               The “Series C Three-Month LIBOR” for each
Series C Distribution Period during the Series C Floating Rate Period shall be
determined by the Calculation Agent, as of the applicable Series C LIBOR
Determination Date, in accordance with the following provisions:

 

(1)                                 The Series C Three-Month LIBOR shall be the
rate (expressed as a percentage per year) for deposits in U.S. dollars for a
three-month period commencing on the first day of such Series C Distribution
Period that appears on Reuters Page LIBOR01 as of 11:00 a.m. (London time) on
the Series C LIBOR Determination Date.

 

53

--------------------------------------------------------------------------------



 

(2)                                 If the Series C Three-Month LIBOR cannot be
determined as described in Section 5.11(b)(ii)(C)(1), the Partnership shall
select four major banks in the London interbank market and request that the
principal London offices of those four selected banks provide their offered
quotations for deposits in U.S. dollars for a period of three months, commencing
on the first day of the applicable Series C Distribution Period, to prime banks
in the London interbank market at approximately 11:00 a.m. (London time) on the
Series C LIBOR Determination Date for such Series C Distribution Period. Offered
quotations must be based on a principal amount equal to an amount that, in the
Partnership’s judgment, is representative of a single transaction in U.S.
dollars in the London interbank market at the time. If two or more quotations
are provided, the Series C Three-Month LIBOR for such Series C Distribution
Period will be the arithmetic mean of the quotations. If fewer than two
quotations are provided, the Series C Three-Month LIBOR for such Series C
Distribution Period will be the arithmetic mean of the rates quoted on the
Series C LIBOR Determination Date for such Series C Distribution Period by three
major banks in New York City selected by the Partnership, for loans in U.S.
dollars to leading European banks for a three-month period commencing on the
first day of such Series C Distribution Period. The rates quoted must be based
on an amount that, in the Partnership’s judgment, is representative of a single
transaction in U.S. dollars in that market at the time. If no quotation is
provided as described above in this Section 5.11(b)(ii)(C)(2), the Calculation
Agent, after consulting such sources as it deems comparable to any of the
foregoing quotations or display page, or any such source as it deems reasonable
from which to estimate the Series C Three-Month LIBOR Rate, shall determine the
Series C Three-Month LIBOR Rate in its sole discretion.

 

(3)                                 All percentages resulting from any of the
above calculations will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point, with five one-millionths of a
percentage point rounded upwards (e.g., 9.876545% (or 0.9876545) being rounded
to 9.87655% (or .0987655)) and all dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent being
rounded upwards).

 

(D)                               Unless otherwise determined by the General
Partner, Series C Distributions shall be deemed to have been paid out of
deductions from Available Cash with respect to the Quarter ended immediately
preceding the Quarter in which the Series C Distribution is made.

 

(iii)                               Voting Rights.

 

(A)                               Notwithstanding anything to the contrary in
this Agreement, the Series C Preferred Units shall not have any voting rights or
rights to consent or

 

54

--------------------------------------------------------------------------------



 

approve any action or matter, except as set forth in Section 13.3(c), this
Section 5.11(b)(iii) or as otherwise required by the Delaware Act.

 

(B)                               Without the affirmative vote or consent of the
holders of at least 66 2/3% of the Outstanding Series C Preferred Units, voting
as a separate class, the General Partner shall not adopt any amendment to this
Agreement that would have a material adverse effect on the powers, preferences,
duties, or special rights of the Series C Preferred Units; provided, however,
that (i) subject to Section 5.11(b)(iii)C), the issuance of additional
Partnership Securities shall not be deemed to constitute such a material adverse
effect for purposes of this Section 5.11(b)(iii)(B) and (ii) for purposes of
this Section 5.11(b)(iii)(B), no amendment of this Agreement in connection with
a merger or other transaction in which the Series C Preferred Units remain
Outstanding with the terms thereof materially unchanged in any respect adverse
to the Series C Unitholders shall be deemed to materially and adversely affect
the powers, preferences, duties, or special rights of the Series C Preferred
Units.

 

(C)                               Without the affirmative vote or consent of the
holders of at least 66 2/3% of the Outstanding Series C Preferred Units, voting
as a class together with holders of any other Series C Parity Securities upon
which like voting rights have been conferred and are exercisable, the
Partnership shall not (x) create or issue any Series C Parity Securities
(including any additional Series C Preferred Units) if the cumulative
distributions payable on Outstanding Series C Preferred Units (or any Series C
Parity Securities, if the holders of such Series C Parity Securities vote as a
class together with the Series C Unitholders pursuant to this
Section 5.11(b)(iii)(C)) are in Arrears or (y) create or issue any Series C
Senior Securities (other than Series B PIK Preferred Units).

 

(D)                               For any matter described in this
Section 5.11(b)(iii) in which the Series C Unitholders are entitled to vote as a
class (whether separately or together with the holders of any Series C Parity
Securities), such Series C Unitholders shall be entitled to one vote per
Series C Preferred Unit. Any Series C Preferred Units held by the Partnership or
any of its Subsidiaries or their controlled Affiliates shall not be entitled to
vote.

 

(E)                                Notwithstanding Sections 5.11(b)(iii)(B) and
5.11(b)(iii)(C), no vote of the Series C Unitholders shall be required if, at or
prior to the time when such action is to take effect, provision is made for the
redemption of all Series C Preferred Units at the time Outstanding.

 

(iv)                              Optional Redemption; Series C Rating Event.

 

(A)                               The Partnership shall have the right (i) at
any time, and from time to time, on or after December 15, 2022 or (ii) at any
time within 120 days after the conclusion of any review or appeal process
instituted by the Partnership following the occurrence of a Series C Rating
Event, in each case, to redeem the Series C Preferred Units, which redemption
may be in whole or in part (except

 

55

--------------------------------------------------------------------------------



 

with respect to a redemption pursuant to clause (ii) of this
Section 5.11(b)(iv)(A) which shall be in whole but not in part), using any
source of funds legally available for such purpose. Any such redemption shall
occur on a date set by the General Partner (the “Series C Redemption Date”). The
Partnership shall effect any such redemption by paying cash for each Series C
Preferred Unit to be redeemed equal to 100% (in the case of a redemption
described in clause (i) of this Section 5.11(b)(iv)(A)), or 102% (in the case of
a redemption described in clause (ii) of this Section 5.11(b)(iv)(A)), of the
Series C Liquidation Preference for such Series C Preferred Unit on such
Series C Redemption Date plus an amount equal to all unpaid Series C
Distributions thereon from the Series C Original Issue Date to, but not
including, the Series C Redemption Date (whether or not such distributions shall
have been declared) (the “Series C Redemption Price”). So long as the Series C
Preferred Units to be redeemed are held of record by the nominee of the
Depositary, the Series C Redemption Price shall be paid by the Paying Agent to
the Depositary on the Series C Redemption Date.

 

(B)                               The Partnership shall give notice of any
redemption by mail, postage prepaid, not less than 30 days and not more than 60
days before the scheduled Series C Redemption Date to the Series C Unitholders
(as of 5:00 p.m. New York City time on the Business Day next preceding the day
on which notice is given) of any Series C Preferred Units to be redeemed as such
Series C Unitholders’ names appear on the books of the Transfer Agent and at the
address of such Series C Unitholders shown therein. Such notice (the “Series C
Redemption Notice”) shall state, as applicable: (1) the Series C Redemption
Date, (2) the number of Series C Preferred Units to be redeemed and, if less
than all Outstanding Series C Preferred Units are to be redeemed, the number
(and in the case of Series C Preferred Units in certificated form, the
identification) of Series C Preferred Units to be redeemed from such Series C
Unitholder, (3) the Series C Redemption Price, (4) the place where any Series C
Preferred Units in certificated form are to be redeemed and shall be presented
and surrendered for payment of the Series C Redemption Price therefor (which
shall occur automatically if the Certificate representing such Series C
Preferred Units is issued in the name of the Depositary or its nominee), and
(5) that distributions on the Series C Preferred Units to be redeemed shall
cease to accumulate from and after such Series C Redemption Date.

 

(C)                               If the Partnership elects to redeem less than
all of the Outstanding Series C Preferred Units, the number of Series C
Preferred Units to be redeemed shall be determined by the General Partner, and
such Series C Preferred Units shall be redeemed by such method of selection as
the Depositary shall determine, either Pro Rata or by lot, with adjustments to
avoid redemption of fractional Series C Preferred Units. The aggregate Series C
Redemption Price for any such partial redemption of the Outstanding Series C
Preferred Units shall be allocated correspondingly among the redeemed Series C
Preferred Units. The Series C Preferred Units not redeemed shall remain
Outstanding and entitled to all the rights and preferences provided in this
Section 5.11.

 

56

--------------------------------------------------------------------------------



 

(D)                               If the Partnership gives or causes to be given
a Series C Redemption Notice, the Partnership shall deposit with the Paying
Agent funds sufficient to redeem the Series C Preferred Units as to which such
Series C Redemption Notice shall have been given, no later than 10:00 a.m. New
York City time on the Series C Redemption Date, and shall give the Paying Agent
irrevocable instructions and authority to pay the Series C Redemption Price to
the Series C Unitholder whose Series C Preferred Units are to be redeemed upon
surrender or deemed surrender (which shall occur automatically if the
Certificate representing such Series C Preferred Units is issued in the name of
the Depositary or its nominee) of the Certificates therefor as set forth in the
Series C Redemption Notice. If the Series C Redemption Notice shall have been
given, from and after the Series C Redemption Date, unless the Partnership
defaults in providing funds sufficient for such redemption at the time and place
specified for payment pursuant to the Series C Redemption Notice, all Series C
Distributions on such Series C Preferred Units to be redeemed shall cease to
accumulate and all rights of holders of such Series C Preferred Units as Limited
Partners with respect to such Series C Preferred Units to be redeemed shall
cease, except the right to receive the Series C Redemption Price, and such
Series C Preferred Units shall not thereafter be transferred on the books of the
Transfer Agent or be deemed to be Outstanding for any purpose whatsoever. The
Series C Unitholders shall have no claim to the interest income, if any, earned
on such funds deposited with the Paying Agent. Any funds deposited with the
Paying Agent hereunder by the Partnership for any reason, including redemption
of Series C Preferred Units, that remain unclaimed or unpaid after one year
after the applicable Series C Redemption Date or other payment date, as
applicable, shall be, to the extent permitted by law, repaid to the Partnership
upon its written request, after which repayment the Series C Unitholders
entitled to such redemption or other payment shall have recourse only to the
Partnership. Notwithstanding any Series C Redemption Notice, there shall be no
redemption of any Series C Preferred Units called for redemption until funds
sufficient to pay the full Series C Redemption Price of such Series C Preferred
Units shall have been deposited by the Partnership with the Paying Agent.

 

(E)                                Any Series C Preferred Units that are
redeemed or otherwise acquired by the Partnership shall be cancelled. If only a
portion of the Series C Preferred Units represented by a Certificate shall have
been called for redemption, upon surrender of the Certificate to the Paying
Agent (which shall occur automatically if the Certificate representing such
Series C Preferred Units is registered in the name of the Depositary or its
nominee), the Partnership shall issue and the Paying Agent shall deliver to the
Series C Unitholders a new Certificate (or adjust the applicable book-entry
account) representing the number of Series C Preferred Units represented by the
surrendered Certificate that have not been called for redemption.

 

(F)                                 Notwithstanding anything to the contrary in
this Section 5.11, in the event that full cumulative distributions on the
Series C Preferred Units and any Series C Parity Securities shall not have been
paid or declared and set aside

 

57

--------------------------------------------------------------------------------



 

for payment, the Partnership shall not be permitted to repurchase, redeem or
otherwise acquire, in whole or in part, any Series C Preferred Units or Series C
Parity Securities except pursuant to a purchase or exchange offer made on the
same relative terms to all Series C Unitholders and holders of any Series C
Parity Securities. Subject to Section 4.10, so long as any Series C Preferred
Units are Outstanding, the Partnership shall not be permitted to redeem,
repurchase or otherwise acquire any Common Units or any other Series C Junior
Securities unless full cumulative distributions on the Series C Preferred Units
and any Series C Parity Securities for all prior and the then-ending Series C
Distribution Periods, with respect to the Series C Preferred Units, and all
prior and then ending distribution periods, with respect to any such Series C
Parity Securities, shall have been paid or declared and set aside for payment.

 

(v)                                 Liquidation Rights.

 

In the event of any liquidation, dissolution, and winding up of the Partnership
under Section 12.4 or a sale, exchange, or other disposition of all or
substantially all of the assets of the Partnership, either voluntary or
involuntary, the Record Holders of the Series C Preferred Units shall be
entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any Assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any other
class or series of Partnership Interests other than the Series B Preferred
Units, (i) first, any accumulated and unpaid distributions on the Series C
Preferred Units (regardless of whether previously declared) and (ii) then, any
positive value in each such holder’s Capital Account in respect of such Series C
Preferred Units; provided, however, that so long as any Series B Preferred Units
are Outstanding, no liquidating distribution shall be paid or set aside for
payment on any Series C Preferred Units unless and until the full amount of the
Series B Liquidation Value has been distributed in respect of Outstanding
Series B Preferred Units in accordance with Section 5.10(b)(iv).  If in the year
of such liquidation and winding up, or sale, exchange, or other disposition of
all or substantially all of the assets of the Partnership, any such Record
Holder’s Capital Account in respect of such Series C Preferred Units is less
than the aggregate Series C Base Liquidation Preference of such Series C
Preferred Units, then, after the allocations specified in
Section 5.10(b)(iv) have been made, but otherwise notwithstanding anything to
the contrary contained in this Agreement, and prior to any other allocation
pursuant to this Agreement for such year and any distribution pursuant to the
preceding sentence, items of gross income and gain shall be allocated to all
Unitholders then holding Series C Preferred Units, Pro Rata, until the Capital
Account in respect of each Outstanding Series C Preferred Unit is equal to the
Series C Base Liquidation Preference (and no other allocation pursuant to this
Agreement shall reverse the effect of such allocation). If in the year of such
liquidation, dissolution, or winding up any such Record Holder’s Capital Account
in respect of such Series C Preferred Units is less than the aggregate Series C
Base Liquidation Preference of such Series C Preferred Units after the
application of the preceding sentence, then to the extent permitted by
applicable law and after making any allocations required under
Section 5.10(b)(iv), but otherwise notwithstanding anything to the contrary
contained in this Agreement, items of gross income and gain for any preceding
taxable period(s) with respect to which IRS Form 1065 Schedules K-1 have not
been filed by the Partnership shall be reallocated to all Unitholders then
holding Series C Preferred Units, Pro Rata, until the Capital Account in respect
of each such Outstanding Series C Preferred Unit after making allocations
pursuant to this and

 

58

--------------------------------------------------------------------------------



 

the immediately preceding sentence is equal to the Series C Base Liquidation
Preference (and no other allocation pursuant to this Agreement shall reverse the
effect of such allocation). After such allocations have been made to the
Outstanding Series C Preferred Units, any remaining Net Termination Gain or Net
Termination Loss shall be allocated to the Partners pursuant to
Section 6.1(c) or Section 6.1(d), as the case may be. At the time of the
dissolution of the Partnership, subject to Section 17-804 of the Delaware Act,
the Record Holders of the Series C Preferred Units shall become entitled to
receive any distributions in respect of the Series C Preferred Units that are
accrued and unpaid as of the date of such distribution, and shall have the
status of, and shall be entitled to all remedies available to, a creditor of the
Partnership, and such entitlement of the Record Holders of the Series C
Preferred Units to such accrued and unpaid distributions shall have priority
over any entitlement of any other Partners or Assignees with respect to any
distributions by the Partnership to such other Partners or Assignees except for
distributions in respect of Series B Preferred Units pursuant to
Section 5.10(b)(iv); provided, however, that the General Partner, as such, will
have no liability for any obligations with respect to such distributions to any
Record Holder(s) of Series C Preferred Units.

 

(vi)                              Rank.

 

The Series C Preferred Units shall each be deemed to rank:

 

(A)                               senior to any Series C Junior Securities;

 

(B)                               on a parity with any Series C Parity
Securities;

 

(C)                               junior to (i) the Series B Preferred Units and
(ii) any other Series C Senior Securities; and

 

(D)                               junior to all existing and future indebtedness
of the Partnership and other liabilities with respect to assets available to
satisfy claims against the Partnership.

 

(vii)                          No Sinking Fund.

 

The Series C Preferred Units shall not have the benefit of any sinking fund.

 

(viii)                      Record Holders.

 

To the fullest extent permitted by applicable law, the General Partner, the
Partnership, the Transfer Agent, and the Paying Agent may deem and treat any
Series C Unitholder as the true, lawful, and absolute owner of the applicable
Series C Preferred Units for all purposes, and neither the General Partner, the
Partnership, nor the Transfer Agent or the Paying Agent shall be affected by any
notice to the contrary, except as otherwise provided by law or any applicable
rule, regulation, guideline or requirement of any National Securities Exchange
on which the Series C Preferred Units may be listed or admitted to trading, if
any.

 

(ix)                              Notices.

 

59

--------------------------------------------------------------------------------



 

All notices or communications in respect of the Series C Preferred Units shall
be sufficiently given if given in writing and delivered in person or by first
class mail, postage prepaid, or if given in such other manner as may be
permitted in this Section 5.11, this Agreement or by applicable law.

 

(x)                                 Other Rights; Fiduciary Duties.

 

The Series C Preferred Units and the Series C Unitholders shall not have any
designations, preferences, rights, powers or duties, other than as set forth in
this Agreement or as provided by applicable law. Notwithstanding anything to the
contrary in this Agreement or any duty existing at law, in equity or otherwise,
to the fullest extent permitted by applicable law, neither the General Partner
nor any other Indemnitee shall owe any duties, including fiduciary duties, or
have any liabilities to Series C Unitholders, other than the implied contractual
covenant of good faith and fair dealing.

 

ARTICLE VI

 

ALLOCATIONS AND DISTRIBUTIONS

 

Section 6.1                                    Allocations for Capital Account
Purposes.

 

Except as otherwise provided in this Agreement, for purposes of maintaining the
balances of Capital Accounts, the Partnership’s items of income, gain, loss and
deduction for a taxable period of the Partnership (such items are computed in
accordance with Section 5.3(b)) shall be allocated among the Partners first to
the extent provided in Section 6.1(d) and then the balance of such items shall
be aggregated into Net Income, Net Loss, Net Termination Gain and Net
Termination Loss, as the case may be, which shall then be allocated as follows:

 

(a)                                 Net Income. Net Income for a taxable period
of the Partnership shall be allocated as follows:

 

(i)                                     First, 100% to the General Partner,
until the aggregate Net Income allocated pursuant to this sentence for the
current taxable period of the Partnership and all previous taxable periods of
the Partnership is equal to the aggregate Net Loss allocated to the General
Partner pursuant to Section 6.1(b)(i) for all previous taxable periods of the
Partnership.

 

(ii)                                  Second, to all Unitholders holding
Series B Preferred Units, in proportion to, and to the extent of the Net Loss
allocated to such Unitholders holding Series B Preferred Units pursuant to
Section 6.1(b)(iii) for all previous taxable periods, until the aggregate amount
of Net Income allocated to such Unitholders holding Series B Preferred Units
pursuant to this Section 6.1(a)(ii) for the current and all previous taxable
periods is equal to the aggregate amount of Net Loss allocated to such
Unitholder holding Series B Preferred Units pursuant to Section 6.1(b)(iii) for
all previous taxable periods; provided that in no event shall Net Income be
allocated to any such Unitholder holding Series B Preferred Units to cause its
Capital Account in respect of a Series B Preferred Unit to exceed the Series B
Liquidation Value in respect of such Series B Preferred Units.

 

60

--------------------------------------------------------------------------------


 

(iii)                               Third, to all Unitholders holding Series C
Preferred Units, in proportion to, and to the extent of the Net Loss allocated
to such Unitholders holding Series C Preferred Units pursuant to
Section 6.1(b)(ii) for all previous taxable periods, until the aggregate amount
of Net Income allocated to such Unitholders holding Series C Preferred Units
pursuant to this Section 6.1(a)(iii) for the current and all previous taxable
periods is equal to the aggregate amount of Net Loss allocated to such
Unitholder holding Series C Preferred Units pursuant to Section 6.1(b)(ii) for
all previous taxable periods; provided that in no event shall Net Income be
allocated to any such Unitholder holding Series C Preferred Units to cause its
Capital Account in respect of a Series C Preferred Unit to exceed the Series C
Base Liquidation Preference in respect of such Series C Preferred Units.

 

(iv)                              Thereafter, 100% to the General Partner and
the Unitholders holding Common Units, in accordance with their respective
Percentage Interests.

 

The items of income, gain, loss and deduction that are included in Net Income
for a taxable period of the Partnership shall be allocated in the ratio in which
Net Income for such taxable period is allocated.

 

(b)                                 Net Loss. Net Loss for a taxable period of
the Partnership shall be allocated as follows:

 

(i)                                     First, 100% to the General Partner and
the Unitholders holding Common Units, in accordance with their respective
Percentage Interests; provided, that Net Loss shall not be allocated pursuant to
this sentence to the extent that such allocation would cause any such Unitholder
to have a deficit balance in its Adjusted Capital Account at the end of such
taxable period of the Partnership (or increase any existing deficit balance in
its Adjusted Capital Account). The limitation on the allocation of Net Loss that
is contained in the preceding sentence is a Required Allocation for purposes of
the allocation of Curative Allocations in Section 6.1(d).

 

(ii)                                  Second, to all Unitholders holding
Series C Preferred Units, in proportion to their respective positive Adjusted
Capital Account balances, until the Adjusted Capital Account in respect of each
Series C Preferred Unit then Outstanding has been reduced to zero.

 

(iii)                               Third, to all Unitholders holding Series B
Preferred Units, in proportion to their respective positive Adjusted Capital
Account balances, until the Adjusted Capital Account in respect of each Series B
Preferred Unit then Outstanding has been reduced to zero.

 

(iv)                              Thereafter, the balance, if any, 100% to the
General Partner.

 

The items of income, gain, loss and deduction that are included in Net Loss for
a taxable period of the Partnership shall be allocated in the ratio in which Net
Loss for such taxable period is allocated.

 

61

--------------------------------------------------------------------------------



 

(c)                                  Net Termination Gains and Losses. 
Allocations under this Section 6.1(c) shall be made after Capital Account
balances have been adjusted by all other allocations provided under this
Section 6.1 for the current and prior taxable periods of the Partnership and for
distributions that have been made pursuant to Sections 6.4 and 6.5 but not for
distributions made pursuant to Section 12.4.

 

(i)                                     Any Net Termination Gain for a taxable
period of the Partnership shall be allocated among the Partners in the following
manner and the Capital Accounts of the Partners shall be increased by the amount
so allocated in each subclause, before an allocation is made pursuant to the
next subclause:

 

(A)                               First, to each Partner having a deficit
balance in its Capital Account, in proportion to such deficit balances until
each Partner has been allocated Net Termination Gain equal to any such deficit
balance.

 

(B)                               Second, to all Unitholders holding Series B
Preferred Units, Pro Rata, until the Capital Account in respect of each
Outstanding Series B Preferred Unit equals the Series B Liquidation Value or, if
greater, the amount per Series B Preferred Unit that reflects the value of the
ENLC Common Units into which each such Series B Preferred Unit is exchangeable
pursuant to Section 5.10(b)(viii)(A).

 

(C)                               Third, to all Unitholders holding Series C
Preferred Units, Pro Rata, until the Capital Account in respect of each
Outstanding Series C Preferred Unit equals the Series C Base Liquidation
Preference.

 

(D)                               Thereafter, (x) to the General Partner in
accordance with its Percentage Interest and (y) to all Unitholders holding
Common Units, Pro Rata, a percentage equal to 100% less the General Partner’s
Percentage Interest.

 

(ii)                                  Any Net Termination Loss for a taxable
period of the Partnership shall be allocated among the Partners in the following
manner:

 

(A)                               First, (x) to the General Partner in
accordance with its Percentage Interest and (y) to all Unitholders holding
Common Units, Pro Rata, a percentage equal to 100% less the General Partner’s
Percentage Interest, until the Capital Account in respect of each Common Unit
then Outstanding has been reduced to zero.  The limitation on the allocation of
Net Termination Loss that is contained in the preceding sentence is a Required
Allocation for purposes of the allocation of Curative Allocations in
Section 6.1(d).

 

(B)                               Second, to all Unitholders holding Series C
Preferred Units, in proportion to their Adjusted Capital Account balances, until
the Adjusted Capital Account in respect of each Series C Preferred Unit then
Outstanding has been reduced to zero.

 

(C)                               Third, to all Unitholders holding Series B
Preferred Units, in proportion to their respective positive Adjusted Capital
Account balances, until

 

62

--------------------------------------------------------------------------------



 

the Adjusted Capital Account in respect of each Series B Preferred Unit then
Outstanding has been reduced to zero.

 

(D)                               Thereafter, the balance, if any, 100% to the
General Partner.

 

The items of income, gain, loss and deduction that are included in Net
Termination Gain or Net Termination Loss for a taxable period of the Partnership
shall be allocated in the ratio in which Net Termination Gain or Net Termination
Loss for such taxable period is allocated.

 

(d)                                 Special Allocations. Prior to making any
allocation pursuant to another portion of this Section 6.1 for a taxable period
of the Partnership, the following allocations shall be made in the order stated:

 

(i)                                     Partnership Minimum Gain Chargeback. If
there is a net decrease in Partnership Minimum Gain during the taxable period of
the Partnership, each Partner shall be allocated items of Partnership income and
gain for such taxable period (and, if necessary, subsequent taxable periods of
the Partnership) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(f) or any successor provision. This Section 6.1(d)(i) is
intended to comply with the Partnership Minimum Gain chargeback requirement in
Treasury Regulation Section 1.704-2(f) and shall be interpreted consistently
therewith. The allocations in this portion of Section 6.1(d) are a Required
Allocation for purposes of the allocation of Curative Allocations in
Section 6.1(d).

 

(ii)                                  Partner Nonrecourse Debt Minimum Gain
Chargeback. If there is a net decrease in Partner Nonrecourse Debt Minimum Gain
during any taxable period of the Partnership, any Partner with a share of
Partner Nonrecourse Debt Minimum Gain at the beginning of such taxable period
shall be allocated items of Partnership income and gain for such taxable period
(and, if necessary, subsequent taxable periods of the Partnership) in the manner
and amounts provided in Treasury Regulation Section 1.704-2(i)(4) or any
successor provision. This Section 6.1(d)(ii) is intended to comply with the
Partner Nonrecourse Debt Minimum Gain chargeback of items of income and gain
requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith. The allocations in this portion of
Section 6.1(d) are a Required Allocation for purposes of the allocation of
Curative Allocations in Section 6.1(d).

 

(iii)                               [Reserved]

 

(iv)                              Qualified Income Offset. In the event any
Partner unexpectedly receives any adjustment, allocation or distribution
described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6),
items of income and gain shall be allocated to such Partner in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations promulgated under Section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustment, allocation
or distribution as quickly as possible. The allocations in this portion of
Section 6.1(d) are a Required Allocation for purposes of the allocation of
Curative Allocations in Section 6.1(d).

 

63

--------------------------------------------------------------------------------



 

(v)                                 Gross Income Allocations. In the event any
Partner has a deficit balance in its Capital Account at the end of any taxable
period of the Partnership in excess of the sum of (A) the amount such Partner is
required to restore pursuant to the provisions of this Agreement and (B) the
amount such Partner is deemed obligated to restore pursuant to Treasury
Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such Partner shall be
allocated items of income and gain in the amount of such excess; provided, that
an allocation pursuant to this Section 6.1(d)(v) shall be made only if and to
the extent that such Partner would have a deficit balance in its Capital Account
as adjusted after all other allocations provided for in this Section 6.1 have
been tentatively made as if this Section 6.1(d)(v) were not in this Agreement.
The allocations in this portion of Section 6.1(d) are a Required Allocation for
purposes of the allocation of Curative Allocations in Section 6.1(d).

 

(vi)                              Nonrecourse Deductions. Nonrecourse Deductions
for the taxable period shall be allocated to the Partners in accordance with
their respective Percentage Interests. If the General Partner determines in good
faith that the Partnership’s Nonrecourse Deductions must be allocated in a
different ratio to satisfy the safe harbor requirements of the Treasury
Regulations promulgated under Section 704(b) of the Code, the General Partner
may, upon notice to the other Partners, revise the prescribed ratio in order to
satisfy such safe harbor requirements. The allocations in this portion of
Section 6.1(d) are a Required Allocation for purposes of the allocation of
Curative Allocations in Section 6.1(d).

 

(vii)                           Partner Nonrecourse Deductions. Partner
Nonrecourse Deductions for the taxable period shall be allocated 100% to the
Partner that bears the Economic Risk of Loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Treasury Regulation Section 1.704-2(i). If more than one
Partner bears the Economic Risk of Loss with respect to a Partner Nonrecourse
Debt, such Partner Nonrecourse Deductions attributable thereto shall be
allocated among such Partners in accordance with the manner in which they share
such Economic Risk of Loss. The allocations in this portion of
Section 6.1(d) are a Required Allocation for purposes of the allocation of
Curative Allocations in Section 6.1(d).

 

(viii)                        Nonrecourse Liabilities. The portion of the
Nonrecourse Liabilities of the Partnership that are allocable pursuant to
Treasury Regulation Section 1.752-3(a)(3) shall be allocated among the Partners
in accordance with their Percentage Interests.  The allocations of Nonrecourse
Liabilities that may be made as provided in Treasury Regulation
Section 1.752-3(a)(2) are to be made as determined by the General Partner in its
sole discretion.

 

(ix)                              Curative Allocation.

 

(A)                               Allocations are to be made pursuant to this
Section 6.1(d)(ix)(A) so that the net amount of items of income, gain, loss and
deduction allocated to each Partner pursuant to Section 6.1 (including
allocations made pursuant to this Section 6.1(d)(ix)) is equal to the net amount
of such items that would have been

 

64

--------------------------------------------------------------------------------



 

allocated to each such Partner under this Section 6.1 if the Required
Allocations had not been included in this Section 6.1; provided that Required
Allocations relating to (1) Nonrecourse Deductions shall not be taken into
account for purposes of this sentence except to the extent that there has been a
decrease in Partnership Minimum Gain and (2) Partner Nonrecourse Deductions
shall not be taken into account for purposes of this sentence except to the
extent that there has been a decrease in Partner Nonrecourse Debt Minimum Gain
and shall then in either case be taken into account only to the extent the
General Partner reasonably determines that such allocations are not likely to be
offset by subsequent Required Allocations.

 

(B)                               The General Partner shall have reasonable
discretion, with respect to each taxable period of the Partnership, to (1) apply
the provisions of Section 6.1(d)(ix)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations and (2) divide all allocations pursuant to
Section 6.1(d)(ix)(A) among the Partners in a manner that is likely to minimize
such economic distortions.

 

(C)                               For purposes of identifying the Agreed
Allocations, the provisions of this Section 6.1(d)(ix) are a Required
Allocation.

 

(x)                                 Allocation to Reverse Deemed Capital
Contributions.  Any items of loss or deduction resulting from or relating to the
grant of options to acquire stock, or the issuance of stock, by EnLink
Midstream, Inc., or from the transfer of any other property by the General
Partner or EnLink Midstream, Inc., to or for the benefit of any employee or
other service provider of the Partnership, the Operating Partnership, or any of
their respective Subsidiaries shall be specially allocated to the General
Partner if and to the extent such grant of options, issuance of stock, or
transfer of property was treated under applicable tax law as an actual or deemed
capital contribution by the General Partner which resulted in an increase to the
General Partner’s Capital Account.

 

The items of income, gain, loss and deduction that are included in an aggregate
that is allocated pursuant to a provision of this Section 6.1(d) for a taxable
period of the Partnership shall be allocated in the ratio that such aggregate
was allocated.

 

Section 6.2                                    Allocations for Tax Purposes.

 

(a)                                 Except as otherwise provided in this
Section 6.2, each item of income, gain, loss and deduction that is recognized by
the Partnership for federal income tax purposes shall be allocated among the
Partners with reference to the allocations of the corresponding items pursuant
to Section 6.1.

 

(b)                                 The Partnership shall make the allocations
that are required by Section 704(c) of the Code with respect to the difference
between the fair market value and adjusted basis for federal income tax purposes
of any asset that the Partnership holds on the Closing Date using remedial
allocations within the meaning of Treasury Regulation Section 1.704-3(d) and in
respect of the difference between fair market value and adjusted tax basis of
such assets the

 

65

--------------------------------------------------------------------------------



 

Partnership shall use the recovery periods and depreciation methods that are
used in the calculations that are identified in the records of the Partnership
as the basis of the estimates that are reported in the “Material Tax
Consequences-Tax Consequences of Unit Ownership — Ratio of taxable income to
distributions” section of the prospectus that is part of the Registration
Statement except as may be provided in the Contribution Agreements.  The
Partnership shall, at any other time that it acquires property with respect to
which it must make allocations for federal income tax purposes pursuant to
Section 704(c) of the Code, make such allocations using remedial allocations
within the meaning of Treasury Regulation Section 1.704-3(d) or any other method
selected by the General Partner in its sole discretion.  The Partnership shall
make any “reverse section 704(c) allocations”, within the meaning of Treasury
Regulation Section 1.704-3(a)(6), that may be made upon an adjustment in
Carrying Values pursuant to Section 5.3(d) or at any other time that the General
Partner determines in its sole discretion that the Partnership should make
“reverse section 704(c) allocations” as “remedial allocations” as set out in
Treasury Regulation Section 1.704-3(d) or under any other method that the
General Partner determines in its sole discretion that the Partnership should
use.  The General Partner may cause the Partnership to make agreements as to the
manner in which Section 704(c) allocations shall be made upon the acquisition by
the Partnership of property in exchange for a Partnership Interest or reverse
Section 704(c) allocations shall be made with respect to the assets of the
Partnership upon the issuance by the Partnership of a Partnership Interest.

 

(c)                                  For the proper administration of the
Partnership and to facilitate the calculation of the items of income, gain, loss
and deduction that are allocated to the Partners for federal, state or local
income tax purposes and to take into account the effect of the Section 754
election that the Partnership is to make, the General Partner shall have sole
discretion (i) to adopt such conventions as it deems appropriate in determining
the amount of depreciation, amortization and cost recovery deductions; (ii) to
make special allocations for federal income tax purposes of income (including,
without limitation, gross income) or deductions; and (iii) to amend the
provisions of this Agreement as appropriate (x) to reflect the proposal or
promulgation of Treasury Regulations under Section 704(b) or Section 704(c) of
the Code or (y) otherwise to preserve or achieve uniformity of the Limited
Partner Interests (or any class or classes thereof) or to facilitate the
calculation of such adjustments that are required by the Section 754 election
from the information that is known by the Partnership, such as the date of the
purchase of a Limited Partner Interest and the amount that is paid therefor.

 

(d)                                 The General Partner in its discretion may
determine to depreciate or amortize the portion of an adjustment under
Section 743(b) of the Code that is attributable to unrealized appreciation in
any Partnership property (to the extent of the unamortized  difference between
Carrying Value and adjusted basis  for federal income tax purposes or if more
than one adjustment to Carrying Value has been made to the extent of any
unamortized increment between Carrying Value and the immediately prior Carrying
Value) using a predetermined rate derived from the depreciation or amortization
method and useful life applied to the Partnership’s common basis of such
property.  If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner

 

66

--------------------------------------------------------------------------------



 

chooses not to utilize such aggregate method, the General Partner may use any
other depreciation and amortization conventions that it determines are
appropriate.

 

(e)                                  Any gain allocated to a Partner upon the
sale or other taxable disposition of any Partnership asset shall, to the extent
possible be characterized as Recapture Income to the same extent as such Partner
(or its predecessor in interest) has been allocated any deductions directly or
indirectly giving rise to the treatment of such gains as Recapture Income.

 

(f)                                   All items of income, gain, loss, deduction
and credit recognized by the Partnership for federal income tax purposes and
allocated to the Partners in accordance with the provisions hereof shall be
determined without regard to any election under Section 754 of the Code which
may be made by the Partnership; provided, however, that such allocations, once
made, shall be adjusted as necessary or appropriate to take into account those
adjustments permitted or required by Sections 734 and 743 of the Code.

 

(g)                                  Each item of Partnership income, gain, loss
and deduction that is allocated to a Partner Interest that is transferred during
a calendar year shall for federal income tax purposes, be determined on an
annual basis and prorated on a monthly basis and shall be allocated to the
Partners as of the first Business Day of each month; provided, however, that
gain or loss on a sale or other disposition of any assets of the Partnership or
any other extraordinary item of income or loss realized and recognized other
than in the ordinary course of business, as determined by the General Partner in
its sole discretion, shall be allocated to the Partners as of the first Business
Day of the month in which such gain or loss is recognized for federal income tax
purposes. The General Partner may revise, alter or otherwise modify such methods
of allocation as it determines necessary or appropriate in its sole discretion,
to the extent permitted or required by Section 706 of the Code and the
regulations or rulings promulgated thereunder.

 

Section 6.3                                    Requirement and Characterization
of Distributions; Distributions to Record Holders.

 

(a)                                 Available Cash with respect to any
Applicable Period may (in the discretion of the General Partner), subject to
Section 17-607 of the Delaware Act, be distributed in accordance with this
Article VI by the Partnership to the applicable Partners described in
Section 6.4 as of the Record Date selected by the General Partner in its
reasonable discretion. All distributions required to be made under this
Agreement shall be made subject to Section 17-607 of the Delaware Act.

 

(b)                                 Notwithstanding Section 6.3(a), in the event
of the dissolution and liquidation of the Partnership, all receipts received
during or after the Quarter in which the Liquidation Date occurs, other than
from borrowings described in (a)(ii) of the definition of Available Cash, shall
be applied and distributed solely in accordance with, and subject to the terms
and conditions of, Section 12.4.

 

(c)                                  The General Partner shall have the
discretion to treat taxes paid by the Partnership on behalf of, or amounts
withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners.

 

67

--------------------------------------------------------------------------------



 

(d)                                 Each distribution in respect of a
Partnership Interest shall be paid by the Partnership, directly or through the
Transfer Agent or through any other Person or agent, only to the Record Holder
of such Partnership Interest as of the Record Date set for such distribution.
Such payment shall constitute full payment and satisfaction of the Partnership’s
liability in respect of such payment, regardless of any claim of any Person who
may have an interest in such payment by reason of an assignment or otherwise.

 

Section 6.4                                    Distributions of Available Cash.

 

To the extent Available Cash is distributed pursuant to Section 6.3, such
Available Cash shall, subject to Section 17-607 of the Delaware Act, and except
as otherwise required by Section 5.10(b)(ii), Section 5.11(b)(ii), or
Section 5.4(b) in respect of additional Partnership Securities issued pursuant
thereto, be distributed (a) to the General Partner in accordance with its
Percentage Interest and (b) to all holders of Common Units, Pro Rata, a
percentage equal to 100% less the sum of the percentage specified under
subclause (a) of this Section 6.4.

 

Section 6.5                                    [Reserved.]

 

Section 6.6                                    [Reserved.]

 

Section 6.7                                    [Reserved.]

 

Section 6.8                                    [Reserved.]

 

Section 6.9                                    [Reserved.]

 

Section 6.10                             Special Provisions Relating to Series C
Unitholders.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Series C Preferred Units (i) shall (A) possess the rights and
obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (B) have a Capital Account as a
Partner pursuant to Section 5.3 and all other provisions related thereto and
(ii) shall not (A) be entitled to vote on any matters requiring the approval or
vote of the holders of Outstanding Units, except as provided in
Section 5.11(b)(iii) or as required by applicable law, or (B) be entitled to any
distributions other than as provided in Section 5.11(b)(ii).

 

ARTICLE VII

 

MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1                                    Management.

 

(a)                                 The General Partner shall conduct, direct
and manage all activities of the Partnership. Except as otherwise expressly
provided in this Agreement, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
Limited Partner or Assignee shall have any management power over the business
and affairs of the Partnership. In addition to the powers now or hereafter
granted a general partner of a limited partnership under applicable law or which
are granted to the General Partner under any

 

68

--------------------------------------------------------------------------------



 

other provision of this Agreement, the General Partner, subject to Section 7.3,
shall have full power and authority to do all things and on such terms as it, in
its sole discretion, may deem necessary or appropriate to conduct the business
of the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:

 

(i)                                     the making of any expenditures, the
lending or borrowing of money, the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness, including indebtedness that is convertible into Partnership
Securities, and the incurring of any other obligations;

 

(ii)                                  the making of tax, regulatory, and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership;

 

(iii)                               the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation, or exchange of any or all of the assets of
the Partnership or the merger or other combination of the Partnership with or
into another Person (the matters described in this clause (iii) being subject,
however, to any prior approval that may be required by Section 7.3);

 

(iv)                              the use of the assets of the Partnership
(including cash on hand) for any purpose consistent with the terms of this
Agreement, including the financing of the conduct of the operations of the
Partnership Group; subject to Section 7.6(a), the lending of funds to other
Persons (including other Group Members); the repayment or guarantee of
obligations of the Partnership Group; and the making of capital contributions to
any member of the Partnership Group;

 

(v)                                 the negotiation, execution and performance
of any contracts, conveyances or other instruments (including instruments that
limit the liability of the Partnership under contractual arrangements to all or
particular assets of the Partnership, with the other party to the contract to
have no recourse against the General Partner or its assets other than its
interest in the Partnership, even if same results in the terms of the
transaction being less favorable to the Partnership than would otherwise be the
case);

 

(vi)                              the distribution of Partnership cash;

 

(vii)                           the selection and dismissal of employees
(including employees having titles such as “president,” “vice president,”
“secretary,” and “treasurer”) and agents, outside attorneys, accountants,
consultants, and contractors and the determination of their compensation and
other terms of employment or hiring;

 

(viii)                        the maintenance of such insurance for the benefit
of the Partnership Group and the Partners as it deems necessary or appropriate;

 

(ix)                              the formation of, or acquisition of an
interest in, and the contribution of property and the making of loans to, any
further limited or general partnerships, joint

 

69

--------------------------------------------------------------------------------



 

ventures, corporations, limited liability companies or other relationships
(including the acquisition of interests in, and the contributions of property
to, any Group Member from time to time) subject to the restrictions set forth in
Section 2.4;

 

(x)                                 the control of any matters affecting the
rights and obligations of the Partnership, including the bringing and defending
of actions at law or in equity and otherwise engaging in the conduct of
litigation and the incurring of legal expense and the settlement of claims and
litigation;

 

(xi)                              the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

 

(xii)                           the entering into of listing agreements with any
National Securities Exchange and the delisting of some or all of the Limited
Partner Interests from, or requesting that trading be suspended on, any such
exchange (subject to any prior approval that may be required under Section 4.8);

 

(xiii)                        the purchase, sale or other acquisition or
disposition of Partnership Securities, or the issuance of additional options,
rights, warrants and appreciation rights relating to Partnership Securities; and

 

(xiv)                       the undertaking of any action in connection with the
Partnership’s participation in any Group Member as a member or partner.

 

(b)                                 Notwithstanding any other provision of this
Agreement, the Operating Partnership Agreement, the Delaware Act or any
applicable law, rule, or regulation, each of the Partners and the Assignees and
each other Person who may acquire an interest in Partnership Securities hereby
(i) approves, ratifies and confirms the execution, delivery and performance by
the parties thereto of the Underwriting Agreement, the Contribution Agreements,
the Operating Partnership Agreement, any other limited liability company or
partnership agreement of any other Group Member and the other agreements
described in or filed as exhibits to the Registration Statement that are related
to the transactions contemplated by the Registration Statement; (ii) agrees that
the General Partner (on its own or through any officer) is authorized to
execute, deliver and perform the agreements referred to in clause (i) of this
sentence and the other agreements, acts, transactions and matters described in
or contemplated by the Registration Statement on behalf of the Partnership
without any further act, approval or vote of the Partners or the Assignees or
the other Persons who may acquire an interest in Partnership Securities; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them, of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV), shall not constitute a breach by the General
Partner of any duty that the General Partner may owe the Partnership or the
Limited Partners or any other Persons under this Agreement (or any other
agreements) or of any duty stated or implied by law or equity.

 

70

--------------------------------------------------------------------------------


 

Section 7.2                                    Certificate of Limited
Partnership.

 

The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act. The General Partner shall use all reasonable efforts to cause to
be filed such other certificates or documents as may be determined by the
General Partner in its sole discretion to be reasonable and necessary or
appropriate for the formation, continuation, qualification, and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent that such action is
determined by the General Partner in its sole discretion to be reasonable and
necessary or appropriate, the General Partner shall file amendments to and
restatements of the Certificate of Limited Partnership and do all things to
maintain the Partnership as a limited partnership (or a partnership or other
entity in which the limited partners have limited liability) under the laws of
the State of Delaware or of any other state in which the Partnership may elect
to do business or own property. Subject to the terms of Section 3.4(a), the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate of Limited Partnership, any qualification
document or any amendment thereto to any Limited Partner.

 

Section 7.3                                    Restrictions on the General
Partner’s Authority.

 

(a)                                 The General Partner may not, without written
approval of the specific act by holders of all of the Outstanding Limited
Partner Interests or by other written instrument executed and delivered by
holders of all of the Outstanding Limited Partner Interests subsequent to the
date of this Agreement, take any action in contravention of this Agreement,
including, except as otherwise provided in this Agreement, (i) committing any
act that would make it impossible to carry on the ordinary business of the
Partnership; (ii) possessing Partnership property, or assigning any rights in
specific Partnership property, for other than a Partnership purpose;
(iii) admitting a Person as a Partner; (iv) amending this Agreement in any
manner; or (v) transferring its interest as a general partner of the
Partnership.

 

(b)                                 Except as provided in Articles XII and XIV,
the General Partner may not sell, exchange, or otherwise dispose of all or
substantially all of the Partnership’s assets in a single transaction or a
series of related transactions (including by way of merger, consolidation or
other combination) or approve on behalf of the Partnership the sale, exchange,
or other disposition of all or substantially all of the assets of the Operating
Partnership and its Subsidiaries taken as a whole without the approval of
holders of a Unit Majority and, so long as the ENLC Class C Common Units are
outstanding, an ENLC Unit Majority; provided, however, that this provision shall
not preclude or limit the General Partner’s ability to mortgage, pledge,
hypothecate, or grant a security interest in all or substantially all of the
assets of the Partnership or the Operating Partnership or their Subsidiaries and
shall not apply to any forced sale of any or all of the assets of the
Partnership or the Operating Partnership or their Subsidiaries pursuant to the
foreclosure of, or other realization upon, any such encumbrance. Without the
approval of holders of a Unit Majority, the General Partner shall not, on behalf
of the Partnership, (i) consent to any amendment to the Operating Partnership
Agreement or, except as expressly permitted by Section 7.9(d), take any action
permitted to be taken by a partner of the Operating Partnership, in either case,
that would adversely affect the Limited Partners (including any particular class
of Partnership Interests as compared to any other class of Partnership
Interests) in any material

 

71

--------------------------------------------------------------------------------



 

respect or (ii) except as permitted under Sections 4.6, 11.1, and 11.2, elect or
cause the Partnership to elect a successor general partner of the Partnership.

 

Section 7.4                                    Reimbursement of the General
Partner.

 

(a)                                 Except as provided in this Section 7.4 and
elsewhere in this Agreement, the General Partner shall not be compensated for
its services as a general partner or managing member of any Group Member.

 

(b)                                 The General Partner shall be reimbursed on a
monthly basis, or such other reasonable basis as the General Partner may
determine in its sole discretion, for (i) all direct and indirect expenses it
incurs or payments it makes on behalf of the Partnership (including salary,
bonus, incentive compensation and other amounts paid to any Person including
Affiliates of the General Partner to perform services for the Partnership or for
the General Partner in the discharge of its duties to the Partnership), and
(ii) all other necessary or appropriate expenses allocable to the Partnership or
otherwise reasonably incurred by the General Partner in connection with
operating the Partnership’s business (including expenses allocated to the
General Partner by its Affiliates). The General Partner shall determine the
expenses that are allocable to the Partnership in any reasonable manner
determined by the General Partner in its sole discretion. Reimbursements
pursuant to this Section 7.4 shall be in addition to any reimbursement to the
General Partner as a result of indemnification pursuant to Section 7.7.

 

(c)                                  The General Partner, in its sole discretion
and without the approval of the Limited Partners (who shall have no right to
vote in respect thereof), may propose and adopt on behalf of the Partnership
employee benefit plans, employee programs, and employee practices (including
plans, programs and practices involving the issuance of Partnership Securities
or options to purchase or rights, warrants, or appreciation rights relating to
Partnership Securities), or cause the Partnership to issue Partnership
Securities in connection with, or pursuant to, any employee benefit plan,
employee program, or employee practice maintained or sponsored by the General
Partner or any of its Affiliates, in each case for the benefit of employees of
the General Partner, any Group Member or any Affiliate, or any of them, in
respect of services performed, directly or indirectly, for the benefit of the
Partnership Group. The Partnership agrees to issue and sell to the General
Partner or any of its Affiliates any Partnership Securities that the General
Partner or such Affiliates are obligated to provide to any employees pursuant to
any such employee benefit plans, employee programs or employee practices.
Expenses incurred by the General Partner in connection with any such plans,
programs, and practices (including the net cost to the General Partner or such
Affiliates of Partnership Securities purchased by the General Partner or such
Affiliates from the Partnership to fulfill options or awards under such plans,
programs, and practices) shall be reimbursed in accordance with Section 7.4(b).
Any and all obligations of the General Partner under any employee benefit plans,
employee programs or employee practices adopted by the General Partner as
permitted by this Section 7.4(c) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or 11.2 or the transferee of or successor to all of the
General Partner’s General Partner Interest pursuant to Section 4.6.

 

72

--------------------------------------------------------------------------------



 

Section 7.5                                    Outside Activities.

 

(a)                                 After the Closing Date, the General Partner,
for so long as it is the General Partner of the Partnership (i) agrees that its
sole business will be to act as a general partner or managing member, as the
case may be, of the Partnership and any other partnership or limited liability
company of which the Partnership or the Operating Partnership is, directly or
indirectly, a partner or member and to undertake activities that are ancillary
or related thereto (including being a limited partner in the Partnership) and
(ii) shall not engage in any business or activity or incur any debts or
liabilities except in connection with or incidental to (A) its performance as
general partner or managing member of one or more Group Members or as described
in or contemplated by the Registration Statement or (B) the acquiring, owning,
or disposing of debt or equity securities in any Group Member.

 

(b)                                 Except as specifically restricted by
Section 7.5(a), each Indemnitee (other than the General Partner) shall have the
right to engage in businesses of every type and description and other activities
for profit and to engage in and possess an interest in other business ventures
of any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty express or implied by law to
any Group Member or any Partner or Assignee. Neither any Group Member, any
Limited Partner nor any other Person shall have any rights by virtue of this
Agreement, the Operating Partnership Agreement, the limited liability company or
partnership agreements of any other Group Member or the partnership relationship
established hereby in any business ventures of any Indemnitee.

 

(c)                                  Subject to the terms of Section 7.5(a) and
Section 7.5(b), but otherwise notwithstanding anything to the contrary in this
Agreement, (i) the engaging in competitive activities by any Indemnitees (other
than the General Partner) in accordance with the provisions of this Section 7.5
is hereby approved by the Partnership and all Partners, (ii) it shall be deemed
not to be a breach of the General Partner’s fiduciary duty or any other
obligation of any type whatsoever of the General Partner for the Indemnitees
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership, and
(iii) the General Partner and the Indemnitees shall have no obligation to
present business opportunities to the Partnership.

 

(d)                                 The General Partner and any of its
Affiliates may acquire Units or other Partnership Securities in addition to
those acquired on the Closing Date and, except as otherwise provided in this
Agreement, shall be entitled to exercise all rights of the General Partner or
Limited Partner, as applicable, relating to such Units or Partnership
Securities.

 

(e)                                  The term “Affiliates” when used in
Section 7.5(a) and Section 7.5(d) with respect to the General Partner shall not
include any Group Member or any Subsidiary of the Group Member.

 

(f)                                   Anything in this Agreement to the contrary
notwithstanding, to the extent that provisions of Sections 7.7, 7.8, 7.9, 7.10,
or other Sections of this Agreement purport or are interpreted to have the
effect of restricting the fiduciary duties that might otherwise, as a result of

 

73

--------------------------------------------------------------------------------



 

Delaware or other applicable law, be owed by the General Partner to the
Partnership and its Limited Partners, or to constitute a waiver or consent by
the Limited Partners to any such restriction, such provisions shall be
inapplicable and have no effect in determining whether the General Partner has
complied with its fiduciary duties in connection with determinations made by it
under this Section 7.5.

 

Section 7.6                                    Loans from the General Partner;
Loans or Contributions from the Partnership; Contracts with Affiliates; Certain
Restrictions on the General Partner.

 

(a)                                 The General Partner or any of its Affiliates
may lend to any Group Member, and any Group Member may borrow from the General
Partner or any of its Affiliates, funds needed or desired by the Group Member
for such periods of time and in such amounts as the General Partner may
determine; provided, however, that in any such case the lending party may not
charge the borrowing party interest at a rate greater than the rate that would
be charged the borrowing party or impose terms less favorable to the borrowing
party than would be charged or imposed on the borrowing party by unrelated
lenders on comparable loans made on an arm’s-length basis (without reference to
the lending party’s financial abilities or guarantees). The borrowing party
shall reimburse the lending party for any costs (other than any additional
interest costs) incurred by the lending party in connection with the borrowing
of such funds. For purposes of this Section 7.6(a) and Section 7.6(b), the term
“Group Member” shall include any Affiliate of a Group Member that is controlled
by the Group Member. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).

 

(b)                                 The Partnership may lend or contribute to
any Group Member, and any Group Member may borrow from the Partnership, funds on
terms and conditions established in the sole discretion of the General Partner;
provided, however, that the Partnership may not charge the Group Member interest
at a rate less than the rate that would be charged to the Group Member (without
reference to the General Partner’s financial abilities or guarantees) by
unrelated lenders on comparable loans. The foregoing authority shall be
exercised by the General Partner in its sole discretion and shall not create any
right or benefit in favor of any Group Member or any other Person.

 

(c)                                  The General Partner may itself, or may
enter into an agreement with any of its Affiliates to, render services to a
Group Member or to the General Partner in the discharge of its duties as General
Partner of the Partnership. Any services rendered to a Group Member by the
General Partner or any of its Affiliates shall be on terms that are fair and
reasonable to the Partnership; provided, however, that the requirements of this
Section 7.6(c) shall be deemed satisfied as to (i) any transaction approved by
Special Approval, (ii) any transaction, the terms of which are no less favorable
to the Partnership Group than those generally being provided to or available
from unrelated third parties, or (iii) any transaction that, taking into account
the totality of the relationships between the parties involved (including other
transactions that may be particularly favorable or advantageous to the
Partnership Group), is equitable to the Partnership Group. The provisions of
Section 7.4 shall apply to the rendering of services described in this Section
7.6(c).

 

74

--------------------------------------------------------------------------------



 

(d)                                 The Partnership Group may transfer assets to
joint ventures, other partnerships, corporations, limited liability companies or
other business entities in which it is or thereby becomes a participant upon
such terms and subject to such conditions as are consistent with this Agreement
and applicable law.

 

(e)                                  Neither the General Partner nor any of its
Affiliates shall sell, transfer or convey any property to, or purchase any
property from, the Partnership, directly or indirectly, except pursuant to
transactions that are fair and reasonable to the Partnership; provided, however,
that the requirements of this Section 7.6(e) shall be deemed to be satisfied as
to (i) the transactions effected pursuant to the Contribution Agreements and any
other transactions described in or contemplated by the Registration Statement,
(ii) any transaction approved by Special Approval, (iii) any transaction, the
terms of which are no less favorable to the Partnership than those generally
being provided to or available from unrelated third parties, or (iv) any
transaction that, taking into account the totality of the relationships between
the parties involved (including other transactions that may be particularly
favorable or advantageous to the Partnership), is equitable to the Partnership.
With respect to any contribution of assets to the Partnership in exchange for
Partnership Securities, the Conflicts Committee, in determining whether the
appropriate number of Partnership Securities are being issued, may take into
account, among other things, the fair market value of the assets, the liquidated
and contingent liabilities assumed, the tax basis in the assets, the extent to
which tax-only allocations to the transferor will protect the existing partners
of the Partnership against a low tax basis, and such other factors as the
Conflicts Committee deems relevant under the circumstances.

 

(f)                                   The General Partner and its Affiliates
will have no obligation to permit any Group Member to use any facilities or
assets of the General Partner and its Affiliates, except as may be provided in
contracts entered into from time to time specifically dealing with such use, nor
shall there be any obligation on the part of the General Partner or its
Affiliates to enter into such contracts.

 

(g)                                  Without limitation of Sections
7.6(a) through 7.6(f), and notwithstanding anything to the contrary in this
Agreement, the existence of the conflicts of interest described in the
Registration Statement are hereby approved by all Partners.

 

Section 7.7                                    Indemnification.

 

(a)                                 To the fullest extent permitted by law but
subject to the limitations expressly provided in this Agreement, all Indemnitees
shall be indemnified and held harmless by the Partnership from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including legal fees and expenses), judgments, fines, penalties, interest,
settlements or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Indemnitee may be involved, or is threatened to be involved, as a
party or otherwise, by reason of its status as an Indemnitee; provided, that in
each case the Indemnitee acted in good faith and in a manner that such
Indemnitee reasonably believed to be in, or (in the case of a Person other than
the General Partner) not opposed to, the best interests of the Partnership and,
with respect to any criminal proceeding, had no reasonable cause to believe its
conduct was unlawful; provided, further, no indemnification pursuant to this
Section 7.7 shall be available to the General Partner or its

 

75

--------------------------------------------------------------------------------



 

Affiliates (other than a Group Member) with respect to its or their obligations
incurred pursuant to the Underwriting Agreement or the Contribution Agreements
(other than obligations incurred by the General Partner on behalf of the
Partnership). The termination of any action, suit or proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee acted in a manner
contrary to that specified above. Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership, it being
agreed that the General Partner shall not be personally liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Partnership to enable it to effectuate such indemnification.

 

(b)                                 To the fullest extent permitted by law,
expenses (including legal fees and expenses) incurred by an Indemnitee who is
indemnified pursuant to Section 7.7(a) in defending any claim, demand, action,
suit or proceeding shall, from time to time, be advanced by the Partnership
prior to the final disposition of such claim, demand, action, suit or proceeding
upon receipt by the Partnership of any undertaking by or on behalf of the
Indemnitee to repay such amount if it shall be determined that the Indemnitee is
not entitled to be indemnified as authorized in this Section 7.7.

 

(c)                                  The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee may
be entitled under any agreement, pursuant to any vote of the holders of
Outstanding Limited Partner Interests, as a matter of law or otherwise, both as
to actions in the Indemnitee’s capacity as an Indemnitee and as to actions in
any other capacity (including any capacity under the Underwriting Agreement),
and shall continue as to an Indemnitee who has ceased to serve in such capacity
and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnitee.

 

(d)                                 The Partnership may purchase and maintain
(or reimburse the General Partner or its Affiliates for the cost of) insurance,
on behalf of the General Partner, its Affiliates and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expense that may be incurred by such Person in connection with the
Partnership’s activities or such Person’s activities on behalf of the
Partnership, regardless of whether the Partnership would have the power to
indemnify such Person against such liability under the provisions of this
Agreement.

 

(e)                                  For purposes of this Section 7.7, the
Partnership shall be deemed to have requested an Indemnitee to serve as
fiduciary of an employee benefit plan whenever the performance by it of its
duties to the Partnership also imposes duties on, or otherwise involves services
by, it to the plan or participants or beneficiaries of the plan; excise taxes
assessed on an Indemnitee with respect to an employee benefit plan pursuant to
applicable law shall constitute “fines” within the meaning of Section 7.7(a);
and action taken or omitted by it with respect to any employee benefit plan in
the performance of its duties for a purpose reasonably believed by it to be in
the interest of the participants and beneficiaries of the plan shall be deemed
to be for a purpose which is in, or not opposed to, the best interests of the
Partnership.

 

(f)                                   In no event may an Indemnitee subject the
Limited Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

76

--------------------------------------------------------------------------------



 

(g)                                  An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

(h)                                 The provisions of this Section 7.7 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons.

 

(i)                                     No amendment, modification, or repeal of
this Section 7.7 or any provision hereof shall in any manner terminate, reduce,
or impair the right of any past, present or future Indemnitee to be indemnified
by the Partnership, nor the obligations of the Partnership to indemnify any such
Indemnitee under and in accordance with the provisions of this Section 7.7 as in
effect immediately prior to such amendment, modification, or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification, or repeal, regardless of when such claims
may arise or be asserted.

 

Section 7.8                                    Liability of Indemnitees.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, no Indemnitee shall be liable for monetary damages to
the Partnership, the Limited Partners, the Assignees or any other Persons who
have acquired interests in the Partnership Securities, for losses sustained or
liabilities incurred as a result of any act or omission if such Indemnitee acted
in good faith.

 

(b)                                 Subject to its obligations and duties as
General Partner set forth in Section 7.1(a), the General Partner may exercise
any of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its agents, and the
General Partner shall not be responsible for any misconduct or negligence on the
part of any such agent appointed by the General Partner in good faith.

 

(c)                                  To the extent that, at law or in equity, an
Indemnitee has duties (including fiduciary duties) and liabilities relating
thereto to the Partnership or to the Partners, the General Partner and any other
Indemnitee acting in connection with the Partnership’s business or affairs shall
not be liable to the Partnership or to any Partner for its good faith reliance
on the provisions of this Agreement. The provisions of this Agreement, to the
extent that they restrict or otherwise modify the duties and liabilities of an
Indemnitee otherwise existing at law or in equity, are agreed by the Partners to
replace such other duties and liabilities of such Indemnitee.

 

(d)                                 Any amendment, modification, or repeal of
this Section 7.8 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the liability to the Partnership, the
Limited Partners, the General Partner, and the Partnership’s and General
Partner’s directors, officers and employees under this Section 7.8 as in effect
immediately prior to such amendment, modification, or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification, or repeal, regardless of when such claims may
arise or be asserted.

 

77

--------------------------------------------------------------------------------



 

Section 7.9                                    Resolution of Conflicts of
Interest.

 

(a)                                 Unless otherwise expressly provided in this
Agreement, the Operating Partnership Agreement or the limited liability company
or partnership agreement of any other Group Member, whenever a potential
conflict of interest exists or arises between the General Partner or any of its
Affiliates, on the one hand, and the Partnership, the Operating Partnership, any
other Group Member, any Partner or any Assignee, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of the Operating Partnership
Agreement, of any agreement contemplated herein or therein, or of any duty
stated or implied by law or equity, if the resolution or course of action is, or
by operation of this Agreement is deemed to be, fair and reasonable to the
Partnership. The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval of such resolution. Any conflict of interest and any resolution of such
conflict of interest shall be conclusively deemed fair and reasonable to the
Partnership if such conflict of interest or resolution is (i) approved by
Special Approval (as long as the material facts known to the General Partner or
any of its Affiliates regarding any proposed transaction were disclosed to the
Conflicts Committee at the time it gave its approval), (ii) on terms no less
favorable to the Partnership than those generally being provided to or available
from unrelated third parties or (iii) fair to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership). The General Partner may also adopt a resolution or course
of action that has not received Special Approval. The General Partner (including
the Conflicts Committee in connection with Special Approval) shall be authorized
in connection with its determination of what is “fair and reasonable” to the
Partnership and in connection with its resolution of any conflict of interest to
consider (A) the relative interests of any party to such conflict, agreement,
transaction or situation and the benefits and burdens relating to such interest;
(B) any customary or accepted industry practices and any customary or historical
dealings with a particular Person; (C) any applicable generally accepted
accounting practices or principles; and (D) such additional factors as the
General Partner (including the Conflicts Committee) determines in its sole
discretion to be relevant, reasonable or appropriate under the circumstances.
Nothing contained in this Agreement, however, is intended to nor shall it be
construed to require the General Partner (including the Conflicts Committee) to
consider the interests of any Person other than the Partnership. In the absence
of bad faith by the General Partner, the resolution, action or terms so made,
taken or provided by the General Partner with respect to such matter shall not
constitute a breach of this Agreement or any other agreement contemplated herein
or a breach of any standard of care or duty imposed herein or therein or, to the
extent permitted by law, under the Delaware Act or any other law, rule or
regulation.

 

(b)                                 Whenever this Agreement or any other
agreement contemplated hereby provides that the General Partner or any of its
Affiliates is permitted or required to make a decision (i) in its “sole
discretion” or “discretion,” that it deems “necessary or appropriate” or
“necessary or advisable” or under a grant of similar authority or latitude,
except as otherwise provided herein, the General Partner or such Affiliate shall
be entitled to consider only such interests and factors as it desires and shall
have no duty or obligation to give any consideration to any interest of, or
factors affecting, the Partnership, any other Group Member, any Limited Partner
or any Assignee, (ii) it may make such decision in its sole discretion
(regardless of whether there is a

 

78

--------------------------------------------------------------------------------



 

reference to “sole discretion” or “discretion”) unless another express standard
is provided for, or (iii) in “good faith” or under another express standard, the
General Partner or such Affiliate shall act under such express standard and
shall not be subject to any other or different standards imposed by this
Agreement, the Operating Partnership Agreement, the limited liability company or
partnership agreement of any other Group Member, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule, or
regulation. In addition, any actions taken by the General Partner or such
Affiliate consistent with the standards of “reasonable discretion” set forth in
the definition of Available Cash shall not constitute a breach of any duty of
the General Partner to the Partnership or the Limited Partners. The General
Partner shall have no duty, express or implied, to sell or otherwise dispose of
any asset of the Partnership Group other than in the ordinary course of
business. No borrowing by any Group Member or the approval thereof by the
General Partner shall be deemed to constitute a breach of any duty of the
General Partner to the Partnership or the Limited Partners by reason of the fact
that the purpose or effect of such borrowing is directly or indirectly to enable
distributions to the General Partner or its Affiliates (including in their
capacities as Limited Partners) to exceed the General Partner’s Percentage
Interest of the total amount distributed to all partners.

 

(c)                                  Whenever a particular transaction,
arrangement, or resolution of a conflict of interest is required under this
Agreement to be “fair and reasonable” to any Person, the fair and reasonable
nature of such transaction, arrangement, or resolution shall be considered in
the context of all similar or related transactions.

 

(d)                                 The Unitholders hereby authorize the General
Partner, on behalf of the Partnership as a partner or member of a Group Member,
to approve of actions by the general partner or managing member of such Group
Member similar to those actions permitted to be taken by the General Partner
pursuant to this Section 7.9.

 

Section 7.10                             Other Matters Concerning the General
Partner.

 

(a)                                 The General Partner may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture, or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.

 

(b)                                 The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers,
and other consultants and advisers selected by it, and any act taken or omitted
to be taken in reliance upon the opinion (including an Opinion of Counsel) of
such Persons as to matters that the General Partner reasonably believes to be
within such Person’s professional or expert competence shall be conclusively
presumed to have been done or omitted in good faith and in accordance with such
opinion.

 

(c)                                  The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers, a duly appointed attorney or attorneys-in-fact or
the duly authorized officers of the Partnership.

 

(d)                                 Any standard of care and duty imposed by
this Agreement or under the Delaware Act or any applicable law, rule, or
regulation shall be modified, waived or limited, to the extent

 

79

--------------------------------------------------------------------------------



 

permitted by law, as required to permit the General Partner to act under this
Agreement or any other agreement contemplated by this Agreement and to make any
decision pursuant to the authority prescribed in this Agreement, so long as such
action is reasonably believed by the General Partner to be in, or not
inconsistent with, the best interests of the Partnership.

 

Section 7.11                             Purchase or Sale of Partnership
Securities.

 

The General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Securities. As long as Partnership Securities are held by any Group
Member, such Partnership Securities shall not be considered Outstanding for any
purpose, except as otherwise provided herein. The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Securities for its own account, subject to
the provisions of Articles IV and X.

 

Section 7.12                             [Reserved].

 

Section 7.13                             Reliance by Third Parties.

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner authorized by the General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the
Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner or any such officer in
connection with any such dealing. In no event shall any Person dealing with the
General Partner or any such officer or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
any such officer or its representatives. Each and every certificate, document or
other instrument executed on behalf of the Partnership by the General Partner or
its representatives shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that (a) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (b) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership, and (c) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

 

ARTICLE VIII

 

BOOKS, RECORDS, ACCOUNTING, AND REPORTS

 

Section 8.1                                    Records and Accounting.

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including

 

80

--------------------------------------------------------------------------------


 

all books and records necessary to provide to the Limited Partners any
information required to be provided pursuant to Section 3.4(a). Any books and
records maintained by or on behalf of the Partnership in the regular course of
its business, including the record of the Record Holders and Assignees of Units
or other Partnership Securities, books of account and records of Partnership
proceedings, may be kept on, or be in the form of, computer disks, hard drives,
punch cards, magnetic tape, photographs, micrographics, or any other information
storage device; provided, that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP.

 

Section 8.2                                    Fiscal Year.

 

The fiscal year of the Partnership shall be a fiscal year ending December 31.

 

Section 8.3                                    Reports.

 

(a)                                 As soon as practicable, but in no event
later than 120 days after the close of each fiscal year of the Partnership, the
General Partner shall cause to be mailed or made available to each Record Holder
of a Unit as of a date selected by the General Partner in its discretion, an
annual report containing financial statements of the Partnership for such fiscal
year of the Partnership, presented in accordance with U.S. GAAP, including a
balance sheet and statements of operations, Partnership equity, and cash flows,
such statements to be audited by a firm of independent public accountants
selected by the General Partner.

 

(b)                                 As soon as practicable, but in no event
later than ninety (90) days after the close of each Quarter except the last
Quarter of each fiscal year, the General Partner shall cause to be mailed or
made available to each Record Holder of a Unit, as of a date selected by the
General Partner in its discretion, a report containing unaudited financial
statements of the Partnership and such other information as may be required by
applicable law, regulation or rule of any National Securities Exchange on which
the Units are listed for trading, or as the General Partner determines to be
necessary or appropriate.

 

ARTICLE IX

 

TAX MATTERS

 

Section 9.1                                    Tax Returns and Information.

 

The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on a taxable year
ending on December 31 or such other period as may be required by law, as
determined by the General Partner in good faith. The tax information reasonably
required by Record Holders for federal and state income tax reporting purposes
with respect to a taxable year shall be furnished to them within ninety (90)
days of the close of the calendar year in which the Partnership’s taxable year
ends. The classification, realization and recognition of income, gain, losses
and deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.

 

81

--------------------------------------------------------------------------------



 

Section 9.2                                    Tax Elections.

 

(a)                                 The Partnership shall make the election
under Section 754 of the Code in accordance with applicable regulations
thereunder, subject to the reservation of the right to seek to revoke any such
election upon the General Partner’s determination that such revocation is in the
best interests of the Limited Partners. Notwithstanding any other provision
herein contained, for the purposes of computing the adjustments under
Section 743(b) of the Code, the General Partner shall be authorized (but not
required) to adopt a convention whereby the price paid by a transferee of a
Limited Partner Interest will be deemed to be the lowest quoted closing price of
the Limited Partner Interests on any National Securities Exchange on which such
Limited Partner Interests are traded during the calendar month in which such
transfer is deemed to occur pursuant to Section 6.2(g) without regard to the
actual price paid by such transferee.

 

(b)                                 The Partnership shall elect to deduct
expenses incurred in organizing the Partnership ratably over a sixty-month
period as provided in Section 709 of the Code.

 

(c)                                  Except as otherwise provided herein, the
General Partner shall determine whether the Partnership should make any other
elections permitted by the Code.

 

Section 9.3                                    Tax Controversies.

 

(a)                                 For taxable years beginning on or before
December 31, 2017, the General Partner is designated as the “tax matters
partner” (as defined in Section 6231(a)(7) of the Code, prior to amendment by
the Bipartisan Budget Act of 2015 (the “BBA”)).  For each taxable year beginning
after December 31, 2017, the General Partner shall be or shall designate the
“partnership representative” (as defined in Section 6223 of the Code, as amended
by the BBA) and any other Persons necessary to conduct proceedings under
Subchapter C of Chapter 63 of the Code (as amended by the BBA) for such year. 
Any such designated Person or Persons shall serve at the pleasure of, and act at
the direction of, the General Partner.  The partnership representative, as
directed by the General Partner, shall exercise any and all authority of the
“partnership representative” under the Code (as amended by the BBA), including,
without limitation, (i) binding the Partnership and its Partners with respect to
actions taken under Subchapter C of Chapter 63 of the Code (as amended by the
BBA) and (ii) determining whether to make any available election under
Section 6226 of the Code (as amended by the BBA).

 

(b)                                 The General Partner (acting through the
partnership representative to the extent permitted by Section 9.3(a)) is
authorized and required to act on behalf of and represent the Partnership (at
the Partnership’s expense) in connection with all examinations of the
Partnership’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and the General Partner is authorized to expend
Partnership funds for professional services and costs associated therewith.

 

(c)                                  Each Partner agrees to cooperate with the
General Partner (or its designee) and to do or refrain from doing any or all
things reasonably requested by the General Partner (or its designee) in its
capacity as the “tax matters partner” or the “partnership representative,” or as
a person otherwise authorized and required to act on behalf of and represent the
Partnership pursuant to Section 9.3(b).

 

82

--------------------------------------------------------------------------------



 

(d)                                 Each Partner agrees that notice of or
updates regarding tax controversies shall be deemed conclusively to have been
given or made by the General Partner if the Partnership has either (i) filed the
information for which notice is required with the Commission via its Electronic
Data Gathering, Analysis, and Retrieval system and such information is publicly
available on such system or (ii) made the information for which notice is
required available on any publicly available website maintained by the
Partnership, whether or not such Partner remains a Partner in the Partnership at
the time such information is made publicly available. Notwithstanding anything
herein to the contrary, nothing in this provision shall obligate the Partnership
Representative to provide notice to the Partners other than as required by the
Code.

 

(e)                                  The General Partner is authorized to amend
the provisions of this Agreement as appropriate to reflect the proposal or
promulgation of Treasury Regulations implementing or interpreting the
partnership audit, assessment, and collection rules adopted by the BBA,
including any amendments to those rules.

 

Section 9.4                                    Withholding.

 

(a)                                 If taxes and related interest, penalties, or
additions to tax are paid by the Partnership on behalf of all or less than all
the Partners or former Partners (including, without limitation, any payment by
the Partnership of an imputed underpayment under Section 6225 of the Code (as
amended by the BBA) (an “Imputed Underpayment”)), the General Partner may treat
such payment as a distribution of cash to such Partners, treat such payment as a
general expense of the Partnership, or, in the case of an Imputed Underpayment,
require that persons who were Partners of the Partnership in the taxable year to
which the payment relates (including former Partners) indemnify the Partnership
upon request for their allocable share of that payment, in each case as
determined appropriate under the circumstances by the General Partner.  The
amount of any such indemnification obligation of, or deemed distribution of cash
to, a Partner or former Partner in respect of an Imputed Underpayment shall be
reduced to the extent that the Partnership receives a reduction in the amount of
the Imputed Underpayment which, in the determination of the General Partner, is
attributable to actions taken by, the tax status or attributes of, or tax
information provided by or attributable to, such Partner or former Partner
pursuant to or described in Section 6225(c) of the Code (as amended by the BBA).

 

(b)                                 The General Partner is authorized to take
any action that it determines in its discretion to be necessary or appropriate
to cause the Partnership and other Group Members to comply with any withholding
requirements established under the Code or any other federal, state or local law
including, without limitation, pursuant to Sections 1441, 1442, 1445, and 1446
of the Code. To the extent that the Partnership is required or elects to
withhold and pay over to any taxing authority any amount resulting from the
allocation or distribution of income to any Partner or Assignee (including,
without limitation, by reason of Section 1446 of the Code), the amount withheld
may at the discretion of the General Partner be treated by the Partnership as a
distribution of cash pursuant to the then applicable provision of this Agreement
in the amount of such withholding from such Partner.

 

83

--------------------------------------------------------------------------------



 

ARTICLE X

 

ADMISSION OF PARTNERS

 

Section 10.1                             Admission of Substituted Limited
Partner.

 

By transfer of a Limited Partner Interest in accordance with Article IV, the
transferor shall be deemed to have given the transferee the right to seek
admission as a Substituted Limited Partner subject to the conditions of, and in
the manner permitted under, this Agreement. A transferor of a Certificate
representing a Limited Partner Interest or of uncertificated Limited Partner
Interests shall, however, only have the authority to convey to a purchaser or
other transferee who does not execute and deliver a Transfer Application (a) the
right to negotiate such Certificate or uncertificated Limited Partner Interests
to a purchaser or other transferee and (b) the right to transfer the right to
request admission as a Substituted Limited Partner to such purchaser or other
transferee in respect of the transferred Limited Partner Interests. Each
transferee of a Limited Partner Interest (including any nominee holder or an
agent acquiring such Limited Partner Interest for the account of another Person)
who executes and delivers a Transfer Application shall, by virtue of such
execution and delivery, be an Assignee and be deemed to have applied to become a
Substituted Limited Partner with respect to the Limited Partner Interests so
transferred to such Person. Such Assignee shall become a Substituted Limited
Partner (x) at such time as the General Partner consents thereto, which consent
may be given or withheld in the General Partner’s discretion, and (y) when any
such admission is shown on the books and records of the Partnership. If such
consent is withheld, such transferee shall be an Assignee. An Assignee shall
have an interest in the Partnership equivalent to that of a Limited Partner with
respect to allocations and distributions, including liquidating distributions,
of the Partnership. With respect to voting rights attributable to Limited
Partner Interests that are held by Assignees, the General Partner shall be
deemed to be the Limited Partner with respect thereto and shall, in exercising
the voting rights in respect of such Limited Partner Interests on any matter,
vote such Limited Partner Interests at the written direction of the Assignee who
is the Record Holder of such Limited Partner Interests. If no such written
direction is received, such Limited Partner Interests will not be voted. An
Assignee shall have no other rights of a Limited Partner.

 

Section 10.2                             Admission of Successor General Partner.

 

A successor General Partner approved pursuant to Section 11.1 or 11.2 or the
transferee of or successor to all of the General Partner Interest pursuant to
Section 4.6 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective immediately
prior to the withdrawal or removal of the predecessor or transferring General
Partner, pursuant to Section 11.1 or 11.2 or the transfer of the General Partner
Interest pursuant to Section 4.6; provided, however, that no such successor
shall be admitted to the Partnership until compliance with the terms of
Section 4.6 has occurred and such successor has executed and delivered such
other documents or instruments as may be required to effect such admission. Any
such successor shall, subject to the terms hereof, carry on the business of the
members of the Partnership Group without dissolution.

 

84

--------------------------------------------------------------------------------



 

Section 10.3                             Admission of Additional Limited
Partners.

 

(a)                                 A Person (other than the General Partner, an
Initial Limited Partner or a Substituted Limited Partner) who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner

 

(i)                                     evidence of acceptance in form
satisfactory to the General Partner of all of the terms and conditions of this
Agreement, including the power of attorney granted in Section 2.6, and

 

(ii)                                  such other documents or instruments as may
be required in the discretion of the General Partner to effect such Person’s
admission as an Additional Limited Partner.

 

(b)                                 Notwithstanding anything to the contrary in
this Section 10.3, no Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent may be given or
withheld in the General Partner’s discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded as such in the books and records of the
Partnership, following the consent of the General Partner to such admission.

 

Section 10.4                             Amendment of Agreement and Certificate
of Limited Partnership.

 

To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary and appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.

 

ARTICLE XI

 

WITHDRAWAL OR REMOVAL OF PARTNERS

 

Section 11.1                             Withdrawal of the General Partner.

 

(a)                                 The General Partner shall be deemed to have
withdrawn from the Partnership upon the occurrence of any one of the following
events (each such event herein referred to as an “Event of Withdrawal”);

 

(i)                                     The General Partner voluntarily
withdraws from the Partnership by giving written notice to the other Partners;

 

(ii)                                  The General Partner transfers all of its
rights as General Partner pursuant to Section 4.6;

 

(iii)                               The General Partner is removed pursuant to
Section 11.2;

 

85

--------------------------------------------------------------------------------



 

(iv)                              The General Partner (A) makes a general
assignment for the benefit of creditors; (B) files a voluntary bankruptcy
petition for relief under Chapter 7 of the United States Bankruptcy Code;
(C) files a petition or answer seeking for itself a liquidation, dissolution or
similar relief (but not a reorganization) under any law; (D) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against the General Partner in a proceeding of the type described
in clauses (A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the General Partner or of all or any substantial part
of its properties;

 

(v)                                 A final and non-appealable order of relief
under Chapter 7 of the United States Bankruptcy Code is entered by a court with
appropriate jurisdiction pursuant to a voluntary or involuntary petition by or
against the General Partner; or

 

(vi)                              (A) in the event the General Partner is a
corporation, a certificate of dissolution or its equivalent is filed for the
General Partner, or ninety (90) days expire after the date of notice to the
General Partner of revocation of its charter without a reinstatement of its
charter, under the laws of its state of incorporation; (B) in the event the
General Partner is a partnership or a limited liability company, the dissolution
and commencement of winding up of the General Partner; (C) in the event the
General Partner is acting in such capacity by virtue of being a trustee of a
trust, the termination of the trust; (D) in the event the General Partner is a
natural person, his death or adjudication of incompetency; and (E) otherwise in
the event of the termination of the General Partner.

 

If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C), or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within thirty (30) days after such occurrence. The Partners
hereby agree that only the Events of Withdrawal described in this Section 11.1
shall result in the withdrawal of the General Partner from the Partnership.

 

(b)                                 Withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall not constitute a
breach of this Agreement under the following circumstances: (i) the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice to the
Unitholders, such withdrawal to take effect on the date specified in such
notice; (ii) at any time that the General Partner ceases to be the General
Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2;
or (iii) notwithstanding clause (i) of this sentence, at any time that the
General Partner voluntarily withdraws by giving at least 90 days’ advance notice
of its intention to withdraw to the Limited Partners, such withdrawal to take
effect on the date specified in the notice, if at the time such notice is given
one Person and its Affiliates (other than the General Partner and its
Affiliates) own beneficially or of record or control at least 50% of the
Outstanding Units.  The withdrawal of the General Partner from the Partnership
upon the occurrence of an Event of Withdrawal shall also constitute the
withdrawal of the General Partner as general partner or managing member, to the
extent applicable, of the other Group Members.  If the General Partner gives a
notice of withdrawal pursuant to Section 11.1(a)(i), the holders of a Unit
Majority, may, prior to the effective date of such withdrawal, elect a successor
General Partner.  The Person so elected as successor General Partner shall
automatically become the successor general partner or managing member, to the
extent

 

86

--------------------------------------------------------------------------------



 

applicable, of the other Group Members of which the General Partner is a general
partner or a managing member.  If, prior to the effective date of the General
Partner’s withdrawal, a successor is not selected by the Unitholders as provided
herein or the Partnership does not receive an Opinion of Counsel (“Withdrawal
Opinion of Counsel”) that such withdrawal (following the selection of the
successor General Partner) would not result in the loss of the limited liability
of any Limited Partner or any Group Member or cause any Group Member to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not previously treated
as such), the Partnership shall be dissolved in accordance with Section 12.1.
Any successor General Partner elected in accordance with the terms of this
Section 11.1 shall be subject to the provisions of Section 10.2.

 

Section 11.2                             Removal of the General Partner.

 

The General Partner may be removed if such removal is approved by the
Unitholders holding at least 662/3% of the Outstanding Units (including Units
held by the General Partner and its Affiliates). Any such action by such holders
for removal of the General Partner must also provide for the election of a
successor General Partner by the Unitholders holding a majority of the
outstanding Common Units voting as a class (including Units held by the General
Partner and its Affiliates). Such removal shall be effective immediately
following the admission of a successor General Partner pursuant to Section 10.2.
The removal of the General Partner shall also automatically constitute the
removal of the General Partner as general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. If a Person is elected as a successor
General Partner in accordance with the terms of this Section 11.2, such Person
shall, upon admission pursuant to Section 10.2, automatically become a successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
The right of the holders of Outstanding Units to remove the General Partner
shall not exist or be exercised unless the Partnership has received an opinion
opining as to the matters covered by a Withdrawal Opinion of Counsel. Any
successor General Partner elected in accordance with the terms of this
Section 11.2 shall be subject to the provisions of Section 10.2.

 

Section 11.3                             Interest of Departing Partner and
Successor General Partner.

 

(a)                                 In the event of (i) withdrawal of the
General Partner under circumstances where such withdrawal does not violate this
Agreement or (ii) removal of the General Partner by the holders of Outstanding
Units under circumstances where Cause does not exist, if the successor General
Partner is elected in accordance with the terms of Section 11.1 or 11.2, the
Departing Partner shall have the option, exercisable prior to the effective date
of the departure of such Departing Partner, to require its successor to purchase
its General Partner Interest and its general partner interest (or equivalent
interest), if any, in the other Group Members (collectively, the “Combined
Interest”) in exchange for an amount in cash equal to the fair market value of
such Combined Interest, such amount to be determined and payable as of the
effective date of its departure. If the General Partner is removed by the
Unitholders under circumstances where Cause exists or if the General Partner
withdraws under circumstances where such withdrawal violates this Agreement, and
if a successor General Partner is elected in accordance with the terms of
Section 11.1 or 11.2, such successor shall have the option, exercisable prior to
the

 

87

--------------------------------------------------------------------------------



 

effective date of the departure of such Departing Partner, to purchase the
Combined Interest for such fair market value of such Combined Interest of the
Departing Partner. In either event, the Departing Partner shall be entitled to
receive all reimbursements due such Departing Partner pursuant to Section 7.4,
including any employee-related liabilities (including severance liabilities),
incurred in connection with the termination of any employees employed by the
Departing Partner for the benefit of the Partnership or the other Group Members.

 

For purposes of this Section 11.3(a), the fair market value of the Departing
Partner’s Combined Interest shall be determined by agreement between the
Departing Partner and its successor or, failing agreement within thirty (30)
days after the effective date of such Departing Partner’s departure, by an
independent investment banking firm or other independent expert selected by the
Departing Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within forty-five (45) days after the effective date of such
departure, then the Departing Partner shall designate an independent investment
banking firm or other independent expert, the Departing Partner’s successor
shall designate an independent investment banking firm or other independent
expert, and such firms or experts shall mutually select a third independent
investment banking firm or independent expert, which third independent
investment banking firm or other independent expert shall determine the fair
market value of the Combined Interest of the Departing Partner. In making its
determination, such third independent investment banking firm or other
independent expert may consider the then current trading price of Units on any
National Securities Exchange on which Units are then listed, the value of the
Partnership’s assets, the rights and obligations of the Departing Partner and
other factors it may deem relevant.

 

(b)                                 If the Combined Interest is not purchased in
the manner set forth in Section 11.3(a), the Departing Partner (or its
transferee) shall become a Limited Partner and its Combined Interest shall be
converted into Common Units pursuant to a valuation made by an investment
banking firm or other independent expert selected pursuant to Section 11.3(a),
without reduction in such Partnership Interest (but subject to proportionate
dilution by reason of the admission of its successor). Any successor General
Partner shall indemnify the Departing Partner (or its transferee) as to all
debts and liabilities of the Partnership arising on or after the date on which
the Departing Partner (or its transferee) becomes a Limited Partner. For
purposes of this Agreement, conversion of the Combined Interest of the Departing
Partner to Common Units will be characterized as if the Departing Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.

 

(c)                                  If a successor General Partner is elected
in accordance with the terms of Section 11.1 or 11.2 and the option described in
Section 11.3(a) is not exercised by the party entitled to do so, the successor
General Partner shall, at the effective date of its admission to the
Partnership, contribute to the Partnership cash in the amount equal to the
product of (x) the quotient obtained by dividing (A) the Percentage Interest of
the General Partner Interest of the Departing Partner by (B) a percentage equal
to 100% less the Percentage Interest of the General Partner Interest of the
Departing Partner and (y) the Net Agreed Value of the Partnership’s assets on
such date. In such event, such successor General Partner shall, subject to the
following sentence, be entitled to its Percentage Interest of all Partnership
allocations and distributions to which the Departing Partner was entitled. In
addition, the successor General Partner shall cause

 

88

--------------------------------------------------------------------------------



 

this Agreement to be amended to reflect that, from and after the date of such
successor General Partner’s admission, the successor General Partner’s interest
in all Partnership distributions and allocations shall be its Percentage
Interest.

 

Section 11.4                             Withdrawal of Limited Partners.

 

No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.

 

ARTICLE XII

 

DISSOLUTION AND LIQUIDATION

 

Section 12.1                             Dissolution.

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1 or 11.2, the Partnership shall not be dissolved and
such successor General Partner shall continue the business of the Partnership.
The Partnership shall dissolve, and (subject to Section 12.2) its affairs shall
be wound up, upon:

 

(a)                                 an Event of Withdrawal of the General
Partner as provided in Section 11.1(a) (other than Section 11.1(a)(ii)), unless
a successor is elected and an Opinion of Counsel is received as provided in
Section 11.1(b) or 11.2 and such successor is admitted to the Partnership
pursuant to Section 10.2;

 

(b)                                 an election to dissolve the Partnership by
the General Partner that is approved by the holders of a Unit Majority and, so
long as the ENLC Class C Common Units are outstanding, an ENLC Unit Majority;

 

(c)                                  the entry of a decree of judicial
dissolution of the Partnership pursuant to the provisions of the Delaware Act;
or

 

(d)                                 the sale of all or substantially all of the
assets and properties of the Partnership Group.

 

Section 12.2                             Continuation of the Business of the
Partnership After Dissolution.

 

Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the General Partner as provided in
Section 11.1(a)(i) or (iii) and the failure of the Partners to select a
successor to such Departing Partner pursuant to Section 11.1 or 11.2, then
within ninety (90) days thereafter, or (b) dissolution of the Partnership upon
an event constituting an Event of Withdrawal as defined in Section 11.1(a)(iv),
(v) or (vi), then, to the maximum extent permitted by law, within 180 days
thereafter, the holders of a Unit Majority may elect to reconstitute the
Partnership and continue its business on the same terms and

 

89

--------------------------------------------------------------------------------



 

conditions set forth in this Agreement by forming a new limited partnership on
terms identical to those set forth in this Agreement and having as the successor
General partner a Person approved by the holders of a Unit Majority. Unless such
an election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:

 

(i)                                     the reconstituted Partnership shall
continue unless earlier dissolved in accordance with this Article XII;

 

(ii)                                  if the successor General Partner is not
the former General Partner, then the interest of the former General Partner
shall be treated in the manner provided in Section 11.3; and

 

(iii)                               all necessary steps shall be taken to cancel
this Agreement and the Certificate of Limited Partnership and to enter into and,
as necessary, to file a new partnership agreement and certificate of limited
partnership, and the successor General Partner may for this purpose exercise the
powers of attorney granted the General Partner pursuant to Section 2.6;
provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to reconstitute and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership, the reconstituted limited partnership nor the Operating
Partnership or any other Group Member would be treated as an association taxable
as a corporation or otherwise be taxable as an entity for federal income tax
purposes upon the exercise of such right to continue.

 

Section 12.3                             Liquidator.

 

Upon dissolution of the Partnership, unless the Partnership is continued under
an election to reconstitute and continue the Partnership pursuant to
Section 12.2, the General Partner shall select one or more Persons to act as
Liquidator. The Liquidator (if other than the General Partner) shall be entitled
to receive such compensation for its services as may be approved by holders of
at least a majority of the Outstanding Common Units voting as a single class.
The Liquidator (if other than the General Partner) shall agree not to resign at
any time without fifteen (15) days’ prior notice and may be removed at any time,
with or without cause, by notice of removal approved by holders of at least a
majority of the Outstanding Common Units voting as a single class. Upon
dissolution, removal or resignation of the Liquidator, a successor and
substitute Liquidator (who shall have and succeed to all rights, powers, and
duties of the original Liquidator) shall within thirty (30) days thereafter be
approved by holders of at least a majority of the Outstanding Common Units
voting as a single class. The right to approve a successor or substitute
Liquidator in the manner provided herein shall be deemed to refer also to any
such successor or substitute Liquidator approved in the manner herein provided.
Except as expressly provided in this Article XII, the Liquidator approved in the
manner provided herein shall have and may exercise, without further
authorization or consent of any of the parties hereto, all of the powers
conferred upon the General Partner under the terms of this Agreement (but
subject to all of the applicable limitations, contractual and otherwise, upon
the exercise of such powers, other

 

90

--------------------------------------------------------------------------------


 

than the limitation on sale set forth in Section 7.3(b)) to the extent necessary
or desirable in the good faith judgment of the Liquidator to carry out the
duties and functions of the Liquidator hereunder for and during such period of
time as shall be reasonably required in the good faith judgment of the
Liquidator to complete the winding up and liquidation of the Partnership as
provided for herein.

 

Section 12.4                             Liquidation.

 

The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as the Liquidator determines to be in the best interest of the
Partners, subject to Section 17-804 of the Delaware Act and the following:

 

(a)                                 The assets may be disposed of by public or
private sale or by distribution in kind to one or more Partners on such terms as
the Liquidator and such Partner or Partners may agree. If any property is
distributed in kind, the Partner receiving the property shall be deemed for
purposes of Section 12.4(c) to have received cash equal to its fair market
value; and contemporaneously therewith, appropriate cash distributions must be
made to the other Partners. The Liquidator may, in its absolute discretion,
defer liquidation or distribution of the Partnership’s assets for a reasonable
time if it determines that an immediate sale or distribution of all or some of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners. The Liquidator may, in its absolute discretion, distribute the
Partnership’s assets, in whole or in part, in kind if it determines that a sale
would be impractical or would cause undue loss to the Partners.

 

(b)                                 Liabilities of the Partnership include
amounts owed to the Liquidator as compensation for serving in such capacity
(subject to the terms of Section 12.3) and amounts to Partners otherwise than in
respect of their distribution rights under Article VI. With respect to any
liability that is contingent, conditional or unmatured or is otherwise not yet
due and payable, the Liquidator shall either settle such claim for such amount
as it thinks appropriate or establish a reserve of cash or other assets to
provide for its payment. When paid, any unused portion of the reserve shall be
distributed as additional liquidation proceeds.

 

(c)                                  All property and all cash in excess of that
required to discharge liabilities as provided in Section 12.4(b) and that
required to satisfy liquidation preferences of the Series B Preferred Units
provided for under Section 5.10(b)(iv) and the Series C Liquidation Preference
provided for under Section 5.11(b)(v) shall be distributed to the Partners in
accordance with, and to the extent of, the positive balances in their respective
Capital Accounts, as determined after taking into account all Capital Account
adjustments (other than those made by reason of distributions pursuant to this
Section 12.4(c)) for the taxable year of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable year (or, if later,
within ninety (90) days after said date of such occurrence).

 

91

--------------------------------------------------------------------------------



 

Section 12.5                             Cancellation of Certificate of Limited
Partnership.

 

Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Partnership shall be terminated and the Certificate of Limited Partnership
and all qualifications of the Partnership as a foreign limited partnership in
jurisdictions other than the State of Delaware shall be canceled and such other
actions as may be necessary to terminate the Partnership shall be taken.

 

Section 12.6                             Return of Contributions.

 

The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.

 

Section 12.7                             Waiver of Partition.

 

To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.

 

Section 12.8                             Capital Account Restoration.

 

No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable year of
the Partnership during which such liquidation occurs, or, if later, within
ninety (90) days after the date of such liquidation.

 

ARTICLE XIII

 

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

Section 13.1                             Amendment to be Adopted Solely by the
General Partner.

 

Each Partner agrees that the General Partner, without the approval of any
Partner or Assignee, may amend any provision of this Agreement and execute,
swear to, acknowledge, deliver, file and record whatever documents may be
required in connection therewith, to reflect:

 

(a)                                 a change in the name of the Partnership, the
location of the principal place of business of the Partnership, the registered
agent of the Partnership or the registered office of the Partnership;

 

(b)                                 admission, substitution, withdrawal or
removal of Partners in accordance with this Agreement;

 

(c)                                  a change that, in the sole discretion of
the General Partner, is necessary or advisable to qualify or continue the
qualification of the Partnership as a limited partnership or a partnership in
which the Limited Partners have limited liability under the laws of any state or
to

 

92

--------------------------------------------------------------------------------



 

ensure that the Group Members will not be treated as associations taxable as
corporations or otherwise taxed as entities for federal income tax purposes;

 

(d)                                 subject to Section 5.11(b)(iii), a change
that, in the discretion of the General Partner, (i) does not adversely affect
the Limited Partners (including any particular class of Partnership Interests as
compared to other classes of Partnership Interests) in any material respect,
(ii) is necessary or advisable to (A) satisfy any requirements, conditions or
guidelines contained in any opinion, directive, order, ruling or regulation of
any federal or state agency or judicial authority or contained in any federal or
state statute (including the Delaware Act) or (B) facilitate the trading of the
Units (including the division of any class or classes of Outstanding Units into
different classes to facilitate uniformity of tax consequences within such
classes of Units) or comply with any rule, regulation, guideline or requirement
of any National Securities Exchange on which the Units are or will be listed for
trading, compliance with any of which the General Partner determines in its
discretion to be in the best interests of the Partnership and the Limited
Partners, (iii) is necessary or advisable in connection with action taken by the
General Partner pursuant to Section 5.5 or (iv) is required to effect the intent
expressed in the Registration Statement or the intent of the provisions of this
Agreement or is otherwise contemplated by this Agreement;

 

(e)                                  a change in the fiscal year or taxable year
of the Partnership and any changes that, in the discretion of the General
Partner, are necessary or advisable as a result of a change in the fiscal year
or taxable year of the Partnership including, if the General Partner shall so
determine, a change in the definition of “Quarter” and the dates on which
distributions are to be made by the Partnership;

 

(f)                                   an amendment that is necessary, in the
Opinion of Counsel, to prevent the Partnership, or the General Partner or its
directors, officers, trustees, or agents from in any manner being subjected to
the provisions of the Investment Company Act of 1940, as amended, the Investment
Advisers Act of 1940, as amended, or “plan asset” regulations adopted under the
Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;

 

(g)                                  subject to Sections 5.10(b)(v) and
5.11(b)(iii), an amendment that, in the discretion of the General Partner, is
necessary or advisable in connection with the authorization of issuance of any
class or series of Partnership Securities pursuant to Section 5.4;

 

(h)                                 any amendment expressly permitted in this
Agreement to be made by the General Partner acting alone;

 

(i)                                     an amendment effected, necessitated or
contemplated by a Merger Agreement approved in accordance with Section 14.3;

 

(j)                                    an amendment that, in the discretion of
the General Partner, is necessary or advisable to reflect, account for and deal
with appropriately the formation by the Partnership of, or investment by the
Partnership in, any corporation, partnership, joint venture, limited liability

 

93

--------------------------------------------------------------------------------



 

company or other entity, in connection with the conduct by the Partnership of
activities permitted by the terms of Section 2.4;

 

(k)                                 a merger or conveyance pursuant to
Section 14.3(d); or

 

(l)                                     any other amendments substantially
similar to the foregoing.

 

Section 13.2                             Amendment Procedures.

 

Except as provided in Sections 5.11(b)(iii), 13.1, and 13.3, all amendments to
this Agreement shall be made in accordance with the following requirements.
Amendments to this Agreement may be proposed only by or with the consent of the
General Partner which consent may be given or withheld in its sole discretion. A
proposed amendment shall be effective upon its approval by the holders of a Unit
Majority, unless a greater or different percentage is required under this
Agreement or by Delaware law. Each proposed amendment that requires the approval
of the holders of a specified percentage of Outstanding Units shall be set forth
in a writing that contains the text of the proposed amendment. If such an
amendment is proposed, the General Partner shall seek the written approval of
the requisite percentage of Outstanding Units or call a meeting of the
Unitholders to consider and vote on such proposed amendment. The General Partner
shall notify all Record Holders upon final adoption of any such proposed
amendments.

 

Section 13.3                             Amendment Requirements.

 

(a)                                 Notwithstanding the provisions of Sections
13.1 and 13.2, no provision of this Agreement that establishes a percentage of
Outstanding Units (including Units deemed owned by the General Partner) required
to take any action shall be amended, altered, changed, repealed, or rescinded in
any respect that would have the effect of reducing such voting percentage unless
such amendment is approved by the written consent or the affirmative vote of
holders of Outstanding Units whose aggregate Outstanding Units constitute not
less than the voting requirement sought to be reduced.

 

(b)                                 Notwithstanding the provisions of Sections
13.1 and 13.2, no amendment to this Agreement may (i) enlarge the obligations of
any Limited Partner without its consent, unless such shall be deemed to have
occurred as a result of an amendment approved pursuant to Section 13.3(c),
(ii) enlarge the obligations of, restrict in any way any action by or rights of,
or reduce in any way the amounts distributable, reimbursable or otherwise
payable to, the General Partner or any of its Affiliates without its consent,
which consent may be given or withheld in its sole discretion, (iii) change
Section 12.1(b), or (iv) change the term of the Partnership or, except as set
forth in Section 12.1(b), give any Person the right to dissolve the Partnership.

 

(c)                                  Except as provided in Section 14.3, and
without limitation of the General Partner’s authority to adopt amendments to
this Agreement without the approval of any Partners or Assignees as contemplated
in Section 13.1, any amendment that would have a material adverse effect on the
rights or preferences of any class of Partnership Interests in relation to other
classes of Partnership Interests must be approved by the holders of not less
than a majority of the Outstanding Partnership Interests of the class affected.

 

94

--------------------------------------------------------------------------------



 

(d)                                 Notwithstanding any other provision of this
Agreement, except for amendments pursuant to Section 13.1 and except as
otherwise provided by Section 14.3(b), no amendments shall become effective
without the approval of the holders of at least 90% of the Outstanding Units
voting as a single class unless the Partnership obtains an Opinion of Counsel to
the effect that such amendment will not affect the limited liability of any
Limited Partner under applicable law.

 

(e)                                  Except as provided in Section 13.1, this
Section 13.3 shall only be amended with the approval of the holders of at least
90% of the Outstanding Units.

 

Section 13.4                             Special Meetings.

 

All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Units of the class or classes for which a
meeting is proposed. Limited Partners shall call a special meeting by delivering
to the General Partner one or more requests in writing stating that the signing
Limited Partners wish to call a special meeting and indicating the general or
specific purposes for which the special meeting is to be called. Within sixty
(60) days after receipt of such a call from Limited Partners or within such
greater time as may be reasonably necessary for the Partnership to comply with
any statutes, rules, regulations, listing agreements or similar requirements
governing the holding of a meeting or the solicitation of proxies for use at
such a meeting, the General Partner shall send a notice of the meeting to the
Limited Partners either directly or indirectly through the Transfer Agent. A
meeting shall be held at a time and place determined by the General Partner on a
date not less than ten (10) days nor more than sixty (60) days after the mailing
of notice of the meeting. Limited Partners shall not vote on matters that would
cause the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the
Limited Partners’ limited liability under the Delaware Act or the law of any
other state in which the Partnership is qualified to do business.

 

Section 13.5                             Notice of a Meeting.

 

Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Units for which a meeting is proposed in
writing by mail or other means of written communication in accordance with
Section 16.1. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of written communication.

 

Section 13.6                             Record Date.

 

For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the General Partner may set a Record Date, which
shall not be less than 10 nor more than sixty (60) days before (a) the date of
the meeting (unless such requirement conflicts with any rule, regulation,
guideline or requirement of any National Securities Exchange on which the Units
are listed for trading, in which case the rule, regulation, guideline or
requirement of such exchange shall govern) or (b) in the event that approvals
are sought without a meeting, the date

 

95

--------------------------------------------------------------------------------



 

by which Limited Partners are requested in writing by the General Partner to
give such approvals.

 

Section 13.7                             Adjournment.

 

When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than forty-five (45) days. At
the adjourned meeting, the Partnership may transact any business that might have
been transacted at the original meeting. If the adjournment is for more than
forty-five (45) days or if a new Record Date is fixed for the adjourned meeting,
a notice of the adjourned meeting shall be given in accordance with this
Article XIII.

 

Section 13.8                             Waiver of Notice; Approval of Meeting;
Approval of Minutes.

 

The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy, and if, either before or after the meeting, Limited Partners
representing such quorum who were present in person or by proxy and entitled to
vote, sign a written waiver of notice or an approval of the holding of the
meeting or an approval of the minutes thereof. All waivers and approvals shall
be filed with the Partnership records or made a part of the minutes of the
meeting. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner does not approve, at
the beginning of the meeting, of the transaction of any business because the
meeting is not lawfully called or convened; and except that attendance at a
meeting is not a waiver of any right to disapprove the consideration of matters
required to be included in the notice of the meeting, but not so included, if
the disapproval is expressly made at the meeting.

 

Section 13.9                             Quorum.

 

The holders of a majority of the Outstanding Units of the class or classes for
which a meeting has been called (including Outstanding Units deemed owned by the
General Partner) represented in person or by proxy shall constitute a quorum at
a meeting of Limited Partners of such class or classes unless any such action by
the Limited Partners requires approval by holders of a greater percentage of
such Units, in which case the quorum shall be such greater percentage. At any
meeting of the Limited Partners duly called and held in accordance with this
Agreement at which a quorum is present, the act of Limited Partners holding
Outstanding Units that in the aggregate represent a majority of the Outstanding
Units entitled to vote and be present in person or by proxy at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage shall be required. The Limited Partners present at a
duly called or held meeting at which a quorum is present may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
Limited Partners to leave less than a quorum, if any action taken (other than
adjournment) is approved by the required percentage of Outstanding Units
specified in this Agreement (including Outstanding Units deemed owned by the
General Partner). In the absence of a quorum any meeting of

 

96

--------------------------------------------------------------------------------



 

Limited Partners may be adjourned from time to time by the affirmative vote of
holders of at least a majority of the Outstanding Units entitled to vote at such
meeting (including Outstanding Units deemed owned by the General Partner)
represented either in person or by proxy, but no other business may be
transacted, except as provided in Section 13.7.

 

Section 13.10                      Conduct of a Meeting.

 

The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.

 

Section 13.11                      Action Without a Meeting.

 

If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting if an approval in writing
setting forth the action so taken is signed by Limited Partners owning not less
than the minimum percentage of the Outstanding Units (including Units deemed
owned by the General Partner) that would be necessary to authorize or take such
action at a meeting at which all the Limited Partners were present and voted
(unless such provision conflicts with any rule, regulation, guideline or
requirement of any National Securities Exchange on which the Units are listed
for trading, in which case the rule, regulation, guideline or requirement of
such exchange shall govern). Prompt notice of the taking of action without a
meeting shall be given to the Limited Partners who have not approved in writing.
The General Partner may specify that any written ballot submitted to Limited
Partners for the purpose of taking any action without a meeting shall be
returned to the Partnership within the time period, which shall be not less than
twenty (20) days, specified by the General Partner. If a ballot returned to the
Partnership does not vote all of the Units held by the Limited Partners, the
Partnership shall be deemed to have failed to receive a ballot for the Units
that were not voted. If approval of the taking of any action by the Limited
Partners is solicited by any Person other than by or on behalf of the General
Partner, the written approvals shall have no force and effect unless and until
(a) they are deposited with the Partnership in care of the General Partner,
(b) approvals sufficient to take the action proposed are dated as of a date not
more than ninety (90) days prior to the date sufficient approvals are deposited
with the Partnership, and (c) an Opinion of Counsel is delivered to the General
Partner to the effect that the exercise of such right and the action proposed to
be taken with respect to any particular matter (i) will not cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability,

 

97

--------------------------------------------------------------------------------



 

and (ii) is otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners.

 

Section 13.12                      Voting and Other Rights.

 

(a)                                 Only those Record Holders of the Units on
the Record Date set pursuant to Section 13.6 (and also subject to the
limitations contained in the definition of “Outstanding”) shall be entitled to
notice of, and to vote at, a meeting of Limited Partners or to act with respect
to matters as to which the holders of the Outstanding Units have the right to
vote or to act. All references in this Agreement to votes of, or other acts that
may be taken by, the Outstanding Units shall be deemed to be references to the
votes or acts of the Record Holders of such Outstanding Units.

 

(b)                                 Only those Record Holders of the Series C
Preferred Units on the Record Date set pursuant to Section 13.6 (and subject to
the limitations contained in the definition of “Outstanding” and the limitations
set forth in Section 5.11(b)(iii)) shall be entitled to notice of, and to vote
at, a meeting of Limited Partners holding Series C Preferred Units or to act
with respect to matters as to which the holders of the Outstanding Series C
Preferred Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding
Series C Preferred Units shall be deemed to be references to the votes or acts
of the Record Holders of such Outstanding Series C Preferred Units.

 

(c)                                  With respect to Units that are held for a
Person’s account by another Person (such as a broker, dealer, bank, trust
company or clearing corporation, or an agent of any of the foregoing), in whose
name such Units are registered, such other Person shall, in exercising the
voting rights in respect of such Units on any matter, and unless the arrangement
between such Persons provides otherwise, vote such Units in favor of, and at the
direction of, the Person who is the beneficial owner, and the Partnership shall
be entitled to assume it is so acting without further inquiry. The provisions of
this Section 13.12(c) (as well as all other provisions of this Agreement) are
subject to the provisions of Section 4.3.

 

ARTICLE XIV

 

MERGER

 

Section 14.1                             Authority.

 

The Partnership may merge or consolidate with one or more corporations, limited
liability companies, business trusts or associations, real estate investment
trusts, common law trusts or unincorporated businesses, including a general
partnership or limited partnership, formed under the laws of the State of
Delaware or any other state of the United States of America, pursuant to a
written agreement of merger or consolidation (“Merger Agreement”) in accordance
with this Article XIV.

 

Section 14.2                             Procedure for Merger or Consolidation.

 

Merger or consolidation of the Partnership pursuant to this Article XIV requires
the prior approval of the General Partner. If the General Partner shall
determine, in the exercise of its

 

98

--------------------------------------------------------------------------------



 

discretion, to consent to the merger or consolidation, the General Partner shall
approve the Merger Agreement, which shall set forth:

 

(a)                                 the names and jurisdictions of formation or
organization of each of the business entities proposing to merge or consolidate;

 

(b)                                 the name and jurisdiction of formation or
organization of the business entity that is to survive the proposed merger or
consolidation (the “Surviving Business Entity”);

 

(c)                                  the terms and conditions of the proposed
merger or consolidation;

 

(d)                                 the manner and basis of exchanging or
converting the equity securities of each constituent business entity for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity; and (i) if any general or
limited partner interests, securities or rights of any constituent business
entity are not to be exchanged or converted solely for, or into, cash, property
or general or limited partner interests, rights, securities or obligations of
the Surviving Business Entity, the cash, property or general or limited partner
interests, rights, securities or obligations of any limited partnership,
corporation, trust or other entity (other than the Surviving Business Entity)
which the holders of such general or limited partner interests, securities or
rights are to receive in exchange for, or upon conversion of their general or
limited partner interests, securities or rights, and (ii) in the case of
securities represented by certificates, upon the surrender of such certificates,
which cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity or any general or limited
partnership, corporation, trust or other entity (other than the Surviving
Business Entity), or evidences thereof, are to be delivered;

 

(e)                                  a statement of any changes in the
constituent documents or the adoption of new constituent documents (the articles
or certificate of incorporation, articles of trust, declaration of trust,
certificate or agreement of limited partnership or other similar charter or
governing document) of the Surviving Business Entity to be effected by such
merger or consolidation;

 

(f)                                   the effective time of the merger, which
may be the date of the filing of the certificate of merger pursuant to
Section 14.4 or a later date specified in or determinable in accordance with the
Merger Agreement (provided, that if the effective time of the merger is to be
later than the date of the filing of the certificate of merger, the effective
time shall be fixed no later than the time of the filing of the certificate of
merger and stated therein); and

 

(g)                                  such other provisions with respect to the
proposed merger or consolidation as are deemed necessary or appropriate by the
General Partner.

 

Section 14.3                             Approval by Limited Partners of Merger
or Consolidation.

 

(a)                                 Except as provided in Section 14.3(d), the
General Partner, upon its approval of the Merger Agreement, shall direct that
the Merger Agreement be submitted to a vote of Limited Partners, whether at a
special meeting or by written consent, in either case in accordance with the
requirements of Article XIII. A copy or a summary of the Merger Agreement shall
be included in or enclosed with the notice of a special meeting or the written
consent.

 

99

--------------------------------------------------------------------------------



 

(b)                                 Except as provided in Section 14.3(d), the
Merger Agreement shall be approved upon receiving the affirmative vote or
consent of the holders of a Unit Majority unless the Merger Agreement contains
any provision that, if contained in an amendment to this Agreement, the
provisions of this Agreement or the Delaware Act would require for its approval
the vote or consent of a greater percentage of the Outstanding Units or of any
class of Limited Partners, in which case such greater percentage vote or consent
shall be required for approval of the Merger Agreement.

 

(c)                                  Except as provided in Section 14.3(d),
after such approval by vote or consent of the Limited Partners, and at any time
prior to the filing of the certificate of merger pursuant to Section 14.4, the
merger or consolidation may be abandoned pursuant to provisions therefor, if
any, set forth in the Merger Agreement.

 

(d)                                 Notwithstanding anything else contained in
this Article XIV or in this Agreement, the General Partner is permitted, in its
discretion, without Limited Partner approval, to merge the Partnership or any
Group Member into, or convey all of the Partnership’s assets to, another limited
liability entity which shall be newly formed and shall have no assets,
liabilities or operations at the time of such Merger other than those it
receives from the Partnership or other Group Member if (i) the General Partner
has received an Opinion of Counsel that the merger or conveyance, as the case
may be, would not result in the loss of the limited liability of any Limited
Partner or any Group Member or cause the Partnership or any Group Member to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not previously treated
as such), (ii) the sole purpose of such merger or conveyance is to effect a mere
change in the legal form of the Partnership into another limited liability
entity, and (iii) the governing instruments of the new entity provide the
Limited Partners and the General Partner with the same rights and obligations as
are herein contained.

 

Section 14.4                             Certificate of Merger.

 

Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement, a certificate of merger shall be executed and filed with the
Secretary of State of the State of Delaware in conformity with the requirements
of the Delaware Act.

 

Section 14.5                             Effect of Merger.

 

(a)                                 At the effective time of the certificate of
merger:

 

(i)                                     all of the rights, privileges, and
powers of each of the business entities that has merged or consolidated, and all
property, real, personal and mixed, and all debts due to any of those business
entities and all other things and causes of action belonging to each of those
business entities, shall be vested in the Surviving Business Entity and after
the merger or consolidation shall be the property of the Surviving Business
Entity to the extent they were of each constituent business entity;

 

(ii)                                  the title to any real property vested by
deed or otherwise in any of those constituent business entities shall not revert
and is not in any way impaired because of the merger or consolidation;

 

100

--------------------------------------------------------------------------------


 

(iii)                               all rights of creditors and all liens on or
security interests in property of any of those constituent business entities
shall be preserved unimpaired; and

 

(iv)                              all debts, liabilities and duties of those
constituent business entities shall attach to the Surviving Business Entity and
may be enforced against it to the same extent as if the debts, liabilities and
duties had been incurred or contracted by it.

 

(b)                                 A merger or consolidation effected pursuant
to this Article shall not be deemed to result in a transfer or assignment of
assets or liabilities from one entity to another.

 

ARTICLE XV

 

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

 

Section 15.1                             Right to Acquire Limited Partner
Interests.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if at any time more than 80% of the total Limited Partner Interests
of any class then Outstanding is held by the General Partner and its Affiliates,
the General Partner shall then have the right, which right it may assign and
transfer in whole or in part to the Partnership or any Affiliate of the General
Partner, exercisable in its sole discretion, to purchase all, but not less than
all, of such Limited Partner Interests of such class then Outstanding held by
Persons other than the General Partner and its Affiliates, at the greater of
(x) the Current Market Price as of the date three (3) days prior to the date
that the notice described in Section 15.1(b) is mailed and (y) the highest price
paid by the General Partner or any of its Affiliates for any such Limited
Partner Interest of such class purchased during the 90-day period preceding the
date that the notice described in Section 15.1(b) is mailed. As used in this
Agreement, (i) “Current Market Price” as of any date of any class of Limited
Partner Interests means the average of the daily Closing Prices (as hereinafter
defined) per Limited Partner Interest of such class for the twenty (20)
consecutive Trading Days (as hereinafter defined) immediately prior to such
date; (ii) “Closing Price” for any day means the last sale price on such day,
regular way, or in case no such sale takes place on such day, the average of the
closing bid and asked prices on such day, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted for trading on the principal National
Securities Exchange on which such Limited Partner Interests of such class are
listed or admitted to trading or, if such Limited Partner Interests of such
class are not listed or admitted to trading on any National Securities Exchange,
the last quoted price on such day or, if not so quoted, the average of the high
bid and low asked prices on such day in the over-the-counter market, as reported
by such other system then in use, or, if on any such day such Limited Partner
Interests of such class are not quoted by any such organization, the average of
the closing bid and asked prices on such day as furnished by a professional
market maker making a market in such Limited Partner Interests of such class
selected by the General Partner, or if on any such day no market maker is making
a market in such Limited Partner Interests of such class, the fair value of such
Limited Partner Interests on such day as determined reasonably and in good faith
by the General Partner; and (iii) “Trading Day” means a day on which the
principal National Securities Exchange on which such Limited Partner Interests
of any class are listed or admitted to trading is open for the transaction of
business or, if Limited Partner Interests of a class are not listed or admitted
to trading on any

 

101

--------------------------------------------------------------------------------



 

National Securities Exchange, a day on which banking institutions in New York
City generally are open.

 

(b)                                 If the General Partner, any Affiliate of the
General Partner or the Partnership elects to exercise the right to purchase
Limited Partner Interests granted pursuant to Section 15.1(a), the General
Partner shall deliver to the Transfer Agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent to
mail a copy of such Notice of Election to Purchase to the Record Holders of
Limited Partner Interests of such class (as of a Record Date selected by the
General Partner) at least ten (10), but not more than sixty (60), days prior to
the Purchase Date. Such Notice of Election to Purchase shall also be published
for a period of at least three (3) consecutive days in at least two daily
newspapers of general circulation printed in the English language and published
in the Borough of Manhattan, New York.  The Notice of Election to Purchase shall
specify the Purchase Date and the price (determined in accordance with
Section 15.1(a)) at which Limited Partner Interests will be purchased and state
that the General Partner, its Affiliate or the Partnership, as the case may be,
elects to purchase such Limited Partner Interests, upon surrender of
Certificates representing such Limited Partner Interests or uncertificated
Limited Partner Interests, as applicable, in exchange for payment, at such
office or offices of the Transfer Agent as the Transfer Agent may specify, or as
may be required by any National Securities Exchange on which such Limited
Partner Interests are listed or admitted to trading.  Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the records of the Transfer Agent shall be
conclusively presumed to have been given regardless of whether the owner
receives such notice. On or prior to the Purchase Date, the General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1.  If the Notice of Election to Purchase shall have been duly given
as aforesaid at least ten (10) days prior to the Purchase Date, and if on or
prior to the Purchase Date the deposit described in the preceding sentence has
been made for the benefit of the holders of Limited Partner Interests subject to
purchase as provided herein, then from and after the Purchase Date,
notwithstanding that any Certificate or uncertificated Limited Partner Interests
shall not have been surrendered for purchase, all rights of the holders of such
Limited Partner Interests (including any rights pursuant to Articles IV, V, VI,
and XII) shall thereupon cease, except the right to receive the purchase price
(determined in accordance with Section 15.1(a)) for Limited Partner Interests
therefor, without interest, upon surrender to the Transfer Agent of the
Certificates representing such Limited Partner Interests or uncertificated
Limited Partner Interests, as applicable, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the record books of the
Transfer Agent and the Partnership, and the General Partner or any Affiliate of
the General Partner, or the Partnership, as the case may be, shall be deemed to
be the owner of all such Limited Partner Interests from and after the Purchase
Date and shall have all rights as the owner of such Limited Partner Interests
(including all rights as owner of such Limited Partner Interests pursuant to
Articles IV, V, VI, and XII).

 

(c)                                  At any time from and after the Purchase
Date, a holder of an Outstanding Limited Partner Interest subject to purchase as
provided in this Section 15.1 may surrender his Certificate evidencing such
Limited Partner Interest or uncertificated Limited Partner Interests, as

 

102

--------------------------------------------------------------------------------



 

applicable, to the Transfer Agent in exchange for payment of the amount
described in Section 15.1(a), therefor, without interest thereon.

 

ARTICLE XVI

 

GENERAL PROVISIONS

 

Section 16.1                             Addresses and Notices.

 

Except as otherwise provided in Section 5.11(ix) with respect to the Series C
Preferred Units, any notice, demand, request, report, or proxy materials
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication to the Partner or Assignee at the address described below.
Any notice, payment or report to be given or made to a Partner or Assignee
hereunder shall be deemed conclusively to have been given or made, and the
obligation to give such notice or report or to make such payment shall be deemed
conclusively to have been fully satisfied, upon sending of such notice, payment
or report to the Record Holder of such Partnership Securities at his address as
shown on the records of the Transfer Agent or as otherwise shown on the records
of the Partnership, regardless of any claim of any Person who may have an
interest in such Partnership Securities by reason of any assignment or
otherwise. An affidavit or certificate of making of any notice, payment or
report in accordance with the provisions of this Section 16.1 executed by the
General Partner, the Transfer Agent or the mailing organization shall be prima
facie evidence of the giving or making of such notice, payment or report. If any
notice, payment or report addressed to a Record Holder at the address of such
Record Holder appearing on the books and records of the Transfer Agent or the
Partnership is returned by the United States Postal Service marked to indicate
that the United States Postal Service is unable to deliver it, such notice,
payment or report and any subsequent notices, payments and reports shall be
deemed to have been duly given or made without further mailing (until such time
as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner or
Assignee at the principal office of the Partnership for a period of one year
from the date of the giving or making of such notice, payment or report to the
other Partners and Assignees. Any notice to the Partnership shall be deemed
given if received by the General Partner at the principal office of the
Partnership designated pursuant to Section 2.3. The General Partner may rely and
shall be protected in relying on any notice or other document from a Partner,
Assignee or other Person if believed by it to be genuine.

 

Section 16.2                             Further Action.

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 16.3                             Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

103

--------------------------------------------------------------------------------



 

Section 16.4                             Integration.

 

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

Section 16.5                             Creditors.

 

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.

 

Section 16.6                             Waiver.

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

 

Section 16.7                             Counterparts.

 

This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Unit, upon accepting
the certificate evidencing such Unit or executing and delivering a Transfer
Application as herein described, independently of the signature of any other
party.

 

Section 16.8                             Applicable Law.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.

 

Section 16.9                             Invalidity of Provisions.

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 16.10                      Consent of Partners.

 

Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

104

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

GENERAL PARTNER:

 

 

 

ENLINK MIDSTREAM GP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael J. Garberding

 

 

Title:

President and Chief Executive Officer

 

105

--------------------------------------------------------------------------------



 

 

LIMITED PARTNERS:

 

 

 

All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership, pursuant to powers of attorney now and hereafter executed in favor
of, and granted and delivered to the General Partner.

 

 

 

 

By:

EnLink Midstream GP, LLC

 

 

General Partner, as attorney-in-fact for the Limited Partners pursuant to the
Powers of Attorney granted pursuant to Section 2.6.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael J. Garberding

 

 

Title:

President and Chief Executive Officer

 

106

--------------------------------------------------------------------------------



 

EXHIBIT A

to the Tenth Amended and Restated

Agreement of Limited Partnership of

EnLink Midstream Partners, LP

Certificate Evidencing Common Units

Representing Limited Partner Interests in

EnLink Midstream Partners, LP

 

No.

Common Units

 

In accordance with Section 4.1 of the Tenth Amended and Restated Agreement of
Limited Partnership of EnLink Midstream Partners, LP, as amended, supplemented
or restated from time to time (the “Partnership Agreement”), EnLink Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that                     (the “Holder”) is the registered owner of
Common Units representing limited partner interests in the Partnership (the
“Common Units”) transferable on the books of the Partnership, in person or by
duly authorized attorney, upon surrender of this Certificate properly endorsed
and accompanied by a properly executed application for transfer of the Common
Units represented by this Certificate.  The rights, preferences and limitations
of the Common Units are set forth in, and this Certificate and the Common Units
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Partnership Agreement.  Copies of the Partnership
Agreement are on file at, and will be furnished without charge on delivery of
written request to the Partnership at, the principal office of the Partnership
located at 1722 Routh Street, Suite 1300, Dallas, Texas 75201.  Capitalized
terms used herein but not defined shall have the meanings given them in the
Partnership Agreement.

 

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in the
Partnership Agreement, and (iv) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

 

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.

 

--------------------------------------------------------------------------------



 

Dated:

 

 

EnLink Midstream Partners, LP

 

 

 

 

Countersigned and Registered by:

 

By:

EnLink Midstream GP, LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

as Transfer Agent and Registrar

 

Name:

 

 

 

 

 

By:

 

By:

 

 

Authorized Signature

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[Reverse of Certificate]

 

ABBREVIATIONS

 

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM -

as tenants in common

 

UNIF GIFT/TRANSFERS MIN ACT

TEN ENT -

as tenants by the entireties

 

                  Custodian                   

 

 

 

(Cust)

(Minor)

JT TEN -

as joint tenants with right of survivorship and not as tenants in common

 

under Uniform Gifts/Transfers to CD
Minors Act (State)

 

Additional abbreviations, though not in the above list, may also be used.

 

ASSIGNMENT OF COMMON UNITS

in

ENLINK MIDSTREAM PARTNERS, LP

 

FOR VALUE RECEIVED,            hereby assigns, conveys, sells and transfers unto

 

(Please print or typewrite name

(Please insert Social Security or other

and address of Assignee)

identifying number of Assignee)

 

         Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint            as its attorney-in-fact with full power of
substitution to transfer the same on the books of EnLink Midstream Partners, LP.

 

Date:

NOTE:

The signature to any endorsement hereon must correspond with the name as written
upon the face of this Certificate in every particular, without alteration,
enlargement or change.

 

 

 

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15

 

 

(Signature)



 

(Signature)

 

 

 

 

--------------------------------------------------------------------------------



 

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer and an Application for
Transfer of Common Units has been executed by a transferee either (a) on the
form set forth below or (b) on a separate application that the Partnership will
furnish on request without charge.  A transferor of the Common Units shall have
no duty to the transferee with respect to execution of the transfer application
in order for such transferee to obtain registration of the transfer of the
Common Units.

 

--------------------------------------------------------------------------------



 

APPLICATION FOR TRANSFER OF COMMON UNITS

 

The undersigned (“Assignee”) hereby applies for transfer to the name of the
Assignee of the Common Units evidenced hereby.

 

The Assignee (a) requests admission as a Substituted Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Amended and Restated
Agreement of Limited Partnership of EnLink Midstream Partners, LP (the
“Partnership”), as amended, supplemented or restated to the date hereof (the
“Partnership Agreement”), (b) represents and warrants that the Assignee has all
right, power and authority and, if an individual, the capacity necessary to
enter into the Partnership Agreement, (c) appoints the General Partner of the
Partnership and, if a Liquidator shall be appointed, the Liquidator of the
Partnership as the Assignee’s attorney-in-fact to execute, swear to, acknowledge
and file any document, including, without limitation, the Partnership Agreement
and any amendment thereto and the Certificate of Limited Partnership of the
Partnership and any amendment thereto, necessary or appropriate for the
Assignee’s admission as a Substituted Limited Partner and as a party to the
Partnership Agreement, (d) gives the powers of attorney provided for in the
Partnership Agreement, and (e) makes the waivers and gives the consents and
approvals contained in the Partnership Agreement. Capitalized terms not defined
herein have the meanings assigned to such terms in the Partnership Agreement.

 

Date:

 

 

 

Social Security or other identifying number

Signature of Assignee

 

 

 

 

Purchase Price including commissions, if any

Name and Address of Assignee

 

Type of Entity (check one):

 

¨

Individual

¨

Partnership

¨

Corporation

 

 

 

 

 

 

¨

Trust

¨

Other (specify)

 

 

 

Nationality (check one):

 

¨

U.S. Citizen, Resident or Domestic Entity

 

 

 

 

 

 

 

 

¨

Foreign Corporation

¨

Non-resident Alien

 

 

 

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

 

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person.  To
inform the Partnership that no withholding is

 

--------------------------------------------------------------------------------



 

required with respect to the undersigned interestholder’s interest in it, the
undersigned hereby certifies the following (or, if applicable, certifies the
following on behalf of the interestholder).

 

Complete Either A or B:

 

A.                                    Individual Interestholder

 

1.                                      I am not a non-resident alien for
purposes of U.S. income taxation.

 

2.                                      My U.S. taxpayer identification number
(Social Security Number) is           .

 

3.                                      My home address
is                                                                                                                                                                                                                                                                                                                                                                                                                 
.

 

B.                                    Partnership, Corporation or Other
Interestholder

 

1.                                                                      is not a
foreign corporation, foreign partnership, foreign trust (Name of Interestholder)
or foreign estate (as those terms are defined in the Code and Treasury
Regulations).

 

2.                                      The interestholder’s U.S. employer
identification number is            .

 

3.                                      The interestholder’s office address and
place of incorporation (if applicable) is                   .

 

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

 

The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.

 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:

 

 

 

 

 

Name of Interestholder

 

 

 

 

 

Signature and Date

 

 

 

 

 

Title (if applicable)

 

 

Note:  If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc.,
or, in the case of any other nominee holder, a person performing a similar
function.  If the Assignee is a broker,

 

--------------------------------------------------------------------------------



 

dealer, bank, trust company, clearing corporation, other nominee owner or an
agent of any of the foregoing, the above certification as to any person for whom
the Assignee will hold the Common Units shall be made to the best of the
Assignee’s knowledge.

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Form of Amended Operating Agreement

 

(See attached.)

 

--------------------------------------------------------------------------------


 

 

 

 

SECOND AMENDED AND RESTATED

 

OPERATING AGREEMENT

 

OF

 

ENLINK MIDSTREAM, LLC

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.1

Definitions

1

Section 1.2

Construction

9

 

 

 

ARTICLE II

ORGANIZATION

 

 

 

Section 2.1

Formation

10

Section 2.2

Name

10

Section 2.3

Registered Office; Registered Agent; Principal Office; Other Offices

10

Section 2.4

Purpose and Business

10

Section 2.5

Powers

11

Section 2.6

Term

11

Section 2.7

Title to Company Assets

11

 

 

 

ARTICLE III

RIGHTS OF MEMBERS

 

 

 

Section 3.1

Limitation of Liability

12

Section 3.2

Management of Business

12

Section 3.3

Outside Activities of the Non-Managing Members

12

Section 3.4

Rights of Non-Managing Members

12

 

 

 

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF MEMBERSHIP INTERESTS; REDEMPTION OF
MEMBERSHIP INTERESTS

 

 

 

Section 4.1

Certificates

13

Section 4.2

Mutilated, Destroyed, Lost, or Stolen Certificates

13

Section 4.3

Record Holders

14

Section 4.4

Transfer Generally

15

Section 4.5

Registration and Transfer of Non-Managing Member Interests

15

Section 4.6

Transfer of the Managing Member’s Managing Member Interest

16

Section 4.7

Restrictions on Transfers

16

 

 

 

ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF MEMBERSHIP INTERESTS

 

 

 

Section 5.1

Prior Contributions

17

Section 5.2

[Reserved.]

17

 

--------------------------------------------------------------------------------



 

Section 5.3

Interest and Withdrawal

17

Section 5.4

Issuances of Additional Membership Interests and Derivative Instruments

17

Section 5.5

Limited Preemptive Right

18

Section 5.6

Splits and Combinations

18

Section 5.7

Fully Paid and Non-Assessable Nature of Membership Interests

19

Section 5.8

[Reserved.]

19

Section 5.9

Establishment of Class C Common Units

19

Section 5.10

Exchange of ENLK Series B Preferred Units

21

 

 

 

ARTICLE VI

DISTRIBUTIONS

 

 

 

Section 6.1

Distributions

22

 

 

 

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

 

 

 

Section 7.1

Management

22

Section 7.2

Replacement of Fiduciary Duties

25

Section 7.3

Certificate of Formation

25

Section 7.4

Restrictions on the Managing Member’s Authority

25

Section 7.5

Reimbursement of the Managing Member

26

Section 7.6

Outside Activities

27

Section 7.7

Indemnification

28

Section 7.8

Liability of Indemnitees

29

Section 7.9

Standards of Conduct and Modification of Duties

30

Section 7.10

Other Matters Concerning the Managing Member and Indemnitees

32

Section 7.11

Purchase or Sale of Membership Interests

33

Section 7.12

Reliance by Third Parties

33

 

 

 

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING, AND REPORTS

 

 

 

Section 8.1

Records and Accounting

34

Section 8.2

Fiscal Year

34

Section 8.3

Reports

34

 

 

 

ARTICLE IX

TAX MATTERS

 

 

 

Section 9.1

Tax Elections and Information

35

Section 9.2

Withholding

35

 

--------------------------------------------------------------------------------



 

ARTICLE X

ADMISSION OF MEMBERS

 

 

 

Section 10.1

Admission of Non-Managing Members

35

Section 10.2

Admission of Successor Managing Member

36

Section 10.3

Amendment of Agreement and Certificate of Formation

36

 

 

 

ARTICLE XI

WITHDRAWAL OR REMOVAL OF MEMBERS

 

 

 

Section 11.1

Withdrawal of the Managing Member

37

Section 11.2

Removal of the Managing Member

38

Section 11.3

Interest of Departing Managing Member and Successor Managing Member

38

Section 11.4

Withdrawal of Non-Managing Members

40

 

 

 

ARTICLE XII

DISSOLUTION AND LIQUIDATION

 

 

 

Section 12.1

Dissolution

40

Section 12.2

Continuation of the Business of the Company After Dissolution

40

Section 12.3

Liquidator

41

Section 12.4

Liquidation

42

Section 12.5

Cancellation of Certificate of Formation

42

Section 12.6

Return of Contributions

42

Section 12.7

Waiver of Partition

42

 

 

 

ARTICLE XIII

AMENDMENT OF OPERATING AGREEMENT; MEETINGS; RECORD DATE

 

 

 

Section 13.1

Amendments to be Adopted Solely by the Managing Member

43

Section 13.2

Amendment Procedures

44

Section 13.3

Amendment Requirements

44

Section 13.4

Special Meetings

45

Section 13.5

Notice of a Meeting

46

Section 13.6

Record Date

46

Section 13.7

Adjournment

46

Section 13.8

Waiver of Notice; Approval of Meeting; Approval of Minutes

47

Section 13.9

Quorum and Voting

47

Section 13.10

Conduct of a Meeting

48

Section 13.11

Action Without a Meeting

48

Section 13.12

Right to Vote and Related Matters

49

 

 

 

ARTICLE XIV

MERGER OR CONSOLIDATION

 

 

 

Section 14.1

Authority

49

Section 14.2

Procedure for Merger or Consolidation

49

 

--------------------------------------------------------------------------------



 

Section 14.3

Approval by Non-Managing Members

50

Section 14.4

Certificate of Merger

52

Section 14.5

Effect of Merger or Consolidation

52

 

 

 

ARTICLE XV

RIGHT TO ACQUIRE NON-MANAGING MEMBERSHIP INTERESTS

 

 

 

Section 15.1

Right to Acquire Non-Managing Member Interests

52

 

 

 

ARTICLE XVI

GENERAL PROVISIONS

 

 

 

Section 16.1

Addresses and Notices; Written Communications

54

Section 16.2

Further Action

55

Section 16.3

Binding Effect

55

Section 16.4

Integration

55

Section 16.5

Creditors

55

Section 16.6

Waiver

55

Section 16.7

Third-Party Beneficiaries

55

Section 16.8

Counterparts

55

Section 16.9

Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury

55

Section 16.10

Invalidity of Provisions

56

Section 16.11

Consent of Members

57

Section 16.12

Facsimile Signatures

57

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
OPERATING AGREEMENT
OF ENLINK MIDSTREAM, LLC

 

THIS SECOND AMENDED AND RESTATED OPERATING AGREEMENT of EnLink Midstream, LLC
(the “Company”), dated as of [·], 2018, is entered into by EnLink Midstream
Manager, LLC, a Delaware limited liability company, as the Managing Member, and
any other Persons who become Members in the Company or parties hereto as
provided herein.  In consideration of the covenants, conditions and agreements
contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  The following
definitions shall be for all purposes, unless otherwise clearly indicated to the
contrary, applied to the terms used in this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Second Amended and Restated Operating Agreement of EnLink
Midstream, LLC, as it may be amended, supplemented or restated from time to
time.

 

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest;
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity; and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

 

“Board of Directors” means the board of directors of the Managing Member.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Capital Contribution” means any cash, cash equivalents or the fair market value
of property that a Member contributes to the Company or that is contributed or
deemed contributed to the Company on behalf of a Member (including, in the case
of an underwritten offering of Units, the amount of any underwriting discounts
or commissions).

 

ENLINK MIDSTREAM, LLC
SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 

1

--------------------------------------------------------------------------------



 

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the Managing Member is liable to the Company or
any Non-Managing Member for actual fraud or willful misconduct in its capacity
as a managing member of the Company.

 

“Certificate” means a certificate in such form (including in global form if
permitted by applicable rules and regulations) as may be adopted by the Managing
Member, issued by the Company evidencing ownership of one or more Membership
Interests.

 

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware as referenced in
Section 7.3, as such Certificate of Formation may be amended, supplemented or
restated from time to time.

 

“Class C Common Unit” means a Membership Interest having the rights and
obligations specified with respect to Class C Common Units in this Agreement.

 

“Closing Price” means, in respect of any class of Non-Managing Member Interests,
as of the date of determination, the last sale price on such day, regular way,
or in case no such sale takes place on such day, the average of the closing bid
and asked prices on such day, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the principal National Securities Exchange on
which such Non-Managing Member Interests are listed or admitted to trading or,
if such Non-Managing Member Interests are not listed or admitted to trading on
any National Securities Exchange, the last quoted price on such day or, if not
so quoted, the average of the high bid and low asked prices on such day in the
over-the-counter market, as reported by the primary reporting system then in use
in relation to such Non-Managing Member Interests of such class, or, if on any
such day such Non-Managing Member Interests of such class are not quoted by any
such organization, the average of the closing bid and asked prices on such day
as furnished by a professional market maker making a market in such Non-Managing
Member Interests of such class selected by the Managing Member, or if on any
such day no market maker is making a market in such Non-Managing Member
Interests of such class, the fair value of such Non-Managing Member Interests on
such day as determined by the Managing Member.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended and in effect
from time to time.  Any reference herein to a specific section or sections of
the Code shall be deemed to include a reference to any corresponding provision
of any successor law.

 

“Combined Interest” is defined in Section 11.3(a).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” means a Membership Interest having the rights and obligations
specified with respect to Common Units in this Agreement.  The term “Common
Unit” does not refer to or include any Class C Common Unit.

 

2

--------------------------------------------------------------------------------



 

“Company” means EnLink Midstream, LLC, a Delaware limited liability company.

 

“Company Group” means, collectively, the Company and its Subsidiaries.

 

“Conflicts Committee” means a committee of the Board of Directors composed
entirely of two or more directors, each of whom (a) is not an officer or
employee of the Managing Member, (b) is not an officer or employee of any
Affiliate of the Managing Member or a director of any Affiliate of the Managing
Member (other than any Group Member), (c) is not a holder of any ownership
interest in the Managing Member or any of its Affiliates, including any Group
Member, other than Common Units and awards that are granted to such director
under the LTIP and (d) is determined by the Board of Directors of the Managing
Member to be independent under the independence standards for directors who
serve on an audit committee of a board of directors established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which any class of
Membership Interests is listed or admitted to trading (or, if the Membership
Interests are not listed or admitted on any National Securities Exchange, the
New York Stock Exchange).

 

“Credit Agreement” means the Credit Agreement dated as of [·], among the
Company, as borrower, the lenders party thereto from time to time, and [·], as
administrative agent for the lenders, as such agreement is in effect on the date
of this Second Amended and Restated Operating Agreement of the Company.

 

“Current Market Price” means, in respect of any class of Non-Managing Member
Interests, as of the date of determination, the average of the daily Closing
Prices per Non-Managing Member Interest of such class for the 20 consecutive
Trading Days immediately prior to such date.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.

 

“Departing Managing Member” means a former Managing Member from and after the
effective date of any withdrawal or removal of such former Managing Member
pursuant to Section 11.1 or 11.2.

 

“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

 

“Derivative Instruments” means options, rights, warrants, appreciation rights,
tracking, profit and phantom interests and other derivative instruments (other
than equity interests in the Company) relating to, convertible into or
exchangeable for Membership Interests; provided that Class C Common Units are
not Derivative Instruments.

 

“Enfield Holdings” means Enfield Holdings, L.P., a Delaware limited partnership,
and any successors thereto.

 

3

--------------------------------------------------------------------------------



 

“EnLink Midstream Group Member” means each of the Company and its Subsidiaries,
but excluding ENLK and its Subsidiaries (other than EnLink Oklahoma Gas
Processing, LP for so long as the Company owns an equity interest thereof).

 

“ENLK” means EnLink Midstream Partners, LP, and any successors thereto.

 

“ENLK Merger Agreement” means the Agreement and Plan of Merger, dated as of
October 21, 2018, among the Managing Member, the Company, NOLA Merger Sub, LLC,
a Delaware limited liability company, ENLK, and EnLink Midstream GP, LLC, a
Delaware limited liability company and the general partner of ENLK.

 

“ENLK Partnership Agreement” means the Tenth Amended and Restated Agreement of
Limited Partnership of EnLink Midstream Partners, LP, dated as of [·], as it may
be amended, supplemented, or restated from time to time.

 

“ENLK Series B Cash Payment Amount” means the “Series B Cash Payment Amount” as
such term is defined in the ENLK Partnership Agreement.

 

“ENLK Series B Junior Securities” means (i) Common Units and (ii) any other
class or series of Membership Interests that, with respect to distributions on
such Membership Interests and distributions upon liquidation of the Company,
ranks junior to the ENLK Series B Preferred Units.

 

“ENLK Series B Parity Securities” means any class or series of Membership
Interests that, with respect to distributions on such Membership Interests or
distributions upon liquidation of the Company, ranks pari passu with the ENLK
Series B Preferred Units.

 

“ENLK Series B Preferred Unit” means a partnership interest in EnLink Midstream
Partners, LP having the rights and obligations specified with respect to the
“Series B Preferred Units” in the ENLK Partnership Agreement.

 

“ENLK Series B Quarterly Distribution” means a “Series B Quarterly Distribution”
as such term is defined in the ENLK Partnership Agreement.

 

“ENLK Series B Senior Securities” means any class or series of Membership
Interests that, with respect to distributions on such Membership Interests or
distributions upon liquidation of the Company, ranks senior to the ENLK Series B
Preferred Units.

 

“ENLK Unitholders” means a Person who receives the Merger Consideration (as
defined in the ENLK Merger Agreement) in exchange for one or more Partnership
Common Units (as defined in the ENLK Merger Agreement) pursuant to the ENLK
Merger Agreement.

 

“Event of Withdrawal” is defined in Section 11.1(a).

 

4

--------------------------------------------------------------------------------



 

“Group” means two or more Persons that with or through any of their respective
Affiliates or Associates have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power or disposing of any Membership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Membership Interests.

 

“Group Member” means a member of the Company Group.

 

“Group Member Agreement” means the partnership agreement of any Group Member
that is a limited or general partnership, the limited liability company
agreement of any Group Member, other than the Company, that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

 

“Indemnitee” means (a) any Managing Member, (b) any Departing Managing Member,
(c) any Person who is or was an Affiliate of the Managing Member or any
Departing Managing Member, (d) any Person who is or was a manager, managing
member, general partner, director, officer, employee, agent, fiduciary or
trustee of any (i) EnLink Midstream Group Member, a Managing Member or any
Departing Managing Member or (ii) any Affiliate of any EnLink Midstream Group
Member, a Managing Member or any Departing Managing Member, (e) any Person who
is or was serving at the request of a Managing Member, any Departing Managing
Member or any of their respective Affiliates as an officer, director, manager,
managing member, general partner, employee, agent, fiduciary or trustee of
another Person owing a fiduciary or similar duty to any EnLink Midstream Group
Member; provided that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial services
and (f) any Person the Managing Member designates as an “Indemnitee” for
purposes of this Agreement because such Person’s service, status or relationship
exposes such Person to potential claims, demands, actions, suits or proceedings
relating to the business and affairs of any EnLink Midstream Group Member.

 

“Initial Non-Managing Members” means each Person who holds Common Units as of
the date of this Agreement.

 

“Liquidator” means one or more Persons selected by the Managing Member to
perform the functions described in Section 12.4 as liquidating trustee of the
Company within the meaning of the Delaware Act.

 

5

--------------------------------------------------------------------------------



 

“LTIP” means benefit plans, programs and practices adopted by the Managing
Member pursuant to Section 7.5(c).

 

“Managing Member” means EnLink Midstream Manager, LLC, a Delaware limited
liability company, and its successors and permitted assigns that are admitted to
the Company as managing member of the Company, in their capacities as managing
member of the Company (except as the context otherwise requires).

 

“Managing Member Interest” means the non-economic management interest of the
Managing Member in the Company (in its capacity as a managing member and without
reference to any Non-Managing Member Interest held by it) and includes any and
all rights, powers and benefits to which the Managing Member is entitled as
provided in this Agreement, together with all obligations of the Managing Member
to comply with the terms and provisions of this Agreement.  The Managing Member
Interest does not include any rights to profits or losses or any rights to
receive distributions from operations or upon the liquidation or winding-up of
the Company.

 

“Members” means the Managing Member and the Non-Managing Members.

 

“Membership Interest” means any class or series of equity interest (or, in the
case of the Managing Member, management interest) in the Company, which shall
include any Managing Member Interest and Non-Managing Member Interests but shall
exclude all Derivative Instruments.

 

“Merger Agreement” is defined in Section 14.1.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section).

 

“Non-Managing Member” means, unless the context otherwise requires, each Initial
Non-Managing Member and each additional Person that becomes a Non-Managing
Member pursuant to the terms of this Agreement, in each case, in such Person’s
capacity as a member (other than a managing member) of the Company.

 

“Non-Managing Member Interest” means the ownership interest of a Non-Managing
Member in the Company, which may be evidenced by Common Units, Class C Common
Units, or other Membership Interests (other than the Managing Member Interest)
or a combination thereof or interest therein, and includes any and all benefits
to which such Non-Managing Member is entitled as provided in this Agreement,
together with all obligations of such Non-Managing Member to comply with the
terms and provisions of this Agreement.

 

“Notice of Election to Purchase” is defined in Section 15.1(b).

 

6

--------------------------------------------------------------------------------



 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Company or the Managing Member or any of its Affiliates)
acceptable to the Managing Member.

 

“Outstanding” means, with respect to Membership Interests, all Membership
Interests that are issued by the Company and reflected as outstanding on the
Company’s books and records as of the date of determination; provided, however,
that if at any time any Person or Group (other than the Managing Member or its
Affiliates) beneficially owns 20% or more of the Membership Interests of any
class, none of the Membership Interests owned by such Person or Group shall be
entitled to be voted on any matter or be considered to be Outstanding when
sending notices of a meeting of Non-Managing Members to vote on any matter
(unless otherwise required by law), calculating required votes, determining the
presence of a quorum or for other similar purposes under this Agreement (such
Membership Interests shall not, however, be treated as a separate class of
Membership Interests for purposes of this Agreement or the Delaware Act);
provided, further, that the foregoing limitation shall not apply to (i) any
Person or Group who acquired 20% or more of the Membership Interests of any
class directly from the Managing Member or its Affiliates (other than the
Company), (ii) any Person or Group who acquired 20% or more of the Membership
Interests of any class directly or indirectly from a Person or Group described
in clause (i) provided that the Managing Member shall have notified such Person
or Group in writing that such limitation shall not apply, or (iii) any Person or
Group who acquired 20% or more of any Membership Interests issued by the Company
with the written approval of the Managing Member. For the avoidance of doubt,
the Board of Directors has approved (A) the issuance of Common Units as Merger
Consideration (as defined in the ENLK Merger Agreement) pursuant to the ENLK
Merger Agreement, and (B) the issuance of the Class C Common Units to Enfield
Holdings in accordance with clause (iii) of the immediately preceding sentence,
and any additional Class C Common Units issued pursuant to Section 5.10 or
Common Units issued upon the exchange of ENLK Series B Preferred Units pursuant
to the terms hereof and of the ENLK Partnership Agreement shall be deemed to be
approved by the Board of Directors in accordance with clause (iii) of the
immediately preceding sentence, and the foregoing limitations of the immediately
preceding sentence shall not apply to Enfield Holdings with respect to its
ownership (beneficially or of record) of the Class C Common Units or Common
Units issued or issuable upon the exchange of ENLK Series B Preferred Units
pursuant to the terms hereof and of the ENLK Partnership Agreement.

 

“Percentage Interest” means, as of any date of determination, as to any
Unitholder with respect to Units, the quotient obtained by dividing (A) the
number of Units held by such Unitholder by (B) the total number of Outstanding
Units.  The Percentage Interest with respect to the Managing Member Interest
shall at all times be zero.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

7

--------------------------------------------------------------------------------



 

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, and (b) when used with respect to Members or Record
Holders, apportioned among all Members or Record Holders in accordance with
their relative Percentage Interests.

 

“Purchase Date” means the date determined by the Managing Member as the date for
purchase of all Outstanding Non-Managing Member Interests of a certain class
(other than Non-Managing Member Interests owned by the Managing Member and its
Affiliates) pursuant to Article XV.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Company.

 

“Record Date” means the date established by the Managing Member or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Non-Managing
Members or entitled to vote by ballot or give approval of Company action in
writing without a meeting or entitled to exercise rights in respect of any
lawful action of Non-Managing Members or (b) the identity of Record Holders
entitled to receive any report or distribution or to participate in any offer.

 

“Record Holder” means (a) with respect to any class of Membership Interests for
which a Transfer Agent has been appointed, the Person in whose name a Membership
Interest of such class is registered on the books of the Transfer Agent as of
the closing of business on a particular Business Day, or (b) with respect to
other classes of Membership Interests, the Person in whose name any such other
Membership Interest is registered on the books that the Managing Member has
caused to be kept as of the closing of business on such Business Day.

 

“Registration Statement” means the Registration Statement on Form S-4
(Registration No. 333-[·] as it has been or as it may be amended or supplemented
from time to time, as filed by the Company with the Commission, under the
Securities Act to register the offering of Common Units pursuant to the ENLK
Merger Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

 

“Special Approval” means approval by a majority of the members of the Conflicts
Committee, acting pursuant to Section 7.9(a).

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such

 

8

--------------------------------------------------------------------------------



 

Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date of determination, or (c) any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the directors or other governing body of such Person.

 

“Surviving Business Entity” is defined in Section 14.2(b)(ii).

 

“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Membership Interests of any class are listed or admitted to
trading is open for the transaction of business or, if such Membership Interests
are not listed or admitted to trading on any National Securities Exchange, a day
on which banking institutions in New York City generally are open.

 

“transfer” is defined in Section 4.4(a).

 

“Transfer Agent” means such bank, trust company, or other Person (including the
Managing Member or one of its Affiliates) as may be appointed from time to time
by the Managing Member to act as registrar and transfer agent for any class of
Membership; provided, that if no such Person is appointed as registrar and
transfer agent for any class of Membership Interests, the Managing Member shall
act in such capacity.

 

“Unit” means a Membership Interest that is designated as a “Unit” and shall
include Common Units and Class C Common Units but shall not include the Managing
Member Interest.

 

“Unitholders” means the Record Holders of Units.

 

“Unit Majority” means a majority of the Units.

 

“Unrestricted Person” means (a) each Indemnitee, (b) each Member, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a Managing Member or any Departing Managing Member, or any
Affiliate of any Group Member, a Managing Member or any Departing Managing
Member, and (d) any Person the Managing Member designates as an “Unrestricted
Person” for purposes of this Agreement.

 

“U.S.  GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“Withdrawal Opinion of Counsel” is defined in Section 11.1(b).

 

Section 1.2                                    Construction.  Unless the context
requires otherwise: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms; (b) references to Articles
and Sections refer to Articles and Sections of this Agreement; (c) the

 

9

--------------------------------------------------------------------------------



 

terms “include,” “includes,” “including,” and words of like import shall be
deemed to be followed by the words “without limitation”; and (d) the terms
“hereof,” “herein,” and “hereunder” refer to this Agreement as a whole and not
to any particular provision of this Agreement.  The table of contents and
headings contained in this Agreement are for reference purposes only, and shall
not affect in any way the meaning or interpretation of this Agreement.  The
Managing Member has the power to construe and interpret this Agreement and to
act upon any such construction or interpretation.  Any construction or
interpretation of this Agreement by the Managing Member and any action taken
pursuant thereto and any determination made by the Managing Member in good faith
shall, in each case, be conclusive and binding on all Record Holders and all
other Persons for all purposes.

 

ARTICLE II
ORGANIZATION

 

Section 2.1                                    Formation.  The Managing Member
has previously formed the Company as a limited liability company pursuant to the
provisions of the Delaware Act.  This amendment and restatement shall become
effective on the date of this Agreement.  Except as expressly provided to the
contrary in this Agreement, the rights, duties (including fiduciary duties),
liabilities and obligations of the Members and the administration, dissolution
and termination of the Company shall be governed by the Delaware Act.

 

Section 2.2                                    Name.  The name of the Company
shall be “EnLink Midstream, LLC.” The Company’s business may be conducted under
any other name or names as determined by the Managing Member, including the name
of the Managing Member.  The words “Limited Liability Company,” “L.L.C.,” or
“LLC,” or similar words or letters shall be included in the Company’s name where
necessary for the purpose of complying with the laws of any jurisdiction that so
requires.  The Managing Member may change the name of the Company at any time
and from time to time and shall notify the Non-Managing Members of such change
in the next regular communication to the Non-Managing Members.

 

Section 2.3                                    Registered Office; Registered
Agent; Principal Office; Other Offices.  Unless and until changed by the
Managing Member, the registered office of the Company in the State of Delaware
shall be located at Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801, and the registered agent for service of process on the Company
in the State of Delaware at such registered office shall be The Corporation
Trust Company.  The principal office of the Company shall be located at1722
Routh Street, Suite 1300, Dallas, Texas 75201, or such other place as the
Managing Member may from time to time designate by notice to the Non-Managing
Members.  The Company may maintain offices at such other place or places within
or outside the State of Delaware as the Managing Member determines to be
necessary or appropriate.

 

Section 2.4                                    Purpose and Business.  The
purpose and nature of the business to be conducted by the Company shall be to
(a) engage directly in, or enter into or form, hold, and dispose of any
corporation, partnership, joint venture, limited liability company, or other

 

10

--------------------------------------------------------------------------------


 

arrangement to engage indirectly in, any business activity that is approved by
the Managing Member, in its sole discretion, and that lawfully may be conducted
by a limited liability company organized pursuant to the Delaware Act and, in
connection therewith, to exercise all of the rights and powers conferred upon
the Company pursuant to the agreements relating to such business activity, and
(b) do anything necessary or appropriate to the foregoing, including the making
of capital contributions or loans to a Group Member.  To the fullest extent
permitted by law, the Managing Member shall have no duty or obligation to
propose or approve, and may, in its sole discretion, decline to propose or
approve, the conduct by the Company Group of any business.

 

Section 2.5                                    Powers.  The Company shall be
empowered to do any and all acts and things necessary, appropriate, proper,
advisable, incidental to, or convenient for the furtherance and accomplishment
of the purposes and business described in Section 2.4 and for the protection and
benefit of the Company.

 

Section 2.6                                    Term.  The term of the Company
commenced upon the filing of the Certificate of Formation in accordance with the
Delaware Act and shall continue in existence until the dissolution of the
Company in accordance with the provisions of Article XII.  The existence of the
Company as a separate legal entity shall continue until the cancellation of the
Certificate of Formation as provided in the Delaware Act.

 

Section 2.7                                    Title to Company Assets.  Title
to Company assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Member, individually or collectively, shall have any ownership interest in such
Company assets or any portion thereof.  Title to any or all of the Company
assets may be held in the name of the Company, the Managing Member, one or more
of its Affiliates or one or more nominees, as the Managing Member may
determine.  The Managing Member hereby declares and warrants that any Company
assets for which record title is held in the name of the Managing Member or one
or more of its Affiliates or one or more nominees shall be held by the Managing
Member or such Affiliate or nominee for the use and benefit of the Company in
accordance with the provisions of this Agreement; provided, however, that the
Managing Member shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the Managing Member
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Company impracticable) to be vested in the Company or one or
more of the Company’s designated Affiliates as soon as reasonably practicable;
provided, further, that, prior to the withdrawal or removal of the Managing
Member or as soon thereafter as practicable, the Managing Member shall use
reasonable efforts to effect the transfer of record title to the Company and,
prior to any such transfer, will provide for the use of such assets in a manner
satisfactory to the Managing Member.  All Company assets shall be recorded as
the property of the Company in its books and records, irrespective of the name
in which record title to such Company assets is held.

 

11

--------------------------------------------------------------------------------



 

ARTICLE III
RIGHTS OF MEMBERS

 

Section 3.1                                    Limitation of Liability.  The
Members shall have no liability under this Agreement except as expressly
provided in this Agreement or the Delaware Act.

 

Section 3.2                                    Management of Business.  No
Non-Managing Member, in its capacity as such, shall participate in the
operation, management or control of the Company’s business, transact any
business in the Company’s name, or have the power to sign documents for or
otherwise bind the Company.

 

Section 3.3                                    Outside Activities of the
Non-Managing Members.  Subject to the provisions of Section 7.6, which shall
continue to be applicable to the Persons referred to therein, regardless of
whether such Persons shall also be Non-Managing Members, each Non-Managing
Member shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Company, including
business interests and activities in direct competition with the Company Group. 
Neither the Company nor any of the other Members shall have any rights by virtue
of this Agreement in any business ventures of any Non-Managing Member.

 

Section 3.4                                    Rights of Non-Managing Members.

 

(a)                                 Each Non-Managing Member shall have the
right, for a purpose that is reasonably related, as determined by the Managing
Member, to such Non-Managing Member’s interest as a Non-Managing Member in the
Company, upon reasonable written demand stating the purpose of such demand and
at such Non-Managing Member’s own expense, to obtain:

 

(i)                                     true and full information regarding the
status of the business and financial condition of the Company (provided that the
requirements of this Section 3.4(a)(i) shall be satisfied to the extent the
Non-Managing Member is furnished the Company’s most recent annual report and any
subsequent quarterly or periodic reports required to be filed (or which would be
required to be filed) with the Commission pursuant to Section 13 of the Exchange
Act);

 

(ii)                                  a current list of the name and last known
business, residence, or mailing address of each Record Holder; and

 

(iii)                               a copy of this Agreement and the Certificate
of Formation and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Formation, and all amendments thereto have been executed.

 

(b)                                 The rights to information granted the
Non-Managing Members pursuant to Section 3.4(a) and Section 8.3 replace in their
entirety any rights to information provided for in Section 18-305(a) of the
Delaware Act and each of the Members and each other Person or Group

 

12

--------------------------------------------------------------------------------



 

who acquires an interest in Membership Interests hereby agrees to the fullest
extent permitted by law that they do not have any rights as Members to receive
any information either pursuant to Sections 18-305(a) of the Delaware Act or
otherwise except for the information identified in Section 3.4(a).

 

(c)                                  The Managing Member may keep confidential
from the Non-Managing Members, for such period of time as the Managing Member
deems reasonable, (i) any information that the Managing Member reasonably
believes to be in the nature of trade secrets or (ii) other information the
disclosure of which the Managing Member believes (A) is not in the best
interests of the Company Group, (B) could damage the Company Group or its
business or (C) that any Group Member is required by law or by agreement with
any third party to keep confidential (other than agreements with Affiliates of
the Company the primary purpose of which is to circumvent the obligations set
forth in this Section 3.4).

 

(d)                                 Notwithstanding any other provision of this
Agreement or Section 18-305 of the Delaware Act, each of the Members, each other
Person who acquires an interest in a Membership Interest and each other Person
bound by this Agreement hereby agrees to the fullest extent permitted by law
that they do not have rights to receive information from the Company or any
Indemnitee for the purpose of determining whether to pursue litigation or assist
in pending litigation against the Company or any Indemnitee relating to the
affairs of the Company except pursuant to the applicable rules of discovery
relating to litigation commenced by such Person.

 

ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF MEMBERSHIP INTERESTS; REDEMPTION OF
MEMBERSHIP INTERESTS

 

Section 4.1                                    Certificates.  Notwithstanding
anything to the contrary herein, unless the Managing Member shall determine
otherwise in respect of some or all of any or all classes of Membership
Interests, Membership Interests shall not be evidenced by certificates.  Any
Certificates that are issued shall be executed on behalf of the Company by the
Chairman of the Board, Chief Executive Officer, President, or any Executive Vice
President or Vice President and the Chief Financial Officer or the Secretary or
any Assistant Secretary of the Managing Member.  No Certificate for a class of
Membership Interests shall be valid for any purpose until it has been
countersigned by the Transfer Agent for such class of Membership Interests;
provided, however, that if the Managing Member elects to cause the Company to
issue Membership Interests of such class in global form, the Certificate shall
be valid upon receipt of a certificate from the Transfer Agent certifying that
the Membership Interests have been duly registered in accordance with the
directions of the Company.

 

Section 4.2                                    Mutilated, Destroyed, Lost, or
Stolen Certificates.

 

(a)                                 If any mutilated Certificate is surrendered
to the Transfer Agent, the appropriate officers of the Managing Member on behalf
of the Company shall execute, and the

 

13

--------------------------------------------------------------------------------



 

Transfer Agent shall countersign and deliver in exchange therefor, a new
Certificate evidencing the same number and type of Membership Interests as the
Certificate so surrendered.

 

(b)                                 The appropriate officers of the Managing
Member on behalf of the Company shall execute and deliver, and the Transfer
Agent shall countersign, a new Certificate in place of any Certificate
previously issued if the Record Holder of the Certificate:

 

(i)                                     makes proof by affidavit, in form and
substance satisfactory to the Managing Member, that a previously issued
Certificate has been lost, destroyed, or stolen;

 

(ii)                                  requests the issuance of a new Certificate
before the Managing Member has notice that the Certificate has been acquired by
a purchaser for value in good faith and without notice of an adverse claim;

 

(iii)                               if requested by the Managing Member,
delivers to the Managing Member a bond, in form and substance satisfactory to
the Managing Member, with surety or sureties and with fixed or open penalty as
the Managing Member may direct to indemnify the Company, the Members, the
Managing Member, and the Transfer Agent against any claim that may be made on
account of the alleged loss, destruction or theft of the Certificate; and

 

(iv)                              satisfies any other reasonable requirements
imposed by the Managing Member or the Transfer Agent.

 

If a Non-Managing Member fails to notify the Managing Member within a reasonable
period of time after such Non-Managing Member has notice of the loss,
destruction, or theft of a Certificate, and a transfer of the Non-Managing
Member Interests represented by the Certificate is registered before the
Company, the Managing Member or the Transfer Agent receives such notification,
the Non-Managing Member shall be precluded from making any claim against the
Company, the Managing Member or the Transfer Agent for such transfer or for a
new Certificate.

 

(c)                                  As a condition to the issuance of any new
Certificate under this Section 4.2, the Managing Member may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other expenses (including the fees and
expenses of the Transfer Agent) reasonably connected therewith.

 

Section 4.3                                    Record Holders.  The Company and
the Managing Member shall be entitled to recognize the Record Holder as the
Member with respect to any Membership Interest and, accordingly, shall not be
bound to recognize any equitable or other claim to, or interest in, such
Membership Interest on the part of any other Person, regardless of whether the
Company or the Managing Member shall have actual or other notice thereof, except
as otherwise provided by law or any applicable rule, regulation, guideline, or
requirement of any National Securities Exchange on which such Membership
Interests are listed or admitted to trading.  Without limiting the foregoing,
when a Person (such as a broker, dealer, bank, trust company, or clearing

 

14

--------------------------------------------------------------------------------



 

corporation, or an agent of any of the foregoing) is acting as nominee, agent,
or in some other representative capacity for another Person in acquiring and/or
holding Membership Interests, as between the Company on the one hand, and such
other Persons on the other, such representative Person shall be (a) the Record
Holder of such Membership Interest and (b) bound by this Agreement and shall
have the rights and obligations of a Member hereunder as, and to the extent,
provided herein.

 

Section 4.4                                    Transfer Generally.

 

(a)                                 The term “transfer,” when used in this
Agreement with respect to a Membership Interest, shall mean a transaction (i) by
which the Managing Member assigns its Managing Member Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange, or any other disposition by law or otherwise
or (ii) by which the holder of a Non-Managing Member Interest assigns such
Non-Managing Member Interest to another Person who is or becomes a Non-Managing
Member, and includes a sale, assignment, gift, exchange, or any other
disposition by law or otherwise, excluding a pledge, encumbrance, hypothecation,
or mortgage but including any transfer upon foreclosure of any pledge,
encumbrance, hypothecation, or mortgage.

 

(b)                                 No Membership Interest shall be transferred,
in whole or in part, except in accordance with the terms and conditions set
forth in this Article IV.  Any transfer or purported transfer of a Membership
Interest not made in accordance with this Article IV shall be, to the fullest
extent permitted by law, null and void.

 

(c)                                  Nothing contained in this Agreement shall
be construed to prevent a disposition by any stockholder, member, partner, or
other owner of any Member of any or all of the shares of stock, membership
interests, partnership interests, or other ownership interests in such Member
and the term “transfer” shall not mean any such disposition.

 

Section 4.5                                    Registration and Transfer of
Non-Managing Member Interests.

 

(a)                                 The Managing Member shall keep or cause to
be kept on behalf of the Company a register in which, subject to such reasonable
regulations as it may prescribe and subject to the provisions of Section 4.5(b),
the Company will provide for the registration and transfer of Non-Managing
Member Interests.

 

(b)                                 The Company shall not recognize any transfer
of Non-Managing Member Interests evidenced by Certificates until the
Certificates evidencing such Non-Managing Member Interests are surrendered for
registration of transfer.  No charge shall be imposed by the Managing Member for
such transfer; provided, that as a condition to the issuance of any new
Certificate under this Section 4.5, the Managing Member may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed with respect thereto.  Upon surrender of a Certificate for registration
of transfer of any Non-Managing Member Interests evidenced by a Certificate, and
subject to the provisions hereof, the

 

15

--------------------------------------------------------------------------------



 

appropriate officers of the Managing Member on behalf of the Company shall
execute and deliver, and the Transfer Agent shall countersign and deliver, in
the name of the holder or the designated transferee or transferees, as required
pursuant to the holder’s instructions, one or more new Certificates evidencing
the same aggregate number and type of Non-Managing Member Interests as was
evidenced by the Certificate so surrendered.

 

(c)                                  Subject to (i) the foregoing provisions of
this Section 4.5, (ii) Section 4.3, (iii) Section 4.7, (iv) with respect to any
class or series of Non-Managing Member Interests, the provisions of any
statement of designations or an amendment to this Agreement establishing such
class or series, (v) any contractual provisions binding on any Non-Managing
Member, and (vi) provisions of applicable law including the Securities Act,
Non-Managing Member Interests shall be freely transferable.

 

Section 4.6                                    Transfer of the Managing Member’s
Managing Member Interest.

 

(a)                                 Subject to Section 4.6(b), the Managing
Member may at its option transfer all or any part of its Managing Member
Interest without approval from any other Member.

 

(b)                                 Notwithstanding anything herein to the
contrary, no transfer by the Managing Member of all or any part of its Managing
Member Interest to another Person shall be permitted unless (i) the transferee
agrees to assume the rights and duties of the Managing Member under this
Agreement and to be bound by the provisions of this Agreement and (ii) the
Company receives an Opinion of Counsel that such transfer would not result in
the loss of limited liability under the Delaware Act of any Non-Managing
Member.  In the case of a transfer pursuant to and in compliance with this
Section 4.6, the transferee or successor (as the case may be) shall, subject to
compliance with the terms of Section 10.2, be admitted to the Company as the
Managing Member effective immediately prior to the transfer of the Managing
Member Interest, and the business of the Company shall continue without
dissolution.

 

Section 4.7                                    Restrictions on Transfers.

 

(a)                                 Notwithstanding the other provisions of this
Article IV, no transfer of any Membership Interests shall be made if such
transfer would (i) violate the then applicable federal or state securities laws
or rules and regulations of the Commission, any state securities commission, or
any other governmental authority with jurisdiction over such transfer or
(ii) terminate the existence or qualification of the Company under the laws of
the jurisdiction of its formation.

 

(b)                                 Nothing contained in this Agreement, other
than Section 4.7(a), shall preclude the settlement of any transactions involving
Membership Interests entered into through the facilities of any National
Securities Exchange on which such Membership Interests are listed or admitted to
trading.

 

16

--------------------------------------------------------------------------------



 

(c)                                  A Member shall be prohibited from
transferring any of its Class C Common Units unless such Member simultaneously
transfers to the transferee of such Class C Common Units the same number of ENLK
Series B Preferred Units in accordance with the applicable terms of the ENLK
Partnership Agreement, including compliance with any transfer or other
restrictions.  If for any reason the transfer of such ENLK Series B Preferred
Units does not occur simultaneously with the Class C Common Unit transfer, then
the Class C Common Unit transfer shall be null and void and of no force and
effect.

 

ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF MEMBERSHIP INTERESTS

 

Section 5.1                                    Prior Contributions.  In
connection with the formation of the Company under the Delaware Act, the
Managing Member contributed $1,000 to the Company and was admitted as the sole
Member of the Company.

 

Section 5.2                                    [Reserved.]

 

Section 5.3                                    Interest and Withdrawal.  No
interest shall be paid by the Company on Capital Contributions.  No Member shall
be entitled to the withdrawal or return of its Capital Contribution, except to
the extent, if any, that distributions made pursuant to this Agreement or upon
liquidation of the Company may be considered as such by law and then only to the
extent provided for in this Agreement.  Except to the extent expressly provided
in this Agreement, no Member shall have priority over any other Member either as
to the return of Capital Contributions or as to profits, losses, or
distributions.

 

Section 5.4                                    Issuances of Additional
Membership Interests and Derivative Instruments.

 

(a)                                 The Company may issue additional Membership
Interests and Derivative Instruments for any Company purpose at any time and
from time to time to such Persons for such consideration and on such terms and
conditions as the Managing Member shall determine, all without the approval of
any Non-Managing Members.

 

(b)                                 Each additional Membership Interest
authorized to be issued by the Company pursuant to Section 5.4(a) may be issued
in one or more classes, or one or more series of any such classes, with such
designations, preferences, rights, powers, and duties (which may be senior to
existing classes and series of Membership Interests), as shall be fixed by the
Managing Member, including (i) the right to share in Company distributions;
(ii) the rights upon dissolution and liquidation of the Company; (iii) whether,
and the terms and conditions upon which, the Company may or shall be required to
redeem the Membership Interest (including sinking fund provisions); (iv) whether
such Membership Interest is issued with the privilege of conversion or exchange
and, if so, the terms and conditions of such conversion or exchange; (v) the
terms and conditions upon which each Membership Interest will be issued,
evidenced by Certificates and assigned or transferred; (vi) the method for
determining the Percentage Interest as to such Membership Interest; and
(vii) the right, if any, of each such Membership Interest to

 

17

--------------------------------------------------------------------------------



 

vote on Company matters, including matters relating to the relative rights,
preferences, and privileges of such Membership Interest.

 

(c)                                  The Managing Member shall take all actions
that it determines to be necessary or appropriate in connection with (i) each
issuance of Membership Interests and Derivative Instruments pursuant to this
Section 5.4, (ii) the conversion of the Combined Interest into Units pursuant to
the terms of this Agreement, (iii) reflecting admission of such additional
Non-Managing Members in the books and records of the Company as the Record
Holders of such Non-Managing Member Interests, and (iv) all additional issuances
of Membership Interests.  The Managing Member shall determine the relative
rights, powers, and duties of the holders of the Units or other Membership
Interests being so issued.  The Managing Member shall do all things necessary to
comply with the Delaware Act and is authorized and directed to do all things
that it determines to be necessary or appropriate in connection with any future
issuance of Membership Interests or in connection with the conversion of the
Combined Interest into Units pursuant to the terms of this Agreement, including
compliance with any statute, rule, regulation, or guideline of any federal,
state, or other governmental agency or any National Securities Exchange on which
the Units or other Membership Interests are listed or admitted to trading.

 

(d)                                 No fractional Units shall be issued by the
Company.

 

Section 5.5                                    Limited Preemptive Right.  Except
as provided in this Section 5.5 or as otherwise provided in a separate agreement
by the Company, no Person shall have any preemptive, preferential, or other
similar right with respect to the issuance of any Membership Interest, whether
unissued, held in the treasury or hereafter created.  The Managing Member shall
have the right, which it may from time to time assign in whole or in part to any
of its Affiliates, to purchase Membership Interests from the Company whenever,
and on the same terms that, the Company issues Membership Interests to Persons
other than the Managing Member and its Affiliates, to the extent necessary to
maintain the Percentage Interests of the Managing Member and its Affiliates
equal to that which existed immediately prior to the issuance of such Membership
Interests.  The determination by the Managing Member to exercise (or refrain
from exercising) its right pursuant to the immediately preceding sentence shall
be a determination made in its individual capacity.

 

Section 5.6                                    Splits and Combinations.

 

(a)                                 The Company may make a distribution of
Membership Interests to all Record Holders or may effect a subdivision or
combination of Membership Interests so long as, after any such event, each
Member shall have the same Percentage Interest in the Company as before such
event (subject to the effect of Section 5.6(d)), and any amounts calculated on a
per Unit basis or stated as a number of Units are proportionately adjusted.

 

(b)                                 Whenever such a distribution, subdivision,
or combination of Membership Interests is declared, the Managing Member shall
select a Record Date as of which the distribution, subdivision, or combination
shall be effective and shall send notice thereof at least

 

18

--------------------------------------------------------------------------------



 

20 days prior to such Record Date to each Record Holder as of a date not less
than 10 days prior to the date of such notice.  The Managing Member also may
cause a firm of independent public accountants selected by it to calculate the
number of Membership Interests to be held by each Record Holder after giving
effect to such distribution, subdivision or combination.  The Managing Member
shall be entitled to rely on any certificate provided by such firm as conclusive
evidence of the accuracy of such calculation.

 

(c)                                  Promptly following any such distribution,
subdivision, or combination, the Company may issue Certificates to the Record
Holders of Membership Interests as of the applicable Record Date representing
the new number of Membership Interests held by such Record Holders, or the
Managing Member may adopt such other procedures that it determines to be
necessary or appropriate to reflect such changes.  If any such combination
results in a smaller total number of Membership Interests Outstanding, the
Company shall require, as a condition to the delivery to a Record Holder of such
new Certificate, the surrender of any Certificate held by such Record Holder
immediately prior to such Record Date.

 

(d)                                 The Company shall not issue fractional Units
upon any distribution, subdivision, or combination of Units.  If a distribution,
subdivision or combination of Units would result in the issuance of fractional
Units but for the provisions of Section 5.4(d) and this Section 5.6(d), each
fractional Unit shall be rounded to the nearest whole Unit (and a 0.5 Unit shall
be rounded to the next higher Unit).

 

Section 5.7                                    Fully Paid and Non-Assessable
Nature of Membership Interests.

 

All Membership Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable
Membership Interests in the Company, except as such non-assessability may be
affected by Section 18-607 or 18-804 of the Delaware Act.

 

Section 5.8                                    [Reserved.]

 

Section 5.9                                    Establishment of Class C Common
Units.

 

(a)                                 General. The Managing Member hereby
designates and creates a class of Units to be designated as “Class C Common
Units” and consisting of a total of [·](1) Class C Common Units, and fixes the
designations, preferences, and relative, participating, optional, or other
special rights, powers, and duties of holders of the Class C Common Units as set
forth in this Section 5.9.  In the event that a holder of Class C Common Units
becomes the record holder of any additional ENLK Series B Preferred Units in
accordance with Section 5.10(b)(ii) of the ENLK Partnership Agreement, the
Company shall issue additional Class C Common Units to such Member such that the
number of Class C Common Units held by such Member is equal to the number of
ENLK Series B Preferred Units held by such Member.

 

--------------------------------------------------------------------------------

(1)         This will be the number of ENLK Series B Preferred Units outstanding
on the closing date of the ENLK Merger Agreement.

 

19

--------------------------------------------------------------------------------



 

(b)                                 No Rights to Distributions. The Class C
Common Units shall not have any rights to profits or losses or any rights to
receive any distributions hereunder, whether from operations or upon the
liquidation or winding-up of the Company.

 

(c)                                  Voting Rights.

 

(i)                                     The Class C Common Units shall be
entitled to vote as a single class with the holders of Common Units on any
matters on which Unitholders are entitled to vote, and shall be entitled to vote
as a separate class on any matter that adversely affects the rights or
preferences of the Class C Common Units in relation to other classes of
Membership Interests (including as a result of a merger or consolidation) or as
required by law. The approval of a majority of the Class C Common Units shall be
required to approve any matter for which the holders of the Class C Common Units
are entitled to vote as a separate class. Each Class C Common Unit will be
entitled to the number of votes equal to the number of Common Units for which an
ENLK Series B Preferred Unit is exchangeable pursuant to
Section 5.10(b)(viii) of the ENLK Partnership Agreement at the time of the
Record Date for the vote or written consent on the matter.

 

(ii)                                  Notwithstanding any other provision of
this Agreement, in addition to all other requirements imposed by Delaware law,
and all other voting rights granted under this Agreement, for so long as Class C
Common Units remain Outstanding, the affirmative vote of the Record Holders of a
majority of the Outstanding Class C Common Units, voting separately as a class
based upon one vote per Class C Common Unit, shall be necessary on any action by
the Company that (A) adversely affects any of the rights, preferences, and
privileges of the ENLK Series B Preferred Units or Class C Common Units or
(B) amends or modifies any of the terms of the ENLK Series B Preferred Units or
Class C Common Units. Without limiting the generality of the preceding sentence,
any action taken by the Company shall be deemed to adversely affect the holders
of the ENLK Series B Preferred Units if such action would:

 

(A)                               result in any of the matters set forth in
clauses (1) through (3) of Section 5.10(b)(v)(B) of the ENLK Partnership
Agreement;

 

(B)                               amend or modify any organizational or
governing document of any Subsidiary of the Company, including by merger,
consolidation or other business combination, except for amendments or
modifications that the Managing Member determines will not materially adversely
affect ENLK’s ability to pay Series B Quarterly Distributions; or

 

(C)                               result in the incurrence by the Company or any
of its Subsidiaries of any funded debt if, immediately after the incurrence
thereof and giving pro forma effect to the use of proceeds thereof, the
Consolidated Leverage Ratio (as defined in the Credit Agreement) as of the end
of the most recently ended Quarter for which financial statements of the Company
are available would exceed (i) if such debt is not incurred during an
Acquisition Period (as defined in the Credit Agreement), a ratio that is 0.5
(i.e., a half turn) higher than the

 

20

--------------------------------------------------------------------------------


 

applicable ratio in the Credit Agreement, or (ii) if such debt is incurred
during an Acquisition Period, a ratio that is 0.5 (i.e., a half turn) higher
than the applicable ratio in the Credit Agreement.  For purposes of this
Agreement, the Consolidated Leverage Ratio and components thereof shall be
calculated in accordance with the Credit Agreement, including the inclusion of
Material Project EBITDA Adjustments (as defined in the Credit Agreement) and pro
forma concepts to the extent permitted by the Credit Agreement.

 

(iii)                               The Company shall not, without the
affirmative vote of the Record Holders of a majority of the Outstanding Class C
Common Units, voting separately as a class based upon one vote per Class C
Common Unit, issue any ENLK Series B Parity Securities or ENLK Series B Senior
Securities (or amend the provisions of any class of Membership Interests to make
such class of Membership Interests a class of ENLK Series B Parity Securities or
ENLK Series B Senior Securities); provided, however, that the Company may,
without the affirmative vote of the holders of Outstanding Class C Common Units,
create (by reclassification or otherwise) and issue ENLK Series B Junior
Securities in an unlimited amount.

 

Section 5.10                             Exchange of ENLK Series B Preferred
Units.

 

(a)                                 Upon any exchange of any ENLK Series B
Preferred Units for Common Units pursuant to the ENLK Partnership Agreement
(subject to the right of ENLK to elect to exchange such ENLK Series B Preferred
Units for cash pursuant to the applicable provisions of Section 5.10(b)(viii) of
the ENLK Partnership Agreement), (i) the Company shall issue to the holder of
such ENLK Series B Preferred Units a number of Common Units as determined
pursuant to the applicable provision of Section 5.10(b)(viii) of the ENLK
Partnership Agreement and (ii) such holder thereafter shall be treated for all
purposes as the owner of Common Units hereunder. Fractional Common Units shall
not be issued to any Person pursuant to this Section 5.10(a) (each fractional
Common Unit shall be rounded to the nearest whole Common Unit (and a 0.5 Common
Unit shall be rounded to the next higher Common Unit)). Upon any exchange or
redemption of any ENLK Series B Preferred Units for Common Units or cash, as
applicable, pursuant to the ENLK Partnership Agreement, a number of outstanding
Class C Common Units beneficially owned by the applicable holder of Series B
Preferred Units equal to the number of ENLK Series B Preferred Units exchanged
or redeemed shall be deemed cancelled without any action on the part of any
Person, including the Company, and all rights of the holder of Class C Common
Units in respect thereof shall cease.

 

(b)                                 Promptly following the issuance of Common
Units pursuant to Section 5.10(a), the Company shall issue to such Unitholder
(or designated recipient(s)) a Certificate or Certificates for the number of
Common Units to which such holder shall be entitled. In lieu of delivering
physical Certificates representing the Common Units issuable upon exchange of
ENLK Series B Preferred Units, provided the Transfer Agent is participating in
the Depository’s Fast Automated Securities Transfer program, upon request of the
such Unitholder, the Company shall use its commercially reasonable efforts to
cause its Transfer Agent to electronically transmit the Common Units issuable
upon exchange of ENLK Series B Preferred Units to such Unitholder (or designated
recipient(s)), by crediting the account of the prime broker of the

 

21

--------------------------------------------------------------------------------



 

Unitholder (or designated recipient(s)) with the Depository through its Deposit
Withdrawal Agent Commission system. The Company and such Unitholder agree to
coordinate with the Depository to accomplish this objective.

 

(c)                                  The Company covenants that all Common Units
that shall be issued upon an exchange or redemption pursuant to
Section 5.10(a) shall, upon issuance thereof, be validly issued, fully paid and
non-assessable.

 

ARTICLE VI
DISTRIBUTIONS

 

Section 6.1                                    Distributions.

 

(a)                                 The Board of Directors may adopt a cash
distribution policy, which it may change from time to time without amendment to
this Agreement.

 

(b)                                 The Company will make distributions, if any,
to the holders of Common Units Pro Rata; provided, however, that, if ENLK fails
to pay in full the ENLK Series B Cash Payment Amount of any Series B Quarterly
Distribution when due, then from and after the first date of such failure and
continuing until such failure is cured by payment in full in cash of all such
cash arrearages with respect to any ENLK Series B Quarterly Distribution, the
Company shall not be permitted to, and shall not, declare or make any
distributions in respect of any ENLK Series B Junior Securities.  For the
avoidance of doubt, the Unitholders of Class C Common Units are not entitled to
any distributions in their capacities as such.

 

(c)                                  All distributions required to be made under
this Agreement or otherwise made by the Company shall be made subject to
Sections 18-607 and 18-804 of the Delaware Act.

 

(d)                                 Notwithstanding Section 6.1(a), in the event
of the dissolution and liquidation of the Company, all Company assets shall be
applied and distributed solely in accordance with, and subject to the terms and
conditions of, Section 12.4.

 

(e)                                  Each distribution in respect of a
Membership Interest, if any, shall be paid by the Company, directly or through
any Transfer Agent or through any other Person or agent, only to the Record
Holder of such Membership Interest as of the Record Date set for such
distribution.  Such payment shall constitute full payment and satisfaction of
the Company’s liability in respect of such payment, regardless of any claim of
any Person who may have an interest in such payment by reason of an assignment
or otherwise.

 

22

--------------------------------------------------------------------------------



 

ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1                                    Management.

 

(a)                                 The Managing Member shall conduct, direct,
and manage all activities of the Company.  Except as otherwise expressly
provided in this Agreement, but without limitation on the ability of the
Managing Member to delegate its rights and power to other Persons, all
management powers over the business and affairs of the Company shall be
exclusively vested in the Managing Member, and no other Member shall have any
management power over the business and affairs of the Company.  In addition to
the powers now or hereafter granted to a managing member of a limited liability
company under applicable law or that are granted to the Managing Member under
any other provision of this Agreement, the Managing Member, subject to
Section 7.4, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Company, to exercise all powers set forth in Section 2.5 and to effectuate
the purposes set forth in Section 2.4, including the following:

 

(i)                                     the making of any expenditures, the
lending or borrowing of money, the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness, including indebtedness that is convertible or exchangeable into
Membership Interests, and the incurring of any other obligations;

 

(ii)                                  the making of tax, regulatory, and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Company;

 

(iii)                               the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation, or exchange of any or all of the assets of
the Company or the merger or other combination of the Company with or into
another Person (the matters described in this clause (iii) being subject,
however, to any prior approval that may be required by Section 7.4 or
Article XIV);

 

(iv)                              the use of the assets of the Company
(including cash on hand) for any purpose consistent with the terms of this
Agreement, including the financing of the conduct of the operations of the
Company Group; the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;

 

(v)                                 the negotiation, execution, and performance
of any contracts, conveyances, or other instruments (including instruments that
limit the liability of the Company under contractual arrangements to all or
particular assets of the Company;

 

(vi)                              the distribution of cash or cash equivalents
by the Company;

 

(vii)                           the selection, employment, retention, and
dismissal of employees (including employees having titles such as “president,”
“vice president,” “secretary,” and “treasurer”) and agents, outside attorneys,
accountants, consultants, and contractors of the

 

23

--------------------------------------------------------------------------------



 

Managing Member or the Company Group and the determination of their compensation
and other terms of employment or hiring;

 

(viii)                        the maintenance of insurance for the benefit of
the Company Group, the Members and Indemnitees;

 

(ix)                              the formation of, or acquisition of an
interest in, and the contribution of property and the making of loans to, any
further limited or general partnerships, joint ventures, corporations, limited
liability companies, or other Persons (including the acquisition of interests
in, and the contributions of property to, any Group Member from time to time);

 

(x)                                 the control of any matters affecting the
rights and obligations of the Company, including the bringing and defending of
actions at law or in equity and otherwise engaging in the conduct of litigation,
arbitration or mediation and the incurring of legal expense and the settlement
of claims and litigation;

 

(xi)                              the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

 

(xii)                           the entering into of listing agreements with any
National Securities Exchange and the delisting of some or all of the Membership
Interests from, or requesting that trading be suspended on, any such exchange;

 

(xiii)                        the purchase, sale, or other acquisition or
disposition of Membership Interests, or the issuance of Derivative Instruments;

 

(xiv)                       the undertaking of any action in connection with the
Company’s participation in the management of any Group Member; and

 

(xv)                          the entering into of agreements with any of its
Affiliates, including agreements to render services to a Group Member or to
itself in the discharge of its duties as Managing Member of the Company.

 

(b)                                 Notwithstanding any other provision of this
Agreement, any Group Member Agreement, the Delaware Act or any applicable law,
rule, or regulation, each of the Members, each other Person who acquires an
interest in a Membership Interest and each other Person who is otherwise bound
by this Agreement hereby (i) approves, ratifies, and confirms the execution,
delivery and performance by the parties thereto of this Agreement and the other
agreements described in or filed as exhibits to the Registration Statement that
are related to the transactions contemplated by the Registration Statement (in
the case of each agreement other than this Agreement, without giving effect to
any amendments, supplements or restatements after the date hereof); (ii) agrees
that the Managing Member (on its own behalf or on behalf of the Company) is
authorized to execute, deliver, and perform the agreements referred to in clause
(i) of this sentence and the other agreements, acts, transactions, and matters
described in or

 

24

--------------------------------------------------------------------------------



 

contemplated by the Registration Statement without any further act, approval or
vote of the Members, the other Persons who acquire a Membership Interest and the
Persons who are otherwise bound by this Agreement; and (iii) agrees that the
execution, delivery or performance by the Managing Member, any Group Member, or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the Managing Member or
any Affiliate of the Managing Member of the rights accorded pursuant to
Article XV) shall not constitute a breach by the Managing Member of any
fiduciary or other duty existing at law, in equity or otherwise that the
Managing Member may owe the Company, the Non-Managing Members, the other Persons
who acquire a Membership Interest or the Persons who are otherwise bound by this
Agreement.

 

Section 7.2                                    Replacement of Fiduciary Duties. 
Notwithstanding any other provision of this Agreement, to the extent that, at
law or in equity, the Managing Member or any other Indemnitee would have duties
(including fiduciary duties) to the Company, to another Member, to any Person
who acquires an interest in a Membership Interest, or to any other Person bound
by this Agreement, all such duties (including fiduciary duties) are hereby
eliminated, to the fullest extent permitted by law, and replaced with the duties
expressly set forth herein.  The elimination of duties (including fiduciary
duties) and replacement thereof with the duties expressly set forth herein are
approved by the Company, each of the Members, each other Person who acquires an
interest in a Membership Interest and each other Person bound by this Agreement.

 

Section 7.3                                    Certificate of Formation.  The
Managing Member has caused the Certificate of Formation to be filed with the
Secretary of State of the State of Delaware as required by the Delaware Act. 
The Managing Member shall use all reasonable efforts to cause to be filed such
other certificates or documents that the Managing Member determines to be
necessary or appropriate for the formation, continuation, qualification and
operation of a limited liability company in the State of Delaware or any other
state in which the Company may elect to do business or own property.  To the
extent the Managing Member determines such action to be necessary or
appropriate, the Managing Member shall file amendments to and restatements of
the Certificate of Formation and do all things to maintain the Company as a
limited liability company under the laws of the State of Delaware or of any
other state in which the Company may elect to do business or own property. 
Subject to the terms of Section 3.4(a), the Managing Member shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
of Formation, any qualification document, or any amendment thereto to any
Member.

 

Section 7.4                                    Restrictions on the Managing
Member’s Authority.  Except as provided in Article XII and Article XIV, the
Managing Member may not sell, exchange, or otherwise dispose of all or
substantially all of (i) the assets of the Company Group, taken as a whole, or
(ii) for so long as Class C Common Units remain Outstanding, the assets of ENLK
and its Subsidiaries, taken as a whole, in either case, in a single transaction
or a series of related transactions without the approval of a Unit Majority;
provided, however, that this provision shall not preclude or limit the Managing
Member’s ability to mortgage, pledge, hypothecate, or grant a security interest
in all or substantially all of the assets of the Company Group or ENLK and its
Subsidiaries, taken as a whole, and shall not apply to any forced sale of any or
all of the assets of

 

25

--------------------------------------------------------------------------------



 

the Company Group or ENLK and its Subsidiaries, taken as a whole, pursuant to
the foreclosure of, or other realization upon, any such encumbrance.  For so
long as the Class C Common Units remain Outstanding, the Managing Member shall
not take any action to cause the general partner of ENLK to elect to dissolve
ENLK unless such election is approved by a Unit Majority.

 

Section 7.5                                    Reimbursement of the Managing
Member.

 

(a)                                 Except as provided in this Section 7.5, the
Managing Member shall not be compensated for its services as Managing Member or
as a general partner or managing member of any Group Member.

 

(b)                                 The Managing Member shall be reimbursed on a
monthly basis, or such other basis as the Managing Member may determine, for
(i) all direct and indirect expenses it incurs or payments it makes on behalf of
the Company Group (including salary, bonus, incentive compensation, and other
amounts paid to any Person (including Affiliates of the Managing Member) to
perform services for the Company Group or for the Managing Member in the
discharge of its duties to the Company Group), and (ii) all other expenses
allocable to the Company Group or otherwise incurred by the Managing Member in
connection with operating the Company Group’s business (including expenses
allocated to the Managing Member by its Affiliates).  The Managing Member shall
determine the expenses that are allocable to any Group Member.  Reimbursements
pursuant to this Section 7.5 shall be in addition to any reimbursement to the
Managing Member as a result of indemnification pursuant to Section 7.7.  The
Managing Member and its Affiliates may charge any Group Member a management fee
to the extent necessary to allow the Company Group to reduce the amount of any
state franchise or income tax or any tax based upon revenues or gross margin of
any Group Member if the tax benefit produced by the payment for such management
fee exceeds the amount of such fee.

 

(c)                                  The Managing Member, without the approval
of the Non-Managing Members (who shall have no right to vote in respect
thereof), may propose and adopt on behalf of the Company benefit plans,
programs, and practices (including plans, programs, and practices involving the
issuance of Membership Interests), or cause the Company to issue Membership
Interests in connection with, or pursuant to, any benefit plan, program, or
practice maintained or sponsored by the Managing Member or any of its
Affiliates, any Group Member or their Affiliates, or any of them, in each case
for the benefit of employees, officers, consultants, and directors of the
Managing Member or its Affiliates, in respect of services performed, directly or
indirectly, for the benefit of the Company Group.  The Company agrees to issue
and sell to the Managing Member or any of its Affiliates any Membership
Interests that the Managing Member or such Affiliates are obligated to provide
to any employees, officers, consultants and directors pursuant to any such
benefit plans, programs, or practices.  Expenses incurred by the Managing Member
in connection with any such plans, programs and practices (including the net
cost to the Managing Member or such Affiliates of Membership Interests purchased
by the Managing Member or such Affiliates, from the Company or otherwise, to
fulfill awards under such plans, programs, and practices) shall be reimbursed in
accordance with Section 7.5(b).  Any and all obligations of the Managing Member
under any benefit plans, programs, or practices adopted by

 

26

--------------------------------------------------------------------------------



 

the Managing Member as permitted by this Section 7.5(c) shall constitute
obligations of the Managing Member hereunder and shall be assumed by any
successor Managing Member approved pursuant to Section 11.1 or Section 11.2 or
the transferee of or successor to all of the Managing Member’s Managing Member
Interest pursuant to Section 4.6.

 

Section 7.6                                    Outside Activities.

 

(a)                                 The Managing Member, for so long as it is
the Managing Member of the Company agrees that (i) its sole business will be to
act as a general partner or managing member, as the case may be, of the Company
and other entities of which the Company is, directly or indirectly, a partner or
member and (ii) that it shall not engage in any other business or activity or
incur any debts or liabilities, provided that the Managing Member may engage in
any business or activity or incur any debts or liabilities in connection with or
incidental to (A) its performance as general partner or managing member, if any,
of one or more Group Members, (B) the acquiring, owning, or disposing of debt
securities or equity interests in any Group Member or (C) the direct or indirect
provision of management, advisory, and administrative services to its Affiliates
or to other Persons.

 

(b)                                 Each Unrestricted Person (other than the
Managing Member) shall have the right to engage in businesses of every type and
description and other activities for profit and to engage in and possess an
interest in other business ventures of any and every type or description,
whether in businesses engaged in or anticipated to be engaged in by any Group
Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member.  No such business interest or activity shall constitute a breach of this
Agreement, any fiduciary or other duty existing at law, in equity or otherwise,
or obligation of any type whatsoever to the Company or other Group Member, to
another Member, to any Person who acquires an interest in a Membership Interest
or any Person who is otherwise bound by this Agreement.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Unrestricted Person (including the Managing
Member).  No Unrestricted Person (including, subject to Section 7.6(a), the
Managing Member) who acquires knowledge of a potential transaction, agreement,
arrangement, or other matter that may be an opportunity for the Company, shall
have any duty to communicate or offer such opportunity to any Group Member, and
such Unrestricted Person (including the Managing Member) shall not be liable to
the Company or any other Group Member, to another Member, to any Person who
acquires a Membership Interest or any other Person who is otherwise bound by
this Agreement for breach of any fiduciary or other duty existing at law, in
equity or otherwise by reason of the fact that such Unrestricted Person
(including the Managing Member) pursues or acquires such opportunity for itself,
directs such opportunity to another Person or does not communicate such
opportunity or information to any Group Member.

 

27

--------------------------------------------------------------------------------



 

(d)                                 The Managing Member and each of its
Affiliates may acquire Units or other Membership Interests in addition to those
acquired on the Closing Date and, except as otherwise expressly provided in
Section 7.11, shall be entitled to exercise, at their option, all rights
relating to all such Units or other Membership Interests acquired by them.

 

Section 7.7                                    Indemnification.

 

(a)                                 To the fullest extent permitted by law, all
Indemnitees shall be indemnified and held harmless by the Company from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements, or other amounts arising from any and all threatened
pending or completed claims, demands, actions, suits, or proceedings, whether
civil, criminal, administrative or investigative, and whether formal or informal
and including appeals, in which any Indemnitee may be involved, or is threatened
to be involved, as a party or otherwise, by reason of its status as an
Indemnitee and acting (or refraining to act) in such capacity; provided, that
the Indemnitee shall not be indemnified and held harmless if there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee acted in bad faith
or, in the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful.  For purposes of this Agreement, any determination, other
action or failure to act by any Indemnitee will be considered to be in bad faith
only if such Indemnitee subjectively believed such determination, other action
or failure to act was adverse to the interest of the Company.  Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Company, it being agreed that the Managing Member shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Company to enable it to
effectuate such indemnification.

 

(b)                                 To the fullest extent permitted by law,
expenses (including legal fees and expenses) incurred by an Indemnitee who is
indemnified pursuant to Section 7.7(a) in appearing at, participating in or
defending any claim, demand, action, suit or proceeding shall, from time to
time, be advanced by the Company prior to a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Section 7.7, the Indemnitee is not entitled to be indemnified upon receipt by
the Company of any undertaking by or on behalf of the Indemnitee to repay such
amount if it shall be ultimately determined that the Indemnitee is not entitled
to be indemnified as authorized by this Section 7.7.

 

(c)                                  The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee may
be entitled under any agreement, pursuant to any vote of the holders of
Outstanding Non-Managing Member Interests, as a matter of law, in equity or
otherwise, both as to actions in the Indemnitee’s capacity as an Indemnitee and
as to actions in any other capacity, and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns, and administrators of the Indemnitee.

 

28

--------------------------------------------------------------------------------



 

(d)                                 The Company may purchase and maintain (or
reimburse the Managing Member or its Affiliates for the cost of) insurance, on
behalf of an Indemnitee and such other Persons as the Managing Member shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Indemnitee in connection with the Company’s activities
or such Indemnitee’s activities on behalf of the Company, regardless of whether
the Company would have the power to indemnify such Indemnitee against such
liability under the provisions of this Agreement.

 

(e)                                  For purposes of this Section 7.7, the
Company shall be deemed to have requested an Indemnitee to serve as fiduciary of
an employee benefit plan whenever the performance by it of its duties to the
Company also imposes duties on, or otherwise involves services by, it to the
plan or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute “fines” within the meaning of Section 7.7(a); and action taken
or omitted by an Indemnitee with respect to any employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
best interest of the participants and beneficiaries of the plan shall be deemed
to be for a purpose that is in the best interests of the Company.

 

(f)                                   In no event may an Indemnitee subject the
Non-Managing Members to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

(g)                                  An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

(h)                                 The provisions of this Section 7.7 are for
the benefit of the Indemnitees and their heirs, successors, assigns, executors,
and administrators and shall not be deemed to create any rights for the benefit
of any other Persons.

 

(i)                                     No amendment, modification, or repeal of
this Section 7.7 or any provision hereof shall in any manner terminate, reduce,
or impair the right of any past, present, or future Indemnitee to be indemnified
by the Company, nor the obligations of the Company to indemnify any such
Indemnitee under and in accordance with the provisions of this Section 7.7 as in
effect immediately prior to such amendment, modification, or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

Section 7.8                                    Liability of Indemnitees.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, no Indemnitee shall be liable for monetary damages to
the Company, the Members or any other Persons who have acquired interests in a
Membership Interest or is otherwise bound by this Agreement, for losses
sustained or liabilities incurred as a result of any act or omission of an

 

29

--------------------------------------------------------------------------------



 

Indemnitee unless there has been a final and non-appealable judgment entered by
a court of competent jurisdiction determining that, in respect of the matter in
question, the Indemnitee acted in bad faith or engaged in fraud, willful
misconduct, or, in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was unlawful.  In the case where an Indemnitee is liable
for damages, those damages shall only be direct damages and shall not include
punitive damages, consequential damages, or lost profits.

 

(b)                                 The Managing Member may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents, and the Managing
Member shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the Managing Member in good faith.

 

(c)                                  To the extent that, at law or in equity, an
Indemnitee has duties (including fiduciary duties) and liabilities relating
thereto to the Company, the Members, any Person who acquires an interest in a
Membership Interest, or is otherwise bound by this Agreement, the Managing
Member and any other Indemnitee acting in connection with the Company’s business
or affairs shall not be liable, to the fullest extent permitted by law, to the
Company, the Members, any Person who acquires an interest in a Membership
Interest or is otherwise bound by this Agreement, for its reliance on the
provisions of this Agreement.

 

(d)                                 Any amendment, modification, or repeal of
this Section 7.8 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the liability of the Indemnitees under this
Section 7.8 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification, or repeal, regardless
of when such claims may arise or be asserted.

 

Section 7.9                                    Standards of Conduct and
Modification of Duties.

 

(a)                                 Whenever the Managing Member, acting in its
capacity as the managing member of the Company, makes a determination or takes
or declines to take any action in such capacity (or the Board of Directors or
any committee of the Board of Directors (including the Conflicts Committee) or
any Affiliates of the Managing Member cause the Managing Member to make a
determination or take or decline to take any action in such capacity), whether
under this Agreement, any Group Member Agreement, or any other agreement
contemplated hereby or otherwise, then, unless another express standard is
provided for in this Agreement, the Managing Member (or the Board of Directors,
such committee or such Affiliates), shall make such determination or take or
decline to take such other action in good faith.  The foregoing is the sole and
exclusive standard governing any such determinations, actions, and omissions of
the Managing Member, the Board of Directors, any committee of the Board of
Directors (including the Conflicts Committee), and any Affiliate of the Managing
Member and no such Person shall be subject to any fiduciary duty or other duty
or obligation, or any other, different or higher standard (all of which duties,
obligations, and standards are hereby waived and disclaimed), under this
Agreement any Group Member Agreement or any other agreement contemplated

 

30

--------------------------------------------------------------------------------


 

hereby, or under the Delaware Act or any other law, rule or regulation or at
equity.  A determination, other action or failure to act by the Managing Member,
the Board of Directors of the Managing Member, or any committee thereof
(including the Conflicts Committee) will be deemed to be in good faith so long
as the Managing Member, the Board of Directors of the Managing Member, or any
committee thereof (including the Conflicts Committee) subjectively believed such
determination, other action or failure to act was in, or not opposed to, the
best interests of the Company. In any proceeding brought by the Company, any
Non-Managing Member, or any Person who acquires an interest in a Non-Managing
Member Interest or any other Person who is bound by this Agreement challenging
such action, determination or failure to act, the Person bringing or prosecuting
such proceeding shall have the burden of proving that such determination, action
or failure to act was not in good faith.

 

(b)                                 Whenever the Managing Member makes a
determination or takes or declines to take any other action, or any of its
Affiliates causes it to do so, in its individual capacity or its sole discretion
as opposed to in its capacity as the managing member of the Company, whether
under this Agreement or any other agreement contemplated hereby or otherwise,
then the Managing Member, or such Affiliates causing it to do so, are entitled,
to the fullest extent permitted by law, to make such determination or to take or
decline to take such other action free of any fiduciary duty or other duty
existing at law, in equity or otherwise or obligation whatsoever to the Company,
any Non-Managing Member, any other Person who acquires an interest in a
Membership Interest or any other Person who otherwise is bound by this
Agreement, and the Managing Member, or such Affiliates causing it to do so,
shall not, to the fullest extent permitted by law, be required to act in good
faith or pursuant to any other standard imposed by this Agreement or any other
agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity.

 

(c)                                  For purposes of Sections 7.9(a) and (b) of
this Agreement, “acting in its capacity as the managing member of the Company”
means and is solely limited to, the Managing Member exercising its authority as
a managing member under this Agreement, other than when it is “acting in its
individual capacity or its sole discretion.”  For purposes of this Agreement,
“acting in its individual capacity or its sole discretion” means:  (A) any
action by the Managing Member or its Affiliates other than through the exercise
of the Managing Member of its authority as a managing member under this
Agreement; and (B)  any action or inaction by the Managing Member by the
exercise (or failure to exercise) of its rights, powers or authority under this
Agreement that are modified by:  (i) the phrase “at the option of the Managing
Member,” (ii) the phrase “in its sole discretion” or “in its discretion” or
(iii) some variation of the phrases set forth in clauses (i) and (ii).  For the
avoidance of doubt, whenever the Managing Member acquires or votes (or refrains
from voting) Non-Managing Member Interests or transfers (or refrains from
transferring) its Membership Interests, it shall be and be deemed to be “acting
in its individual capacity or its sole discretion.”

 

(d)                                 Whenever a potential conflict of interest
exists or arises between the Managing Member or any of its Affiliates, on the
one hand, and the Company, any Group Member or any Member, any other Person who
acquires an interest in a Membership Interest, or

 

31

--------------------------------------------------------------------------------



 

any other Person who is bound by this Agreement on the other hand, the Managing
Member may in its sole discretion submit any resolution, course of action with
respect to or causing such conflict of interest or transaction (i) for Special
Approval or (ii) for approval by the vote of a majority of the Units (excluding
Units owned by the Managing Member and its Affiliates).  If any resolution,
course of action or transaction:  (i) receives Special Approval; or
(ii) receives approval of a majority of the Units (excluding Units owned by the
Managing Member and its Affiliates), then such resolution, course of action or
transaction shall be conclusively deemed to be approved by the Company, all the
Members, each Person who acquires an interest in a Membership Interest and each
other Person who is bound by this Agreement, and shall be and be deemed to be
duly authorized, legal, and binding and to be fair to the Company, all the
Members, each Person who acquires an interest in a Membership Interest and each
other Person who is bound by this Agreement, and shall not constitute a breach
of this Agreement, of any Group Member Agreement, of any agreement contemplated
herein or therein, or of any fiduciary or other duty or obligation existing at
law, in equity or otherwise or obligation of any type whatsoever.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, the Managing Member and its Affiliates or any other Indemnitee
shall have no duty or obligation, express or implied, to (i) sell or otherwise
dispose of any asset of the Company Group other than in the ordinary course of
business or (ii) permit any Group Member to use any facilities or assets of the
Managing Member and its Affiliates, except as may be provided in contracts
entered into from time to time specifically dealing with such use.  Any
determination by the Managing Member or any of its Affiliates to enter into such
contracts shall be in its sole discretion.

 

(f)                                   The Members, each Person who acquires an
interest in a Membership Interest or is otherwise bound by this Agreement hereby
authorize the Managing Member, on behalf of the Company as a partner or member
of a Group Member, to approve actions by the general partner or managing member
of such Group Member similar to those actions permitted to be taken by the
Managing Member pursuant to this Section 7.9.

 

(g)                                  For the avoidance of doubt, whenever the
Board of Directors, any committee of the Board of Directors (including the
Conflicts Committee), the officers of the Managing Member or any Affiliates of
the Managing Member make a determination on behalf of the Managing Member, or
cause the Managing Member to take or omit to take any action, whether in the
Managing Member’s capacity as the Managing Member or in its individual capacity
or its sole discretion, the standards of care applicable to the Managing Member
shall apply to such Persons, and such Persons shall be entitled to all benefits
and rights of the Managing Member hereunder, including waivers and modifications
of duties, protections, and presumptions, as if such Persons were the Managing
Member hereunder.

 

Section 7.10                             Other Matters Concerning the Managing
Member and Indemnitees.

 

(a)                                 The Managing Member and any other Indemnitee
may rely upon, and shall be protected in acting or refraining from acting upon,
any resolution, certificate, statement,

 

32

--------------------------------------------------------------------------------



 

instrument, opinion, report, notice, request, consent, order, bond, debenture,
or other paper or document believed by it to be genuine and to have been signed
or presented by the proper party or parties.

 

(b)                                 The Managing Member and any other Indemnitee
may consult with legal counsel, accountants, appraisers, management consultants,
investment bankers, and other consultants and advisers selected by it, and any
act taken or omitted in reliance upon the advice or opinion (including an
Opinion of Counsel) of such Persons as to matters that the Managing Member or
such other Indemnitee, as applicable, reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such advice or
opinion.

 

(c)                                  The Managing Member shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers, a duly appointed attorney or attorneys-in-fact or
the duly authorized officers of any Group Member.

 

Section 7.11                             Purchase or Sale of Membership
Interests.  The Managing Member may cause the Company to purchase or otherwise
acquire Membership Interests.  As long as Membership Interests are held by any
Group Member, such Membership Interests shall not be entitled to any vote and
shall not be considered Outstanding for any purpose.

 

Section 7.12                             Reliance by Third Parties. 
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Company shall be entitled to assume that the Managing Member and any
officer of the Managing Member authorized by the Managing Member to act on
behalf of and in the name of the Company has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the Company
and to enter into any authorized contracts on behalf of the Company, and such
Person shall be entitled to deal with the Managing Member or any such officer as
if it were the Company’s sole party in interest, both legally and beneficially. 
Each Non-Managing Member, each other Person who acquires an interest in a
Membership Interest and each other Person bound by this Agreement hereby waives,
to the fullest extent permitted by law, any and all defenses or other remedies
that may be available to such Member to contest, negate or disaffirm any action
of the Managing Member or any such officer in connection with any such dealing. 
In no event shall any Person dealing with the Managing Member or any such
officer or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the Managing Member or any such officer or its
representatives.  Each and every certificate, document, or other instrument
executed on behalf of the Company by the Managing Member or its representatives
shall be conclusive evidence in favor of any and every Person relying thereon or
claiming thereunder that (a) at the time of the execution and delivery of such
certificate, document, or instrument, this Agreement was in full force and
effect, (b) the Person executing and delivering such certificate, document, or
instrument was duly authorized and empowered to do so for and on behalf of the
Company, and (c) such certificate, document, or instrument was duly executed and
delivered in accordance with the terms and provisions of this Agreement and is
binding upon the Company.

 

33

--------------------------------------------------------------------------------



 

ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING, AND REPORTS

 

Section 8.1                                    Records and Accounting.  The
Managing Member shall keep or cause to be kept at the principal office of the
Company appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide to the Non-Managing Members
any information required to be provided pursuant to Section 3.4(a).  Any books
and records maintained by or on behalf of the Company in the regular course of
its business, including the record of the Record Holders of Units or other
Membership Interests, books of account and records of Company proceedings, may
be kept on, or be in the form of, computer disks, hard drives, photographs,
micrographics, or any other information storage device; provided, that the books
and records so maintained are convertible into clearly legible written form
within a reasonable period of time.  The books of the Company shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with U.S. GAAP.

 

Section 8.2                                    Fiscal Year.  The fiscal year of
the Company shall be a fiscal year ending December 31.

 

Section 8.3                                    Reports.

 

(a)                                 As soon as practicable, but in no event
later than 105 days after the close of each fiscal year of the Company, the
Managing Member shall cause to be mailed or made available, by any reasonable
means, to each Record Holder of a Unit or other Membership Interest as of a date
selected by the Managing Member, an annual report containing financial
statements of the Company for such fiscal year of the Company, presented in
accordance with U.S. GAAP, including a balance sheet and statements of
operations, Company equity and cash flows, such statements to be audited by a
firm of independent public accountants selected by the Managing Member.

 

(b)                                 As soon as practicable, but in no event
later than 50 days after the close of each Quarter except the last Quarter of
each fiscal year, the Managing Member shall cause to be mailed or made
available, by any reasonable means to each Record Holder of a Unit or other
Membership Interest, as of a date selected by the Managing Member, a report
containing unaudited financial statements of the Company.

 

(c)                                  The Managing Member shall be deemed to have
made a report available to each Record Holder as required by this Section 8.3 if
it has either (i) filed such report with the Commission via its Electronic Data
Gathering, Analysis and Retrieval system and such report is publicly available
on such system or (ii) made such report available on any publicly available
website maintained by the Company.

 

34

--------------------------------------------------------------------------------



 

ARTICLE IX
TAX MATTERS

 

Section 9.1                                    Tax Elections and Information.

 

(a)                                 The Company is authorized and has elected to
be treated as an association taxable as a corporation for U.S. federal income
tax purposes.

 

(b)                                 Except as otherwise provided herein, the
Managing Member shall determine whether the Company should make any other
elections permitted by the Code.

 

(c)                                  The tax information reasonably required by
Record Holders for U.S. federal income tax reporting purposes shall be furnished
to Record Holders on or before the date required under the Code and treasury
regulations thereunder, but in any event no later than 90 days after the close
of each calendar year.

 

Section 9.2                                    Withholding.  Notwithstanding any
other provision of this Agreement, the Managing Member is authorized to take any
action that may be required to cause the Company to comply with any withholding
requirements established under the Code or any other federal, state or local
law.  To the extent that the Company is required or elects to withhold and pay
over to any taxing authority any amount with respect to a distribution or
payment to or for the benefit of any Member, the Managing Member may treat the
amount withheld as a distribution of cash pursuant to Section 6.1 in the amount
of such withholding from such Member.

 

ARTICLE X
ADMISSION OF MEMBERS

 

Section 10.1                             Admission of Non-Managing Members.

 

(a)                                 A Person shall be admitted as a Non-Managing
Member and shall become bound by the terms of this Agreement if such Person
purchases or otherwise lawfully acquires any Non-Managing Member Interest and
becomes the Record Holder of such Non-Managing Member Interests in accordance
with the provisions hereof.  Upon the issuance by the Company of Common Units to
ENLK Unitholders pursuant to the ENLK Merger Agreement, such parties were
automatically admitted to the Company as Non-Managing Members in respect of
Common Units issued to them.

 

(b)                                 By acceptance of the transfer of any
Non-Managing Member Interests in accordance with Article IV or the acceptance of
any Non-Managing Member Interests issued pursuant to Article V or pursuant to a
merger or consolidation or conversion pursuant to Article XIV, and each
transferee of, or other such Person acquiring, a Non-Managing Member Interest
(including any nominee holder or an agent or representative acquiring such
Non-Managing Member Interests for the account of another Person) (i) shall be
admitted to the Company as a Non-Managing Member with respect to the
Non-Managing Member Interests so

 

35

--------------------------------------------------------------------------------



 

transferred or issued to such Person when any such transfer or issuance is
reflected in the books and records of the Company and such Non-Managing Member
becomes the Record Holder of the Non-Managing Member Interests so transferred or
issued, (ii) shall become bound, and shall be deemed to have agreed to be bound,
by the terms of this Agreement, (iii) represents that the transferee or other
recipient has the capacity, power and authority to enter into this Agreement and
(iv) makes the consents, acknowledgements, and waivers contained in this
Agreement, all with or without execution of this Agreement by such Person.  The
transfer of any Non-Managing Member Interests and the admission of any new
Non-Managing Member shall not constitute an amendment to this Agreement.  A
Person may become a Non-Managing Member or Record Holder of a Non-Managing
Member Interest without the consent or approval of any of the Members.  A Person
may not become a Non-Managing Member without acquiring a Non-Managing Member
Interest and until such Person is reflected in the books and records of the
Company as the Record Holder of such Non-Managing Member Interest.

 

(c)                                  The name and mailing address of each Record
Holder shall be listed on the books and records of the Company maintained for
such purpose by the Company or the Transfer Agent.  The Managing Member shall
update the books and records of the Company from time to time as necessary to
reflect accurately the information therein (or shall cause the Transfer Agent to
do so, as applicable).

 

(d)                                 Any transfer of a Non-Managing Member
Interest shall not entitle the transferee to distributions or to any other
rights to which the transferor was entitled until the transferee becomes a
Non-Managing Member pursuant to Section 10.1(b).

 

Section 10.2                             Admission of Successor Managing
Member.  A successor Managing Member approved pursuant to Section 11.1 or 11.2
or the transferee of or successor to all of the Managing Member Interest
pursuant to Section 4.6 who is proposed to be admitted as a successor Managing
Member shall be admitted to the Company as the Managing Member, effective
immediately prior to the withdrawal or removal of the predecessor or
transferring Managing Member, pursuant to Section 11.1 or 11.2 or the transfer
of the Managing Member Interest pursuant to Section 4.6, provided, however, that
no such successor shall be admitted to the Company until compliance with the
terms of Section 4.6 has occurred and such successor has executed and delivered
such other documents or instruments as may be required to effect such
admission.  Any such successor shall, subject to the terms hereof, carry on the
business of the members of the Company Group without dissolution.

 

Section 10.3                             Amendment of Agreement and Certificate
of Formation.  To effect the admission to the Company of any Member, the
Managing Member shall take all steps necessary or appropriate under the Delaware
Act to amend the records of the Company to reflect such admission and, if
necessary, to prepare as soon as practicable an amendment to this Agreement and,
if required by law, the Managing Member shall prepare and file an amendment to
the Certificate of Formation.

 

36

--------------------------------------------------------------------------------



 

ARTICLE XI
WITHDRAWAL OR REMOVAL OF MEMBERS

 

Section 11.1                             Withdrawal of the Managing Member.

 

(a)                                 The Managing Member shall be deemed to have
withdrawn from the Company upon the occurrence of any one of the following
events (each such event herein referred to as an “Event of Withdrawal”);

 

(i)                                     The Managing Member voluntarily
withdraws from the Company by giving written notice to the other Members;

 

(ii)                                  The Managing Member transfers all of its
Managing Member Interest pursuant to Section 4.6;

 

(iii)                               The Managing Member is removed pursuant to
Section 11.2;

 

(iv)                              The Managing Member (A) makes a general
assignment for the benefit of creditors; (B) files a voluntary bankruptcy
petition for relief under Chapter 7 of the United States Bankruptcy Code;
(C) files a petition or answer seeking for itself a liquidation, dissolution or
similar relief (but not a reorganization) under any law; (D) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against the Managing Member in a proceeding of the type described
in clauses (A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the Managing Member or of all or any substantial part
of its properties;

 

(v)                                 A final and non-appealable order of relief
under Chapter 7 of the United States Bankruptcy Code is entered by a court with
appropriate jurisdiction pursuant to a voluntary or involuntary petition by or
against the Managing Member; or

 

(vi)                              (A) if the Managing Member is a corporation, a
certificate of dissolution or its equivalent is filed for the Managing Member,
or 90 days expire after the date of notice to the Managing Member of revocation
of its charter without a reinstatement of its charter, under the laws of its
state of incorporation; (B) if the Managing Member is a partnership or a limited
liability company, the dissolution and commencement of winding up of the
Managing Member; (C) if the Managing Member is acting in such capacity by virtue
of being a trustee of a trust, the termination of the trust; (D) if the Managing
Member is a natural person, his death or adjudication of incompetency; and
(E) otherwise upon the termination of the Managing Member.

 

If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C), or (E) occurs, the withdrawing Managing Member shall give notice to the
Non-Managing Members within 30 days after such occurrence.  The Members hereby
agree that only the Events of Withdrawal described in this Section 11.1 shall
result in the withdrawal of the Managing Member from the Company.

 

37

--------------------------------------------------------------------------------



 

(b)                                 Withdrawal of the Managing Member from the
Company upon the occurrence of an Event of Withdrawal shall not constitute a
breach of this Agreement under the following circumstances: (i) the Managing
Member withdraws by giving at least 90 days’ advance notice to the Unitholders,
such withdrawal to take effect on the date specified in such notice; or (ii) at
any time that the Managing Member ceases to be the Managing Member pursuant to
Section 11.1(a)(ii) or is removed pursuant to Section 11.2.  If the Managing
Member gives a notice of withdrawal pursuant to Section 11.1(a)(i), a Unit
Majority may, prior to the effective date of such withdrawal, elect a successor
Managing Member.  If, prior to the effective date of the Managing Member’s
withdrawal pursuant to Section 11.1(a)(i), a successor is not selected by the
Unitholders as provided herein or the Company does not receive an Opinion of
Counsel (“Withdrawal Opinion of Counsel”) that such withdrawal (following the
selection of the successor Managing Member) would not result in the loss of the
limited liability under the Delaware Act of any Non-Managing Member, the Company
shall be dissolved in accordance with Section 12.1 unless the business of the
Company is continued pursuant to Section 12.2.  Any successor Managing Member
elected in accordance with the terms of this Section 11.1 shall be subject to
the provisions of Section 10.2.

 

Section 11.2                             Removal of the Managing Member.  The
Managing Member may be removed if such removal is approved by the Unitholders
holding at least 66 2/3% of the Outstanding Units (including Units held by the
Managing Member and its Affiliates) voting as a single class.  Any such action
by such holders for removal of the Managing Member must also provide for the
election of a successor Managing Member by the Unitholders holding a majority of
the Outstanding Units (including Units held by the Managing Member and its
Affiliates).  Such removal shall be effective immediately following the
admission of a successor Managing Member pursuant to Section 10.2.  The removal
of the Managing Member shall also automatically constitute the removal of the
Managing Member as general partner or managing member, to the extent applicable,
of the other Group Members of which the Managing Member is a general partner or
a managing member.  If a Person is elected as a successor Managing Member in
accordance with the terms of this Section 11.2, such Person shall, upon
admission pursuant to Section 10.2, automatically become a successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the Managing Member is a general partner or a managing member.  The
right of the holders of Outstanding Units to remove the Managing Member shall
not exist or be exercised unless the Company has received an opinion opining as
to the matters covered by a Withdrawal Opinion of Counsel.  Any successor
Managing Member elected in accordance with the terms of this Section 11.2 shall
be subject to the provisions of Section 10.2.

 

Section 11.3                             Interest of Departing Managing Member
and Successor Managing Member.

 

(a)                                 In the event of (i) withdrawal of the
Managing Member under circumstances where such withdrawal does not violate this
Agreement or (ii) removal of the Managing Member by the holders of Outstanding
Units under circumstances where Cause does not exist, if the successor Managing
Member is elected in accordance with the terms of

 

38

--------------------------------------------------------------------------------



 

Section 11.1 or Section 11.2, the Departing Managing Member shall have the
option, exercisable prior to the effective date of the withdrawal or removal of
such Departing Managing Member, to require its successor to purchase its
Managing Member Interest and its or its Affiliates’ managing member interest (or
equivalent interest), if any, in the other Group Members (collectively, the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its withdrawal or removal.  If the Managing Member is
removed by the Unitholders under circumstances where Cause exists or if the
Managing Member withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor Managing Member is elected in accordance with
the terms of Section 11.1 or Section 11.2 (or if the business of the Company is
continued pursuant to Section 12.2 and the successor Managing Member is not the
former Managing Member), such successor shall have the option, exercisable prior
to the effective date of the withdrawal or removal of such Departing Managing
Member (or, in the event the business of the Company is continued, prior to the
date the business of the Company is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest.  In either event,
the Departing Managing Member shall be entitled to receive all reimbursements
due such Departing Managing Member pursuant to Section 7.5, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
Managing Member or its Affiliates (other than any Group Member) for the benefit
of the Company or the other Group Members.

 

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing Managing Member
and its successor or, failing agreement within 30 days after the effective date
of such Departing Managing Member’s withdrawal or removal, by an independent
investment banking firm, or other independent expert selected by the Departing
Managing Member and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter.  If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing Managing Member shall designate an independent
investment banking firm or other independent expert, the Departing Managing
Member’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest.  In making its determination,
such third independent investment banking firm or other independent expert may
consider the value of the Units, including the then current trading price of
Units on any National Securities Exchange on which Units are then listed or
admitted to trading, the value of the Company’s assets, the rights and
obligations of the Departing Managing Member, and other factors it may deem
relevant.

 

(b)                                 If the Combined Interest is not purchased in
the manner set forth in Section 11.3(a), the Departing Managing Member (and its
Affiliates, if applicable) shall become a Non-Managing Member and the Combined
Interest shall be converted into Common Units pursuant to a valuation made by an
investment banking firm or other independent expert selected

 

39

--------------------------------------------------------------------------------



 

pursuant to Section 11.3(a), without reduction in such Membership Interest (but
subject to proportionate dilution by reason of the admission of its successor). 
Any successor Managing Member shall indemnify the Departing Managing Member as
to all debts and liabilities of the Company arising on or after the date on
which the Departing Managing Member becomes a Non-Managing Member.  For purposes
of this Agreement, conversion of the Combined Interest to Common Units will be
characterized as if the Departing Managing Member (and its Affiliates, if
applicable) contributed the Combined Interest to the Company in exchange for the
newly issued Common Units.

 

Section 11.4                             Withdrawal of Non-Managing Members.  No
Non-Managing Member shall have any right to withdraw from the Company; provided,
however, that when a transferee of a Non-Managing Member’s Non-Managing Member
Interest becomes a Record Holder of the Non-Managing Member Interest so
transferred, such transferring Non-Managing Member shall cease to be a
Non-Managing Member with respect to the Non-Managing Member Interest so
transferred.

 

ARTICLE XII
DISSOLUTION AND LIQUIDATION

 

Section 12.1                             Dissolution.  The Company shall not be
dissolved by the admission of additional Non-Managing Members or by the
admission of a successor Managing Member in accordance with the terms of this
Agreement.  Upon the removal or withdrawal of the Managing Member, if a
successor Managing Member is elected pursuant to Section 11.1, Section 11.2, or
Section 12.2, the Company shall not be dissolved and such successor Managing
Member is hereby authorized to, and shall, continue the business of the
Company.  Subject to Section 12.2, the Company shall dissolve, and its affairs
shall be wound up, upon:

 

(a)                                 an Event of Withdrawal of the Managing
Member as provided in Section 11.1(a) (other than Section 11.1(a)(ii)), unless a
successor is elected and such successor is admitted to the Company pursuant to
this Agreement;

 

(b)                                 an election to dissolve the Company by the
Managing Member that is approved by a Unit Majority;

 

(c)                                  the entry of a decree of judicial
dissolution of the Company pursuant to the provisions of the Delaware Act; or

 

(d)                                 at any time there are no Non-Managing
Members, unless the Company is continued without dissolution in accordance with
the Delaware Act.

 

Section 12.2                             Continuation of the Business of the
Company After Dissolution.  Upon (a) an Event of Withdrawal caused by the
withdrawal or removal of the Managing Member as provided in
Section 11.1(a)(i) or (iii) and the failure of the Members to select a successor
to such Departing Managing Member pursuant to Section 11.1 or Section 11.2, then
within 90 days

 

40

--------------------------------------------------------------------------------


 

thereafter, or (b) an event constituting an Event of Withdrawal as defined in
Section 11.1(a)(iv), (v), or (vi), then, to the maximum extent permitted by law,
within 180 days thereafter, a Unit Majority may elect to continue the business
of the Company on the same terms and conditions set forth in this Agreement by
appointing as a successor Managing Member a Person approved by a Unit Majority. 
Unless such an election is made within the applicable time period as set forth
above, the Company shall conduct only activities necessary to wind up its
affairs.  If such an election is so made, then:

 

(i)            the Company shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;

 

(ii)           if the successor Managing Member is not the former Managing
Member, then the interest of the former Managing Member shall be treated in the
manner provided in Section 11.3; and

 

(iii)          the successor Managing Member shall be admitted to the Company as
Managing Member, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;

 

provided, that the right of a Unit Majority to approve a successor Managing
Member and to continue the business of the Company shall not exist and may not
be exercised unless the Company has received an Opinion of Counsel that the
exercise of the right would not result in the loss of limited liability under
the Delaware Act of any Non-Managing Member.

 

Section 12.3          Liquidator.  Upon dissolution of the Company, unless the
business of the Company is continued pursuant to Section 12.2, the Managing
Member shall select one or more Persons to act as Liquidator.  The Liquidator
(if other than the Managing Member) shall be entitled to receive such
compensation for its services as may be approved by holders of a majority of the
Outstanding Units.  The Liquidator (if other than the Managing Member) shall
agree not to resign at any time without 15 days’ prior notice and may be removed
at any time, with or without cause, by notice of removal approved by holders of
a majority of the Outstanding Units.  Upon dissolution, removal or resignation
of the Liquidator, a successor and substitute Liquidator (who shall have and
succeed to all rights, powers and duties of the original Liquidator) shall
within 30 days thereafter be approved by holders of a majority of the
Outstanding Units.  The right to approve a successor or substitute Liquidator in
the manner provided herein shall be deemed to refer also to any such successor
or substitute Liquidator approved in the manner herein provided.  Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
Managing Member under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.4) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Company as provided for herein.

 

41

--------------------------------------------------------------------------------



 

Section 12.4          Liquidation.  The Liquidator shall proceed to dispose of
the assets of the Company, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:

 

(a)           The assets may be disposed of by public or private sale or by
distribution in kind to one or more Members on such terms as the Liquidator and
such Member or Members may agree.  If any property is distributed in kind, the
Member receiving the property shall be deemed for purposes of Section 12.4(c) to
have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Members. 
The Liquidator may defer liquidation or distribution of the Company’s assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Company’s assets would be impractical or would cause undue loss
to the Members.  The Liquidator may distribute the Company’s assets, in whole or
in part, in kind if it determines that a sale would be impractical or would
cause undue loss to the Members.

 

(b)           Liabilities of the Company include amounts owed to the Liquidator
as compensation for serving in such capacity (subject to the terms of
Section 12.3) and amounts to Members otherwise than in respect of their
distribution rights under Article VI.  With respect to any liability that is
contingent, conditional, or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment.  When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.

 

(c)           All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed 100% to the
Members Pro Rata.

 

Section 12.5          Cancellation of Certificate of Formation.  Upon the
completion of the distribution of Company cash and property as provided in
Section 12.4 in connection with the liquidation of the Company, the Certificate
of Formation and all qualifications of the Company as a foreign limited
liability company in jurisdictions other than the State of Delaware shall be
canceled and such other actions as may be necessary to terminate the Company
shall be taken.

 

Section 12.6          Return of Contributions.  The Managing Member shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Company to enable it to effectuate, the return of the
Capital Contributions of the Non-Managing Members or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Company assets.

 

Section 12.7          Waiver of Partition.  To the maximum extent permitted by
law, each Member hereby waives any right to partition of the Company property.

 

42

--------------------------------------------------------------------------------



 

ARTICLE XIII
AMENDMENT OF OPERATING AGREEMENT; MEETINGS; RECORD DATE

 

Section 13.1          Amendments to be Adopted Solely by the Managing Member. 
Each Member agrees that the Managing Member, without the approval of any Member,
may amend any provision of this Agreement and execute, swear to, acknowledge,
deliver, file, and record whatever documents may be required in connection
therewith, to reflect:

 

(a)           a change in the name of the Company, the location of the principal
place of business of the Company, the registered agent of the Company or the
registered office of the Company;

 

(b)           admission, substitution, withdrawal, or removal of Members in
accordance with this Agreement;

 

(c)           a change that the Managing Member determines to be necessary or
appropriate to qualify or continue the qualification of the Company as a limited
liability company or other entity in which the Non-Managing Members have limited
liability under the laws of any state;

 

(d)           a change that the Managing Member determines (i) does not
adversely affect the Non-Managing Members (including any particular class of
Membership Interests as compared to other classes of Membership Interests) in
any material respect, (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions, or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(B) facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline, or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the Managing Member
pursuant to Section 5.6 or (iv) is required to effect the intent expressed in
the Registration Statement or the intent of the provisions of this Agreement or
is otherwise contemplated by this Agreement;

 

(e)           a change in the fiscal year or taxable period of the Company and
any other changes that the Managing Member determines to be necessary or
appropriate as a result of a change in the fiscal year or taxable period of the
Company including, if the Managing Member shall so determine, a change in the
definition of “Quarter” and the dates on which distributions are to be made by
the Company;

 

(f)            an amendment that is necessary, in the Opinion of Counsel, to
prevent the Company, or the Managing Member or its directors, officers,
trustees, or agents from in any manner being subjected to the provisions of the
Investment Company Act of 1940, as amended, the Investment Advisers Act of 1940,
as amended, or “plan asset” regulations adopted under the

 

43

--------------------------------------------------------------------------------



 

Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;

 

(g)           an amendment that the Managing Member determines to be necessary
or appropriate in connection with the creation, authorization or issuance of any
class or series of Membership Interests and Derivative Instruments pursuant to
Section 5.4;

 

(h)           any amendment expressly permitted in this Agreement to be made by
the Managing Member acting alone;

 

(i)            an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 14.3;

 

(j)            an amendment that the Managing Member determines to be necessary
or appropriate to reflect and account for the formation by the Company of, or
investment by the Company in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Company of activities permitted by the terms of Section 2.4 or Section 7.1(a);

 

(k)           a merger, conveyance, or conversion pursuant to Section 14.3(d);
or

 

(l)            any other amendments substantially similar to the foregoing.

 

Section 13.2          Amendment Procedures.  Amendments to this Agreement may be
proposed only by the Managing Member.  To the fullest extent permitted by law,
the Managing Member shall have no duty or obligation to propose or approve any
amendment to this Agreement and may decline to do so in its sole discretion.  An
amendment shall be effective upon its approval by the Managing Member and,
except as otherwise provided by Section 13.1 or 13.3, a Unit Majority, unless a
greater or different percentage is required under this Agreement or by Delaware
law.  Each proposed amendment that requires the approval of the holders of a
specified percentage of Outstanding Units shall be set forth in a writing that
contains the text of the proposed amendment.  If such an amendment is proposed,
the Managing Member shall seek the written approval of the requisite percentage
of Outstanding Units or call a meeting of the Unitholders to consider and vote
on such proposed amendment.  The Managing Member shall notify all Record Holders
upon final adoption of any amendments.    The Managing Member shall be deemed to
have notified all Record Holders as required by this Section 13.2 if it has
either (i) filed such amendment with the Commission via its Electronic Data
Gathering, Analysis and Retrieval system and such amendment is publicly
available on such system or (ii) made such amendment available on the Company’s
website.

 

Section 13.3          Amendment Requirements.

 

(a)           Notwithstanding the provisions of Section 13.1 (other than
Section 13.1(d)(iv)) and Section 13.2, no provision of this Agreement (other
than Section 11.2 or

 

44

--------------------------------------------------------------------------------



 

Section 13.4) that establishes a percentage of Outstanding Units  (including
Units deemed owned by the Managing Member) or requires a vote or approval of
Members (or a subset of Members) holding a specified Percentage Interest to take
any action shall be amended, altered, changed, repealed or rescinded in any
respect that would have the effect of reducing or increasing such percentage, 
unless such amendment is approved by the written consent or the affirmative vote
of holders of Outstanding Units whose aggregate Outstanding Units constitute not
less than the voting requirement sought to be reduced or increased, as
applicable, or the affirmative vote of Members whose aggregate Percentage
Interests constitute not less than the voting requirement sought to be reduced
or increased, as applicable.

 

(b)           Notwithstanding the provisions of Section 13.1 (other than
Section 13.1(d)(iv)) and Section 13.2, no amendment to this Agreement may
(i) enlarge the obligations of (including requiring any holder of a class of
Membership Interests to make additional Capital Contributions to the Company)
any Non-Managing Member without its consent, unless such shall be deemed to have
occurred as a result of an amendment approved pursuant to Section 13.3(c), or
(ii) enlarge the obligations of, restrict, change, or modify in any way any
action by or rights of, or reduce in any way the amounts distributable,
reimbursable, or otherwise payable to, the Managing Member or any of its
Affiliates without its consent, which consent may be given or withheld at its
option.

 

(c)           Except as provided in Section 14.3 or Section 13.1, any amendment
that would have a material adverse effect on the rights or preferences of any
class of Membership Interests in relation to other classes of Membership
Interests must be approved by the holders of not less than a majority of the
Outstanding Membership Interests of the class affected.  If the Managing Member
determines an amendment does not satisfy the requirements of
Section 13.1(d)(i) because it adversely affects one or more classes of
Membership Interests, as compared to other classes of Membership Interests, in
any material respect, such amendment shall only be required to be approved by
the adversely affected class or classes.

 

(d)           Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Percentage Interests of all Non-Managing
Members voting as a single class unless the Company obtains an Opinion of
Counsel to the effect that such amendment will not affect the limited liability
of any Non-Managing Member under applicable limited liability company law of the
state under whose laws the Company is organized.

 

(e)           Except as provided in Section 13.1, this Section 13.3 shall only
be amended with the approval of Members (including the Managing Member and its
Affiliates) holding at least 90% of the Percentage Interests of all Non-Managing
Members.

 

Section 13.4          Special Meetings.  All acts of Non-Managing Members to be
taken pursuant to this Agreement shall be taken in the manner provided in this
Article XIII.  Special meetings of the Non-Managing Members may be called by the
Managing Member or by Non-

 

45

--------------------------------------------------------------------------------



 

Managing Members owning 20% or more of the Outstanding Units of the class or
classes for which a meeting is proposed.  Non-Managing Members shall call a
special meeting by delivering to the Managing Member one or more requests in
writing stating that the signing Non-Managing Members wish to call a special
meeting and indicating the general or specific purposes for which the special
meeting is to be called.  Within 60 days after receipt of such a call from
Non-Managing Members or within such greater time as may be reasonably necessary
for the Company to comply with any statutes, rules, regulations, listing
agreements, or similar requirements governing the holding of a meeting or the
solicitation of proxies for use at such a meeting, the Managing Member shall
send a notice of the meeting to the Non-Managing Members either directly or
indirectly through the Transfer Agent.  A meeting shall be held at a time and
place determined by the Managing Member on a date not less than 10 days nor more
than 60 days after the time notice of the meeting is given as provided in
Section 16.1.  Non-Managing Members shall not vote on matters that would cause
the Non-Managing Members to be deemed to be taking part in the management and
control of the business and affairs of the Company so as to jeopardize the
Non-Managing Members’ limited liability under the Delaware Act or the law of any
other state in which the Company is qualified to do business.

 

Section 13.5          Notice of a Meeting.  Notice of a meeting called pursuant
to Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1.  The notice shall be
deemed to have been given at the time when deposited in the mail or sent by
other means of written communication.

 

Section 13.6          Record Date.  For purposes of determining the Non-Managing
Members entitled to notice of or to vote at a meeting of the Non-Managing
Members or to give approvals without a meeting as provided in Section 13.11 the
Managing Member may set a Record Date, which shall not be less than 10 nor more
than 60 days before (a) the date of the meeting (unless such requirement
conflicts with any rule, regulation, guideline or requirement of any National
Securities Exchange on which the Units are listed or admitted to trading or U.S.
federal securities laws, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange or U.S. federal securities laws
shall govern) or (b) in the event that approvals are sought without a meeting,
the date by which Non-Managing Members are requested in writing by the Managing
Member to give such approvals.  If the Managing Member does not set a Record
Date, then (x) the Record Date for determining the Non-Managing Members entitled
to notice of or to vote at a meeting of the Non-Managing Members shall be the
close of business on the day next preceding the day on which notice is given,
and (y) the Record Date for determining the Non-Managing Members entitled to
give approvals without a meeting shall be the date the first written approval is
deposited with the Company in care of the Managing Member in accordance with
Section 13.11.

 

Section 13.7          Adjournment.  Prior to the date upon which any meeting of
Non-Managing Members is to be held, the Managing Member may postpone such
meeting one or more times for any reason by giving notice to each Non-Managing
Member entitled to vote at the meeting so postponed of the place, date, and hour
at which such meeting would be held.  Such

 

46

--------------------------------------------------------------------------------



 

notice shall be given not fewer than two days before the date of such meeting
and otherwise in accordance with this Article XIII.  When a meeting is
postponed, a new Record Date need not be fixed unless such postponement shall be
for more than 45 days.  Any meeting of Non-Managing Members may be adjourned by
the Managing Member one or more times for any reason, including the failure of a
quorum to be present at the meeting with respect to any proposal or the failure
of any proposal to receive sufficient votes for approval.  No Non-Managing
Member vote shall be required for any adjournment.  A meeting of Non-Managing
Members may be adjourned by the Managing Member as to one or more proposals
regardless of whether action has been taken on other matters.  When a meeting is
adjourned to another time or place, notice need not be given of the adjourned
meeting and a new Record Date need not be fixed, if the time and place thereof
are announced at the meeting at which the adjournment is taken, unless such
adjournment shall be for more than 45 days.  At the adjourned meeting, the
Company may transact any business which might have been transacted at the
original meeting.  If the adjournment is for more than 45 days or if a new
Record Date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given in accordance with this Article XIII.

 

Section 13.8          Waiver of Notice; Approval of Meeting; Approval of
Minutes.  The transaction of business at any meeting of Non-Managing Members,
however called and noticed, and whenever held, shall be as valid as if it had
occurred at a meeting duly held after regular call and notice, if a quorum is
present either in person or by proxy.  Attendance of a Non-Managing Member at a
meeting shall constitute a waiver of notice of the meeting, except when the
Non-Managing Member attends the meeting for the express purpose of objecting, at
the beginning of the meeting, to the transaction of any business because the
meeting is not lawfully called or convened; and except that attendance at a
meeting is not a waiver of any right to disapprove the consideration of matters
required to be included in the notice of the meeting, but not so included, if
the disapproval is expressly made at the meeting.

 

Section 13.9          Quorum and Voting.  The holders of a majority, by
Percentage Interest, of Membership Interests of the class or classes for which a
meeting has been called (including Membership Interests deemed owned by the
Managing Member) represented in person or by proxy shall constitute a quorum at
a meeting of Members of such class or classes unless any such action by the
Members requires approval by holders of a greater Percentage Interest, in which
case the quorum shall be such greater Percentage Interest.  At any meeting of
the Members duly called and held in accordance with this Agreement at which a
quorum is present, the act of Members holding Membership Interests that, in the
aggregate, represent a majority of the Percentage Interest of those present in
person or by proxy at such meeting shall be deemed to constitute the act of all
Members, unless a greater or different percentage is required with respect to
such action under the provisions of this Agreement, in which case the act of the
Members holding Membership Interests that in the aggregate represent at least
such greater or different percentage shall be required; provided, however, that
if, as a matter of law or provision of this Agreement, approval by plurality
vote of Members (or any class thereof) is required to approve any action, no
minimum quorum shall be required.  The Members present at a duly called or held
meeting at which a quorum is present may continue to transact business until
adjournment, notwithstanding the withdrawal of enough Members to leave less than
a quorum, if any action

 

47

--------------------------------------------------------------------------------



 

taken (other than adjournment) is approved by Members holding the required
Percentage Interest specified in this Agreement.

 

Section 13.10       Conduct of a Meeting.  The Managing Member shall have full
power and authority concerning the manner of conducting any meeting of the
Non-Managing Members or solicitation of approvals in writing, including the
determination of Persons entitled to vote, the existence of a quorum, the
satisfaction of the requirements of Section 13.4, the conduct of voting, the
validity and effect of any proxies, and the determination of any controversies,
votes or challenges arising in connection with or during the meeting or voting. 
The Managing Member shall designate a Person to serve as chairman of any meeting
and shall further designate a Person to take the minutes of any meeting.  All
minutes shall be kept with the records of the Company maintained by the Managing
Member.  The Managing Member may make such other regulations consistent with
applicable law and this Agreement as it may deem advisable concerning the
conduct of any meeting of the Non-Managing Members or solicitation of approvals
in writing, including regulations in regard to the appointment of proxies, the
appointment and duties of inspectors of votes and approvals, the submission and
examination of proxies and other evidence of the right to vote, and the
revocation of approvals in writing.

 

Section 13.11       Action Without a Meeting.  If authorized by the Managing
Member, any action that may be taken at a meeting of the Non-Managing Members
may be taken without a meeting, without a vote and without prior notice, if an
approval in writing setting forth the action so taken is signed by Non-Managing
Members owning not less than the minimum percentage, by Percentage Interest, of
the Membership Interests of the class or classes for which a meeting has been
called (including Membership Interests deemed owned by the Managing Member), as
the case may be, that would be necessary to authorize or take such action at a
meeting at which all the Non-Managing Members entitled to vote at such meeting
were present and voted (unless such provision conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed or admitted to trading, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange shall
govern).  Prompt notice of the taking of action without a meeting shall be given
to the Non-Managing Members who have not approved in writing.  The Managing
Member may specify that any written ballot submitted to Non-Managing Members for
the purpose of taking any action without a meeting shall be returned to the
Company within the time period, which shall be not less than 20 days, specified
by the Managing Member.  If a ballot returned to the Company does not vote all
of the Membership Interests held by the Non-Managing Members, the Company shall
be deemed to have failed to receive a ballot for the Membership Interests that
were not voted.  If approval of the taking of any action by the Non-Managing
Members is solicited by any Person other than by or on behalf of the Managing
Member, the written approvals shall have no force and effect unless and until
(a) they are deposited with the Company in care of the Managing Member and
(b) an Opinion of Counsel is delivered to the Managing Member to the effect that
the exercise of such right and the action proposed to be taken with respect to
any particular matter (i) will not cause the Non-Managing Members to be deemed
to be taking part in the management and control of the business and affairs of
the Company so as to jeopardize the Non-Managing Members’ limited liability, and
(ii) is otherwise permissible under the state statutes then

 

48

--------------------------------------------------------------------------------



 

governing the rights, duties and liabilities of the Company and the Members. 
Nothing contained in this Section 13.11 shall be deemed to require the Managing
Member to solicit all Non-Managing Members in connection with a matter approved
by the holders of the requisite percentage of Membership Interests acting by
written consent without a meeting.

 

Section 13.12       Right to Vote and Related Matters.

 

(a)           Only those Record Holders of the Outstanding Membership Interests
on the Record Date set pursuant to Section 13.6 shall be entitled to notice of,
and to vote at, a meeting of Non-Managing Members or to act with respect to
matters as to which the holders of the Outstanding Membership Interests have the
right to vote or to act.  All references in this Agreement to votes of, or other
acts that may be taken by, the Outstanding Membership Interests shall be deemed
to be references to the votes or acts of the Record Holders of such Outstanding
Membership Interests.

 

(b)           With respect to Membership Interests that are held for a Person’s
account by another Person (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), in whose name such
Membership Interests are registered, such other Person shall, in exercising the
voting rights in respect of such Membership Interests on any matter, and unless
the arrangement between such Persons provides otherwise, vote such Membership
Interests in favor of, and at the direction of, the Person who is the beneficial
owner, and the Company shall be entitled to assume it is so acting without
further inquiry.  The provisions of this Section 13.12(b) (as well as all other
provisions of this Agreement) are subject to the provisions of Section 4.3.

 

ARTICLE XIV

MERGER OR CONSOLIDATION

 

Section 14.1          Authority.  The Company may merge or consolidate with or
into one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts, or
unincorporated businesses, including a partnership (whether general or limited
(including a limited liability partnership)) or convert into any such entity,
whether such entity is formed under the laws of the State of Delaware or any
other state of the United States of America, pursuant to a written plan of
merger or consolidation (“Merger Agreement”) in accordance with this
Article XIV.

 

Section 14.2          Procedure for Merger or Consolidation.

 

(a)           Merger or consolidation of the Company pursuant to this
Article XIV requires the prior consent of the Managing Member, provided,
however, that, to the fullest extent permitted by law, the Managing Member, in
declining to consent to a merger or consolidation, may act in its sole
discretion.

 

49

--------------------------------------------------------------------------------



 

(b)           If the Managing Member shall determine to consent to the merger or
consolidation, the Managing Member shall approve the Merger Agreement, which
shall set forth:

 

(i)            the name and jurisdiction of formation or organization of each of
the business entities proposing to merge or consolidate;

 

(ii)           the name and jurisdiction of formation or organization of the
business entity that is to survive the proposed merger or consolidation (the
“Surviving Business Entity”);

 

(iii)          the terms and conditions of the proposed merger or consolidation;

 

(iv)          the manner and basis of exchanging or converting the equity
interests of each constituent business entity for, or into, cash, property or
interests, rights, securities, or obligations of the Surviving Business Entity;
and (i) if any interests, securities or rights of any constituent business
entity are not to be exchanged or converted solely for, or into, cash, property
or interests, rights, securities, or obligations of the Surviving Business
Entity, then the cash, property or interests, rights, securities, or obligations
of any general or limited partnership, corporation, trust, limited liability
company, unincorporated business, or other entity (other than the Surviving
Business Entity) which the holders of such interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (ii) in the case of equity interests represented by certificates,
upon the surrender of such certificates, which cash, property or interests,
rights, securities, or obligations of the Surviving Business Entity or any
general or limited partnership, corporation, trust, limited liability company,
unincorporated business, or other entity (other than the Surviving Business
Entity), or evidences thereof, are to be delivered;

 

(v)           a statement of any changes in the constituent documents or the
adoption of new constituent documents (the articles or certificate of
incorporation, articles of trust, declaration of trust, certificate or
partnership agreement, certificate of formation or limited liability company
agreement, or other similar charter or governing document) of the Surviving
Business Entity to be effected by such merger or consolidation;

 

(vi)          the effective time of the merger, which may be the date of the
filing of the certificate of merger pursuant to Section 14.4 or a later date
specified in or determinable in accordance with the Merger Agreement (provided,
that if the effective time of the merger is to be later than the date of the
filing of such certificate of merger, the effective time shall be fixed at a
date or time certain and stated in the certificate of merger); and

 

(vii)         such other provisions with respect to the proposed merger or
consolidation that the Managing Member determines to be necessary or
appropriate.

 

50

--------------------------------------------------------------------------------


 

Section 14.3                             Approval by Non-Managing Members.

 

(a)                                 Except as provided in Section 14.3(d) and
Section 14.3(e), the Managing Member, upon its approval of the Merger Agreement
shall direct that the Merger Agreement and the merger or consolidation
contemplated thereby, as applicable, be submitted to a vote of Non-Managing
Members, whether at a special meeting or by written consent, in either case in
accordance with the requirements of Article XIII.  A copy or a summary of the
Merger Agreement, as the case may be, shall be included in or enclosed with the
notice of a special meeting or the written consent.

 

(b)                                 Except as provided in Sections 14.3(d) and
14.3(e), the Merger Agreement shall be approved upon receiving the affirmative
vote or consent of the holders of a Unit Majority unless the Merger Agreement
contains any provision that, if contained in an amendment to this Agreement, the
provisions of this Agreement or the Delaware Act would require for its approval
the vote or consent of a greater percentage of the Outstanding Units or of any
class of Non-Managing Members, in which case such greater percentage vote or
consent shall be required for approval of the Merger Agreement.

 

(c)                                  Except as provided in Sections 14.3(d) and
14.3(e), after such approval by vote or consent of the Non-Managing Members, and
at any time prior to the filing of the certificate of merger pursuant to
Section 14.4, the merger or consolidation may be abandoned pursuant to
provisions therefor, if any, set forth in the Merger Agreement.

 

(d)                                 Notwithstanding anything else contained in
this Article XIV or in this Agreement, the Managing Member is permitted, without
Non-Managing Member approval, to convert the Company or any Group Member into a
new limited liability entity, to merge the Company or any Group Member into, or
convey all of the Company’s assets to, another limited liability entity that
shall be newly formed and shall have no assets, liabilities or operations at the
time of such merger or conveyance other than those it receives from the Company
or other Group Member if (i) the Managing Member has received an Opinion of
Counsel that the merger or conveyance, as the case may be, would not result in
the loss of the limited liability under the Delaware Act of any Non-Managing
Member, (ii) the sole purpose of such merger, or conveyance is to effect a mere
change in the legal form of the Company into another limited liability entity
and (iii) the Managing Member determines that the governing instruments of the
new entity provide the Non-Managing Members and the Managing Member with
substantially the same rights and obligations as are herein contained.

 

(e)                                  Additionally, notwithstanding anything else
contained in this Article XIV or in this Agreement, the Managing Member is
permitted, without Non-Managing Member approval, to merge or consolidate the
Company with or into another entity if (A) the Managing Member has received an
Opinion of Counsel that the merger or consolidation, as the case may be, would
not result in the loss of the limited liability under the Delaware Act of any
Non-Managing Member, (B) the merger or consolidation would not result in an
amendment to this Agreement, other than any amendments that could be adopted
pursuant to Section 13.1, (C) the Company is the Surviving Business Entity in
such merger or consolidation, (D) each Membership Interest outstanding
immediately prior to the effective date of the merger or

 

51

--------------------------------------------------------------------------------



 

consolidation is to be an identical Membership Interest of the Company after the
effective date of the merger or consolidation, and (E) the number of Membership
Interests to be issued by the Company in such merger or consolidation does not
exceed 20% of the Membership Interests Outstanding immediately prior to the
effective date of such merger or consolidation.

 

(f)                                   Pursuant to Section 18-209(f) of the
Delaware Act, an agreement of merger or consolidation approved in accordance
with this Article XIV may (a) effect any amendment to this Agreement or
(b) effect the adoption of a new operating agreement for the Company if it is
the Surviving Business Entity.  Any such amendment or adoption made pursuant to
this Section 14.3 shall be effective at the effective time or date of the merger
or consolidation.

 

Section 14.4                             Certificate of Merger.  Upon the
required approval by the Managing Member and the Unitholders of a Merger
Agreement, a certificate of merger shall be executed and filed with the
Secretary of State of the State of Delaware in conformity with the requirements
of the Delaware Act.

 

Section 14.5                             Effect of Merger or Consolidation.  At
the effective time of the certificate of merger:

 

(a)                                 all of the rights, privileges, and powers of
each of the business entities that has merged or consolidated, and all property,
real, personal and mixed, and all debts due to any of those business entities,
and all other things and causes of action belonging to each of those business
entities, shall be vested in the Surviving Business Entity and after the merger
or consolidation shall be the property of the Surviving Business Entity to the
extent they were of each constituent business entity;

 

(b)                                 the title to any real property vested by
deed or otherwise in any of those constituent business entities shall not revert
and is not in any way impaired because of the merger or consolidation;

 

(c)                                  all rights of creditors and all liens on or
security interests in property of any of those constituent business entities
shall be preserved unimpaired; and

 

(d)                                 all debts, liabilities and duties of those
constituent business entities shall attach to the Surviving Business Entity and
may be enforced against it to the same extent as if the debts, liabilities and
duties had been incurred or contracted by it.

 

ARTICLE XV
RIGHT TO ACQUIRE NON-MANAGING MEMBERSHIP INTERESTS

 

Section 15.1                             Right to Acquire Non-Managing Member
Interests.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if at any time the Managing Member and its Affiliates hold more than
90% of the total Non-Managing Member

 

52

--------------------------------------------------------------------------------



 

Interests of any class then Outstanding, the Managing Member shall then have the
right, which right it may assign and transfer in whole or in part to the Company
or any Affiliate of the Managing Member, exercisable in its sole discretion, to
purchase all, but not less than all, of such Non-Managing Member Interests of
such class then Outstanding held by Persons other than the Managing Member and
its Affiliates, at the greater of (x) the Current Market Price as of the date
three days prior to the date that the notice described in Section 15.1(b) is
mailed and (y) the highest price paid by the Managing Member or any of its
Affiliates for any such Non-Managing Member Interest of such class purchased
during the 90-day period preceding the date that the notice described in
Section 15.1(b) is mailed.

 

(b)                                 If the Managing Member, any Affiliate of the
Managing Member or the Company elects to exercise the right to purchase
Non-Managing Member Interests granted pursuant to Section 15.1(a), the Managing
Member shall deliver to the Transfer Agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent to
mail a copy of such Notice of Election to Purchase to the Record Holders of
Non-Managing Member Interests of such class (as of a Record Date selected by the
Managing Member) at least 10, but not more than 60, days prior to the Purchase
Date.  Such Notice of Election to Purchase shall also be filed and distributed
as may be required by the Commission or any National Securities Exchange on
which such Non-Managing Member Interests are listed.  The Notice of Election to
Purchase shall specify the Purchase Date and the price (determined in accordance
with Section 15.1(a)) at which Non-Managing Member Interests will be purchased
and state that the Managing Member, its Affiliate or the Company, as the case
may be, elects to purchase such Non-Managing Member Interests, upon surrender of
Certificates representing such Non-Managing Member Interests in the case of
Non-Managing Member Interests evidenced by Certificates, in exchange for
payment, at such office or offices of the Transfer Agent as the Transfer Agent
may specify, or as may be required by any National Securities Exchange on which
such Non-Managing Member Interests are listed or admitted to trading.  Any such
Notice of Election to Purchase mailed to a Record Holder of Non-Managing Member
Interests at his address as reflected in the records of the Transfer Agent shall
be conclusively presumed to have been given regardless of whether the owner
receives such notice.  On or prior to the Purchase Date, the Managing Member,
its Affiliate or the Company, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Non-Managing Member Interests to be purchased in accordance with
this Section 15.1.  If the Notice of Election to Purchase shall have been duly
given as aforesaid at least 10 days prior to the Purchase Date, and if on or
prior to the Purchase Date the deposit described in the preceding sentence has
been made for the benefit of the holders of Non-Managing Member Interests
subject to purchase as provided herein, then from and after the Purchase Date,
notwithstanding that any Certificate shall not have been surrendered for
purchase, all rights of the holders of such Non-Managing Member Interests shall
thereupon cease, except the right to receive the purchase price (determined in
accordance with Section 15.1(a))for Non-Managing Member Interests therefor,
without interest, upon surrender to the Transfer Agent of the Certificates
representing such Non-Managing Member Interests in the case of Non-Managing
Member Interests evidenced by Certificates, and such Non-Managing Member
Interests shall thereupon be deemed to be transferred to the Managing Member,
its Affiliate or the Company, as the case may be, on the

 

53

--------------------------------------------------------------------------------



 

record books of the Transfer Agent and the Company, and the Managing Member or
any Affiliate of the Managing Member, or the Company, as the case may be, shall
be deemed to be the owner of all such Non-Managing Member Interests from and
after the Purchase Date and shall have all rights as the owner of such
Non-Managing Member Interests.

 

ARTICLE XVI
GENERAL PROVISIONS

 

Section 16.1                             Addresses and Notices; Written
Communications.

 

(a)                                 Any notice, demand, request, report, or
proxy materials required or permitted to be given or made to a Member under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication to the Member at the address described below.  Any notice,
payment, or report to be given or made to a Member hereunder shall be deemed
conclusively to have been given or made, and the obligation to give such notice
or report or to make such payment shall be deemed conclusively to have been
fully satisfied, upon sending of such notice, payment or report to the Record
Holder of such Membership Interests at his address as shown on the records of
the Transfer Agent or as otherwise shown on the records of the Company,
regardless of any claim of any Person who may have an interest in such
Membership Interests by reason of any assignment or otherwise.  Notwithstanding
the foregoing, if (i) a Member shall consent to receiving notices, demands,
requests, reports, or proxy materials via electronic mail or by the Internet or
(ii) the rules of the Commission shall permit any report or proxy materials to
be delivered electronically or made available via the Internet, any such notice,
demand, request, report, or proxy materials shall be deemed given or made when
delivered or made available via such mode of delivery.  An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this Section 16.1 executed by the Managing Member, the Transfer
Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report.  If any notice, payment, or report
given or made in accordance with the provisions of this Section 16.1 is returned
marked to indicate that such notice, payment, or report was unable to be
delivered, such notice, payment, or report and, in the case of notices,
payments, or reports returned by the United States Postal Service (or other
physical mail delivery mail service outside the United States of America), any
subsequent notices, payments, and reports shall be deemed to have been duly
given or made without further mailing (until such time as such Record Holder or
another Person notifies the Transfer Agent or the Company of a change in his
address) or other delivery if they are available for the Member at the principal
office of the Company for a period of one year from the date of the giving or
making of such notice, payment or report to the other Members.  Any notice to
the Company shall be deemed given if received by the Managing Member at the
principal office of the Company designated pursuant to Section 2.3.  The
Managing Member may rely and shall be protected in relying on any notice or
other document from a Member or other Person if believed by it to be genuine.

 

54

--------------------------------------------------------------------------------



 

(b)                                 The terms “in writing,” “written
communications,” “written notice,” and words of similar import shall be deemed
satisfied under this Agreement by use of e-mail and other forms of electronic
communication.

 

Section 16.2                             Further Action.  The parties shall
execute and deliver all documents, provide all information, and take or refrain
from taking action as may be necessary or appropriate to achieve the purposes of
this Agreement.

 

Section 16.3                             Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns.

 

Section 16.4                             Integration.  This Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

 

Section 16.5                             Creditors.  None of the provisions of
this Agreement shall be for the benefit of, or shall be enforceable by, any
creditor of the Company.

 

Section 16.6                             Waiver.  No failure by any party to
insist upon the strict performance of any covenant, duty, agreement, or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute waiver of any such breach of any other covenant,
duty, agreement, or condition.

 

Section 16.7                             Third-Party Beneficiaries.  Each Member
agrees that (a) any Indemnitee shall be entitled to assert rights and remedies
hereunder as a third-party beneficiary hereto with respect to those provisions
of this Agreement affording a right, benefit or privilege to such Indemnitee and
(b) any Unrestricted Person shall be entitled to assert rights and remedies
hereunder as a third-party beneficiary hereto with respect to those provisions
of this Agreement affording a right, benefit or privilege to such Unrestricted
Person.

 

Section 16.8                             Counterparts.  This Agreement may be
executed in counterparts, all of which together shall constitute an agreement
binding on all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.  Each party shall become
bound by this Agreement immediately upon affixing its signature hereto or, in
the case of a Person acquiring a Non-Managing Member Interest, pursuant to
Section 10.1(a) without execution hereof.

 

Section 16.9                             Applicable Law; Forum; Venue and
Jurisdiction; Waiver of Trial by Jury.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law.

 

55

--------------------------------------------------------------------------------



 

(b)                                 Each of the Members and each Person holding
any beneficial interest in the Company (whether through a broker, dealer, bank,
trust company or clearing corporation or an agent of any of the foregoing or
otherwise):

 

(i)                                     irrevocably agrees that any claims,
suits, actions or proceedings (A) arising out of or relating in any way to this
Agreement (including any claims, suits, or actions to interpret, apply or
enforce the provisions of this Agreement or the duties, obligations, or
liabilities among Members or of Members to the Company, or the rights or powers
of, or restrictions on, the Members or the Company), (B) brought in a derivative
manner on behalf of the Company, (C) asserting a claim of breach of a fiduciary
or other duty owed by any director, officer, or other employee of the Company or
the Managing Member, or owed by the Managing Member, to the Company or the
Members, (D) asserting a claim arising pursuant to any provision of the Delaware
Act, or (E) asserting a claim governed by the internal affairs doctrine shall be
exclusively brought in the Court of Chancery of the State of Delaware (or, if
such court does not have subject matter jurisdiction thereof, any other court
located in the State of Delaware with subject matter jurisdiction), in each case
regardless of whether such claims, suits, actions or proceedings sound in
contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal, or other grounds, or are derivative or direct claims;

 

(ii)                                  irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware (or, if such
court does not have subject matter jurisdiction thereof, any other court located
in the State of Delaware with subject matter jurisdiction) in connection with
any such claim, suit, action, or proceeding;

 

(iii)                               agrees not to, and waives any right to,
assert in any such claim, suit, action or proceeding that (A) it is not
personally subject to the jurisdiction of the Court of Chancery of the State of
Delaware or of any other court to which proceedings in the Court of Chancery of
the State of Delaware may be appealed, (B) such claim, suit, action, or
proceeding is brought in an inconvenient forum, or (C) the venue of such claim,
suit, action, or proceeding is improper;

 

(iv)                              expressly waives any requirement for the
posting of a bond by a party bringing such claim, suit, action, or proceeding;
and

 

(v)                                 consents to process being served in any such
claim, suit, action, or proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder, and agrees that such services shall constitute good and sufficient
service of process and notice thereof; provided, nothing in this clause
(v) shall affect or limit any right to serve process in any other manner
permitted by law.

 

Section 16.10                      Invalidity of Provisions.  If any provision
or part of a provision of this Agreement is or becomes for any reason, invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions and/or parts thereof contained herein
shall not be affected thereby and this Agreement shall, to the fullest extent
permitted by

 

56

--------------------------------------------------------------------------------



 

law, be reformed and construed as if such invalid, illegal, or unenforceable
provision, or part of a provision, had never been contained herein, and such
provision or part reformed so that it would be valid, legal, and enforceable to
the maximum extent possible.

 

Section 16.11                      Consent of Members.  Each Member hereby
expressly consents and agrees that, whenever in this Agreement it is specified
that an action may be taken upon the affirmative vote or consent of less than
all of the Members, such action may be so taken upon the concurrence of less
than all of the Members and each Member shall be bound by the results of such
action.

 

Section 16.12                      Facsimile Signatures.  The use of facsimile
signatures affixed in the name and on behalf of the transfer agent and registrar
of the Company on Certificates representing Units is expressly permitted by this
Agreement.

 

[Remainder of this page intentionally left blank.]

 

57

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

MANAGING MEMBER:

 

 

 

ENLINK MIDSTREAM MANAGER, LLC

 

 

 

 

 

By:

 

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

i

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Amended Registration Rights Agreement

 

(See attached.)

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT

 

by and among

 

ENLINK MIDSTREAM, LLC

 

and

 

ENFIELD HOLDINGS, L.P.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I DEFINITIONS

1

 

 

 

 

Section 1.1

Definitions

1

 

Section 1.2

Registrable Securities

5

 

 

 

ARTICLE II REGISTRATION RIGHTS

5

 

 

 

 

Section 2.1

Shelf Registration

5

 

Section 2.2

Piggyback Registration

7

 

Section 2.3

Underwritten Offering

9

 

Section 2.4

Sale Procedures

10

 

Section 2.5

Cooperation by Holders

14

 

Section 2.6

Restrictions on Public Sale by Holders of Registrable Securities

14

 

Section 2.7

Expenses

15

 

Section 2.8

Indemnification

15

 

Section 2.9

Rule 144 Reporting

18

 

Section 2.10

Transfer or Assignment of Registration Rights

19

 

Section 2.11

Limitation on Subsequent Registration Rights

19

 

Section 2.12

Amendment and Restatement

19

 

 

 

ARTICLE III MISCELLANEOUS

19

 

 

 

 

Section 3.1

Communications

19

 

Section 3.2

Successors and Assigns

20

 

Section 3.3

Assignment of Rights

20

 

Section 3.4

Recapitalization, Exchanges, Etc. Affecting Units

20

 

Section 3.5

Aggregation of Registrable Securities

21

 

Section 3.6

Specific Performance

21

 

Section 3.7

Counterparts

21

 

Section 3.8

Headings

21

 

Section 3.9

Governing Law, Submission to Jurisdiction

21

 

Section 3.10

Waiver of Jury Trial

21

 

Section 3.11

Severability of Provisions

22

 

Section 3.12

Entire Agreement

22

 

Section 3.13

Amendment

22

 

Section 3.14

No Presumption

22

 

Section 3.15

Obligations Limited to Parties to Agreement

22

 

Section 3.16

Interpretation

23

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of [·], by and between ENLINK MIDSTREAM, LLC, a
Delaware limited liability company (the “Company”), and ENFIELD HOLDINGS, L.P.,
a Delaware limited partnership (the “Purchaser”).

 

WHEREAS, on January 7, 2016, EnLink Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”), and the Purchaser entered into that certain
Registration Rights Agreement ( the “Prior Registration Rights Agreement”);

 

WHEREAS, on October 21, 2018, the Company, EnLink Midstream Manager, LLC, a
Delaware limited liability company and the managing member of the Company (the
“Managing Member”), NOLA Merger Sub, LLC, a Delaware limited liability company
(“Merger Sub”), the Partnership and EnLink Midstream GP, LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”) entered into that certain Agreement and Plan of Merger, providing for,
among other things, the merger of Merger Sub with and into the Partnership, with
the Partnership as the sole surviving entity (the “Merger”);

 

WHEREAS, in connection with the Merger, on October 21, 2018, the Purchaser, TPG
VII Management, LLC, a Delaware limited liability company, the Company, the
Managing Member, the Partnership, and the General Partner, entered into that
certain Preferred Restructuring Agreement (the “Restructuring Agreement”),
pursuant to which the parties thereto agreed to, among other things, amend and
restate the Prior Registration Rights Agreement pursuant to this Agreement; and

 

WHEREAS, the Partnership and the Holders of a majority of the outstanding
Registrable Securities have approved this amendment and restatement of the Prior
Registration Rights Agreement pursuant to Section 3.13 of the Prior Registration
Rights Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                        Definitions.  The terms set forth below are
used herein as so defined:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person. As used herein, the term “control”
(including, with correlative meanings, “controlling,” “controlled by,” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract, or
otherwise.

 

1

--------------------------------------------------------------------------------



 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or the
State of Texas are authorized or required by law or other governmental action to
close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” means the common units representing limited liability company
interests in the Company and having the rights and obligations specified in the
Company Operating Agreement.

 

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Company Operating Agreement” means the Second Amended and Restated Operating
Agreement of the Company, dated as of the date hereof, as it may be amended from
time to time.

 

“Effective Date” means the date of effectiveness of any Registration Statement.

 

“Effectiveness Period” has the meaning specified therefor in Section 2.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Filing Date” has the meaning specified therefor in Section 2.1(a).

 

“General Partner” has the meaning specified therefor in the Recital to this
Agreement.

 

“Holder” means the record holder of any Registrable Securities.

 

“Holder Underwriter Registration Statement” has the meaning specified therefor
in Section 2.4(q).

 

“Included Registrable Securities” has the meaning specified therefor in
Section 2.2(a).

 

“Liquidated Damages” has the meaning specified therefor in Section 2.1(b).

 

“Liquidated Damages Multiplier” means the product of (i) the Purchased Unit
Price and (ii) the number of Registrable Securities then held by the applicable
Holder and included on the applicable Registration Statement.

 

“Losses” has the meaning specified therefor in Section 2.8(a).

 

2

--------------------------------------------------------------------------------



 

“Managing Member” has the meaning specified therefor in the Recital to this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

 

“NYSE” means the New York Stock Exchange.

 

“Other Holder” has the meaning specified in Section 2.2(b).

 

“Partnership” means EnLink Midstream Partners, LP, a Delaware limited
partnership.

 

“Partnership Agreement” means the Tenth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as it may
be amended from time to time.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government, or any agency, instrumentality, or political
subdivision thereof, or any other form of entity.

 

“Piggyback Notice” has the meaning specified therefor in Section 2.2(a).

 

“Piggyback Opt-Out Notice” has the meaning specified therefor in Section 2.2(a).

 

“Piggyback Registration” has the meaning specified therefor in Section 2.2(a).

 

“Purchase Agreement” means the Convertible Preferred Unit Purchase Agreement,
dated as of December 6, 2015, between the Partnership and the Purchaser.

 

“Purchased Units” means the Series B Preferred Units issued and sold to the
Purchaser pursuant to the Purchase Agreement.

 

“Purchased Unit Price” means $15.00 per unit.

 

“Purchaser” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

 

“Registrable Securities” means the Common Units issuable upon exchange of the
Purchased Units and the Series B Preferred PIK Units (as defined in the
Partnership Agreement), all of which are subject to the rights provided herein
until such time as such securities cease to be Registrable Securities pursuant
to Section 1.2.

 

“Registration Expenses” has the meaning specified therefor in Section 2.7(a).

 

3

--------------------------------------------------------------------------------



 

“Registration Statement” has the meaning specified therefor in Section 2.1(a).

 

“Restructuring Agreement” has the meaning specified therefor in the Recital to
this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Selling Expenses” has the meaning specified therefor in Section 2.7(a).

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.8(a).

 

“Series B Preferred Units” means the Series B Cumulative Convertible Preferred
Units representing limited partner interests in the Partnership and having the
rights and obligations specified in the Partnership Agreement.

 

“Target Effective Date” has the meaning specified therefor in Section 2.1(b).

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

 

4

--------------------------------------------------------------------------------



 

Section 1.2                                    Registrable Securities.  Any
Registrable Security will cease to be a Registrable Security upon the earliest
to occur of the following: (a) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement, (b) when such Registrable Security has been
disposed of (excluding transfers or assignments by a Holder to an Affiliate or
to another Holder or any of its Affiliates or to any assignee or transferee to
whom the rights under this Agreement have been transferred pursuant to
Section 2.10) pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act, (c) when such Registrable Security is held
by the Company or one of its direct or indirect subsidiaries, (d) when such
Registrable Security has been sold or disposed of in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.10, and (e) the date on
which the Registrable Securities cease to collectively represent at least 1.5%
of the then-outstanding Common Units (with all outstanding preferred units then
owned by the Holders being counted on an as-converted basis).

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.1                                    Shelf Registration.

 

(a)                                 Shelf Registration.  As soon as practicable
following receipt of a written request from the Holders of a majority of the
Registrable Securities, the Company shall prepare and file an initial
registration statement under the Securities Act to permit the public resale of
Registrable Securities then outstanding from time to time as permitted by
Rule 415 (or any similar provision adopted by the Commission then in effect) of
the Securities Act (a “Registration Statement”); provided, however, that if the
Company is then eligible, it shall file such initial registration statement on
Form S-3.  If the Company is not a WKSI, the Company shall use its commercially
reasonable efforts to cause such initial Registration Statement to become
effective no later than 180 days after the date of filing of such Registration
Statement (the “Filing Date”). The Company will use its commercially reasonable
efforts to cause such initial Registration Statement filed pursuant to this
Section 2.l(a) to be continuously effective under the Securities Act until the
earliest to occur of the following: (i) all Registrable Securities covered by
the Registration Statement have been distributed in the manner set forth and as
contemplated in such Registration Statement, (ii) there are no longer any
Registrable Securities outstanding and (iii) two years from the Effective Date
of such Registration Statement (in each case of clause (i), (ii), or (iii), the
“Effectiveness Period”). In addition, as soon as practicable following receipt
of written notice from the Holders of a majority of the Registrable Securities
requesting the filing of an additional Registration Statement (which notice may
not be given any earlier than 60 days prior to the second anniversary of the
Effective Date of the initial or any additional Registration Statement filed
pursuant to this Section 2.1(a)), the Company shall use its commercially
reasonable efforts to prepare and file each such additional Registration
Statement under the Securities Act covering the Registrable Securities;
provided, however, that (x) the Company shall have no obligation to prepare and
file more than four Registration Statements (excluding any Registration
Statement under which any Selling Holders are prohibited from selling their
Registrable Securities as a result of a suspension in excess of the periods
permitted by Section 2.1(d)(1)) during the period beginning on the date hereof
and ending on January 7,

 

5

--------------------------------------------------------------------------------



 

2023 and (y) the Company shall have no obligation to prepare and file any
Registration Statements from and after January 7, 2023. The Company shall use
its commercially reasonable efforts to cause any such additional Registration
Statement to become effective no later than 180 days after the Filing Date.  The
Company will use its commercially reasonable efforts to cause any such
additional Registration Statement filed pursuant to this Section 2.1(a) to be
continuously effective under the Securities Act for the applicable Effectiveness
Period.  A Registration Statement filed pursuant to this Section 2.l(a) shall be
on such appropriate registration form of the Commission as shall be selected by
the Company.  A Registration Statement when declared effective (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that a
Registration Statement becomes effective, but in any event within three
(3) Business Days of such date, the Company shall provide the Holders with
written notice of the effectiveness of a Registration Statement.

 

(b)                                 Failure to Become Effective.  If a
Registration Statement required by Section 2.1(a) does not become or is not
declared effective within 180 days after the Filing Date (the “Target Effective
Date”), then each Holder shall be entitled to a payment (with respect to each of
the Holder’s Registrable Securities which are included in such Registration
Statement), as liquidated damages and not as a penalty, (i) for each
non-overlapping 30 day period for the first 60 days following the Target
Effective Date, an amount equal to 0.25% of the Liquidated Damages Multiplier,
which shall accrue daily, and (ii) for each non-overlapping 30 day period
beginning on the 61st day following the Target Effective Date, an amount equal
to the amount set forth in clause (i) plus an additional 0.25% of the Liquidated
Damages Multiplier for each subsequent 60 days (i.e., 0.5% for 61-120 days,
0.75% for 121-180 days, and 1.0% thereafter), which shall accrue daily, up to a
maximum amount equal to 1.0% of the Liquidated Damages Multiplier per
non-overlapping 30 day period (the “Liquidated Damages”), until such time as
such Registration Statement is declared or becomes effective or there are no
longer any Registrable Securities outstanding. The Liquidated Damages shall be
payable within 10 Business Days after the end of each such 30 day period in
immediately available funds to the account or accounts specified by the
applicable Holders. Any amount of Liquidated Damages shall be prorated for any
period of less than 30 days accruing during any period for which a Holder is
entitled to Liquidated Damages hereunder.

 

(c)                              Waiver of Liquidated Damages.  If the Company
is unable to cause a Registration Statement to become effective on or before the
Target Effective Date as a result of an acquisition, merger, reorganization,
disposition, or other similar transaction, then the Company may request a waiver
of the Liquidated Damages, which may be granted by the consent of the Holders of
a majority of the outstanding Registrable Securities that have been included on
such Registration Statement, in their sole discretion, and which such waiver
shall apply to all the Holders of Registrable Securities included on such
Registration Statement.

 

6

--------------------------------------------------------------------------------



 

(d)                             Delay Rights.

 

(1)         Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Registration Statement
(in which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to such Registration Statement) if (i) the Company is
pursuing an acquisition, merger, reorganization, disposition, or other similar
transaction and the Company determines in good faith that the Company’s ability
to pursue or consummate such a transaction would be materially and adversely
affected by any required disclosure of such transaction in such Registration
Statement or (ii) the Company has experienced some other material non-public
event, the disclosure of which at such time, in the good faith judgment of the
Company, would materially and adversely affect the Company; provided, however,
that in no event shall the Selling Holders be suspended from selling Registrable
Securities pursuant to such Registration Statement for a period that exceeds an
aggregate of 60 days in any 180-day period or 90 days in any 365-day period. 
Upon disclosure of such information or the termination of the condition
described above, the Company shall provide prompt notice to the Selling Holders
whose Registrable Securities are included in such Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions necessary or appropriate to permit registered
sales of Registrable Securities as contemplated in this Agreement.

 

(2)         If the Selling Holders are prohibited from selling their Registrable
Securities under a Registration Statement as a result of a suspension pursuant
to the immediately preceding paragraph in excess of the periods permitted
therein, then, until the suspension is lifted, but not including any day on
which a suspension is lifted, the Company shall be prohibited from engaging in
registered sales of Common Units or other equity securities representing
interests in the Company under any registration statement other than any
registration statement on Form S-8 on file with the Commission prior to the date
of commencement of such suspension.

 

Section 2.2                                    Piggyback Registration.

 

(a)                                 Participation.  If at any time the Company
proposes to file (i) a Registration Statement (other than a Registration
Statement contemplated by Section 2.1(a)) or (ii) a prospectus supplement to an
effective “automatic” registration statement, so long as the Company is a WKSI
at such time or, whether or not the Company is a WKSI, so long as the
Registrable Securities were previously included in the underlying shelf
Registration Statement or are included on an effective Registration Statement,
or in any case in which Holders may participate in such offering without the
filing of a post-effective amendment, in each case, for the sale of Common Units
in an Underwritten Offering for its own account and/or another Person, other
than (a) a registration relating solely to employee benefit plans, (b) a
registration relating solely to a Rule 145 transaction, or (c) a registration on
any registration form which does not permit secondary sales, then the Company
shall give not less than three Business Days’ notice (including, but not limited
to, notification by electronic mail) (the “Piggyback Notice”) of such

 

7

--------------------------------------------------------------------------------



 

proposed Underwritten Offering to each Holder (together with its Affiliates)
owning more than $75 million of Common Units, calculated on the basis of the
Purchased Unit Price, and such Piggyback Notice shall offer such Holder the
opportunity to include in such Underwritten Offering such number of Registrable
Securities (the “Included Registrable Securities”) as such Holder may request in
writing (a “Piggyback Registration”); provided, however, that the Company shall
not be required to offer such opportunity (aa) to such Holders if the Holders,
together with their Affiliates, do not offer a minimum of $37.5 million of
Registrable Securities, in the aggregate (determined by multiplying the number
of Registrable Securities owned by the average of the closing price on the NYSE
for the Common Units for the ten trading days preceding the date of such
notice), or (bb) to such Holders if and to the extent that the Company has been
advised by the Managing Underwriter that the inclusion of Registrable Securities
for sale for the benefit of such Holders will have an adverse effect on the
price, timing, or distribution of the Common Units in such Underwritten
Offering, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of
Section 2.2(b).  Each Piggyback Notice shall be provided to Holders on a
Business Day pursuant to Section 3.1.  Each such Holder will have two Business
Days (or one Business Day in connection with any overnight or bought
Underwritten Offering) after such Piggyback Notice has been delivered to request
in writing the inclusion of Registrable Securities in the Underwritten
Offering.  If no request for inclusion from a Holder is received within the
specified time, such Holder shall have no further right to participate in such
Underwritten Offering.  If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Company shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Company may, at its
election, give written notice of such determination to the Selling Holders and,
(AA) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (BB) in the case
of a determination to delay such Underwritten Offering, shall be permitted to
delay offering any Included Registrable Securities for the same period as the
delay in the Underwritten Offering.  Any Selling Holder shall have the right to
withdraw such Selling Holder’s request for inclusion of such Selling Holder’s
Registrable Securities in such Underwritten Offering by giving written notice to
the Company of such withdrawal at least one Business Day prior to the time of
pricing of such Underwritten Offering.  Any Holder may deliver written notice (a
“Piggyback Opt-Out Notice”) to the Company requesting that such Holder not
receive notice from the Company of any proposed Underwritten Offering; provided,
however, that such Holder may later revoke any such Piggyback Opt-Out Notice in
writing.  Following receipt of a Piggyback Opt-Out Notice from a Holder (unless
subsequently revoked), the Company shall not be required to deliver any notice
to such Holder pursuant to this Section 2.2(a) and such Holder shall no longer
be entitled to participate in Underwritten Offerings by the Company pursuant to
this Section 2.2(a), unless such Piggyback Opt-Out Notice is revoked by such
Holder.

 

(b)                                 Priority of Piggyback Registration.  If the
Managing Underwriter or Underwriters of any proposed Underwritten Offering
advise the Company that the total amount of Registrable Securities that the
Selling Holders and any other Persons intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have an
adverse effect on the price, timing or distribution of the Common Units offered
or the market for the Common Units, then the Common Units to be included in such
Underwritten Offering shall

 

8

--------------------------------------------------------------------------------



 

include the number of Registrable Securities that such Managing Underwriter or
Underwriters advise the Company can be sold without having such adverse effect,
with such number to be allocated (i) first, to the Company and (ii) second, pro
rata among the Selling Holders and any other Persons who have been or are
granted registration rights on or after the date of this Agreement (the “Other
Holders”) who have requested participation in the Piggyback Registration (based,
for each such Selling Holder or Other Holder, on the percentage derived by
dividing (A) the number of Common Units proposed to be sold by such Selling
Holder or such Other Holder in such offering by (B) the aggregate number of
Common Units proposed to be sold by all Selling Holders and all Other Holders in
the Piggyback Registration.

 

Section 2.3                                    Underwritten Offering.

 

(a)                                 S-3 Registration.  In the event that a
Selling Holder (together with any Affiliates that are Selling Holders) elects to
dispose of Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least $50
million from such Underwritten Offering, the Company shall, at the request of
such Selling Holder, enter into an underwriting agreement in customary form with
the Managing Underwriter or Underwriters selected by the Company, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.8, and shall take all such other reasonable actions as are
requested by the Managing Underwriter in order to expedite or facilitate the
disposition of such Registrable Securities; provided, however, that the Company
shall have no obligation to facilitate or participate in, including entering
into any underwriting agreement, more than four Underwritten Offerings pursuant
to this Section 2.3.

 

(b)                                 General Procedures.  In connection with any
Underwritten Offering contemplated by Section 2.3(a), the underwriting agreement
into which each Selling Holder and the Company shall enter shall contain such
representations, covenants, indemnities (subject to Section 2.8) and other
rights and obligations as are customary in underwriting agreements for firm
commitment offerings of equity securities. No Selling Holder may participate in
such Underwritten Offering unless such Selling Holder agrees to sell its
Registrable Securities on the basis provided in such underwriting agreement and
completes and executes all questionnaires, powers of attorney, indemnities and
other documents reasonably required under the terms of such underwriting
agreement. No Selling Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Selling Holder’s
authority to enter into such underwriting agreement and to sell, and its
ownership of, the securities being registered on its behalf, its intended method
of distribution and any other representation required by law. If any Selling
Holder disapproves of the terms of an Underwritten Offering contemplated by this
Section 2.3, such Selling Holder may elect to withdraw therefrom by notice to
the Company and the Managing Underwriter; provided, however, that such
withdrawal must be made at least one Business Day prior to the time of pricing
of such Underwritten Offering to be effective.  No such withdrawal or
abandonment shall affect the Company’s obligation to pay Registration Expenses.

 

9

--------------------------------------------------------------------------------



 

Section 2.4                        Sale Procedures.  In connection with its
obligations under this Article II, the Company will, as expeditiously as
possible:

 

(a)                                 prepare and file with the Commission such
amendments and supplements to a Registration Statement and the prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;

 

(b)                                 if a prospectus supplement will be used in
connection with the marketing of an Underwritten Offering under a Registration
Statement and the Managing Underwriter at any time shall notify the Company in
writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus supplement is of material
importance to the success of such Underwritten Offering, the Company shall use
its commercially reasonable efforts to include such information in such
prospectus supplement;

 

(c)                                  furnish to each Selling Holder (i) as far
in advance as reasonably practicable before filing a Registration Statement or
any other registration statement contemplated by this Agreement or any
supplement or amendment thereto, upon request, copies of reasonably complete
drafts of all such documents proposed to be filed (including exhibits and each
document incorporated by reference therein to the extent then required by the
rules and regulations of the Commission), and provide each such Selling Holder
the opportunity to object to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing such Registration Statement or such other registration statement
and the prospectus included therein or any supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Persons may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;

 

(d)                                 if applicable, use its commercially
reasonable efforts to register or qualify the Registrable Securities covered by
any Registration Statement or any other registration statement contemplated by
this Agreement under the securities or blue sky laws of such jurisdictions as
the Selling Holders or, in the case of an Underwritten Offering, the Managing
Underwriter, shall reasonably request; provided, however, that the Company will
not be required to qualify generally to transact business in any jurisdiction
where it is not then required to so qualify or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject;

 

(e)                                  promptly notify each Selling Holder, at any
time when a prospectus relating thereto is required to be delivered by any of
them under the Securities Act, of (i) the filing of a Registration Statement or
any other registration statement contemplated by this Agreement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to a Registration Statement
or any other registration statement or any post-effective amendment thereto,
when the same has become effective; and (ii) the receipt of any written comments
from the Commission with respect to any

 

10

--------------------------------------------------------------------------------


 

filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to any such Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

 

(f)                                   immediately notify each Selling Holder, at
any time when a prospectus relating thereto is required to be delivered by any
of them under the Securities Act, of (i) the happening of any event as a result
of which the prospectus or prospectus supplement contained in a Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained
therein, in the light of the circumstances under which a statement is made);
(ii) the issuance or express threat of issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.  Following the provision of such notice, the Company agrees
to, as promptly as practicable, amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is reasonably necessary to remove a
stop order, suspension, threat thereof or proceedings related thereto;

 

(g)                                  upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the Commission or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

 

(h)                                 in the case of an Underwritten Offering,
furnish, or cause to be furnished, upon request, (i) an opinion of counsel for
the Company addressed to the underwriters, dated the date of the closing under
the applicable underwriting agreement and (ii) a “comfort” letter addressed to
the underwriters, dated the pricing date of such Underwritten Offering and a
letter of like kind dated the date of the closing under the applicable
underwriting agreement, in each case, signed by the independent public
accountants who have certified the Company’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement) as have been customarily covered
in opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Company and such
other matters as such underwriters may reasonably request;

 

(i)                                     otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement, which earnings statement covering the period
of at least 12 months, but not more than 18 months, beginning with the first
full calendar

 

11

--------------------------------------------------------------------------------



 

month after the effective date of such registration statement, shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(j)                                    make available to the appropriate
representatives of the Managing Underwriter and Selling Holders during normal
business hours access to such information and Partnership personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided, however, that the Company need not
disclose any non-public information to any such representative unless and until
such representative has entered into a confidentiality agreement with the
Company;

 

(k)                                 use its commercially reasonable efforts to
cause all Registrable Securities registered pursuant to this Agreement to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Company are then listed;

 

(l)                                     use its commercially reasonable efforts
to cause Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

 

(m)                             provide a transfer agent and registrar for all
Registrable Securities covered by any Registration Statement not later than the
Effective Date of such Registration Statement;

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
underwriters, if any, in order to expedite or facilitate the disposition of
Registrable Securities (including, making appropriate officers of the Managing
Member available to participate in any “road show” presentations before
analysts, and other customary marketing activities (including one-on-one
meetings with prospective purchasers of the Registrable Securities)); provided,
however, that in the event the Company, using commercially reasonable efforts,
is unable to make such appropriate officers of the Managing Member available to
participate in connection with any “road show” presentations and other customary
marketing activities (whether in person or otherwise), the Company shall make
such appropriate officers available to participate via conference call or other
means of communication;

 

(o)                                 if reasonably requested by a Selling Holder,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; and
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;

 

(p)                                 if reasonably required by the Company’s
transfer agent, the Company shall promptly deliver any authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to transfer such Registrable Securities without

 

12

--------------------------------------------------------------------------------



 

legend upon sale by the Holder of such Registrable Securities under the
Registration Statement; and

 

(q)                                 if any Holder could reasonably be deemed to
be an “underwriter,” as defined in Section 2(a)(11) of the Securities Act, in
connection with the Registration Statement and any amendment or supplement
thereof (a “Holder Underwriter Registration Statement”), then the Company will
reasonably cooperate with such Holder in allowing such Holder to conduct
customary “underwriter’s due diligence” with respect to the Company and satisfy
its obligations in respect thereof.  In addition, at any Holder’s request, the
Company will furnish to such Holder, on the date of the effectiveness of the
Holder Underwriter Registration Statement and thereafter from time to time on
such dates as such Holder may reasonably request (provided that such request
shall not be more frequently than on an annual basis unless such Holder is
offering Registrable Securities pursuant to a Holder Underwriter Registration
Statement), (i) a “comfort” letter, dated such date, from the Company’s
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to such Holder, (ii) an opinion, dated
as of such date, of counsel representing the Company for purposes of the Holder
Underwriter Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, including standard “10b-5”
negative assurance for such offering, addressed to such Holder and (iii) a
standard officer’s certificate from the chief executive officer or chief
financial officer, or other officers serving such functions, of the managing
member of the Company addressed to the Holder.  The Company will also permit
legal counsel to such Holder to review and comment upon any such Holder
Underwriter Registration Statement at least five Business Days prior to its
filing with the Commission and all amendments and supplements to any such Holder
Underwriter Registration Statement with a reasonable number of days prior to
their filing with the Commission and not file any Holder Underwriter
Registration Statement or amendment or supplement thereto in a form to which
such Holder’s legal counsel reasonably objects.  Each Selling Holder, upon
receipt of notice from the Company of the happening of any event of the kind
described in subsection (f) of this Section 2.4, shall forthwith discontinue
offers and sales of the Registrable Securities until such Selling Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subsection (f) of this Section 2.4 or until it is advised in writing by the
Company that the use of the prospectus may be resumed and has received copies of
any additional or supplemental filings incorporated by reference in the
prospectus, and, if so directed by the Company, such Selling Holder will, or
will request the managing underwriter or underwriters, if any, to deliver to the
Company (at the Company’s expense) all copies in their possession or control,
other than permanent file copies then in such Selling Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

Notwithstanding anything to the contrary in this Section 2.4, the Company will
not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Company to name any Holder as an underwriter (as defined
in Section 2(a)(11) of the Securities Act), and such Holder does not consent
thereto, then such Holder’s Registrable Securities shall not be included on the
applicable Registration Statement, such Holder shall no longer be entitled to
receive Liquidated Damages under this Agreement with respect to such Holder’s
Registrable Securities, and the Company

 

13

--------------------------------------------------------------------------------



 

shall have no further obligations hereunder with respect to Registrable
Securities held by such Holder, unless such Holder has not had an opportunity to
conduct customary underwriter’s due diligence as set forth in subsection (q) of
this Section 2.4 with respect to the Company at the time such Holder’s consent
is sought.

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (f) of this Section 2.4, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection
(f) of this Section 2.4 or until it is advised in writing by the Company that
the use of the prospectus may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by the Company, such Selling Holder will, or will request
the Managing Underwriter or Managing Underwriters, if any, to deliver to the
Company (at the Company’s expense) all copies in their possession or control,
other than permanent file copies then in such Selling Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

If reasonably requested by a Selling Holder, the Company shall: (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as such Selling Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including information with respect to the number of Registrable Securities being
offered or sold, the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering and
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

 

Section 2.5                                    Cooperation by Holders.  The
Company shall have no obligation to include Registrable Securities of a Holder
in a Registration Statement or in an Underwritten Offering pursuant to
Section 2.2(a) who has failed to timely furnish such information that the
Company determines, after consultation with its counsel, is reasonably required
in order for any registration statement or prospectus supplement, as applicable,
to comply with the Securities Act.

 

Section 2.6                                    Restrictions on Public Sale by
Holders of Registrable Securities.  Each Holder of Registrable Securities
included in a Registration Statement agrees to enter into a customary letter
agreement with underwriters providing that such Holder will not effect any
public sale or distribution of Registrable Securities during the 30 calendar day
period beginning on the date of a prospectus or prospectus supplement filed with
the Commission with respect to the pricing of any Underwritten Offering;
provided, however, that (i) the duration of the foregoing restrictions shall be
no longer than the duration of the shortest restriction generally imposed by the
underwriters on the Company or the officers, directors or any other Affiliate of
the Company on whom a restriction is imposed, (ii) the restrictions set forth in
this Section 2.6 shall not apply to any Registrable Securities that are included
in such Underwritten Offering by such Holder and (iii) any such agreement shall
not be deemed to preclude or restrict Goldman Sachs & Company from engaging in
any brokerage, investment advisory, financial advisory, anti-raid advisory,
principaling, merger advisory, financing, asset management, trading,
market-making, arbitrage, investment activity or other similar businesses. In
addition, this Section 2.6

 

14

--------------------------------------------------------------------------------



 

shall not apply to any Holder that is not entitled to participate in such
Underwritten Offering, whether because such Holder delivered a Piggyback Opt-Out
Notice prior to receiving notice of the Underwritten Offering, because such
Holder (together with its Affiliates) holds less than $75 million of the Common
Units, calculated on the basis of the Purchased Unit Price, or because the
Registrable Securities of such Holder have become eligible for resale pursuant
to any section of Rule 144 under the Securities Act (or any similar provision
then in effect) without any restriction.

 

Section 2.7                                    Expenses.

 

(a)                                 Certain Definitions.  “Registration
Expenses” means all expenses incident to the Company’s performance under or
compliance with this Agreement to effect the registration of Registrable
Securities on a Registration Statement pursuant to Section 2.1, a Piggyback
Registration pursuant to Section 2.2, or an Underwritten Offering pursuant to
Section 2.3, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, and the fees and disbursements of
counsel and independent public accountants for the Company, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance.  “Selling Expenses” means all underwriting
fees, discounts and selling commissions and transfer taxes allocable to the sale
of the Registrable Securities.

 

(b)                                 Expenses.  The Company will pay all
reasonable Registration Expenses, as determined in good faith, in connection
with a shelf Registration, a Piggyback Registration or an Underwritten Offering,
whether or not any sale is made pursuant to such shelf Registration, Piggyback
Registration, or Underwritten Offering.  Each Selling Holder shall pay its pro
rata share of all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.  In addition, except as otherwise provided in
Section 2.8, the Company shall not be responsible for professional fees
(including legal fees) incurred by Holders in connection with the exercise of
such Holders’ rights hereunder.

 

Section 2.8                                    Indemnification.

 

(a)                                 By the Company.  In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Company will indemnify and hold harmless each Selling Holder
thereunder, its directors, officers, managers, partners, employees and agents
and each Person, if any, who controls such Selling Holder within the meaning of
the Securities Act and the Exchange Act, and its directors, officers, managers,
partners, employees or agents (collectively, the “Selling Holder Indemnified
Persons”), against any losses, claims, damages, expenses or liabilities
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”),
joint or several, to which such Selling Holder Indemnified Person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is

 

15

--------------------------------------------------------------------------------



 

made) contained in (which, for the avoidance of doubt, includes documents
incorporated by reference in) the applicable Registration Statement or other
registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereof, or any free writing prospectus relating
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending or
resolving any such Loss or actions or proceedings; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in the applicable Registration Statement or other registration statement, or
prospectus supplement, as applicable. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder Indemnified Person, and shall survive the transfer of such securities by
such Selling Holder.

 

(b)                                 By Each Selling Holder.  Each Selling Holder
agrees severally and not jointly to indemnify and hold harmless the Company, the
Managing Member, the Managing Member’s directors, officers, employees and agents
and each Person, who, directly or indirectly, controls the Company within the
meaning of the Securities Act or of the Exchange Act to the same extent as the
foregoing indemnity from the Company to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in a Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement or final prospectus contained
therein, or any amendment or supplement thereto or any free writing prospectus 
relating thereto; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

 

(c)                                  Notice.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission to so notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.8(c) except to the extent that the indemnifying party is materially
prejudiced by such failure.  In any action brought against any indemnified
party, it shall notify the indemnifying party of the commencement thereof. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.8 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense or employ

 

16

--------------------------------------------------------------------------------



 

counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party may be entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, includes a complete and
unconditional release from liability of, and does not contain any admission of
wrongdoing by, the indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 2.8 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and of the indemnified party,
on the other hand, in connection with the statements or omissions that resulted
in such Losses, as well as any other relevant equitable considerations;
provided, however, that in no event shall any Selling Holder be required to
contribute an aggregate amount in excess of the dollar amount of proceeds (net
of Selling Expenses) received by such Selling Holder from the sale of
Registrable Securities giving rise to such indemnification.  The relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein.  The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)                                  Other Indemnification.  The provisions of
this Section 2.8 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

17

--------------------------------------------------------------------------------



 

Section 2.9                                    Rule 144 Reporting.  With a view
to making available the benefits of certain rules and regulations of the
Commission that may permit the sale of the Registrable Securities to the public
without registration, the Company agrees to use its commercially reasonable
efforts to:

 

(a)                                 make and keep public information regarding
the Company available, as those terms are understood and defined in Rule 144
under the Securities Act (or any similar provision then in effect), at all times
from and after the date hereof;

 

(b)                                 file with the Commission in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish (i) to the extent accurate, forthwith upon request, a
written statement of the Company that it has complied with the reporting
requirements of Rule 144 under the Securities Act (or any similar provision then
in effect) and (ii) unless otherwise available via the Commission’s EDGAR filing
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without registration.

 

18

--------------------------------------------------------------------------------



 

Section 2.10                             Transfer or Assignment of Registration
Rights.  The rights to cause the Company to register Registrable Securities
under this Article II may be transferred or assigned by each Holder to one or
more transferees or assignees of Registrable Securities or securities
convertible into Registrable Securities; provided, however, that (a) unless any
such transferee or assignee is an Affiliate of, and after such transfer or
assignment continues to be an Affiliate of, such Holder, the amount of
Registrable Securities or securities convertible into Registrable Securities, as
applicable, transferred or assigned to such transferee or assignee shall
represent at least $75 million of Registrable Securities on an as-converted
basis (determined by multiplying the number of Registrable Securities (on an
as-converted basis) owned by the average of the closing price on the NYSE for
the Common Units for the ten trading days preceding the date of such transfer or
assignment), (b) the Company is given written notice prior to any said transfer
or assignment, stating the name and address of each such transferee or assignee
and identifying the securities with respect to which such registration rights
are being transferred or assigned and (c) each such transferee or assignee
assumes in writing responsibility for its portion of the obligations of such
transferring Holder under this Agreement.

 

Section 2.11                             Limitation on Subsequent Registration
Rights.  From and after the date hereof, the Company shall not, without the
prior written consent of the Holders of a majority of the outstanding
Registrable Securities or securities convertible into Registrable Securities, as
applicable, enter into any agreement with any current or future holder of any
securities of the Company that would allow such current or future holder to
require the Company to include securities in any registration statement filed by
the Company on a basis other than pari passu with, or expressly subordinate to,
the piggyback rights of the Holders of Registrable Securities hereunder.

 

Section 2.12                             Amendment and Restatement.  The parties
hereto acknowledge and agree that this Agreement amends and restates in its
entirety the Prior Registration Rights Agreement, which, as of the date hereof,
shall be of no further force or effect.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1                                    Communications.  All notices and
demands provided for hereunder shall be in writing and shall be given by
registered or certified mail, return receipt requested, telecopy, air courier
guaranteeing overnight delivery, personal delivery or (in the case of any notice
given by the Company to the Purchaser) email to the following addresses:

 

(a) if to the Purchaser:

 

Enfield Holdings, L.P.
301 Commerce Street
Suite 3300
Fort Worth, TX 76102
Attention: General Counsel
Facsimile:   (817) 871-4010

 

19

--------------------------------------------------------------------------------



 

with a copy, which shall not constitute notice, to:

 

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston, Texas  77002

Attention:  David Oelman

Facsimile:  (713) 615-5861

 

(b) if to the Company:

 

EnLink Midstream, LLC

1722 Routh Street, Suite 1300

Dallas, Texas 75201

Attention:  General Counsel

Facsimile:  (214) 721-9299

 

with a copy, which shall not constitute notice, to:

 

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201-2980

Attention:  Preston Bernhisel

Facsimile:  (214) 661-4783

 

or to such other address as the Company or the Purchaser may designate to each
other in writing from time to time or, if to a transferee or assignee of the
Purchaser or any transferee or assignee thereof, to such transferee or assignee
at the address provided pursuant to Section 2.10.  All notices and
communications shall be deemed to have been duly given: (i) at the time
delivered by hand, if personally delivered, (ii) upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed, (iii) upon actual receipt of the facsimile or email copy, if sent via
facsimile or email and (iv) upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.

 

Section 3.2                                    Successors and Assigns.  This
Agreement shall be binding upon the Company, the Purchaser and their respective
successors and permitted assigns, including subsequent Holders of Registrable
Securities to the extent permitted herein.  Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns.

 

Section 3.3                                    Assignment of Rights.  Except as
provided in Section 2.10, neither this Agreement nor any of the rights, benefits
or obligations hereunder may be assigned or transferred, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
party.

 

Section 3.4                                    Recapitalization, Exchanges, Etc.
Affecting Units.  The provisions of this Agreement shall apply to the full
extent set forth herein with respect to any and all units of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the

 

20

--------------------------------------------------------------------------------


 

Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations, pro rata distributions of units and the like
occurring after the date of this Agreement.

 

Section 3.5                                    Aggregation of Registrable
Securities.  All Registrable Securities held or acquired by Persons who are
Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

 

Section 3.6                                    Specific Performance.  Damages in
the event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to seek an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief. 
The existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity that such Person may have.

 

Section 3.7                                    Counterparts.  This Agreement may
be executed in any number of counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same agreement.

 

Section 3.8                                    Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 3.9                                    Governing Law, Submission to
Jurisdiction.  This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution, termination, performance or
nonperformance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement)
will be construed in accordance with and governed by the laws of the State of
New York without regard to principles of conflicts of laws that might otherwise
require the application of the laws of any other jurisdiction.  Any action
against any party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of New York, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of New York over any such
action.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Section 3.10                             Waiver of Jury Trial.  Each party to
this Agreement irrevocably waives the right to a trial by jury in connection
with any matter arising out of this Agreement to the fullest extent permitted by
applicable law.

 

21

--------------------------------------------------------------------------------



 

Section 3.11                             Severability of Provisions.  If any
provision in this Agreement is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and this Agreement shall
be construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part hereof, and the remaining
provisions shall remain in full force and effect, shall be construed so as to
give effect to the original intent of the parties as closely as possible.

 

Section 3.12                             Entire Agreement.  This Agreement, the
Company Operating Agreement, and the Restructuring Agreement (collectively, the
“Transaction Documents”) are intended by the parties as a final expression of
their agreement and are intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto, in respect of the subject
matter contained herein and therein. There are no, and neither the Company nor
the Purchaser has relied upon, restrictions, promises, warranties, or
undertakings, other than those set forth or referred to herein or in the other
Transaction Documents with respect to the rights and obligations of the Company,
the Purchaser, or any of their respective Affiliates hereunder or thereunder,
and each of the Company and the Purchaser expressly disclaims that it is owed
any duties or is entitled to any remedies not expressly set forth in this
Agreement or in the other Transaction Documents.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to the
subject matter hereof.

 

Section 3.13                             Amendment.  This Agreement may be
amended only by means of a written amendment signed by the Company and the
Holders of a majority of the then outstanding Registrable Securities; provided,
however, that no such amendment shall adversely affect the rights of any Holder
hereunder without the consent of such Holder.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Company or
any Purchaser from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
such amendment, supplement, modification, waiver or consent has been made or
given.

 

Section 3.14                             No Presumption.  This Agreement has
been reviewed and negotiated by sophisticated parties with access to legal
counsel and shall not be construed against the drafter.

 

Section 3.15                             Obligations Limited to Parties to
Agreement.  Each of the parties hereto covenants, agrees and acknowledges that,
other than as set forth herein, no Person other than the Purchaser, the Selling
Holders, their respective permitted assignees and the Company shall have any
obligation hereunder and that, notwithstanding that one or more of such Persons
may be a corporation, partnership or limited liability company, no recourse
under this Agreement or under any documents or instruments delivered in
connection herewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of such Persons or their respective permitted
assignees, or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of such

 

22

--------------------------------------------------------------------------------



 

Persons or any of their respective assignees, or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of such Persons or their respective permitted assignees under this Agreement or
any documents or instruments delivered in connection herewith or for any claim
based on, in respect of or by reason of such obligation or its creation, except,
in each case, for any assignee of any Purchaser or a Selling Holder hereunder.

 

Section 3.16                             Interpretation.  Article, Section, and
Schedule references herein refer to articles and sections of, or schedules to,
this Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.”  Any reference in this
Agreement to $ shall mean U.S. dollars.  When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded.  If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.  Any words imparting the singular number only shall include the
plural and vice versa.  Words such as “herein,” hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
of this Agreement in which such words appear, unless the context otherwise
requires.  Whenever any determination, consent, or approval is to be made or
given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified.

 

[Signature page follows.]

 

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

COMPANY

 

 

 

ENLINK MIDSTREAM, LLC

 

 

 

By:

EnLink Midstream Manager, LLC,

 

 

its managing member

 

 

 

 

 

By:

 

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

[Signature Page to Amended and Restated Registration Rights Agreement (ENLC)]

 

--------------------------------------------------------------------------------



 

 

PURCHASER

 

 

 

ENFIELD HOLDINGS, L.P.

 

 

 

By:

Enfield Holdings, Inc.,

 

 

its general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Amended and Restated Registration Rights Agreement (ENLC)]

 

--------------------------------------------------------------------------------



 

 

ACKNOWLEDGED AND AGREED:

 

 

 

PARTNERSHIP

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By:

EnLink Midstream GP, LLC,

 

 

its general partner

 

 

 

By:

 

 

Name:

Michael J. Garberding

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Amended and Restated Registration Rights Agreement (ENLC)]

 

--------------------------------------------------------------------------------



 

Exhibit D

 

Form of Amended Board Representation Agreement

 

(See attached.)

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
BOARD REPRESENTATION AGREEMENT

 

This AMENDED AND RESTATED BOARD REPRESENTATION AGREEMENT (this “Agreement”),
dated as of [·], is entered into by and among EnLink Midstream, LLC, a Delaware
limited liability company (the “Company”), EnLink Midstream Manager, LLC, a
Delaware limited liability company and the managing member of the Company (the
“Managing Member”), GIP III Stetson I, L.P., a Delaware limited partnership and
the sole member of the Managing Member ( “GIP Stetson I” and, together with the
Company and the Managing Member, the “EnLink Entities”), and TPG VII Management,
LLC, a Delaware limited liability company (the “Investor”).  Capitalized terms
used but not defined herein are used as defined in the Second Amended and
Restated Operating Agreement of the Company, dated as of the date hereof (as it
may be amended from time to time, the “Company Operating Agreement”).

 

RECITALS:

 

A.                                    On January 7, 2016, EnLink Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), EnLink
Midstream GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), EnLink Midstream, Inc., a Delaware
corporation, and Investor entered into that certain Board Representation
Agreement (the “Prior Board Representation Agreement”).

 

B.                                    On October 21, 2018, Enfield Holdings,
L.P., a Delaware limited partnership (“Enfield”), the Investor, the Company, the
Managing Member, the Partnership, and the General Partner, entered into that
certain Preferred Restructuring Agreement (the “Restructuring Agreement”),
pursuant to which the parties thereto agreed to, among other things, amend and
restate the Prior Board Representation Agreement in its entirety pursuant to
this Agreement.

 

C.                                    The Board of Directors of the Managing
Member has determined that entering into and executing this Agreement is in the
best interest of the respective EnLink Entities.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

Section 1.                   Board Representation.

 

(a)                                             Each of the EnLink Entities
shall take all actions necessary or advisable to cause one director serving on
the board of directors or other applicable governing body of the Company (or
board of directors or other applicable governing body of the managing member of
the Company, which as of the date of this Agreement is the Managing Member)
(such governing body, the “Board”) to be designated by the Investor, in its sole
discretion (the “Investor Designated Director”), at all times from the date of
this Agreement until the occurrence of a Designation Right Termination Event (as
defined below), at which time the right of the Investor under this Agreement to
designate a member of the Board shall terminate; provided, however, that such
Investor Designated Director shall have the

 

--------------------------------------------------------------------------------



 

requisite skill and experience to serve as a director of a public company and
such Investor Designated Director shall not be prohibited from serving as a
director of the Managing Member pursuant to any rule or regulation of the
Commission or the New York Stock Exchange (the “NYSE”).  Prior to a Designation
Right Termination Event, any Investor Designated Director may be removed by the
Investor at any time, with or without “cause” (as defined below), and by a
majority of the other director(s) then serving on the Board only for “cause” (as
defined below), but not by any other party, and any vacancy in such position
shall be filled solely by the Investor.  As used herein, “cause” means that the
Investor Designated Director (i) is prohibited from serving as a director of the
Managing Member under any rule or regulation of the Commission or the NYSE,
(ii) has been convicted of a felony or misdemeanor involving moral turpitude,
(iii) has engaged in acts or omissions against the Company constituting
dishonesty, breach of fiduciary obligation, or intentional wrongdoing or
misfeasance, or (iv) has acted intentionally or in bad faith in a manner that
results in a material detriment to the assets, business, or prospects of the
Company and its direct or indirect subsidiaries.  Any action by the Investor to
designate, remove, or replace an Investor Designated Director shall be evidenced
in writing furnished to the Managing Member, shall include a statement that the
action has been approved by all requisite partnership action of the Investor,
and shall be executed by or on behalf of the Investor.  None of the EnLink
Entities shall take any action which would, or would be reasonably likely to,
lessen, restrict, prevent, or otherwise have an adverse effect upon the
foregoing rights of the Investor to designate an Investor Designated Director.
The EnLink Entities shall not permit the replacement of the Managing Member as
the managing member of the Company unless such new managing member first agrees
in writing to be bound by the provisions of this Agreement as an “EnLink
Entity”. The Investor agrees upon the Company’s request to, and to use its
commercially reasonable efforts to cause the Investor Designated Director to,
timely provide the Company with accurate and complete information relating to
the Investor Designated Director as may be required to be disclosed by the
Company under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder.  The Investor
further agrees to use its commercially reasonable efforts to cause the Investor
Designated Director to comply with any applicable Section 16 filing obligations
under the Exchange Act. Commencing as of the date hereof, the Investor
Designated Director is Christopher Ortega.

 

(b)                                             If the Company and its
subsidiaries plan to engage in any material transaction between the Company and
its subsidiaries, on the one hand, and Global Infrastructure GP III, L.P. and
its related funds (collectively, “GIP”) or any of GIP’s subsidiaries (other than
the Company and its subsidiaries), on the other hand, at any time when GIP and
its subsidiaries (other than the Company and its subsidiaries) collectively own
less than [·](1)% of the outstanding limited liability company interests in the
Company, and consideration of such transaction is referred to the Conflicts
Committee of the Board (the “Conflicts Committee”), then any written materials
prepared by or for the Conflicts Committee will be made available on a
confidential basis to the Investor Designated Director.

 

--------------------------------------------------------------------------------

(1)              This percentage will equal 20% divided by the exchange ratio in
the Merger Agreement.

 

2

--------------------------------------------------------------------------------



 

(c)                                              After the date hereof, GIP
Stetson I and the Managing Member shall not amend, and shall not permit the
amendment of, the limited liability company agreement of the Managing Member in
any manner that would, or would be reasonably likely to, have an adverse effect
on the board representation rights granted to the Investor under this Agreement;
provided, however, that any increase or reduction in the size of the Board shall
be deemed not to have any such adverse effect.

 

(d)                                             Upon the occurrence of a
Designation Right Termination Event, the right of the Investor to designate an
Investor Designated Director shall terminate and the Investor Designated
Director then serving on the Board, promptly upon (and in any event within two
Business Days following) receipt of a request from a majority of the other
directors then serving on the Board or GIP III Stetson I, as the sole member of
the Managing Member, shall resign as a member of the Board. If the Investor
Designated Director does not resign upon such request, then a majority of the
other directors then serving on the Board or GIP III Stetson I, as the sole
member of the Managing Member, may remove the Investor Designated Director as a
member of the Board.  At all times while an Investor Designated Director is
serving as a member of the Board, and following any such Investor Designated
Director’s resignation, removal or other cessation as a director of the Board,
each Investor Designated Director shall be entitled to all rights to
indemnification and exculpation as are then made available to any other member
(or former member, as applicable) of the Board by the EnLink Entities.

 

(e)                                              The EnLink Entities shall
purchase and maintain (or reimburse the Investor Designated Director for the
cost of) insurance (“D&O Insurance”), on behalf of the Investor Designated
Director, against any liability that may be asserted against, or expense that
may be incurred by, such Investor Designated Director in connection with the
EnLink Entities’ activities or such Investor Designated Director’s activities on
behalf of the EnLink Entities, regardless of whether the EnLink Entities would
have the power to indemnify such Investor Designated Director against such
liability under the provisions of the Company Operating Agreement or the Second
Amended and Restated Limited Liability Company Agreement of the Managing Member
(as it may be amended from time to time). Such D&O Insurance shall provide
coverage commensurate with that provided to independent members of the Board and
each Investor Designated Director shall be entitled to all rights to insurance
as are then made available to any other member (or former member, as applicable)
of the Board by the EnLink Entities.

 

(f)                                               For the purposes of this
Agreement, a “Designation Right Termination Event” shall occur on the earliest
to occur of (i) Enfield and its Affiliates holding a number of ENLK Series B
Preferred Units and Common Units issued upon the exchange of ENLK Series B
Preferred Units pursuant to the Company Operating Agreement (“Company Exchange
Units”) that is less than 25% of the number of ENLK Series B Preferred Units
initially issued to Enfield pursuant to the Convertible Preferred Unit Purchase
Agreement, dated as of December 6, 2015, between the Partnership and Enfield,
(ii) such time as the sum of (A) the number of Common Units into which the ENLK
Series B Preferred Units collectively held by the Enfield and its Affiliates are
exchangeable pursuant to the Company Operating Agreement and (B) the aggregate
number of Company Exchange Units which are then collectively held by Enfield and
its Affiliates represent less than

 

3

--------------------------------------------------------------------------------



 

[·]%(2) of the Common Units then outstanding, and (iii) Enfield ceasing to be an
Affiliate of TPG Capital, L.P. (“TPG”).  For purposes of this Section 1(f), each
of the limited partners of Enfield as of the date hereof and each of their
respective Affiliates will be deemed to be Affiliates of Enfield. For so long as
Enfield has the right to appoint an Investor Designated Director pursuant to
this Section 1, the Managing Member shall invite the Investor Designated
Director to attend all meetings of each committee of the Board (other than the
Audit Committee, the Conflicts Committee, the Governance and Compensation
Committee, any pricing committee established for an offering of securities by
the Company, and any committee established to deal with conflicts with Enfield
or its Affiliates) in a nonvoting observer capacity and, in this respect, shall
give the Investor Designated Director copies of all notices, minutes, consents,
and other materials that it provides to such committee members.

 

(g)                                              The option and right to appoint
an Investor Designated Director granted to the Investor by the Company under
this Section 1 may not be transferred or assigned by the Investor; provided,
however, that the Investor may assign all (but not less than all) of its rights
under Section 1 to any Affiliate of TPG without the prior written consent of the
Company.  Any such permitted assignee, upon and after such assignment, shall be
considered the Investor for all such applicable purposes under this Agreement.

 

Section 2.                   Amendment and Restatement.  The parties hereto
acknowledge and agree that this Agreement amends and restates in its entirety
the Prior Board Representation Agreement, which, as of the date hereof, shall be
of no further force or effect.

 

Section 3.                   Miscellaneous.

 

(a)                                             Notwithstanding anything herein
to the contrary, all measurements and references related to Common Unit,
Series B Preferred Unit, or Company Exchange Unit numbers herein shall be, in
each instance, appropriately adjusted for unit splits, unit re-combinations,
unit distributions, and the like.

 

(b)                                             This Agreement, the
Restructuring Agreement, and the Company Operating Agreement (collectively, the
“Transaction Documents”) are intended by the parties as a final expression of
their agreement and are intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto, in respect of the subject
matter contained herein and therein. There are no, and neither the Company nor
the Investor has relied upon, restrictions, promises, warranties, or
undertakings, other than those set forth or referred to herein or in the other
Transaction Documents with respect to the rights and obligations of the Company,
the Investor, or any of their respective Affiliates hereunder or thereunder, and
each of the Company and the Investor expressly disclaims that it is owed any
duties or is entitled to any remedies not expressly set forth in this Agreement
or in the other Transaction Documents.  This Agreement supersedes all prior and
contemporaneous agreements and understandings between the parties with respect
to the subject matter hereof.

 

--------------------------------------------------------------------------------

(2)              This percentage will equal 7.5% divided by the exchange ratio
in the Merger Agreement.

 

4

--------------------------------------------------------------------------------



 

(c)                                              All notices and demands
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, telecopy, air courier guaranteeing
overnight delivery, or personal delivery to the following addresses:

 

if to the Investor:

 

TPG VII Management, LLC
301 Commerce Street
Suite 3300
Fort Worth, TX 76102
Attention: General Counsel
Facsimile:   (817) 871-4010

 

with a copy, which shall not constitute notice, to:

 

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston, Texas  77002

Attention:  David Oelman

Facsimile:  (713) 615-5861

 

if to the Managing Member or the Company:

 

c/o EnLink Midstream Manager, LLC

1722 Routh Street, Suite 1300

Dallas, Texas 75201

Attention:  General Counsel

Facsimile:  (214) 721-9299

 

with a copy, which shall not constitute notice, to:

 

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201-2980

Attention:  Preston Bernhisel

Facsimile:  (214) 661-4783

 

if to GIP III Stetson I:

 

c/o Global Infrastructure Management, LLC

1345 Avenue of the Americas
New York, NY 10105
Attention: Associate General Counsel

Facsimile: (877) 601-6879

 

with a copy, which shall not constitute notice, to:

 

5

--------------------------------------------------------------------------------



 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77019

Attention: William N. Finnegan IV

Debbie P. Yee

Facsimile: (713) 546-5401

 

or to such other address as the Investor, the Company, GIP III Stetson I, or the
Managing Member may designate to each other in writing from time to time.  All
notices and communications shall be deemed to have been duly given: (i) at the
time delivered by hand, if personally delivered, (ii) upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed, (iii) upon actual receipt of the facsimile copy, if sent via
facsimile, and (iv) upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.

 

(d)                                             Section and Exhibit references
herein refer to sections of, or exhibits to, this Agreement, unless otherwise
specified.  All Exhibits to this Agreement are hereby incorporated and made a
part hereof as if set forth in full herein and are an integral part of this
Agreement.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under this Agreement, the
expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by the Investor under this Agreement, such action shall be
in such Investor’s sole discretion, unless otherwise specified in this
Agreement. Any reference in this Agreement to $ shall mean U.S. dollars.  If any
provision in this Agreement is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and this Agreement shall
be construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part hereof, and the remaining
provisions shall remain in full force and effect, and shall be construed so as
to effect the original intent of the parties as closely as possible.  When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded.  If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.  Any words imparting the singular number only shall
include the plural and vice versa.  Words such as “herein,” hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision of this Agreement in which such words appear, unless the context
otherwise requires.  Section headings in this Agreement are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.

 

(e)                                              This Agreement and all claims
or causes of action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution, termination,
performance, or nonperformance of this Agreement (including any claim or cause
of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter into

 

6

--------------------------------------------------------------------------------



 

this Agreement) will be construed in accordance with and governed by the laws of
the State of Delaware without regard to principles of conflicts of laws that
might otherwise require the application of the laws of any other jurisdiction.

 

(f)                                               Any action against any party
relating to the foregoing shall be brought in any federal or state court of
competent jurisdiction located within the State of Delaware, and the parties
hereto hereby irrevocably submit to the non-exclusive jurisdiction of any
federal or state court located within the State of Delaware over any such
action.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

(g)                                              Each party to this Agreement
irrevocably waives the right to a trial by jury in connection with any matter
arising out of this Agreement to the fullest extent permitted by applicable law.

 

(h)                                             No failure or delay on the part
of any party in exercising any right, power, or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.

 

(i)                                                 Except as otherwise provided
herein, no amendment, waiver, consent, modification, or termination of any
provision of this Agreement shall be effective unless signed by each of the
parties hereto.  Any amendment, supplement, or modification of or to any
provision of this Agreement, any waiver of any provision of this Agreement, and
any consent to any departure by the Company or the Investor from the terms of
any provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which such amendment, supplement, modification,
waiver, or consent has been made or given.  Except where notice is specifically
required by this Agreement, no notice to or demand on any EnLink Entity in any
case shall entitle such EnLink Entity to any other or further notice or demand
in similar or other circumstances.  Any investigation by or on behalf of any
party shall not be deemed to constitute a waiver by the party taking such action
of compliance with any representation, warranty, covenant, or agreement
contained herein.

 

(j)                                                This Agreement may be
executed in any number of counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same agreement.

 

(k)                                             This Agreement shall be binding
upon and inure to the benefit of the parties hereto, their respective
successors, and permitted assigns, and, solely with respect to Section 1(e),
each Investor Designated Director. Except as expressly provided in this

 

7

--------------------------------------------------------------------------------



 

Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns.  Except as expressly provided in
Section 1(g), neither this Agreement nor any of the rights, benefits or
obligations hereunder may be assigned or transferred, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
party.

 

(l)              Each of the parties acknowledges that it has been represented
by independent counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement and that it has executed the same with
consent and upon the advice of said independent counsel.  Each party and its
counsel cooperated in the drafting and preparation of this Agreement and the
documents referred to herein, and any and all drafts relating thereto will be
deemed the work product of the parties and may not be construed against any
party by reason of its preparation.  Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the party that drafted it is of no application and is hereby expressly
waived.

 

(m)                                         Each party hereto acknowledge that
each party would not have an adequate remedy at law for money damages in the
event that this Agreement has not been performed in accordance with its terms,
and therefore agrees that each other party shall be entitled to seek specific
enforcement of the terms hereof in addition to any other remedy to which it may
be entitled, at law or in equity.

 

(n)                                             Each of the parties hereto
agrees that, from time to time and without further consideration, it shall
execute such further instruments and take such other actions as any other party
hereto shall reasonably request in order to fulfill its obligations under this
Agreement and to effectuate the purposes of this Agreement.

 

(o)                                             For the avoidance of doubt, each
Investor Designated Director shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
EnLink Entities, including business interests and activities in direct
competition with the EnLink Entities. None of the EnLink Entities shall have any
rights by virtue of this Agreement in any business ventures of any Investor
Designated Director.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first above written.

 

 

ENLINK ENTITIES

 

 

 

ENLINK MIDSTREAM, LLC

 

 

 

By:

EnLink Midstream Manager, LLC,

 

 

its managing member

 

 

 

 

 

By:

 

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

 

 

ENLINK MIDSTREAM MANAGER, LLC

 

 

 

By:

 

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

 

 

GIP III STETSON I, L.P.

 

 

 

By:

GIP Stetson GP, LLC,

 

 

its general partner

 

 

 

By:

 

 

Name:

William Brilliant

 

Title:

Manager

 

[Signature Page to Amended and Restated Board Representation Agreement]

 

--------------------------------------------------------------------------------



 

 

Investor

 

 

 

TPG VII MANAGEMENT, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Amended and Restated Board Representation Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit E

 

Form of Amended Board Information Letter Agreement

 

(See attached.)

 

--------------------------------------------------------------------------------


 

[·], 2019

 

WSEP Egypt Holdings, LP

WSIP Egypt Holdings, LP

c/o Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

 

Dear Sirs:

 

Reference is made to (i) that certain letter agreement, dated as of January 6,
2016 (the “Prior Letter Agreement”), among EnLink Midstream Partners, LP, a
Delaware limited partnership (the “Partnership”), EnLink Midstream GP, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), EnLink Midstream, Inc., a Delaware corporation, WSEP
Egypt Holdings, LP, a Delaware limited partnership (“WSEP Egypt Holdings”), and
WSIP Egypt Holdings, LP, a Delaware limited partnership (“WSIP Egypt Holdings”
and, together with WSEP Egypt Holdings, the “Investors”), and (ii) the Preferred
Restructuring Agreement, dated as of October 21, 2018 (the “Preferred
Restructuring Agreement”), among EnLink Midstream, LLC, a Delaware limited
liability company (“Parent”), EnLink Midstream Manager, LLC, a Delaware limited
liability company and the managing member of Parent (the “Managing Member” and,
together with Parent, the “EnLink Entities”), the Partnership, the General
Partner, Enfield Holdings, L.P., a Delaware limited partnership (“Enfield”), TPG
VII Management, LLC, a Delaware limited liability company, and the Investors. 
Capitalized terms used but not defined herein are used as defined in the
Preferred Restructuring Agreement.

 

This letter agreement (this “Amended Letter Agreement”) (a) is entered into by
and among the EnLink Entities and the Investors to amend and restate the Prior
Letter Agreement (which, as of the date hereof, shall be of no further force or
effect), and (b) will confirm our agreement that, in connection with (i) your
ownership interest in Enfield and (ii) through your ownership interest in
Enfield, your beneficial ownership interest in the Series B Preferred Units of
the Partnership and the Class C Common Units of Parent, subject to the terms and
conditions of this Amended Letter Agreement, the Investors will, as of the date
hereof, be entitled to the following rights relating to the EnLink Entities:

 

1.              The EnLink Entities shall provide the Investors with copies of
all materials, including notices, minutes, and consents, distributed to the
members of the board of directors or other applicable governing body of Parent
(or board of directors or other applicable governing body of the managing member
of Parent, which as of the date of this Amended Letter Agreement, is the
Managing Member) (such governing body, the “Board”) at the same time as such
materials are distributed to the Board or, with respect to materials distributed
to the Board for the first time during a meeting of the Board, as soon as
reasonably practicable thereafter; provided, however, that the foregoing shall
not apply to materials (a) provided only to members of a committee of the Board
(in their capacities as such) and not to other members of the Board, (b) the
disclosure of which would, based on the advice of counsel, jeopardize any
privilege available to the Board or the EnLink

 

--------------------------------------------------------------------------------



 

Entities, (c) that contain confidential information relating to GIP III Stetson
I, L.P. (“GIP Stetson I”), GIP III Stetson II, L.P. (“GIP Stetson II” and,
together with GIP Stetson I, the “GIP Entities”), or any of their respective
Affiliates (“GIP Information”); provided, however, that, solely for the purposes
of this clause (c), the term “Affiliate” with respect the GIP Entities shall not
include the Managing Member, Parent, the General Partner, the Partnership or any
subsidiary of such entities, and the exception in this clause (c) shall only be
applicable to the portion of the materials actually containing the GIP
Information, or (d) with respect to which there is, based on the advice of
counsel, a conflict of interest between any GIP Entity (or any of such GIP
Entity’s Affiliates) or any EnLink Entity (or any of such EnLink Entity’s
Affiliates), on the one hand, and Enfield (or any of its Affiliates) or either
Investor (or any of such Investor’s Affiliates), on the other hand.

 

2.              The Managing Member acknowledges that Representatives of the
Investors and Representatives of the Managing Member have discussed the
possibility of providing the Investors with the right to appoint an observer to
the Board.  The Managing Member agrees to consider whether to grant such
appointment right to the Investors and, if the Managing Member decides, in its
sole discretion, to grant such appointment right, the Managing Member agrees to
use its commercially reasonable efforts to undertake actions to facilitate such
appointment as promptly as reasonably practicable after it makes such
determination.

 

The Investors agree, and shall cause each of their respective Representatives
that receives any materials or other information pursuant to this Amended Letter
Agreement (in each case, the “Confidential Information”) to agree, to hold in
strict confidence the Confidential Information and, without the prior written
consent of the Managing Member, to not (a) disclose to any third party any such
Confidential Information, using at a minimum the same degree and care to avoid
disclosure of such Confidential Information as used with respect to the
Investors’ or such Representatives’ own confidential information, but in any
event not less than a reasonable degree of care, or (b) use any such
Confidential Information other than for the purpose of the Investors’ investment
in the Partnership and Parent; provided, however, that the restriction on
disclosure set forth in clause (a) above shall not apply to the extent that
(i) either Investor or any of its Representatives (A) is required to disclose
such Confidential Information pursuant to applicable law, rule or regulation,
judicial order, or legal process (“Applicable Law”), (B) is requested by a
Governmental Authority to disclose such Confidential Information (such request,
a “Regulatory Request”), or (C) discloses such Confidential Information to a
banking regulator with jurisdiction over the Investors or their Affiliates after
it is determined by counsel to be advisable in light of ongoing review or
oversight by such regulator, or (ii) such Confidential Information otherwise
becomes publicly available, except where such public availability arises out of
the breach by an Investor or any of its Representatives of this Amended Letter
Agreement.  To the extent either Investor or any of its Representatives is
required by Applicable Law or pursuant to a Regulatory Request to disclose such
Confidential Information, such Investor or Representative will, to the extent
permitted pursuant to Applicable Law, provide the Managing Member with prompt
notice of such requirement, will use reasonable efforts to resist such required
disclosure, and will reasonably cooperate with the Managing Member in obtaining
appropriate protective order(s) or other remedies for such required disclosure
at the Managing Member’s sole cost and expense.  The foregoing provisions of
this paragraph (x) shall be in addition to, and not in

 

2

--------------------------------------------------------------------------------



 

substitution of, any other separate non-disclosure or confidentiality agreements
or obligations of the parties hereto and (y) shall survive any termination of
this Amended Letter Agreement.

 

This Amended Letter Agreement shall terminate on the earliest to occur of
(i) the Investors and their Affiliates, directly or indirectly, holding a number
of Series B Preferred Units and Parent Common Units issued upon the exchange of
Series B Preferred Units pursuant to the Amended Operating Agreement (“Parent
Exchange Units”) that is less than 25% of the number of Series B Preferred Units
initially issued to Enfield pursuant to the Convertible Preferred Unit Purchase
Agreement, dated as of December 6, 2015, between the Partnership and Enfield,
and (ii) such time as the sum of (A) the number of Parent Common Units into
which the Series B Preferred Units collectively held by the Investors and their
Affiliates, directly or indirectly, are exchangeable pursuant to the Parent
Operating Agreement and (B) the aggregate number of Parent Exchange Units which
are then collectively held by the Investors and their Affiliates, directly or
indirectly, represent less than [·](1)% of the Common Units then outstanding.

 

Notwithstanding anything herein to the contrary, all measurements and references
related to Parent Common Unit, Series B Preferred Unit, or Parent Exchange Unit
numbers herein shall be, in each instance, appropriately adjusted for unit
splits, unit re-combinations, unit distributions, and the like.

 

This Amended Letter Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of, or relate to this
Amended Letter Agreement or the negotiation, execution, termination,
performance, or nonperformance of this Amended Letter Agreement will be
construed in accordance with and governed by the laws of the State of Delaware
without regard to principles of conflicts of laws that might otherwise require
the application of the laws of any other jurisdiction.

 

This Amended Letter Agreement shall be binding upon and inure to the benefit of
the parties hereto, their respective successors, and permitted assigns. This
Amended Letter Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Amended Letter Agreement
and their respective successors and permitted assigns.  Neither this Amended
Letter Agreement nor any of the rights, benefits, or obligations hereunder may
be assigned or transferred, by operation of law or otherwise, by any party
hereto without the prior written consent of the other parties.  A change of
control of either Investor shall be deemed an assignment of this Amended Letter
Agreement upon which, unless such Investor has received the prior written
consent of the EnLink Entities with respect to such assignment, this Amended
Letter Agreement shall terminate automatically and without any action by any
party hereto.

 

No amendment, waiver, consent, or modification of any provision of this Amended
Letter Agreement shall be effective unless signed by each of the parties hereto.

 

This Amended Letter Agreement may be executed in any number of counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

 

--------------------------------------------------------------------------------

(1)                                 This percentage will equal 7.5% divided by
the exchange ratio in the Merger Agreement.

 

[signature pages follow]

 

3

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

ENLINK MIDSTREAM, LLC

 

 

 

By:

EnLink Midstream Manager, LLC,

 

 

its managing member

 

 

 

 

 

By:

 

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ENLINK MIDSTREAM MANAGER, LLC

 

 

 

 

 

By:

 

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

[Signature Page to GS Information Rights Letter]

 

--------------------------------------------------------------------------------



 

AGREED AND ACCEPTED,

 

effective as of the date first above written

 

 

 

 

 

WSIP EGYPT HOLDINGS, LP

 

 

 

By:

Broad Street Infrastructure Advisors III, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WSEP EGYPT HOLDINGS, LP

 

 

 

By:

Broad Street Energy Advisors AIV-1, L.L.C.

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to GS Information Rights Letter]

 

--------------------------------------------------------------------------------